Exhibit 10.7

EXECUTION VERSION

 

 

 

Published Deal CUSIP Number: 38869CAS2

Published Revolving Credit Facility CUSIP Number: 38869CAT0

Published Term A Facility CUSIP Number: 38869CAU7

Published Revolving Euro Tranche Facility CUSIP Number: 38869CAV5

Published Revolving Yen Tranche Facility CUSIP Number: 38869CAW3

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

among

GRAPHIC PACKAGING INTERNATIONAL, LLC

and

CERTAIN SUBSIDIARIES,

as Borrowers

THE SEVERAL LENDERS

FROM TIME TO TIME PARTIES HERETO

BANK OF AMERICA, N.A.,

as Administrative Agent, L/C Issuer, Swing Line Lender, Swing Line Euro Tranche
Lender

and Alternative Currency Funding Fronting Lender

COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH,

SUNTRUST BANK,

CITIBANK, N.A.,

JPMORGAN BANK, N.A.,

TD BANK, N.A.

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Syndication Agents

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

FIFTH THIRD BANK,

MIZUHO BANK, LTD.,

PNC BANK, NATIONAL ASSOCIATION,

REGIONS BANK

and

SUMITOMO MITSUI BANKING CORPORATION,

as Co-Documentation Agents

Dated as of January 1, 2018

 

 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH,

SUNTRUST ROBINSON HUMPHREY, INC.,

CITIGROUP GLOBAL MARKETS INC.,

J.P. MORGAN SECURITIES LLC,

TD SECURITIES USA LLC

and

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

        Page   SECTION 1. DEFINITIONS      1  

1.1

  

Defined Terms

     1  

1.2

  

Other Definitional Provisions

     57  

1.3

  

Exchange Rates; Currency Equivalents

     58  

1.4

  

Additional Alternative Currencies

     59  

1.5

  

Change of Currency

     60  

1.6

  

Letter of Credit and Bankers’ Acceptance Amounts

     61  

1.7

  

Times of Day

     61  

1.8

  

Limited Conditionality Acquisitions and Financial Covenants

     61   SECTION 2. AMOUNT AND TERMS OF COMMITMENTS      62  

2.1

  

The Loans

     62  

2.2

  

Borrowings, Conversions and Continuations of Loans; Alternative Currency Funding
and Participation

     63  

2.3

  

Termination or Reduction of Revolving Credit Commitments, Revolving Euro Tranche
Commitments

or Revolving Yen Tranche Commitments

     70  

2.4

  

Swing Line Commitments

     71  

2.5

  

Repayment of Loans; Evidence of Debt

     74  

2.6

  

Incremental Facilities

     76  

2.7

  

Swing Line Euro Tranche Commitments

     79  

2.8

  

Designated Borrowers

     82   SECTION 3. LETTERS OF CREDIT AND BANKERS’ ACCEPTANCES      84  

3.1

  

Letters of Credit and Bankers’ Acceptances

     84   SECTION 4. GENERAL PROVISIONS APPLICABLE TO LOANS AND LETTERS OF
CREDIT      97  

4.1

  

Interest Rates and Payment Dates

     97  

4.2

  

Optional and Mandatory Prepayments

     98  

4.3

  

Commitment Fees; Administrative Agent’s Fee; Other Fees

     102  

4.4

  

Computation of Interest and Fees; Retroactive Adjustments of Applicable Margin

     103  

4.5

  

Inability to Determine Interest Rate

     104  

4.6

  

Payments Generally; Administrative Agent’s Clawback

     105  

4.7

  

Illegality

     111  

4.8

  

Requirements of Law

     112  

4.9

  

Taxes

     114  

4.10

  

Indemnity

     121  

4.11

  

Certain Rules Relating to the Payment of Additional Amounts

     121  

 

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

SECTION 5. REPRESENTATIONS AND WARRANTIES

     123  

5.1

  

Financial Condition

     123  

5.2

  

No Change; Solvent

     124  

5.3

  

Existence; Compliance with Law

     124  

5.4

  

Power; Authorization; Enforceable Obligations

     124  

5.5

  

No Legal Bar

     125  

5.6

  

No Material Litigation

     125  

5.7

  

No Default

     125  

5.8

  

Ownership of Property; Liens

     125  

5.9

  

Intellectual Property

     125  

5.10

  

No Burdensome Restrictions

     126  

5.11

  

Taxes

     126  

5.12

  

Federal Regulations

     126  

5.13

  

ERISA

     126  

5.14

  

Collateral

     127  

5.15

  

Investment Company Act; Other Regulations

     127  

5.16

  

Subsidiaries

     128  

5.17

  

Purpose of Loans

     128  

5.18

  

Environmental Matters

     128  

5.19

  

No Material Misstatements

     129  

5.20

  

Labor Matters

     129  

5.21

  

Representations as to Foreign Obligors

     129  

5.22

  

EEA Financial Institutions

     131  

5.23

  

Borrower ERISA Status

     131  

SECTION 6. CONDITIONS PRECEDENT

     131  

6.1

  

Conditions to Effectiveness

     131  

6.2

  

Conditions to all Credit Extensions

     135  

SECTION 7. AFFIRMATIVE COVENANTS

     136  

7.1

  

Financial Statements

     137  

7.2

  

Certificates; Other Information

     138  

7.3

  

Payment of Obligations

     140  

7.4

  

Conduct of Business and Maintenance of Existence

     140  

7.5

  

Maintenance of Property; Insurance

     140  

7.6

  

Inspection of Property; Books and Records; Discussions

     141  

7.7

  

Notices

     141  

7.8

  

Environmental Laws

     142  

7.9

  

After-Acquired Real Property and Fixtures; Additional Guarantors; Release of
Collateral

     143  

7.10

  

Approvals and Authorizations

     146  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page  

SECTION 8. NEGATIVE COVENANTS

     146  

8.1

  

Financial Covenants

     146  

8.2

  

Limitation on Indebtedness

     147  

8.3

  

Limitation on Liens

     151  

8.4

  

Use of Proceeds

     154  

8.5

  

Limitation on Fundamental Changes

     154  

8.6

  

Limitation on Sale of Assets

     156  

8.7

  

Limitation on Restricted Payments

     157  

8.8

  

Limitation on Investments, Loans and Advances

     159  

8.9

  

Limitations on Certain Acquisitions

     161  

8.10

  

[Reserved.]

     161  

8.11

  

Limitation on Sale and Leaseback Transactions

     161  

8.12

  

[Reserved.]

     161  

8.13

  

Limitation on Optional Payments and Modifications of Debt Instruments and Other
Documents

     162  

8.14

  

Limitation on Changes in Fiscal Year

     162  

8.15

  

Limitation on Negative Pledge Clauses

     162  

8.16

  

Limitation on Lines of Business

     163  

8.17

  

Limitations on Currency and Commodity Hedging Transactions

     163  

8.18

  

Anti-Social Group

     164  

SECTION 9. EVENTS OF DEFAULT

     164  

SECTION 10. ADMINISTRATIVE AGENT

     169  

10.1

  

Appointment and Authority

     169  

10.2

  

Rights as a Lender

     169  

10.3

  

Exculpatory Provisions

     170  

10.4

  

Reliance by Administrative Agent

     171  

10.5

  

Delegation of Duties

     171  

10.6

  

Resignation of Administrative Agent

     171  

10.7

  

No Other Duties, Etc.

     173  

10.8

  

Administrative Agent May File Proofs of Claim; Credit Bidding

     173  

10.9

  

Collateral and Guaranty Matters

     175  

10.10

  

Other Secured Parties

     175  

10.11

  

Lender ERISA Status

     176  

SECTION 11. MISCELLANEOUS

     178  

11.1

  

Amendments and Waivers

     178  

11.2

  

Notices; Effectiveness; Electronic Communication

     184  

11.3

  

No Waiver; Cumulative Remedies

     186  

11.4

  

Survival of Representations and Warranties

     187  

11.5

  

Payment of Expenses and Taxes

     187  

11.6

  

Successors and Assigns

     189  

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

11.7

  

Sharing of Payments by Lenders

     197  

11.8

  

Non-Reliance on Administrative Agent and Other Lenders

     198  

11.9

  

Judgment

     198  

11.10

  

Right of Set Off

     198  

11.11

  

Counterparts

     199  

11.12

  

Severability

     199  

11.13

  

Integration

     199  

11.14

  

GOVERNING LAW

     200  

11.15

  

Submission To Jurisdiction; Waivers

     200  

11.16

  

No Advisory or Fiduciary Responsibility

     200  

11.17

  

WAIVER OF JURY TRIAL

     201  

11.18

  

Confidentiality

     201  

11.19

  

Existing Credit Agreement Amended and Restated

     202  

11.20

  

USA PATRIOT Act Notice

     203  

11.21

  

Electronic Execution of Assignments and Certain Other Documents

     203  

11.22

  

Appointment of Company

     204  

11.23

  

Status of Certain Lenders

     204  

11.24

  

Acknowledgment and Consent to Bail-In of EEA Financial Institutions

     204  

 

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

A

  

Administrative Agent’s Office, Certain Addresses for Notices

B

  

Immaterial Subsidiaries

C

  

Existing Letters of Credit

D

  

Alternative Currency Funding Lenders and Alternative Currency Participating
Lenders

2.1

  

Commitments and Applicable Percentages

3.1(m)

  

Form of Report of Letter of Credit Information

5.2

  

Material Adverse Effect Disclosure

5.4

  

Consents Required

5.6

  

Litigation

5.8

  

Real Property

5.9

  

Intellectual Property Claims

5.16

  

Subsidiaries

5.18

  

Environmental Matters

6.1(d)

  

Lien Searches

6.1(g)

  

Filing Jurisdictions

7.11

  

Conditions Subsequent

8.2(j)

  

Permitted Indebtedness

8.3(j)

  

Permitted Liens

8.6(i)

  

Permitted Asset Sales

8.8(c)

  

Permitted Investments

11.6(f)

  

Voting Participants

EXHIBITS

 

A-1   

Form of Revolving Credit Note

A-2   

Form of Term A Note

A-3   

Form of Revolving Euro Tranche Note

A-4   

Form of Revolving Yen Tranche Note

B   

Form of Mortgage

C   

Form of U.S. Tax Compliance Certificate

D   

Form of Assignment and Assumption

E   

[Reserved]

F   

Form of Prepayment Option Notice

G   

Form of Loan Notice

H   

Form of Swing Line Loan Notice

I   

Form of Swing Line Euro Tranche Loan Notice

J   

Form of Designated Borrower Request and Assumption Agreement

K   

Form of Designated Borrower Notice

L   

Form of Notice of Loan Prepayment

 

 

v



--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, dated as of January 1, 2018, among
GRAPHIC PACKAGING INTERNATIONAL, LLC, a Delaware limited liability company (the
“Company”), certain Subsidiaries of the Company party hereto pursuant to
subsection 2.8 (each a “Designated Borrower” and, together with the Company, the
“Borrowers” and, each a “Borrower”), the several banks and other financial
institutions from time to time parties to this Agreement (the “Lenders”), BANK
OF AMERICA, N.A., as administrative agent for the Lenders hereunder (in such
capacity, the “Administrative Agent”), Swing Line Lender, Swing Line Euro
Tranche Lender, an L/C Issuer and Alternative Currency Funding Fronting Lender,
Coöperatieve Rabobank U.A., New York Branch, SunTrust Bank, Citibank, N.A.,
JPMorgan Chase Bank, N.A., TD Bank, N.A. and Wells Fargo Bank, National
Association, as co-syndication agents (collectively, in such capacity, the
“Co-Syndication Agents”), and The Bank of Tokyo-Mitsubishi UFJ, Ltd., Fifth
Third Bank, Mizuho Bank, Ltd., PNC Bank, National Association, Regions Bank and
Sumitomo Mitsui Banking Corporation, as co-documentation agents (collectively,
in such capacity, the “Co-Documentation Agents”).

The parties hereto hereby agree as follows:

WHEREAS, the Company, the lenders party thereto (the “Existing Lenders”) and
Bank of America, N.A., as administrative agent, entered into that certain Second
Amended and Restated Credit Agreement dated as of October 1, 2014 (as in effect
on the date hereof, the “Existing Credit Agreement”), pursuant to which the
Existing Lenders have made available to the Company (i) a term loan facility,
(ii) a Dollar-denominated multi-currency revolving credit facility, including
letter of credit and swing line subfacilities, (iii) a Euro-denominated
revolving credit facility, including a swing line subfacility thereunder and
(iv) a Yen-denominated revolving credit facility (which facility is also
available to certain Designated Borrowers);

WHEREAS, the Company has requested that the Existing Credit Agreement be amended
and restated on the terms and conditions contained in this Agreement, and the
Lenders and the Administrative Agent have indicated their willingness to amend
and restate the Existing Credit Agreement on the terms and subject to the
conditions set forth herein;

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, the parties hereto agree as follows:

SECTION 1. DEFINITIONS

1.1 Defined Terms. As used in this Agreement, the following terms shall have the
following meanings:

“Acceleration”: as defined in subsection 9(e).

“Acceptance Credit”: a commercial Letter of Credit in which the applicable L/C
Issuer engages with the beneficiary of such Letter of Credit to accept a time
draft.

“Acceptance Documents”: such general acceptance agreements, applications,
certificates and other documents as an L/C Issuer may reasonably require in
connection with the creation of Bankers’ Acceptances.



--------------------------------------------------------------------------------

“Accounts”: as defined in the Uniform Commercial Code as in effect in the State
of New York from time to time; and, with respect to the Company and its Domestic
Subsidiaries, all such Accounts of such Persons, whether now existing or
existing in the future, including, without limitation, (a) all accounts
receivable of such Person (whether or not specifically listed on schedules
furnished to the Administrative Agent), including, without limitation, all
accounts created by or arising from all of such Person’s sales of goods or
rendition of services made under any of its trade names, or through any of its
divisions, (b) all unpaid rights of such Person (including rescission, replevin,
reclamation and stopping in transit) relating to the foregoing or arising
therefrom, (c) all rights to any goods represented by any of the foregoing,
including, without limitation, returned or repossessed goods, (d) all reserves
and credit balances held by such Person with respect to any such accounts
receivable of any Obligors, (e) all letters of credit, guarantees or collateral
for any of the foregoing and (f) all insurance policies or rights relating to
any of the foregoing.

“Act”: as defined in subsection 11.20.

“Additional Lender”: as defined in subsection 2.6.

“Additional Notes”: the collective reference to any bonds, high yield notes or
other similar Indebtedness issued or incurred pursuant to subsection 8.2(c) ,
(d), (e)(ii), or (e)(iii).

“Adjustment Date”: each date on or after April 1, 2018 that is the second
Business Day following receipt by the Lenders of both (a) the financial
statements required to be delivered pursuant to subsection 7.1(a) or 7.1(b), as
applicable, for the most recently completed fiscal period and (b) the related
compliance certificate required to be delivered pursuant to subsection 7.2(a)
with respect to such fiscal period.

“Administrative Agent”: as defined in the introductory paragraph hereto.

“Administrative Agent’s Office”: with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule A with respect to such currency, or such other address or account with
respect to such currency as the Administrative Agent may from time to time
notify the Company and the Lenders.

“Administrative Questionnaire”: an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Eurocurrency Loans”: as defined in subsection 4.7.

“Affected Eurocurrency Rate”: as defined in subsection 4.5.

“Affiliate”: with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified; provided that, for purposes
of the definition of “Synthetic Purchase Agreement”, “Affiliate” shall mean, as
to any Person, any other

 

2



--------------------------------------------------------------------------------

Person (other than a Subsidiary) which, directly or indirectly, is in control
of, is controlled by, or is under common control with, such Person. For purposes
of the above proviso, “control” of a Person means the power, directly or
indirectly, either to (a) vote 20% or more of the securities having ordinary
voting power for the election of directors of such Person (“Voting Stock”) or
(b) direct or cause the direction of the management and policies of such Person,
whether by contract or otherwise; provided, however, that neither IPC nor its
Affiliates shall constitute an Affiliate of Holding or any Subsidiary thereof
hereunder unless such Persons own or control, in the aggregate, 30% or more of
the Voting Stock of Holding or any Subsidiary thereof.

“Aggregate Commitments”: as at any date of determination thereof, the sum of the
Commitments of all the Lenders.

“Aggregate Revolving Credit Commitments”: as at any date of determination
thereof, the sum of all Revolving Credit Commitments of all Revolving Credit
Lenders at such date.

“Aggregate Revolving Euro Tranche Commitments”: as at any date of determination
thereof, the sum of all Revolving Euro Tranche Commitments of all Revolving Euro
Tranche Lenders at such date.

“Aggregate Revolving Yen Tranche Commitments”: as at any date of determination
thereof, the sum of all Revolving Yen Tranche Commitments of all Revolving Yen
Tranche Lenders at such date.

“Agreement”: this Third Amended and Restated Credit Agreement, as amended,
supplemented, waived or otherwise modified from time to time.

“Alternative Currency”: each of Euro, Sterling, Yen, Canadian Dollars,
Australian Dollars, Mexican Pesos and each other currency (other than Dollars)
that is approved in accordance with subsection 1.4.

“Alternative Currency Equivalent”: at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the applicable
L/C Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

“Alternative Currency Funding Fronting Lender”: Bank of America or any other
Revolving Credit Lender designated by the Company and the Administrative Agent
(which such designation shall be consented to by such Revolving Credit Lender)
in its capacity as an Alternative Currency Funding Lender for Revolving Credit
Loans denominated in an Alternative Currency in which any Alternative Currency
Participating Lender purchases Alternative Currency Risk Participations and in
which Bank of America or such other Revolving Credit Lender advances to the
Company the amount of all such Alternative Currency Risk Participations in
accordance with subsections 2.2(b) and 2.2(f).

 

3



--------------------------------------------------------------------------------

“Alternative Currency Funding Lender”: with respect to each Revolving Credit
Loan denominated in an Alternative Currency, each Lender other than an
Alternative Currency Participating Lender with respect to such Alternative
Currency. The Alternative Currency Funding Lenders with respect to each
Alternative Currency on the Effective Date are as set forth on Schedule D.

“Alternative Currency Funding Pro Rata Share”: (a) with respect to each
Alternative Currency Funding Lender other than the Alternative Currency Funding
Fronting Lender, its Applicable Percentage in respect of the Revolving Credit
Facility; and (b) with respect to the Alternative Currency Funding Fronting
Lender, the percentage (carried out to the ninth decimal place) determined in
accordance with the following formula:

Sum of the Revolving Credit Commitments of the

Alternative Currency Funding Fronting Lender

and the Alternative Currency Participating Lenders

Aggregate Revolving Credit Commitments

“Alternative Currency Loan Credit Exposure”: with respect to any Revolving
Credit Loan denominated in an Alternative Currency, (i) for each Alternative
Currency Funding Lender other than the Alternative Currency Funding Fronting
Lender, the aggregate principal amount of its Alternative Currency Funding Pro
Rata Share thereof advanced by such Lender, (ii) for the Alternative Currency
Funding Fronting Lender, the aggregate principal amount of its Alternative
Currency Funding Pro Rata Share thereof advanced thereby, net of all Alternative
Currency Risk Participations purchased or funded, as applicable, therein, and
(iii) for each Alternative Currency Participating Lender, the aggregate
principal amount of all Alternative Currency Risk Participations purchased or
funded, as applicable, by such Lender in such Loan.

“Alternative Currency Participating Lender”: with respect to each Revolving
Credit Loan denominated in an Alternative Currency, any Lender that has given
notice to the Administrative Agent and the Company that it is unable to fund in
the applicable Alternative Currency; provided, however, that the Administrative
Agent shall change a Lender’s designation from an Alternative Currency
Participating Lender to an Alternative Currency Funding Lender with respect to
such Alternative Currency (and this definition shall ipso facto be so amended)
upon receipt of a written notice to the Administrative Agent and the Company
from an Alternative Currency Participating Lender requesting that such Lender’s
designation be changed to an Alternative Currency Funding Lender with respect to
such Alternative Currency, and each Alternative Currency Participating Lender
agrees to give such notice to the Administrative Agent and the Company promptly
upon its acquiring the ability to make Revolving Credit Loans in such
Alternative Currency. The Alternative Currency Participating Lenders with
respect to each Alternative Currency on the Effective Date are as set forth on
Schedule D.

“Alternative Currency Participation Payment Date”: as defined in subsection
2.2(f)(iii).

 

4



--------------------------------------------------------------------------------

“Alternative Currency Risk Participation”: with respect to each Revolving Credit
Loan denominated in an Alternative Currency advanced by the Alternative Currency
Funding Fronting Lender, the risk participation purchased by each of the
Alternative Currency Participating Lenders in such Revolving Credit Loan in an
amount determined in accordance with such Alternative Currency Participating
Lender’s Applicable Percentage of such Revolving Credit Loan, as provided in
subsection 2.2(f).

“Alternative Currency Sublimit”: an amount equal to the lesser of the Aggregate
Revolving Credit Commitments and $175,000,000. The Alternative Currency Sublimit
is part of, and not in addition to, the Aggregate Revolving Credit Commitments.

“Anti-Corruption Laws”: all laws, rules, and regulations of any jurisdiction
applicable to Holding or its Subsidiaries from time to time concerning or
relating to bribery or corruption, including, without limitation, the United
States Foreign Corrupt Practices Act of 1977 and the UK Bribery Act 2010.

“Anti-Social Conduct”: (a) a demand and conduct with force and arms; (b) an
unreasonable demand and conduct having no legal cause; (c) threatening or
committing violent behavior relating to its business transactions; (d) an action
to defame the reputation or interfere with the business of any Secured Party by
spreading rumor, using fraudulent means or resorting to force; or (e) other
actions similar or analogous to any of the foregoing in any jurisdiction.

“Anti-Social Group”: (a) an organized crime group (as defined in the Law
relating to Prevention of Unjustifiable Acts by Gang Members of Japan (Law
No. 77 of 1991, as amended)); (b) a member of an organized crime group; (c) a
person who used to be a member of an organized crime group but has only ceased
to be a member of an organized crime group for a period of less than 5 years;
(d) a quasi-member of an organized crime group (bouryokudan jun-kosei-in); (e) a
related or associated company of an organized crime group; (f) a corporate
racketeer or blackmailer advocating social cause or a special intelligence
organized crime group; or (g) a member of any other criminal force similar or
analogous to any of the foregoing in any jurisdiction.

“Anti-Social Relationship”: in relation to a Person, (a) an Anti-Social Group
controls its management; (b) an Anti-Social Group is substantively involved in
its management; (c) it has entered into arrangements with an Anti-Social Group
for the purpose of, or which have the effect of, unfairly benefiting itself or a
third party or prejudicing a third party; (d) it is involved in the provision of
funds or other benefits to an Anti-Social Group; or (e) any of its directors or
any other person who is substantively involved in its management has a socially
objectionable relationship with an Anti-Social Group.

“Applicable Margin”: as applied to any given type of Term A Loans, Revolving
Credit Loans, Revolving Euro Tranche Loans, Revolving Yen Tranche Loans, Swing
Line Loans and Swing Line Euro Tranche Loans, the rate per annum is determined
as follows: during the period from the Effective Date until the first Adjustment
Date, the Applicable Margin shall equal (A) with respect to Base Rate Loans,
0.50% per annum

 

5



--------------------------------------------------------------------------------

and (B) with respect to Eurocurrency Loans and Swing Line Euro Tranche Loans,
1.50% per annum. The Applicable Margins will be adjusted on each subsequent
Adjustment Date to the applicable rate per annum set forth under the heading
“Applicable Margin for Base Rate Loans” or “Applicable Margin for Eurocurrency
Loans and Swing Line Euro Tranche Loans / Letter of Credit-BA Fees” on the
applicable Pricing Grid which corresponds to the Consolidated Total Leverage
Ratio determined from the financial statements and compliance certificate
relating to the end of the fiscal quarter immediately preceding such Adjustment
Date; provided that in the event that the financial statements required to be
delivered pursuant to subsection 7.1(a) or 7.1(b), as applicable, and the
related compliance certificate required to be delivered pursuant to subsection
7.2(a), are not delivered when due, then

(i) if such financial statements and certificate are delivered after the date
such financial statements and certificate were required to be delivered (without
giving effect to any applicable cure period) and the Applicable Margin increases
from that previously in effect as a result of the delivery of such financial
statements, then the Applicable Margin during the period from the date upon
which such financial statements were required to be delivered (without giving
effect to any applicable cure period) until the date upon which they actually
are delivered shall, except as otherwise provided in clause (iii) below, be the
Applicable Margin as so increased;

(ii) if such financial statements and certificate are delivered after the date
such financial statements and certificate were required to be delivered and the
Applicable Margin decreases from that previously in effect as a result of the
delivery of such financial statements, then such decrease in the Applicable
Margin shall not become applicable until the date upon which the financial
statements and certificate actually are delivered; and

(iii) if such financial statements and certificate are not delivered prior to
the expiration of the applicable cure period, then, effective upon such
expiration, for the period from the date upon which such financial statements
and certificate were required to be delivered (after the expiration of the
applicable cure period) until two Business Days following the date upon which
they actually are delivered, (x) the Applicable Margin shall be 1.00% per annum,
in the case of Base Rate Loans, and 2.00% per annum, in the case of Eurocurrency
Loans and Swing Line Euro Tranche Loans (it being understood that the foregoing
shall not limit the rights of the Administrative Agent and the Lenders set forth
in Section 9).

In addition, at all times while an Event of Default shall have occurred and be
continuing, the Applicable Margin shall not decrease from that previously in
effect as a result of the delivery of such financial statements and certificate.

 

6



--------------------------------------------------------------------------------

“Applicable Percentage”: (a) in respect of the Term A Facility, with respect to
any Term A Loan Lender at any time, the percentage (carried out to the ninth
decimal place) of the Term A Facility represented by the sum of such Term A Loan
Lender’s Term A Loan Commitment at such time plus the principal amount of such
Term A Loan Lender’s Term A Loans at such time, (b) in respect of the Revolving
Credit Facility, with respect to any Revolving Credit Lender at any time, the
percentage (carried out to the ninth decimal place) of the Revolving Credit
Facility represented by such Revolving Credit Lender’s Revolving Credit
Commitment at such time, subject to adjustment as provided in subsection 4.6(e),
(c) in respect of the Revolving Euro Tranche Facility, with respect to any
Revolving Euro Tranche Lender at any time, the percentage (carried out to the
ninth decimal place) of the Revolving Euro Tranche Facility represented by such
Revolving Euro Tranche Lender’s Revolving Euro Tranche Commitment at such time,
subject to adjustment as provided in subsection 4.6(e), (d) in respect of the
Revolving Yen Tranche Facility, with respect to any Revolving Yen Tranche Lender
at any time, the percentage (carried out to the ninth decimal place) of the
Revolving Yen Tranche Facility represented by such Revolving Yen Tranche
Lender’s Revolving Yen Tranche Commitment at such time, (e) in respect of any
Incremental Term Facility, with respect to any Incremental Term Lender at any
time, the percentage (carried out to the ninth decimal place) of such
Incremental Term Facility represented by the sum of such Incremental Term
Lender’s Incremental Term Commitment with respect thereto at such time plus the
principal amount of such Incremental Term Lender’s Incremental Term Loans with
respect thereto at such time and (f) in respect of any Incremental Revolving
Tranche Facility, with respect to any Incremental Revolving Tranche Lender at
any time, the percentage (carried out to the ninth decimal place) of such
Incremental Revolving Tranche Facility represented by such Incremental Revolving
Tranche Lender’s Incremental Revolving Tranche Commitment with respect thereto
at such time. If the commitment of each Revolving Credit Lender to make
Revolving Credit Loans and the obligation of each L/C Issuer to make L/C-BA
Credit Extensions have been terminated pursuant to Section 9, or if the
Revolving Credit Commitments have expired, then the Applicable Percentage of
each Revolving Credit Lender in respect of the Revolving Credit Facility shall
be determined based on the Applicable Percentage of such Revolving Credit Lender
in respect of Revolving Credit Facility most recently in effect, giving effect
to any subsequent assignments. If the commitment of each Revolving Euro Tranche
Lender to make Revolving Euro Tranche Loans has been terminated pursuant to
Section 9, or if the Revolving Euro Tranche Commitments have expired, then the
Applicable Percentage of each Revolving Euro Tranche Lender in respect of the
Revolving Euro Tranche Facility shall be determined based on the Applicable
Percentage of such Revolving Euro Tranche Lender in respect of Revolving Euro
Tranche Facility most recently in effect, giving effect to any subsequent
assignments. If the commitment of each Revolving Yen Tranche Lender to make
Revolving Yen Tranche Loans has been terminated pursuant to Section 9, or if the
Revolving Yen Tranche Commitments have expired, then the Applicable Percentage
of each Revolving Yen Tranche Lender in respect of the Revolving Yen Tranche
Facility shall be determined based on the Applicable Percentage of such
Revolving Yen Tranche Lender in respect of Revolving Yen Tranche Facility most
recently in effect, giving effect to any subsequent assignments. With respect to
any Incremental Revolving Tranche Facility, if the commitment of each
Incremental Revolving Tranche Lender to make Incremental Revolving Tranche Loans
thereunder has been terminated pursuant to Section 9, or if the Incremental
Revolving Tranche Commitments with respect thereto have expired, then the

 

7



--------------------------------------------------------------------------------

Applicable Percentage of each Incremental Revolving Tranche Lender in respect of
such Incremental Revolving Tranche Facility shall be determined based on the
Applicable Percentage of such Incremental Revolving Tranche Lender in respect of
Incremental Revolving Tranche Facility most recently in effect, giving effect to
any subsequent assignments. The initial Applicable Percentage of each Lender in
respect of each Facility is set forth opposite the name of such Lender on
Schedule 2.1, in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto or in the relevant Incremental Facility Amendment, as
applicable.

“Applicable Revolving Credit Percentage”: with respect to any Revolving Credit
Lender at any time, such Revolving Credit Lender’s Applicable Percentage in
respect of the Revolving Credit Facility at such time.

“Applicable Revolving Euro Tranche Percentage”: with respect to any Revolving
Euro Tranche Lender at any time, such Revolving Euro Tranche Lender’s Applicable
Percentage in respect of the Revolving Euro Tranche Facility at such time.

“Applicable Time”: with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be reasonably determined by the Administrative Agent
or the applicable L/C Issuer, as the case may be, to be necessary for timely
settlement on the relevant date in accordance with normal banking procedures in
the place of payment.

“Appropriate Lender”: at any time, (a) with respect to any of the Term A
Facility, the Revolving Credit Facility, the Revolving Euro Tranche Facility or
the Revolving Yen Tranche Facility, a Lender that has a Commitment with respect
to such Facility or holds a Loan made under such Facility, at such time,
(b) with respect to the Letter of Credit-BA Sublimit, (i) the L/C Issuers and
(ii) if any Letters of Credit or Bankers’ Acceptances have been issued pursuant
to subsection 3.1(a), the Revolving Credit Lenders, (c) with respect to the
Swing Line Sublimit (i) the Swing Line Lender and (ii) if any Swing Line Loans
are outstanding pursuant to subsection 2.4(a), the Revolving Credit Lenders,
(d) with respect to the Swing Line Euro Tranche Sublimit (i) the Swing Line Euro
Tranche Lender and (ii) if any Swing Line Euro Tranche Loans are outstanding
pursuant to subsection 2.7(a), the Revolving Euro Tranche Lenders, (e) with
respect to any Incremental Term Facility, an Incremental Term Lender that has an
Incremental Term Commitment with respect thereto or holds an Incremental Term
Loan made thereunder at such time and (f) with respect to any Incremental
Revolving Tranche Facility, an Incremental Revolving Tranche Lender that has an
Incremental Revolving Tranche Commitment with respect thereto or holds an
Incremental Revolving Tranche Loan made thereunder at such time.

“Approved Fund”: any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

8



--------------------------------------------------------------------------------

“Arrangers”: each of Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any
other registered broker-dealer wholly-owned by Bank of America Corporation to
which all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement),
Coöperatieve Rabobank U.A., SunTrust Robinson Humphrey, Inc., Citigroup Global
Markets, Inc., J.P. Morgan Securities LLC, TD Securities USA LLC and Wells Fargo
Securities, LLC, each in its capacity as joint lead arranger.

“Asset Sale”: any sale, issuance, conveyance, transfer, lease or other
disposition (including, without limitation, through a Sale and Leaseback
Transaction) (a “Disposition”) by the Company or any of its Subsidiaries, in one
or a series of related transactions, of any real or personal, tangible or
intangible, property (including, without limitation, Capital Stock) of the
Company or such Subsidiary to any Person (other than to the Company or any
Subsidiary Guarantor).

“Assignee Group”: two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption”: an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by subsection 11.6(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent and the Company.

“Australian Dollars” and “AUS$”: the lawful currency of Australia.

“Auto-Extension Letter of Credit”: as defined in subsection 3.1(b).

“Available Revolving Credit Commitment”: as to any Revolving Credit Lender at
any time, an amount equal to the excess, if any, of (a) the amount of such
Revolving Credit Lender’s Revolving Credit Commitment at such time over (b) the
sum of (i) the aggregate unpaid principal amount at such time of all Revolving
Credit Loans made by such Revolving Credit Lender, (ii) an amount equal to such
Revolving Credit Lender’s Applicable Revolving Credit Percentage of the
aggregate unpaid principal amount at such time of all Swing Line Loans, provided
that for purposes of calculating Available Revolving Credit Commitments pursuant
to subsection 4.3(a) such amount shall be zero, and (iii) an amount equal to
such Revolving Credit Lender’s Applicable Revolving Credit Percentage of the
outstanding L/C-BA Obligations at such time; collectively, as to all the
Lenders, the “Available Revolving Credit Commitments”.

“Available Revolving Euro Tranche Commitment”: as to any Revolving Euro Tranche
Lender at any time, an amount equal to the excess, if any, of (a) the amount of
such Revolving Euro Tranche Lender’s Revolving Euro Tranche Commitment at such
time over (b) the sum of (i) the aggregate unpaid principal amount at such time
of all Revolving Euro Tranche Loans made by such Revolving Euro Tranche Lender
and (ii) an amount equal to such Revolving Euro Tranche Lender’s Applicable
Revolving Euro Tranche Percentage of the aggregate unpaid principal amount at
such time of all Swing Line Euro Tranche Loans, provided that for purposes of
calculating Available Revolving Euro Tranche Commitments pursuant to subsection
4.3(b) such amount shall be zero; collectively, as to all the Lenders, the
“Available Revolving Euro Tranche Commitments”.

 

9



--------------------------------------------------------------------------------

“Available Revolving Yen Tranche Commitment”: as to any Revolving Yen Tranche
Lender at any time, an amount equal to the excess, if any, of (a) the amount of
such Revolving Yen Tranche Lender’s Revolving Yen Tranche Commitment at such
time over (b) the aggregate unpaid principal amount at such time of all
Revolving Yen Tranche Loans made by such Revolving Yen Tranche Lender;
collectively, as to all the Lenders, the “Available Revolving Yen Tranche
Commitments”.

“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America”: Bank of America, N.A. and its successors.

“Bankers’ Acceptance” or “BA”: a time draft, drawn by the beneficiary under an
Acceptance Credit and accepted by the applicable L/C Issuer upon presentation of
documents by such beneficiary of such Acceptance Credit pursuant to subsection
3.1 hereof, in the standard form for bankers’ acceptances of such L/C Issuer.

“Base Rate”: for any day a fluctuating rate per annum equal to the highest of
(a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurocurrency Rate plus 1.00%. The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

“Base Rate Loans”: Loans (including Swing Line Loans) the rate of interest
applicable to which is based upon the Base Rate. All Base Rate Loans shall be
denominated in Dollars.

“Benefit Plan”: any of (a) an “employee benefit plan” (as defined in ERISA) that
is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of the
Code or (c) any Person whose assets include “plan assets” (as defined by ERISA
Section 3(42)) of any such “employee benefit plan” or “plan”.

“Board”: the Board of Governors of the Federal Reserve System.

 

10



--------------------------------------------------------------------------------

“Board of Directors”: with respect to any Person, (a) in the case of any
corporation, the board of directors of such Person or any committee thereof duly
authorized to act on behalf of such board, (b) in the case of any limited
liability company, the board of managers, board of directors, manager or
managing member of such Person or the functional equivalent of the foregoing or
any committee thereof duly authorized to act on behalf of such board, manager or
managing member, (c) in the case of any partnership, the board of directors or
board of managers of the general partner of such Person and (d) in any other
case, the functional equivalent of the foregoing.

“Bond Prepayment”: as defined in subsection 8.13(a).

“Book Manager”: each of Merrill Lynch, Pierce, Fenner & Smith Incorporated,
Coöperatieve Rabobank U.A., New York Branch, SunTrust Robinson Humphrey, Inc.,
and Citigroup Global Markets, Inc., J.P. Morgan Securities LLC, TD Securities
USA LLC and Wells Fargo Securities LLC, each in its capacity as joint
bookrunner.

“Borrower” and “Borrowers”: as defined in the introductory paragraph hereto.

“Borrower Materials”: as defined in subsection 7.2.

“Borrower Obligations”: the collective reference to all obligations and
liabilities of the Company, the Designated Borrowers and the other Loan Parties
in respect of the unpaid principal of and interest on (including, without
limitation, interest accruing after the maturity of the Loans and Unreimbursed
Obligations and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to the Company, any Designated Borrower or any other Loan
Party, whether or not a claim for post-filing or post-petition interest is
allowed in such proceeding) the Loans, the Unreimbursed Amounts and all other
obligations and liabilities of the Company, the Designated Borrowers and the
other Loan Parties to the Secured Parties (other than the PBGC), whether direct
or indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, the Loans, any Letter of Credit, any Bankers’ Acceptance, the other
Loan Documents, any Secured Hedge Agreement, any Secured Cash Management
Agreement, or any other document made, delivered or given in connection
therewith, in each case whether on account of principal, interest, reimbursement
obligations, amounts payable in connection with any Secured Cash Management
Agreement, or a termination of any transaction entered into pursuant to a
Secured Hedge Agreement, fees, indemnities, costs, expenses or otherwise
(including, without limitation, all reasonable fees and disbursements of counsel
to the Administrative Agent or any other Secured Party that are required to be
paid by any Loan Party pursuant to the terms of this Agreement or any other Loan
Document). For the avoidance of doubt, (x) a Foreign Obligor is not liable for
any Borrower Obligations not directly incurred by such Foreign Obligor as a
borrower under a Facility to which such Foreign Obligor is a party and (y) no
Foreign Obligor is providing any collateral security for its Borrower
Obligations under any Facility to which such Foreign Obligor is a party or for
any other Borrower Obligations under this Agreement and (z) no Foreign Obligor
has any Guarantee Obligation with respect to any Borrower Obligations.

 

11



--------------------------------------------------------------------------------

“Borrowing”: any of (a) the advance of a Term A Loan pursuant to subsection
2.1(a), (b) a Revolving Credit Borrowing, (c) a Swing Line Borrowing, (d) a
Revolving Euro Tranche Borrowing, (e) a Swing Line Euro Tranche Borrowing, (f) a
Revolving Yen Tranche Borrowing, (g) the advance of an Incremental Term Loan,
and (h) the advance of an Incremental Revolving Tranche Loan, as the context may
require.

“Building”: as defined in Section 208.25 of Regulation H of the Board.

“Business Day”: any day other than a Saturday, Sunday or other day on which the
Federal Reserve Bank of New York is closed for business and:

(a) if such day relates to any interest rate setting as to a Eurocurrency Loan
denominated in Dollars, any fundings, disbursements, settlements and payments in
Dollars in respect of any such Eurocurrency Loan, or any other dealings in
Dollars to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Loan, means any such day that is also a London Banking Day;

(b) if such day relates to any interest rate setting as to a Eurocurrency Loan
denominated in Euro, any fundings, disbursements, settlements and payments in
Euro in respect of any such Eurocurrency Loan, or any other dealings in Euro to
be carried out pursuant to this Agreement in respect of any such Eurocurrency
Loan, means a TARGET Day;

(c) if such day relates to any interest rate setting as to a Eurocurrency Loan
denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and

(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurocurrency Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Loan (other than any interest rate
settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

“Canadian Dollar” and “CAN$”: the lawful currency of Canada.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants or options to purchase any of the foregoing.

“Cash Collateralize”: to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuers and the
Lenders, as collateral for the L/C-BA Obligations or obligations of the
Revolving Credit Lenders to fund participations in respect of the L/C-BA
Obligations, cash or deposit account balances or, if the Administrative Agent
and the L/C Issuers shall agree in their sole discretion, other

 

12



--------------------------------------------------------------------------------

credit support, in each case pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent and the L/C Issuers (which
documents are hereby consented to by the Lenders). “Cash Collateral” shall have
a meaning correlative to the foregoing and shall include the proceeds of such
cash collateral and other credit support.

“Cash Equivalents”: (a) securities issued or fully guaranteed or insured by the
United States Government or any agency or instrumentality thereof and/or mutual
funds investing primarily in such securities, (b) time deposits, certificates of
deposit or bankers’ acceptances of (i) any Lender or (ii) any commercial bank
having capital and surplus in excess of $500,000,000 and the commercial paper of
the holding company of which is rated at least A-2 or the equivalent thereof by
Standard & Poor’s Financial Services LLC (a subsidiary of The McGraw-Hill
Companies, Inc.) or any successor rating agency (“S&P”) or at least P-2 or the
equivalent thereof by Moody’s Investors Service, Inc. or any successor rating
agency (“Moody’s”) (or if at such time neither is issuing ratings, then a
comparable rating of such other nationally recognized rating agency as shall be
approved by the Administrative Agent in its reasonable judgment), (c) commercial
paper rated at least A-2 or the equivalent thereof by S&P or at least P-2 or the
equivalent thereof by Moody’s (or if at such time neither is issuing ratings,
then a comparable rating of such other nationally recognized rating agency as
shall be approved by the Administrative Agent in its reasonable judgment), (d)
investments in money market funds complying with the risk limiting conditions of
Rule 2a-7 or any successor rule of the SEC under the Investment Company Act, and
(e) investments similar to any of the foregoing denominated in foreign
currencies approved by the Board of Directors of the Company (or Board of
Directors of Holding, as appropriate), in each case provided in clauses (a),
(b), (c) and (e) above only, maturing within twelve months after the date of
acquisition.

“Cash Management Agreement”: any agreement to provide cash management services,
including treasury, depository, overdraft, credit or debit card, electronic
funds transfer and other cash management arrangements.

“Cash Management Bank”: any Person that, (a) at the time it enters into a Cash
Management Agreement with a Loan Party, is or concurrently therewith becomes a
Lender or an Affiliate of a Lender, or (b) at the time it (or its Affiliate)
becomes a Lender on the Effective Date, is a party to a Cash Management
Agreement with a Loan Party, in each case in its capacity as a party to such
Cash Management Agreement (even if, in either case, such Person ceases to be a
Lender or such Person’s Affiliate ceased to be a Lender).

“Change of Control”: the occurrence of any of the following events: (a) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Exchange Act) shall be the “beneficial owner” of shares of Voting Stock having
more than 35% of the total voting power of all outstanding shares of Holding;
(b) Holding shall cease to own, directly or indirectly, at least 65% of the
Capital Stock of the Company (or any successor to the Company permitted pursuant
to subsection 8.5); (c) the Board of Directors of Holding shall cease to consist
of a majority of the Continuing Directors; or (d) a “Change of Control” as
defined in any Indenture under which any Existing Notes or Additional Notes are
then outstanding; as used in this paragraph “Voting Stock” shall mean shares of
Capital Stock entitled to vote generally in the election of directors (or
members of an equivalent governing body thereof).

 

13



--------------------------------------------------------------------------------

“Co-Documentation Agents”: as defined in the introductory paragraph hereto.

“Co-Syndication Agents”: as defined in the introductory paragraph hereto.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Collateral”: all assets of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.

“Collateral Release Date” means (a) the date, after the Effective Date, or
(b) the date, after each Collateral Re-Pledge Date, in each case, on which the
Debt Ratings shall reach at least (i) BBB- by S&P and Ba1 by Moody’s or (ii) BB+
by S&P and Baa3 by Moody’s, in each case with a “stable” or “positive” outlook.

“Collateral Release Period” means any period from and including the Collateral
Release Date to the Collateral Re-Pledge Date, if any, or, if no Collateral
Re-Pledge Date has occurred, the Termination Date.

“Collateral Re-Pledge Date” means the date, after any Collateral Release Date,
on which (a) either of the Debt Ratings, as determined by either S&P or Moody’s,
shall be BB or lower or Ba2 or lower, respectively, (b) the Debt Ratings, as
determined by both S&P and Moody’s, shall be BB+ or lower and Ba1 or lower,
respectively, or (c) the Company only has one, or does not have any, Debt
Ratings.

“Commitment”: a Term A Loan Commitment, a Revolving Credit Commitment, a
Revolving Euro Tranche Commitment, a Revolving Yen Tranche Commitment, an
Incremental Term Commitment or an Incremental Revolving Tranche Commitment, if
any, as the context may require.

“Commitment Fee Rate”: 0.25% per annum during the period from the Effective Date
until the first Adjustment Date. The Commitment Fee Rate in respect of Available
Revolving Credit Commitments, Available Revolving Euro Tranche Commitments and
Available Revolving Yen Tranche Commitments will be adjusted on each subsequent
Adjustment Date to the applicable rate per annum set forth under the heading
“Commitment Fee Rate” on the Pricing Grid which corresponds to the Consolidated
Total Leverage Ratio determined from the financial statements and compliance
certificate relating to the end of the fiscal quarter immediately preceding such
Adjustment Date; provided that in the event that the financial statements
required to be delivered pursuant to subsection 7.1(a) or 7.1(b), as applicable,
and the related compliance certificate required to be delivered pursuant to
subsection 7.2(a), are not delivered when due, then

 

14



--------------------------------------------------------------------------------

(a) if such financial statements and certificate are delivered after the date
such financial statements and certificate were required to be delivered (without
giving effect to any applicable cure period) and the Commitment Fee Rate
increases from that previously in effect as a result of the delivery of such
financial statements, then the Commitment Fee Rate during the period from the
date upon which such financial statements were required to be delivered (without
giving effect to any applicable cure period) until the date upon which they
actually are delivered shall be the Commitment Fee Rate as so increased;

(b) if such financial statements and certificate are delivered after the date
such financial statements and certificate were required to be delivered and the
Commitment Fee Rate decreases from that previously in effect as a result of the
delivery of such financial statements, then such decrease in the Commitment Fee
Rate shall not become applicable until the date upon which the financial
statements and certificate actually are delivered; and

(c) if such financial statements and certificate are not delivered prior to the
expiration of the applicable cure period, then, effective upon such expiration,
for the period from the date upon which such financial statements and
certificate were required to be delivered (after the expiration of the
applicable cure period) until two Business Days following the date upon which
they actually are delivered, the Commitment Fee Rate shall be 0.35% per annum
(it being understood that the foregoing shall not limit the rights of the
Administrative Agent and the Lenders set forth in Section 9).

Notwithstanding the foregoing, at all times while an Event of Default shall have
occurred and be continuing, the Commitment Fee Rate shall not decrease from that
previously in effect as a result of the delivery of such financial statements
and certificate.

“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.

“Commonly Controlled Entity”: an entity, whether or not incorporated, which is
under common control with the Company within the meaning of Section 4001 of
ERISA or is part of a group which includes the Company and which is treated as a
single employer under Section 414(b) or (c) of the Code or, solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Sections 414(m) and (o) of the Code.

“Company”: as defined in the introductory paragraph hereto.

“Compensation Period”: as defined in subsection 4.6(b).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Indebtedness/Securitization”: at the date of determination
thereof, the sum (without duplication) of (a) Consolidated Long Term Debt, plus
(b) Consolidated Short Term Debt, plus (c) the then outstanding aggregate net
proceeds of sales of Receivables then held by one or more Receivables Entities
pursuant to one or more Permitted Securitization Transactions then in effect in
excess of the Dollar Equivalent of $300,000,000.

 

15



--------------------------------------------------------------------------------

“Consolidated Interest Expense”: for any period, an amount equal to (a) interest
expense (accrued and paid or payable in cash for such period, but in any event
excluding any amortization or write off of financing costs) on Indebtedness of
the Company and its consolidated Subsidiaries for such period minus (b) interest
income (accrued and received or receivable in cash for such period) of the
Company and its consolidated Subsidiaries for such period, in each case
determined on a consolidated basis in accordance with GAAP; provided that in the
event of the consummation of any Permitted Securitization Transaction,
“Consolidated Interest Expense” shall be adjusted to include (without
duplication) an amount equal to the interest (or other fees in the nature of
interest or discount accrued and paid or payable in cash for such period) on
such Permitted Securitization Transaction.

“Consolidated Interest Expense Ratio”: for any Test Period, the ratio of
(a) EBITDA for such period to (b) Consolidated Interest Expense for such period.

“Consolidated Long Term Debt”: at the date of determination thereof, all long
term Indebtedness of the Company and its consolidated Subsidiaries as determined
on a consolidated basis in accordance with GAAP and as disclosed on the
Company’s consolidated balance sheet.

“Consolidated Net Income”: for any period, (a) net income of the Company and its
consolidated Subsidiaries for such period, determined on a consolidated basis in
accordance with GAAP plus (b) any non-cash expense, charge or cost (other than
depreciation expense and amortization of intangible asset expense but in any
event including any impairment charge or write-down of other assets) minus
(c) any non-cash gain increasing Consolidated Net Income for such period.

“Consolidated Senior Secured Leverage Ratio”: as of any date of determination,
the ratio of (a) Consolidated Indebtedness/Securitization, as of such date of
determination excluding therefrom all Consolidated Indebtedness/Securitization
that is either unsecured or, if secured, the Liens securing same are expressly
subordinated to the Liens securing the Obligations on terms satisfactory to the
Administrative Agent to (b) EBITDA for the Test Period most recently ended on or
before such date; provided that the Company shall be permitted to subtract from
the amount of Consolidated Indebtedness/Securitization in clause (a) above up to
$125,000,000 of Unencumbered Cash and Cash Equivalents of the Company and its
Subsidiaries.

“Consolidated Short Term Debt”: at the date of determination thereof, all short
term Indebtedness of the Company and its consolidated Subsidiaries as determined
on a consolidated basis in accordance with GAAP and as disclosed on the
Company’s consolidated balance sheet.

“Consolidated Tangible Assets”: at the date of determination thereof, the
difference of (a) the consolidated total assets of the Company and its
consolidated Subsidiaries as determined on a consolidated basis in accordance
with GAAP as of the end of the most recent fiscal quarter for which an
Adjustment Date has occurred minus (b) the intangible assets (including, without
limitation, customer lists, goodwill, computer

 

16



--------------------------------------------------------------------------------

software, copyrights, trade names, trademarks, patents, franchises, licenses,
unamortized deferred charges, unamortized debt discount and capitalized research
and development costs) of the Company and its consolidated Subsidiaries as
determined on a consolidated basis in accordance with GAAP as of the end of the
most recent fiscal quarter for which an Adjustment Date has occurred.

“Consolidated Total Leverage Ratio”: as of any date of determination, the ratio
of (a) Consolidated Indebtedness/Securitization as of such date to (b) EBITDA
for the Test Period most recently ended on or before such date; provided that
the Company shall be permitted to subtract from the amount of Consolidated
Indebtedness/Securitization in clause (a) above up to $125,000,000 of (or,
solely for the purpose of calculating the Consolidated Total Leverage Ratio for
the determination of the maximum aggregate amount of Restricted Payments
permitted pursuant to subsection 8.7(i) (the “RP Calculation”), on a pro forma
basis after giving effect to the making of the proposed Restricted Payment, 100%
of) Unencumbered Cash and Cash Equivalents of the Company and its Subsidiaries.

“Continuing Directors”: the directors of Holding on the Effective Date, and each
other director if, in each case, such other director’s nomination for election
to the Board of Directors of Holding is recommended or approved by at least a
majority of the then Continuing Directors.

“Contractual Obligation”: as to any Person, any provision of any material
security issued by such Person or of any material agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

“Control”: other than for purposes of the proviso to the definition of
“Affiliate”, the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise. “Controlling”
and “Controlled” have meanings correlative thereto.

“Credit Extension”: each of the following: (a) a Borrowing and (b) an L/C-BA
Credit Extension.

“Debt Rating”: (a) the corporate family debt rating of the Company, as
determined by Moody’s or (b) the corporate family debt rating of the Company, as
determined by S&P, as applicable.

“Debtor Relief Laws”: the Bankruptcy Code of the United States, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

“Default”: any of the events specified in Section 9, whether or not any
requirement for the giving of notice (other than, in the case of subsection
9(e), a Default Notice), the lapse of time, or both, or any other condition
specified in Section 9, has been satisfied.

 

17



--------------------------------------------------------------------------------

“Default Notice”: as defined in subsection 9(e).

“Default Rate”: (a) when used with respect to obligations hereunder other than
Letter of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Margin, if any, then applicable to Base Rate Loans plus (iii) 2% per
annum; provided, however, that with respect to a Eurocurrency Loan and interest
with respect thereto, the Default Rate shall be an interest rate equal to the
interest rate (including any Applicable Margin) otherwise applicable to such
Loan plus 2% per annum, and (b) when used with respect to Letter of Credit Fees,
a rate equal to the Applicable Margin then in effect for Eurocurrency Loans plus
2% per annum.

“Defaulting Lender”: subject to subsection 4.6(e)(ii), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Company in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit,
Bankers’ Acceptances or Swing Line Loans) within two Business Days of the date
when due, (b) has notified the Company, the Administrative Agent, any L/C Issuer
or the Swing Line Lender in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Company,
to confirm in writing to the Administrative Agent and the Company that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Company), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Capital Stock in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or

 

18



--------------------------------------------------------------------------------

such Governmental Authority) to reject, repudiate, disavow or disaffirm any
contracts or agreements made with such Lender. Any determination by the
Administrative Agent that a Lender is a Defaulting Lender under any one or more
of clauses (a) through (d) above, and of the effective date of such status,
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to subsection 4.6(e)(ii)) as of the
date established therefor by the Administrative Agent in a written notice of
such determination, which shall be delivered by the Administrative Agent to the
Company, each L/C Issuer, the Swing Line Lender and each other Lender promptly
following such determination.

“Designated Borrower” and “Designated Borrowers”: as defined in the introductory
paragraph hereto.

“Designated Borrower Request and Assumption Agreement”: as defined in subsection
2.8(b).

“Designated Borrower Notice”: as defined in subsection 2.8(b).

“Designated Jurisdiction”: any country or territory to the extent that such
country or territory that is, or whose government is, the subject of Sanctions
(currently, Crimea, Cuba, Iran, North Korea, Sudan and Syria)

“Disposition”: as defined in the definition of the term “Asset Sale” in this
subsection 1.1.

“Disqualified Stock”: with respect to any Person, any Capital Stock that by its
terms (or by the terms of any security into which it is convertible or for which
it is exchangeable or exercisable) or upon the happening of any event (other
than following the occurrence of a Change of Control or other similar event
described under such terms as a “change of control,” or an Asset Sale)
(i) matures or is mandatorily redeemable pursuant to a sinking fund obligation
or otherwise, (ii) is convertible or exchangeable for Indebtedness or
Disqualified Stock or (iii) is redeemable at the option of the holder thereof
(other than following the occurrence of a Change of Control or other similar
event described under such terms as a “change of control,” or an Asset Sale), in
whole or in part, in each case on or prior to the Facility Termination Date.

“Dollar Equivalent”: (a) with respect to any amount denominated in Dollars, such
amount, and (b) with respect to any amount denominated in any Alternative
Currency, the equivalent amount thereof in Dollars as determined by the
Administrative Agent or the applicable L/C Issuer, as the case may be, at such
time on the basis of the Spot Rate (determined in respect of the most recent
Revaluation Date) for the purchase of Dollars with such Alternative Currency.

“Dollars” and “$”: dollars in lawful currency of the United States of America.

“Domestic Subsidiary”: any Subsidiary of the Company which is not a Foreign
Subsidiary.

 

19



--------------------------------------------------------------------------------

“EBITDA”: for any period, Consolidated Net Income for such period adjusted to
exclude from the determination of “Consolidated Net Income” the following items
(without duplication) of income or expense to the extent that such items are
included in the determination of “Consolidated Net Income”: (a) Consolidated
Interest Expense, (b) any non-cash expenses and charges, (c) total income tax
expense, (d) depreciation expense, (e) the expense associated with amortization
of intangible and other assets (including amortization or other expense
recognition of any costs associated with asset write-ups in accordance with
Statement of Financial Accounting Standards No. 141 and 142), (f) non-cash
provisions for reserves for discontinued operations, (g) any extraordinary,
unusual and/or non-recurring gains, losses, charges, expenses, debits or credits
(including, but not limited to, integration costs, restructuring costs
(including plant closing and severance costs), plant start-up costs, employee
relocation costs, and new system design and implementation costs), (h) any gain
or loss associated with the sale or write-down of assets not in the ordinary
course of business, (i) any income or loss accounted for by the equity method of
accounting (except, in the case of income, to the extent of the amount of cash
dividends or cash distributions paid to the Company or any of its Subsidiaries
by the entity accounted for by the equity method of accounting), (j) litigation
costs and expenses for non-ordinary course litigation, (k) all transaction costs
and expenses (including retention, completion or transaction bonuses paid to key
employees) incurred in connection with any capital markets transaction including
any acquisition or other investment, issuance of equity or debt transaction or
disposition of assets, whether or not such transaction is ultimately
consummated, (l) losses or gains on any discontinued operations, (m) the
write-off of financing costs and other costs associated with, or premiums paid
in connection with, the early extinguishment of indebtedness, (n) any foreign
currency transaction gains, (o) to the extent covered by insurance, expenses
with respect to liability or casualty events or business interruption and
(p) any unrealized gain or loss with respect to payment obligations pursuant to
(i) Interest Rate Protection Agreements or (ii) Permitted Hedging Arrangements
pertaining to foreign currency transactions. For the purposes of calculating
EBITDA for any period of four consecutive fiscal quarters (each, a “Reference
Period”) pursuant to any determination of the Consolidated Senior Secured
Leverage Ratio or the Consolidated Total Leverage Ratio, (i) if at any time
during such Reference Period the Company or any of its Subsidiaries shall have
made any Material Disposition, the EBITDA for such Reference Period shall be
reduced by an amount equal to the EBITDA (if positive) attributable to the
property that is the subject of such Material Disposition for such Reference
Period or increased by an amount equal to the EBITDA (if negative) attributable
thereto for such Reference Period and (ii) if during such Reference Period the
Partnership Transaction shall have been consummated or the Company or any of its
Subsidiaries shall have made a Material Acquisition, EBITDA for such Reference
Period shall be calculated after giving pro forma effect thereto making
adjustments that are either (A) in accordance with Regulation S-X or
(B) otherwise address anticipated costs savings or synergies relating to any
such transaction (which costs savings or synergies shall be limited to the
extent reasonably anticipated to be realized and supportable in the good faith
judgment of the Company and actions necessary for realization thereof have been
taken or are to be taken within 18 months of the applicable transaction) as
determined in good faith by the chief financial officer or treasurer of the
Company and

 

20



--------------------------------------------------------------------------------

approved by the Administrative Agent (such approval not to be unreasonably
withheld or delayed), in each case, as if such transaction occurred on the first
day of such Reference Period. As used in this definition, “Material Acquisition”
means any acquisition of property or series of related acquisitions of property
that (x) constitutes assets comprising all or substantially all of an operating
unit of a business or constitutes all or substantially all of the common stock
(or other ownership interests) of a Person and (y) involves the payment of
consideration by the Company and its Subsidiaries in excess of $10,000,000; and
“Material Disposition” means any Disposition of property or series of related
Dispositions of property that (x) constitutes assets comprising all or
substantially all of an operating unit of a business or constitutes all or
substantially all of the common stock (or other ownership interests) of a Person
and (y) yields gross proceeds to the Company or any of its Subsidiaries in
excess of $10,000,000.

“EEA Financial Institution”: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

“EEA Resolution Authority”: any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date”: the date on which all the conditions precedent set forth in
subsection 6.1 shall be satisfied or waived.

“Elevated Ratio Period”: as defined in subsection 7.1(a).

“Eligible Assignee”: any Person that meets the requirements to be an assignee
under subsections 11.6(b)(iii), (v), (vi) and (vii) (subject to such consents,
if any, as may be required under subsection 11.6(b)(iii)).

“Environmental Costs”: any and all costs or expenses (including, without
limitation, attorney’s and consultant’s fees, investigation and laboratory fees,
response costs, court costs and litigation expenses, fines, penalties, damages,
settlement payments, judgments and awards), of whatever kind or nature, known or
unknown, contingent or otherwise, arising out of, or in any way relating to, any
violation of, noncompliance with or liability under any Environmental Laws or
any orders, requirements, demands, or investigations of any person related to
any Environmental Laws. Environmental Costs include any and all of the
foregoing, without regard to whether they arise out of or are related to any
past, pending or threatened proceeding of any kind.

 

21



--------------------------------------------------------------------------------

“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees, and such
requirements of any Governmental Authority properly promulgated and having the
force and effect of law or other Requirements of Law (including common law)
regulating, relating to or imposing liability or standards of conduct concerning
protection of human health or the environment, as have been, or now or at any
relevant time hereafter are, in effect.

“Environmental Permits”: any and all permits, licenses, registrations,
notifications, exemptions and any other authorization required under any
Environmental Law.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time.

“Euro”, “EUR” and €: the lawful currency of the Participating Member States.

“Eurocurrency Base Rate”: as defined in the definition of “Eurocurrency Rate”.

“Eurocurrency Loans”: a Loan that bears interest at a rate based on clause
(a) of the definition of “Eurocurrency Rate”. Revolving Credit Loans which are
Eurocurrency Loans may be denominated in Dollars or in an Alternative Currency.
All Revolving Credit Loans denominated in an Alternative Currency must be
Eurocurrency Loans. All Revolving Euro Tranche Loans and Revolving Yen Tranche
Loans must be Eurocurrency Loans.

“Eurocurrency Rate”: a rate per annum determined by the Administrative Agent
pursuant to the following formula:

 

Eurocurrency Rate =

   Eurocurrency Base Rate         

 

         1.00 – Eurocurrency Reserve Percentage      

Where,

“Eurocurrency Base Rate” means:

(a) for any Interest Period with respect to a Eurocurrency Loan,

(i) in the case of a Eurocurrency Loan denominated in a LIBOR Quoted Currency,
the rate per annum equal to the London Interbank Offered Rate (“LIBOR”) or a
comparable or successor rate approved by the Administrative Agent, as published
on the applicable Bloomberg screen page (or such other commercially available
source

 

22



--------------------------------------------------------------------------------

providing such quotations as may be designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for deposits in the relevant
currency (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period;

(ii) denominated in Canadian Dollars, the rate per annum equal to the Canadian
Dealer Offered Rate (“CDOR”) or a comparable or successor rate which rate is
approved by the Administrative Agent, as published on the applicable Bloomberg
screen page (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time)
at or about 10:00 a.m. (Toronto, Ontario time) on the Rate Determination Date
with a term equivalent to such Interest Period;

(iii) denominated in Australian Dollars, the rate per annum equal to the Bank
Bill Swap Reference Bid Rate (“BBSY”) or a comparable or successor rate which
rate is approved by the Administrative Agent, as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) at or about 10:30 a.m. (Melbourne, Australia time) on the Rate
Determination Date with a term equivalent to such Interest Period;

(iv) denominated in Mexican Pesos, the rate per annum equal to the Interbanking
Equilibrium Interest Rate (“TIIE”), or a comparable or successor rate which rate
is approved by the Administrative Agent, as published by Banco de Mexico in the
Federation’s Official Gazette (or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time) at or about 2:00 p.m. (Mexico City, Mexico time) on the Rate
Determination Date with a term equivalent to such Interest Period; and

(v) in the case of any other Eurocurrency Loan denominated in a Non-LIBOR Quoted
Currency, the rate per annum as designated with respect to such currency at the
time such currency was approved by the Administrative Agent and the Lenders
pursuant to subsection 1.4 or, if such rate is unavailable on any date of
determination for any reason, a comparable or successor rate approved by the
Administrative Agent; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR or a comparable or successor rate approved by
the Administrative Agent, as published on the applicable Bloomberg screen page
(or such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time determined two Business Days prior to such date for Dollar
deposits being delivered in the London interbank market for a term of one month
commencing that day;

 

23



--------------------------------------------------------------------------------

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection with any rate set forth in this definition,
the approved rate shall be applied to the applicable Interest Period in a manner
consistent with market practice; provided, further, that to the extent such
market practice is not administratively feasible for the Administrative Agent,
such approved rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent. The Administrative Agent does not
warrant, nor accept responsibility, nor shall it have any liability with respect
to the administration, submission or any other matter related to LIBOR or any
comparable or successor rate referenced in this definition above.
Notwithstanding the foregoing, if the Eurocurrency Rate shall be less than zero,
such rate shall be deemed zero for purposes of this Agreement.

“Eurocurrency Reserve Percentage”: for any day during any Interest Period, the
reserve percentage (expressed as a decimal, carried out to five decimal places)
in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Federal Reserve Board for
determining the maximum reserve requirement (including any emergency,
supplemental or other marginal reserve requirement) with respect to Eurocurrency
funding (currently referred to as “Eurocurrency liabilities”). The Eurocurrency
Rate for each outstanding Eurocurrency Loan shall be adjusted automatically as
of the effective date of any change in the Eurocurrency Reserve Percentage.

“Event of Default”: any of the events specified in Section 9, provided that any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.

“Exchange Act”: the Securities Exchange Act of 1934, as amended from time to
time.

“Excluded Properties”: the collective reference to the fee interest in material
real properties owned by the Company or any of its Subsidiaries described in
Part II of Schedule 5.8.

“Excluded Subsidiary”: (a) any Subsidiary of which the Company owns, directly or
indirectly through one or more Wholly Owned Subsidiaries, less than 90% of the
Capital Stock of such Subsidiary, (b) any Subsidiary that is prohibited by
applicable law from guaranteeing the Obligations, (c) any Insignificant
Subsidiary and (d) any Immaterial Subsidiary; provided that in no event shall
any Subsidiary that is an issuer of, or a guarantor of, any Existing Notes, any
Additional Notes or the Partnership Transaction Assumed Indebtedness (other than
an Insignificant Subsidiary or an Immaterial Subsidiary) be an Excluded
Subsidiary.

 

24



--------------------------------------------------------------------------------

“Excluded Swap Obligation”: with respect to any Subsidiary Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee
Obligation of such Subsidiary Guarantor with respect to, or the grant by such
Subsidiary Guarantor of a Lien to secure, such Swap Obligation (or any Guarantee
Obligation with respect thereto) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation thereof) by virtue of
such Subsidiary Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act (determined after
giving effect to subsection 9.17 of the Guarantee and Collateral Agreement and
any other “keepwell, support or other agreement” for the benefit of such
Subsidiary Guarantor and any and all guarantees of such Subsidiary Guarantor’s
Swap Obligations by other Loan Parties) at the time the Guarantee Obligation of
such Subsidiary Guarantor, or a grant by such Subsidiary Guarantor of a Lien,
becomes effective with respect to such Swap Obligation. If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such Guarantee Obligation or security interest is or becomes
excluded in accordance with the first sentence of this definition.

“Existing Credit Agreement”: as defined in the recitals hereto.

“Existing Note Indentures”: the collective reference to the following: (a) the
2013 Senior Notes Indenture, (b) the 2014 Senior Notes Indenture and (c) the
2016 Senior Notes Indenture, and, in each case, any refinancing, replacement, or
substitution thereof, in whole or in part in accordance with subsection 8.2 or
8.13.

“Existing Letters of Credit”: each letter of credit described in Schedule C.

“Existing Notes”: the collective reference to the following: (a) the 2013 Senior
Notes, (b) the 2014 Senior Notes and (c) the 2016 Senior Notes, and, in each
case, any refinancing, replacement, or substitution thereof, in whole or in part
in accordance with subsection 8.2 or 8.13.

“Facility”: the Term A Facility, any Incremental Term Facility, the Revolving
Credit Facility, the Revolving Euro Tranche Facility, the Revolving Yen Tranche
Facility or an Incremental Revolving Tranche Facility, as the context may
require.

“Facility Termination Date”: the date as of which all of the following shall
have occurred: (a) the Aggregate Commitments have terminated, (b) all
Obligations have been paid in full (other than (x) contingent indemnification
obligations, (y) obligations and liabilities under Secured Cash Management
Agreements and Secured Hedge Agreements as to which arrangements satisfactory to
the applicable Cash Management Bank or Hedge Bank have been made and (z) the
PBGC Amount), and (c) all Letters of Credit and Bankers’ Acceptances have
terminated or expired (other than Letters of Credit and Bankers’ Acceptances as
to which other arrangements with respect thereto satisfactory to the
Administrative Agent and the applicable L/C Issuer shall have been made).

 

25



--------------------------------------------------------------------------------

“Farm Credit Lender”: a lending institution chartered or otherwise organized and
existing pursuant to the provisions of the Farm Credit Act of 1971 and under the
regulation of the Farm Credit Administration.

“FASB ASC”: the Accounting Standards Codification of the Financial Accounting
Standards Board.

“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

“Federal Funds Rate”: for any day, the rate per annum equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System, as published by the Federal Reserve Bank of New York on
the Business Day next succeeding such day; provided that (a) if such day is not
a Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1%)
charged to Bank of America on such day on such transactions as reasonably
determined by the Administrative Agent.

“FEMA”: the Federal Emergency Management Agency of the United States Department
of Homeland Security.

“Financial Covenants”: the covenants set forth in subsection 8.1.

“Financing Lease”: subject to subsection 1.2(b)(ii), any lease of property, real
or personal, the obligations of the lessee in respect of which are required in
accordance with GAAP to be capitalized on a balance sheet of the lessee;
provided, that the Specified Lease shall be excluded from such definition
regardless of whether it would otherwise be required in accordance with GAAP to
be capitalized on a balance sheet of the lessee.

“FIRREA”: the Financial Institutions Reform, Recovery and Enforcement Act of
1989, as amended from time to time.

“Flood Insurance Laws”: collectively, (i) the National Flood Insurance Act of
1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statute thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto, (iv) the Flood
Insurance Reform Act of 2004 and the Biggert –Waters Flood Insurance Reform Act
of 2012 as now or hereafter in effect or any successor statute thereto, in each
case, together with all statutory and regulatory provisions consolidating,
amending, replacing, supplementing, implementing or interpreting any of the
foregoing, as amended or modified from time to time.

 

26



--------------------------------------------------------------------------------

“Foreign Backstop Letters of Credit”: any standby Letter of Credit issued to any
Person for the account of the Company to provide credit support for Indebtedness
of any Foreign Subsidiary to such Person which is permitted under subsection
8.2.

“Foreign Lender”: any Lender that is not organized under the laws of the United
States of America or a state thereof.

“Foreign Obligor”: a Loan Party that is a Foreign Subsidiary.

“Foreign Subsidiary”: any Subsidiary of the Company which is organized and
existing under the laws of any jurisdiction outside of the United States of
America or that is a Foreign Subsidiary Holdco.

“Foreign Subsidiary Holdco”: Graphic Packaging International Holding LLC, a
Delaware limited liability company, Graphic Packaging International Enterprises,
LLC, a Colorado limited liability company, and any other Subsidiary of the
Company that has no material assets other than securities of one or more Foreign
Subsidiaries, and other assets relating to an ownership interest in any such
securities or Subsidiaries.

“Fronting Exposure”: at any time there is a Defaulting Lender that is a
Revolving Credit Lender or a Revolving Euro Tranche Lender, (a) with respect to
any L/C Issuer, such Defaulting Lender’s Applicable Revolving Credit Percentage
of the outstanding L/C-BA Obligations other than L/C-BA Obligations as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Revolving Credit Lenders or Cash Collateralized in accordance with the terms
hereof, (b) with respect to the Swing Line Lender, such Defaulting Lender’s
Applicable Revolving Credit Percentage of Swing Line Loans other than Swing Line
Loans as to which such Defaulting Lender’s participation obligation has been
reallocated to other Revolving Credit Lenders in accordance with the terms
hereof and (c) with respect to the Swing Line Euro Tranche Lender, such
Defaulting Lender’s Applicable Revolving Euro Tranche Percentage of Swing Line
Euro Tranche Loans other than Swing Line Euro Tranche Loans as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Revolving Euro Tranche Lenders in accordance with the terms hereof.

“Fund”: any Person (other than a natural person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its activities.

“GAAP”: generally accepted accounting principles in the United States of America
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

27



--------------------------------------------------------------------------------

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof and any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government,
including, without limitation, the European Union or the European Central Bank.

“Graphic Retirement Plan”: the GPI U.S. Consolidated Pension Plan Master
Document, as amended and restated, effective January 1, 2017 (the obligations
under which have been assumed by the Company).

“Guarantee and Collateral Agreement”: the Third Amended and Restated Guarantee
and Collateral Agreement delivered to the Administrative Agent as of the date
hereof, as the same may be amended, supplemented, waived or otherwise modified
from time to time.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including,
without limitation, any bank under any letter of credit) to induce the creation
of which the guaranteeing person has issued a reimbursement, counterindemnity or
similar obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any such obligation of
the guaranteeing person, whether or not contingent, (i) to purchase any such
primary obligation or any property constituting direct or indirect security
therefor, (ii) to advance or supply funds (A) for the purchase or payment of any
such primary obligation or (B) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Company in good faith.

“Guarantor Obligations”: with respect to any Guarantor, the collective reference
to (i) the Obligations guaranteed by such Guarantor pursuant to Section 2 of the
Guarantee and Collateral Agreement and (ii) all obligations and liabilities of
such Guarantor that may arise under or in connection with the Guarantee and
Collateral Agreement, any other Loan Document, any Secured Hedge Agreement or
any Secured Cash Management Agreement to which such Guarantor is a party, in
each case whether on account of guarantee obligations, reimbursement
obligations, fees, indemnities, costs,

 

28



--------------------------------------------------------------------------------

expenses or otherwise (including, without limitation, all fees and disbursements
of counsel to the Administrative Agent or to the Lenders that are required to be
paid by such Guarantor pursuant to the terms of the Guarantee and Collateral
Agreement or any other Loan Document); provided that the “Guarantor Obligations”
of a Subsidiary Guarantor shall exclude any Excluded Swap Obligations with
respect to such Subsidiary Guarantor.

“Guarantors”: the collective reference to Intermediate Holding and each
Subsidiary of the Company (other than the Philanthropic Fund, any Foreign
Subsidiary, any Subsidiary of a Foreign Subsidiary, any Receivables Subsidiary
and any Excluded Subsidiary), which is from time to time party to the Guarantee
and Collateral Agreement; individually, a “Guarantor”.

“Hedge Banks”: any Person that, (a) at the time it enters into an Interest Rate
Protection Agreement, a Permitted Hedging Arrangement or another currency
hedging agreement or arrangement with a Loan Party, is or concurrently therewith
becomes a Lender or an Affiliate of a Lender, (b) at the time it (or its
Affiliate) becomes a Lender on the Effective Date, is a party to an Interest
Rate Protection Agreement, Permitted Hedging Arrangement or other currency
hedging agreement or arrangement with a Loan Party, in each case in its capacity
as a party to such Interest Rate Protection Agreement, Permitted Hedging
Arrangement or other currency hedging agreement or arrangement (even if, in
either case, such Person ceases to be a Lender or such Person’s Affiliate ceased
to be a Lender) or (c) without limiting the foregoing clauses (a) and (b), any
Existing Lender or any Affiliate of any Existing Lender that is party to any
“Secured Hedge Agreement” (as defined in the Existing Credit Agreement) that was
in effect immediately prior to the effectiveness of this Agreement on the
Effective Date, in its capacity as a party to such Secured Hedge Agreement.

“Holding”: Graphic Packaging Holding Company, a Delaware corporation.

“Honor Date”: as defined in subsection 3.1(c)(i).

“Immaterial Subsidiary”: each Subsidiary set forth on Schedule B; provided that,
(a) a Subsidiary may only be an Immaterial Subsidiary for so long as it does not
(i) conduct, transact or otherwise engage in any business or operations that
constitute core business operations of the Company and its Subsidiaries, taken
as a whole, or (ii) provide a material contribution to EBITDA; (b) the aggregate
amount of Investments made by the Company and its Subsidiaries in all Immaterial
Subsidiaries (including any Subsidiaries of an Immaterial Subsidiary) after the
Effective Date shall not exceed $10,000,000; and (c) in the event that either
condition described in clause (a) or clause (b) of this definition is not
satisfied, the Company shall (x) promptly, and in any event within 30 days of
becoming aware of such failure, notify the Administrative Agent thereof, and
(y) except to the extent the applicable Subsidiary or Subsidiaries otherwise
qualify as an “Excluded Subsidiary” or “Excluded Subsidiaries”, as the case may
be, promptly deliver to the Administrative Agent all documents specified in
subsection 7.9(b) with respect thereto.

“Incremental Euro Tranche Increase”: as defined in subsection 2.6.

 

29



--------------------------------------------------------------------------------

“Incremental Facilities”: as defined in subsection 2.6.

“Incremental Facility Amendment”: as defined in subsection 2.6.

“Incremental Facility Notes”: any promissory note made by a Borrower in favor of
a Lender, evidencing advances made by such Lender under an Incremental Facility,
in form and substance satisfactory to the Administrative Agent.

“Incremental Revolving Increase”: as defined in subsection 2.6.

“Incremental Revolving Tranche Commitments”: with respect to each Lender, the
commitment, if any, of such Lender to make Incremental Revolving Tranche Loans
pursuant to the terms of an Incremental Facility Amendment.

“Incremental Revolving Tranche Facility”: as defined in subsection 2.6.

“Incremental Revolving Tranche Lender”: a Lender with an Incremental Revolving
Tranche Commitment or, if the Incremental Revolving Tranche Commitments have
terminated or expired, a Lender with outstanding Incremental Revolving Tranche
Loans.

“Incremental Revolving Tranche Loan”: a Loan made pursuant to an Incremental
Revolving Tranche Facility.

“Incremental Term Borrowing”: a borrowing consisting of simultaneous Incremental
Term Loans of the same Type and, in the case of Eurocurrency Loans, having the
same Interest Period made by each of the applicable Incremental Term Lenders
pursuant to subsection 2.6.

“Incremental Term Commitment”: with respect to each Lender, the commitment, if
any, of such Lender to make an Incremental Term Loan pursuant to the terms of an
Incremental Facility Amendment.

“Incremental Term Facility”: has the meaning assigned to such term in subsection
2.6.

“Incremental Term Lender”: a Lender with an Incremental Term Commitment or an
outstanding Incremental Term Loan.

“Incremental Term Loan”: a Loan made pursuant to an Incremental Term Facility.

“Incremental Yen Tranche Increase”: as defined in subsection 2.6.

“Indebtedness”: of any Person at any date, (a) all indebtedness of such Person
for borrowed money or for the deferred purchase price of property or services
(other than trade liabilities incurred in the ordinary course of business and
payable in accordance with customary practices), (b) any other indebtedness of
such Person which is evidenced

 

30



--------------------------------------------------------------------------------

by a note, bond, debenture or similar instrument, (c) all obligations of such
Person under Financing Leases, (d) all obligations of such Person in respect of
acceptances issued or created for the account of such Person, (e) for purposes
of subsection 8.2 and subsection 9(e) only, and not, among other things, for
purposes of the calculation of Financial Covenants, all obligations of such
Person in respect of interest rate protection agreements, interest rate futures,
interest rate options, interest rate caps and any other interest rate hedge
arrangements, (f) all indebtedness or obligations of the types referred to in
the preceding clauses (a) through (e) to the extent secured by any Lien on any
property owned by such Person even though such Person has not assumed or
otherwise become liable for the payment thereof and (g) all Guarantee
Obligations of such Person in respect of any of the foregoing.

“Individual Term Loan Prepayment Amount”: as defined in subsection 4.2(g).

“Indentures”: the collective reference to the Existing Note Indentures and any
indenture or indentures executed in connection with any Additional Notes.

“Initial Funding Date”: the Effective Date or, if the Effective Date is not a
Business Day, the first Business Day after the Effective Date.

“Insignificant Subsidiary”: any Subsidiary of the Company that neither has total
assets (including Capital Stock of other Subsidiaries) with a book value of 5.0%
or more of the consolidated total assets of the Company and its Subsidiaries nor
generated EBITDA (nor owns Capital Stock of any Subsidiary that generated
EBITDA) in excess of 5.0% of the EBITDA of the Company and its Subsidiaries for
the period of four fiscal quarters most recently completed; provided that
(A) the book value of all assets of all Insignificant Subsidiaries (including
Capital Stock of other Subsidiaries) may not in the aggregate exceed 5.0% or
more of the consolidated total assets of the Company and its Subsidiaries and
(B) the EBITDA generated by all Insignificant Subsidiaries and their
Subsidiaries for the period of four fiscal quarters most recently completed may
not in the aggregate exceed 5.0% of the EBITDA of the Company and its
Subsidiaries.

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Intellectual Property”: as defined in subsection 5.9.

“Interest Payment Date”: (a) as to any Loan other than a Base Rate Loan or a
Swing Line Euro Tranche Loan, the last day of each Interest Period applicable to
such Loan and the Termination Date of the Facility under which such Loan was
made; provided, however, that if any Interest Period for a Eurocurrency Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan (including any Swing Line Loan) or any Swing Line
Euro Tranche Loan, the first Business Day of each January, April, July and
October and the Termination Date of the Facility under which such Loan was made
(with Swing Line Loans being deemed made under the Revolving Credit Facility for
purposes of this definition and Swing Line Euro Tranche Loans being deemed made
under the Revolving Euro Tranche Facility for purposes of this definition).

 

31



--------------------------------------------------------------------------------

“Interest Period”: as to each Eurocurrency Loan, the period commencing on the
date such Eurocurrency Loan is disbursed or converted to or continued as a
Eurocurrency Loan and ending on (i) the date one week or one, two, three or six
months thereafter, in each case as selected by the applicable Borrower in its
Loan Notice, or (ii) such other period that is twelve months or less requested
by the applicable Borrower and consented to by all the Appropriate Lenders;
provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Termination Date of the Facility
under which such Loan was made.

“Interest Rate Protection Agreement”: any interest rate protection agreement,
interest rate future, interest rate option, interest rate cap or collar or other
interest rate hedge arrangement in form and substance, and for a term,
reasonably satisfactory to the Administrative Agent and with (a) any Lender (or
any Affiliate thereof) or (b) any financial institution reasonably acceptable to
the Administrative Agent, to or under which the Company, any Designated Borrower
or any other Loan Party is or becomes a party or a beneficiary; provided that if
the Administrative Agent determines the form, substance, and term to be
reasonably satisfactory or any financial institution to be reasonably
acceptable, such determination shall be irrevocable as to any Interest Rate
Protection Agreement determined to be satisfactory.

“Intermediate Holding”: Graphic Packaging International Partners, LLC, a
Delaware limited liability company and the direct parent of the Company.

“Inventory”: as defined in the Uniform Commercial Code as in effect in the State
of New York from time to time; and, with respect to the Company and its Domestic
Subsidiaries, all such Inventory of the Company and such Domestic Subsidiaries
(other than any Receivables Subsidiary), including, without limitation: (a) all
goods, wares and merchandise held for sale or lease (including, without
limitation, all paper and paperboard products); and (b) all goods returned or
repossessed by the Company or such Domestic Subsidiaries.

“Investment Company Act”: the Investment Company Act of 1940, as amended from
time to time.

 

32



--------------------------------------------------------------------------------

“Investment”: as defined in subsection 8.8.

“IPC”: International Paper Company, a New York corporation.

“ISP”: with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents”: with respect to any Letter of Credit, the Letter of Credit
Application, and any other document, agreement and instrument entered into by
the applicable L/C Issuer and the Company (or any Subsidiary) or in favor of
such L/C Issuer and relating to such Letter of Credit.

“Laws”: collectively, all applicable international, foreign, Federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C-BA Advance”: with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C-BA Borrowing in accordance with its
Applicable Revolving Credit Percentage. All L/C-BA Advances shall be denominated
in Dollars.

“L/C-BA Borrowing”: an extension of credit resulting from (i) a drawing under
any Letter of Credit (other than an Acceptance Credit) or (ii) a payment of a
Bankers’ Acceptance upon presentation, in each case, which has not been
reimbursed on the date when made or refinanced as a Revolving Credit Borrowing.
All L/C-BA Borrowings shall be denominated in Dollars.

“L/C-BA Credit Extension”: with respect to any Letter of Credit or Bankers’
Acceptance, the issuance thereof or extension of the expiry date thereof, or the
increase of the amount thereof.

“L/C-BA Obligations”: as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the sum of
the maximum aggregate amount which is, or at any time thereafter may become,
payable by any L/C Issuer under all then outstanding Bankers’ Acceptances, plus
the aggregate of all Unreimbursed Amounts, including without duplication all
L/C-BA Borrowings. For purposes of computing the amount available to be drawn
under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with subsection 1.6. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn.

 

33



--------------------------------------------------------------------------------

“L/C Issuer”: as applicable, Bank of America or any other Revolving Credit
Lender selected by the Company and approved by the Administrative Agent that
agrees to act as an L/C Issuer, in each case in its capacity as issuer of
Letters of Credit and Bankers’ Acceptances hereunder, or any successor issuer of
Letters of Credit and Bankers’ Acceptances hereunder.

“Lenders”: as defined in the introductory paragraph hereto and, as the context
requires, includes each L/C Issuer, the Swing Line Lender, the Swing Line Euro
Tranche Lender, the Alternative Currency Funding Fronting Lender, each
Alternative Currency Funding Lender and each Alternative Currency Participating
Lender, as applicable.

“Lending Office”: as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.

“Letter of Credit”: any letter of credit issued hereunder and shall include the
Existing Letters of Credit. A Letter of Credit may be a commercial letter of
credit or a standby letter of credit. Letters of Credit may be issued in Dollars
or in an Alternative Currency.

“Letter of Credit Application”: an application and agreement for the issuance or
amendment of a Letter of Credit in the form from time to time in use by the
applicable L/C Issuer and, in the case of any Acceptance Credit, shall include
the related Acceptance Documents.

“Letter of Credit-BA Expiration Date”: the day that is seven days prior to the
Termination Date then in effect for the Revolving Credit Facility (or, if such
day is not a Business Day, the next preceding Business Day).

“Letter of Credit-BA Fee”: has the meaning specified in subsection 3.1(i).

“Letter of Credit-BA Sublimit”: an amount equal to the lesser of
(a) $125,000,000 and (b) the Aggregate Revolving Credit Commitments. The Letter
of Credit-BA Sublimit is part of, and not in addition to, the Aggregate
Revolving Credit Commitments.

“LIBOR”: as defined in the definition of “Eurocurrency Rate”.

“LIBOR Quoted Currency”: each of the following currencies: Dollars, Euro,
Sterling, Swiss Franc, and Yen, in each case as long as there is a published
LIBOR rate with respect thereto.

“Lien”: any mortgage, pledge, hypothecation, assignment, security deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement and any Financing Lease
having substantially the same economic effect as any of the foregoing).

 

34



--------------------------------------------------------------------------------

“Limited Conditionality Acquisition”: an Investment or an acquisition permitted
by subsection 8.8 and/or subsection 8.9, as the case may be, that is not
conditioned on the availability of, or on obtaining, third-party financing (as
notified by the Company to the Administrative Agent at least 10 Business Days
(or such lesser period as may be permitted by the Administrative Agent) prior to
the execution of the definitive purchase agreement, merger agreement or other
acquisition agreement governing such Investment or other acquisition).

“Loan”: an extension of credit by a Lender to any Borrower in the form of a Term
A Loan, an Incremental Term Loan, a Revolving Credit Loan, a Swing Line Loan, a
Revolving Euro Tranche Loan, a Swing Line Euro Tranche Loan, a Revolving Yen
Tranche Loan or an Incremental Revolving Tranche Loan.

“Loan Documents”: this Agreement, each Designated Borrower Request and
Assumption Agreement, any Notes, the Letter of Credit Applications, the
Guarantee and Collateral Agreement, any Incremental Facility Amendment, any
other Security Documents and any agreement creating or perfecting rights in Cash
Collateral, each as amended, supplemented, waived or otherwise modified from
time to time.

“Loan Notice”: a notice of (a) a Term A Loan Borrowing, (b) an Incremental Term
Borrowing, (c) a Revolving Credit Borrowing, (d) an Incremental Revolving
Tranche Borrowing, (e) a Revolving Euro Tranche Borrowing, (f) a Revolving Yen
Tranche Borrowing, (g) a conversion of Loans from one Type to the other, or
(h) a continuation of Eurocurrency Loans, pursuant to subsection 2.2(a), which,
if in writing, shall be substantially in the form of Exhibit G or such other
form as may be approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system, as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of a Borrower.

“Loan Parties”: Intermediate Holding, the Company and each Subsidiary of the
Company that is a party to a Loan Document; individually, a “Loan Party”.

“London Banking Day”: any day on which dealings in Dollar deposits are conducted
by and between banks in the London interbank Eurodollar market.

“Material Acquisition”: as defined in the definition of “EBITDA”.

“Material Adverse Effect”: a material adverse effect on (a) the business,
operations, property or condition (financial or otherwise) of the Company and
its Subsidiaries, taken as a whole, or (b) the validity or enforceability as to
any Loan Party thereto of this Agreement or any of the other Loan Documents or
the rights or remedies of the Administrative Agent and the Lenders under the
Loan Documents taken as a whole.

 

35



--------------------------------------------------------------------------------

“Material Disposition”: as defined in the definition of “EBITDA”.

“Materials of Environmental Concern”: any gasoline or petroleum (including,
without limitation, crude oil or any fraction thereof) or petroleum products or
any hazardous or toxic substances or materials or wastes defined or regulated as
such in or under or which may give rise to liability under any applicable
Environmental Law, including, without limitation, asbestos, polychlorinated
biphenyls and urea-formaldehyde insulation.

“Mexican Pesos” and “MXN$”: the lawful currency of Mexico.

“Minimum Principal Amount”: with respect to (a) any Borrowing of, conversion to,
continuation of or voluntary prepayment of Eurocurrency Loans under the
Revolving Credit Facility denominated in (i) Dollars, a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof, (ii) Canadian
Dollars, a principal amount of CAN$1,000,000 or a whole multiple of CAN$500,000
in excess thereof, (iii) Euros, a principal amount of €1,000,000 or a whole
multiple of €500,000 in excess thereof, (iv) Sterling, a principal amount of
£1,000,000 or a whole multiple of £500,000 in excess thereof, (v) Yen, a
principal amount of ¥100,000,000 or a whole multiple of ¥50,000,000 in excess
thereof, (vi) Australian Dollars, a principal amount of AUS$1,000,000 or a whole
multiple of AUS$500,000 in excess thereof (vii) Mexican Pesos, a principal
amount of MXN$20,000,000 or a whole multiple of MXN$10,000,000 in excess thereof
and (viii) any other Alternative Currency approved under subsection 1.4, the
amount proposed by the Administrative Agent and approved by the Lenders, (b) any
Borrowing of, continuation of or voluntary prepayment of Eurocurrency Loans or
Swing Line Euro Tranche Loans under the Revolving Euro Tranche Facility
denominated in (i) Euros, a principal amount of €400,000 or a whole multiple of
€100,000 in excess thereof and (ii) in Sterling, a principal amount of £300,000
or a whole multiple of £100,000 in excess thereof and (c) any Borrowing of,
continuation of or voluntary prepayment of Eurocurrency Loans under the
Revolving Yen Tranche Facility, a principal amount of ¥50,000,000 or a whole
multiple of ¥10,000,000 in excess thereof.

“Moody’s”: as defined in the definition of “Cash Equivalents” in this subsection
1.1.

“Mortgaged Properties”: the collective reference to any real property of a Loan
Party listed on Schedule 5.8 and any other real property of a Loan Party that is
encumbered by a Mortgage in favor of the Administrative Agent in accordance with
the terms of this Agreement (it being acknowledged by all parties hereto that
certain of the properties listed on Schedule 5.8 (including, without limitation,
the real properties commonly known as (a) 10146 FM 3129, Queen City, Texas and
(b) 4278 Mike Padgett Highway, Augusta, Georgia) will not be encumbered by a
Mortgage in favor of the Administrative Agent on the Effective Date given that
the delivery of such Mortgage will be permitted to be made pursuant to
subsection 7.11).

 

36



--------------------------------------------------------------------------------

“Mortgage” or “Mortgages”: individually and collectively, as the context
requires, each of the mortgages, deeds to secure debt and deeds of trust
executed and delivered by any Loan Party that purport to grant a Lien to the
Administrative Agent in any Mortgaged Properties and substantially in the form
of Exhibit B, in each case, as the same may be amended, supplemented, waived or
otherwise modified from time to time.

“Multiemployer Plan”: any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any Commonly Controlled
Entity makes or is obligated to make contributions, or during the preceding five
plan years, has made or been obligated to make contributions.

“Net Cash Proceeds”: with respect to any Asset Sale (including, without
limitation, any Sale and Leaseback Transaction), any Recovery Event, the
issuance of any debt securities or any borrowings by the Company or any of its
Subsidiaries (other than issuances and borrowings permitted pursuant to
subsection 8.2, except as otherwise specified), the sale or issuance of any
Capital Stock by the Company or any of its Subsidiaries or any Permitted
Securitization Transaction, an amount equal to the gross proceeds in cash and
Cash Equivalents of such Asset Sale, Recovery Event, sale, issuance, borrowing
or Permitted Securitization Transaction, net of (a) reasonable attorneys’ fees,
accountants’ fees, brokerage, consultant and other customary fees, underwriting
commissions and other reasonable fees and expenses actually incurred in
connection with such Asset Sale, Recovery Event, sale, issuance, borrowing or
Permitted Securitization Transaction, (b) Taxes paid or reasonably estimated to
be payable as a result thereof, (c) appropriate amounts provided or to be
provided by the Company or any of its Subsidiaries as a reserve, in accordance
with GAAP, with respect to any liabilities associated with such Asset Sale or
Recovery Event and retained by the Company or any such Subsidiary after such
Asset Sale or Recovery Event and other appropriate amounts to be used by the
Company or any of its Subsidiaries to discharge or pay on a current basis any
other liabilities associated with such Asset Sale or Recovery Event, (d) in the
case of an Asset Sale, Recovery Event or Sale and Leaseback Transaction of or
involving an asset subject to a Lien securing any Indebtedness, payments made
and installment payments required to be made to repay such Indebtedness,
including, without limitation, payments in respect of principal, interest and
prepayment premiums and penalties and (e) in the case of any Permitted
Securitization Transaction, any escrowed or pledged cash proceeds which
effectively secure, or are required to be maintained as reserves by the
applicable Receivables Subsidiary for, the Indebtedness of the Company and its
Subsidiaries in respect of, or the obligations of the Company and its
Subsidiaries under, such Permitted Securitization Transaction.

“Non-Consenting Lender”: as defined in subsection 11.1(d).

“Non-Defaulting Lender”: at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Excluded Taxes”: as defined in subsection 4.9(b).

“Non-Extension Notice Date”: as defined in subsection 3.1(b)(iii).

 

37



--------------------------------------------------------------------------------

“Non-LIBOR Quoted Currency”: any currency other than a LIBOR Quoted Currency.

“Note Documents”: the collective reference to the Existing Notes, any Additional
Notes, the Indentures and any material additional documents or instruments
executed in connection therewith in favor of any holder of such notes or trustee
on one or more of their behalf.

“Notes”: the collective reference to the Revolving Credit Notes, the Term A
Notes, the Revolving Euro Tranche Notes, the Revolving Yen Tranche Notes and the
Incremental Facility Notes.

“Notice of Loan Prepayment”: a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit L or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of a Borrower.

“Obligations”: (i) in the case of each Borrower, its Borrower Obligations and
the PBGC Amount owing to the PBGC and (ii) in the case of each Guarantor, the
Guarantor Obligations of such Guarantor.

“Obligor”: any purchaser of goods or services or other Person obligated to make
payment to the Company or any of its Subsidiaries (other than any Receivables
Subsidiaries and the Foreign Subsidiaries) in respect of a purchase of such
goods or services.

“OFAC”: the Office of Foreign Assets Control of the United States Department of
the Treasury.

“Other Connection Taxes”: with respect to any Person, Taxes imposed as a result
of a present or former connection between such Person and the jurisdiction
imposing such Tax (other than connections arising from such Person having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

“Other Representatives”: each of Merrill Lynch, Pierce, Fenner & Smith
Incorporated, in its capacities as a Book Manager and an Arranger of the
Commitments hereunder, Coöperatieve Rabobank U.A., New York Branch, in its
capacities as a Book Manager and an Arranger of the Commitments hereunder and as
a Co-Syndication Agent, SunTrust Bank, in its capacity as a Co-Syndication
Agent, SunTrust Robinson Humphrey, Inc., in its capacities as a Book Manager and
an Arranger of the Commitments hereunder, Citibank, N.A., in its capacity as a
Co-Syndication Agent, Citigroup Global Markets Inc., its capacities as a Book
Manager and an Arranger of the Commitments hereunder, JPMorgan Chase Bank, N.A.,
in its capacity as a Co-Syndication Agent, J.P. Morgan Securities LLC, in its
capacities as a Book Manager and

 

38



--------------------------------------------------------------------------------

an Arranger of the Commitments hereunder, TD Bank, N.A., in its capacity as a
Co-Syndication Agent, TD Securities USA LLC, in its capacities as a Book Manager
and an Arranger of the Commitments hereunder, Wells Fargo Bank, National
Association, in its capacity as a Co-Syndication Agent, and Wells Fargo
Securities LLC, in its capacities as a Book Manager and an Arranger of the
Commitments hereunder.

“Other Taxes”: all present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
subsection 4.11(d)).

“Outstanding Amount”: (a) with respect to Loans (other than those described in
the succeeding clause (b) or (c)) on any date, the Dollar Equivalent amount of
the aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of such Loans occurring on such date;
(b) with respect to Revolving Euro Tranche Loans denominated in Euro, Revolving
Yen Tranche Loans, Swing Line Loans and Swing Line Euro Tranche Loans
denominated in Euro on any date, the aggregate outstanding principal amount
thereof after giving effect to any borrowings and prepayments or repayments of
such Loans occurring on such date; (c) with respect to Revolving Euro Tranche
Loans and Swing Line Euro Tranche Loans denominated in Sterling, the equivalent
amount thereof in Euros as determined by the Administrative Agent at such time
on the basis of the Spot Rate (determined in respect of the most recent
Revaluation Date) for the purchase of Euros with Sterling and (d) with respect
to any L/C-BA Obligations on any date, the Dollar Equivalent amount of the
aggregate outstanding amount of such L/C-BA Obligations on such date after
giving effect to any L/C-BA Credit Extension occurring on such date and any
other changes in the aggregate amount of the L/C-BA Obligations as of such date,
including as a result of any reimbursements of amounts paid under Bankers’
Acceptances or outstanding unpaid drawings under any Letters of Credit or any
reductions in the maximum amount available for drawings under Letters of Credit
taking effect on such date.

“Overnight LIBOR Rate”: for any interest calculation with respect to any Swing
Line Euro Tranche Loan on any date, the rate per annum equal to LIBOR or a
comparable or successor rate approved by the Swing Line Euro Tranche Lender and
the Administrative Agent, as published on the applicable Telerate screen page
(or such other commercially available source providing such quotations as may be
designated by the Swing Line Euro Tranche Lender from time to time) at
approximately 11:00 a.m., London time, on such date (in the case of Swing Line
Euro Tranche Loans in Sterling) or two Business Days prior to such date (in the
case of Swing Line Euro Tranche Loans in Euro) for deposits in the applicable
currency for a term of one day commencing that day. Notwithstanding the
foregoing, if the Overnight LIBOR Rate shall be less than zero, such rate shall
be deemed zero for purposes of this Agreement.

 

39



--------------------------------------------------------------------------------

“Overnight Rate”: for any day, (a) with respect to any amount denominated in
Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the applicable L/C Issuer, the Swing
Line Lender or the Swing Line Euro Tranche Lender, as the case may be, in
accordance with banking industry rules on interbank compensation, and (b) with
respect to any amount denominated in an Alternative Currency, the rate of
interest per annum at which overnight deposits in the applicable Alternative
Currency, in an amount approximately equal to the amount with respect to which
such rate is being determined, would be offered for such day by a branch or
Affiliate of Bank of America in the applicable offshore interbank market for
such currency to major banks in such interbank market.

“Participant”: as defined in subsection 11.6(d).

“Participant Register”: as defined in subsection 11.6(d).

“Participating Member State”: any member state of the European Union that has
the Euro as its lawful currency in accordance with legislation of the European
Union relating to Economic and Monetary Union.

“Partnership Transaction”: collectively, the transactions contemplated by the
Transaction Agreement pursuant to which, inter alia, (a) on or before the
Effective Date, Holding and its Subsidiaries will effect an internal corporate
reorganization by which, among other things, the Company and its existing
Domestic Subsidiaries under the Existing Credit Agreement shall each effect a
statutory conversion into a limited liability company in the respective
jurisdiction of their incorporation and which will effect the Parent
Reorganization (as defined in the Partnership Transaction Agreement) such that
the ownership and form of the Subsidiaries of Holding shall be as set forth in
Schedule 5.16, (b) IPC will on the Effective Date contribute, convey, assign,
transfer and deliver to Intermediate Holding, and Intermediate Holding will
receive, acquire and take assignment of, all of IPC’s right, title and interest
in and to the Partnership Transaction Transferred Assets, (c) Intermediate
Holding will assume, and agree to pay, perform, fulfill and discharge all of the
Partnership Transaction Assumed Liabilities, (d) Intermediate Holding will
contribute, convey, assign, transfer and deliver to the Company, and the Company
will receive, acquire and take assignment of, all of Intermediate Holding’s
right, title and interest in and to the Partnership Transaction Transferred
Assets, and the Company will assume, and agree to pay, perform, fulfill and
discharge all of the Partnership Transaction Assumed Liabilities and (e) IPC,
GPI Holding III, LLC and a wholly owned indirect Subsidiary of Holding, will
enter into an Amended and Restated Limited Liability Company Agreement of
Intermediate Holding in the form attached as Exhibit A to the Partnership
Transaction Agreement.

“Partnership Transaction Agreement”: the Transaction Agreement dated as of
October 23, 2017, among IPC, Holding, Intermediate Holding and the Company,
included as Exhibit 2.1 to the Form 8-K filed by Holding with the SEC on
October 24, 2017, without giving effect to any modifications, amendments,
consents or waivers thereto that are material and adverse to the interests of
the Lenders, as reasonably determined by the Administrative Agent, without the
prior consent of the Administrative Agent.

 

40



--------------------------------------------------------------------------------

“Partnership Transaction Assumed Indebtedness”: the Indebtedness of IPC under
the Credit Agreement dated as of December 8, 2017, by and among IPC, Bank of
America, as administrative agent, and the lenders party thereto, and related
“Loan Documents” (as defined therein), as amended, restated, amended and
restated, supplemented or otherwise modified from time to time in accordance
with the terms hereof, which Indebtedness shall be in an aggregate principal
amount not exceeding $660,000,000 and shall be assumed by the Company on the
Effective Date.

“Partnership Transaction Assumed Liabilities”: the “Assumed Liabilities” as
defined in the Partnership Transaction Agreement and includes, without
limitation, the Partnership Transaction Assumed Indebtedness.

“Partnership Transaction Transferred Assets”: the “Transferred Assets” as
defined in the Partnership Transaction Agreement.

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor thereto).

“PBGC Amount”: at any date, the lesser of (i) $35,400,000 and (ii) the unfunded
benefit liabilities (as defined in 29 U.S.C. § 1301(a)(18)) of the Graphic
Retirement Plan as of such date.

“PBGC Letter Agreement”: that certain Letter Agreement dated as of May 14, 2007,
by and between Graphic Packaging Corporation (or its successor) and the PBGC, as
the same may be amended, restated or otherwise modified from time to time.

“Permitted Hedging Arrangement”: as defined in subsection 8.17.

“Permitted Receivables Transaction”: as defined in subsection 8.6(c).

“Permitted Securitization Transaction”: means one or more securitization
transactions pursuant to which the Company and any of its Subsidiaries sells
Receivables and any assets related thereto that are customarily transferred with
such Receivables in securitization transactions, or interests therein, directly
or indirectly through another Subsidiary of the Company to a Receivables Entity,
and such Receivables Entity either sells such Receivables and related assets, or
interests therein, or grants Liens in such Receivables and related assets, or
interests therein, to buyers thereof or providers of financing based thereon,
which transactions shall be permitted in an unlimited amount (subject to Pro
Forma Compliance) so long as such transactions are subject to customary or
market terms and structures as determined in good faith by the chief financial
officer or treasurer of the Company, including, without limitation, that
recourse with respect to such transactions is limited solely to the applicable
Receivables Entity and its assets (except in respect of fees, costs,
indemnifications, representations and warranties and other obligations in which
recourse is available against originators or servicers of Receivables included
in special-purpose-vehicle receivables financing arrangements, in each case,
other than any of the foregoing which are in effect credit support substitutes).

 

41



--------------------------------------------------------------------------------

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Philanthropic Fund”: Graphic Packaging International Philanthropic Fund, a
Delaware corporation.

“Plan”: at a particular time, any employee benefit plan within the meaning of
Section 3(3) of ERISA which is covered by ERISA and in respect of which the
Company or a Commonly Controlled Entity is an “employer” as defined in
Section 3(5) of ERISA.

“Platform”: as defined in subsection 7.2.

“Prepayment Date”: as defined in subsection 4.2(g).

“Prepayment Option Notice”: as defined in subsection 4.2(g).

“Pricing Grid”: with respect to Term A Loans, Revolving Credit Loans, Swing Line
Loans, Revolving Euro Tranche Loans, Swing Line Euro Tranche Loans, Revolving
Yen Tranche Loans, Letter of Credit-BA Fees and Commitment Fee Rate:

 

Consolidated Total

Leverage Ratio

   Applicable Margin
for Base Rate
Loans     Applicable Margin for
Eurocurrency Loans
and Swing Line Euro
Tranche Loans /
Letter of Credit-BA
Fees     Commitment Fee
Rate  

Greater than or equal to 4.00 to 1.00

     1.00 %      2.00 %      0.35 % 

Greater than or equal to 3.50 to 1.00, but less than 4.00 to 1.00

     0.75 %      1.75 %      0.30 % 

Greater than or equal to 2.50 to 1.00, but less than 3.50 to 1.00

     0.50 %      1.50 %      0.25 % 

Less than 2.50 to 1.00

     0.25 %      1.25 %      0.20 % 

Subject to subsection 4.4(c), each determination of the Consolidated Total
Leverage Ratio pursuant to the Pricing Grid shall be made in a manner consistent
with the determination thereof made on the certificate delivered pursuant to
subsection 7.2(a).

“Pro Forma Compliance”: with respect to any event, that the Company is in pro
forma compliance with the Financial Covenants, in each case calculated as if the
event with respect to which Pro Forma Compliance is being tested had occurred on
the first day

 

42



--------------------------------------------------------------------------------

of each relevant period with respect to which current compliance with the
covenant would be determined (for example, in the case of a covenant based on
EBITDA, as if such event had occurred on the first day of the four fiscal
quarter period ending on the last day of the most recent fiscal quarter in
respect of which financial statements have been delivered pursuant to subsection
7.1(a) or (b)). Pro forma calculations made pursuant to this definition that
require the calculation of EBITDA on a pro forma basis will be made in
accordance with the second sentence of the definition of such term, except that,
when testing Pro Forma Compliance with respect to any acquisition or
disposition, references to Material Acquisition and Material Disposition in such
sentence will be deemed to include such acquisition and disposition.

“PTE”: a prohibited transaction class exemption issued by the U.S. Department of
Labor, as any such exemption may be amended from time to time.

“Public Lender”: as defined in subsection 7.2.

“Rate Determination Date”: two Business Days prior to the commencement of such
Interest Period (or such other day as is generally treated as the rate fixing
day by market practice in such interbank market, as determined by the
Administrative Agent; provided, that to the extent such market practice is not
administratively feasible for the Administrative Agent, such other day as is
reasonably determined by the Administrative Agent).

“Receivables”: all Accounts and accounts receivable of the Company or any of its
Domestic Subsidiaries (other than any Receivables Subsidiaries), including,
without limitation, any thereof constituting or evidenced by chattel paper,
instruments or general intangibles, and all proceeds thereof and rights
(contractual and other) and collateral (including all general intangibles,
documents, instruments and records) related thereto.

“Receivables Entity”: means (i) any Receivables Subsidiary or (ii) any other
Person that is not a Subsidiary of the Company and is engaged in the business of
acquiring, selling, collecting, financing or refinancing Receivables, accounts
(as defined in the Uniform Commercial Code as in effect in any jurisdiction from
time to time), other accounts and/or other receivables, and/or related assets.

“Receivables Subsidiary”: any special purpose, bankruptcy-remote Subsidiary of
the Company that purchases, on a revolving basis, Receivables generated by the
Company or any of its Subsidiaries pursuant to a Permitted Securitization
Transaction.

“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
the Company or any of its Subsidiaries giving rise to Net Cash Proceeds to the
Company or such Subsidiary, as the case may be, in excess of $500,000, to the
extent that such settlement or payment does not constitute reimbursement or
compensation for amounts previously paid by the Company or any of its
Subsidiaries in respect of such casualty or condemnation.

“Register”: as defined in subsection 11.6(c).

 

43



--------------------------------------------------------------------------------

“Regulation T”: Regulation T of the Board as in effect from time to time.

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Regulation X”: Regulation X of the Board as in effect from time to time.

“Refinanced Loans”: as defined in subsection 11.1(c).

“Reinvested Amount”: with respect to any Asset Sale permitted by subsection
8.6(i), Recovery Event or Sale and Leaseback Transaction, that portion of the
Net Cash Proceeds thereof as shall, according to a certificate of a Responsible
Officer of the Company delivered to the Administrative Agent within 30 days of
such Asset Sale, Recovery Event or Sale and Leaseback Transaction, expected to
be reinvested in the business of the Company and its Subsidiaries in a manner
consistent with the requirements of subsection 8.16 and the other provisions
hereof within 365 days of the receipt of such Net Cash Proceeds with respect to
any such Asset Sale, Recovery Event or Sale and Leaseback Transaction, if such
reinvestment is in a project authorized by the Board of Directors of the Company
(or Board of Directors of Holding, as appropriate) that will take longer than
such 365 days to complete, the period of time necessary to complete such
project; provided that (a) if any such certificate of a Responsible Officer is
not delivered to the Administrative Agent on the date of such Asset Sale,
Recovery Event or Sale and Leaseback Transaction, any Net Cash Proceeds of such
Asset Sale, Recovery Event or Sale and Leaseback Transaction shall be
immediately (i) deposited in a cash collateral account established at Bank of
America to be held as collateral in favor of the Administrative Agent for the
benefit of the Lenders on terms reasonably satisfactory to the Administrative
Agent and shall remain on deposit in such cash collateral account until such
certificate of a Responsible Officer is delivered to the Administrative Agent or
(ii) used to make a prepayment of the Revolving Credit Loans in accordance with
subsection 4.2(a); provided that, notwithstanding anything in this Agreement to
the contrary, the Company may not request any Credit Extension under the
Revolving Credit Commitments that would reduce the aggregate amount of the
Available Revolving Credit Commitments to an amount that is less than the amount
of any such prepayment until such certificate of a Responsible Officer is
delivered to the Administrative Agent; and (b) any Net Cash Proceeds not so
reinvested by the date required pursuant to the terms of this definition shall
be utilized on such day to prepay the Loans pursuant to subsection 4.2(b).

“Related Parties”: with respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents, trustees and advisors of such
Person and of such Person’s Affiliates.

“Replacement Loans”: as defined in subsection 11.1(c).

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA.

 

44



--------------------------------------------------------------------------------

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice, (b) with respect to an L/C-BA Credit
Extension, a Letter of Credit Application, (c) with respect to a Swing Line
Loan, a Swing Line Loan Notice and (d) with respect to a Swing Line Euro Tranche
Loan, a Swing Line Euro Tranche Loan Notice.

“Required Facility Lenders” means (a) for the Revolving Credit Facility, the
Required Revolving Lenders, (b) for the Term A Facility, the Required Term A
Lenders, (c) for the Revolving Euro Tranche Facility, the Required Euro Tranche
Lenders and (d) for the Revolving Yen Tranche Facility, the Required Yen Tranche
Lenders.

“Required Lenders”: as of any date of determination, Lenders holding more than
50% of the sum of the (a) Total Outstandings (with (i) the aggregate amount of
each Revolving Credit Lender’s risk participation and funded participation in
L/C-BA Obligations and Swing Line Loans being deemed “held” by such Revolving
Credit Lender for purposes of this definition, (ii) the aggregate amount of all
Alternative Currency Risk Participations being deemed “held” by the Alternative
Currency Funding Fronting Lender for purposes of this definition and (iii) the
aggregate amount of each Revolving Euro Tranche Lender’s risk participation and
funded participation in Swing Line Euro Tranche Loans being deemed “held” by
such Revolving Euro Tranche Lender for purposes of this definition), (b)
aggregate unused Revolving Credit Commitments, (c) aggregate unused Revolving
Euro Tranche Commitments, (d) aggregate unused Revolving Yen Tranche
Commitments, (e) aggregate unused Incremental Revolving Tranche Commitments and
(f) the aggregate unused Incremental Term Commitments; provided that the unused
Revolving Credit Commitments, Revolving Euro Tranche Commitments, Revolving Yen
Tranche Commitments, Incremental Term Commitments and Incremental Revolving
Tranche Commitments of, and the portion of the Total Outstandings held or deemed
held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders except that (I) the commitment of any
Defaulting Lender to fund risk participations in L/C-BA Obligations with respect
to any outstanding Letter of Credit or Banker’s Acceptance at such time that has
not been reallocated to and funded by another Revolving Credit Lender shall be
deemed to be held by the Lender that is the applicable L/C Issuer issuing each
such Letter of Credit and Banker’s Acceptance, (II) the commitment of any
Defaulting Lender to fund risk participations in any outstanding Swing Line
Loans at such time that has not been reallocated to and funded by another
Revolving Credit Lender shall be deemed to be held by the Lender that is the
Swing Line Lender, (III) the commitment of any Defaulting Lender to fund
Alternative Currency Risk Participations at such time shall be deemed to be held
by the Lender that is the Alternative Currency Funding Fronting Lender and
(IV) the commitment of any Defaulting Lender to fund risk participations in any
outstanding Swing Line Euro Tranche Loans at such time that has not been
reallocated to and funded by another Revolving Euro Tranche Lender shall be
deemed to be held by the Lender that is the Swing Line Euro Tranche Lender.

“Required Revolving Lenders”: as of any date of determination, Revolving Credit
Lenders holding more than 50% of the sum of the (a) Total Revolving Credit
Outstandings (with the aggregate amount of each Revolving Credit Lender’s
Alternative Currency Risk Participations and its risk participation and funded
participation in L/C-BA Obligations and Swing Line Loans being deemed “held” by
such Revolving Credit Lender for purposes of this definition), and (b) aggregate
unused Revolving Credit

 

45



--------------------------------------------------------------------------------

Commitments; provided that the unused Revolving Credit Commitment of, and the
portion of the Total Revolving Credit Outstandings held or deemed held by any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Revolving Lenders except that (i) the commitment of any Defaulting
Lender to fund risk participations in L/C-BA Obligations with respect to any
outstanding Letter of Credit or Banker’s Acceptance at such time that has not
been reallocated to and funded by another Revolving Credit Lender shall be
deemed to be held by the Lender that is the applicable L/C Issuer issuing each
such Letter of Credit and Banker’s Acceptance, (ii) the commitment of any
Defaulting Lender to fund risk participations in any outstanding Swing Line
Loans at such time that has not been reallocated to and funded by another
Revolving Credit Lender shall be deemed to be held by the Lender that is the
Swing Line Lender and (iii) the commitment of any Defaulting Lender to fund
Alternative Currency Risk Participations at such time shall be deemed to be held
by the Lender that is the Alternative Currency Funding Fronting Lender.

“Required Revolving Euro Tranche Lenders”: as of any date of determination,
Revolving Euro Tranche Lenders holding more than 50% of the sum of the (a) Total
Revolving Euro Tranche Outstandings (with the aggregate amount of each Revolving
Euro Tranche Lender’s risk participation and funded participation in Swing Line
Euro Tranche Loans being deemed “held” by such Revolving Euro Tranche Lender for
purposes of this definition) and (b) aggregate unused Revolving Euro Tranche
Commitments; provided that the unused Revolving Euro Tranche Commitment of, and
the portion of the Total Revolving Euro Tranche Outstandings held or deemed held
by any Defaulting Lender shall be excluded for purposes of making a
determination of Required Revolving Euro Tranche Lenders except that the
commitment of any Defaulting Lender to fund risk participations in any
outstanding Swing Line Euro Tranche Loans at such time that has not been
reallocated to and funded by another Revolving Euro Tranche Lender shall be
deemed to be held by the Lender that is the Swing Line Euro Tranche Lender.

“Required Revolving Yen Tranche Lenders”: as of any date of determination,
Revolving Yen Tranche Lenders holding more than 50% of the sum of the
(a) Outstanding Amount of all Revolving Yen Tranche Loans and (b) aggregate
unused Revolving Yen Tranche Commitments; provided that the unused Revolving Yen
Tranche Commitment of and the portion of the Outstanding Amount of all Revolving
Yen Tranche Loans held or deemed held by any Defaulting Lender shall be excluded
for purposes of making a determination of Required Revolving Yen Tranche
Lenders.

“Required Term A Lenders”: as of any date of determination, Term A Loan Lenders
holding more than 50% of the sum of the total outstanding Term A Loans on such
date; provided that the portion of Term A Loans held by any Defaulting Lender
shall be excluded for purposes of making a determination of Required Term A
Lenders.

“Requirement of Law”: as to any Person, the certificate of incorporation and
by-laws or other organizational or governing documents of such Person, and any
law, statute, ordinance, code, decree, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such

 

46



--------------------------------------------------------------------------------

Person or any of its material property or to which such Person or any of its
material property is subject, including, without limitation, laws, ordinances
and regulations pertaining to zoning, occupancy and subdivision of real
properties; provided that the foregoing shall not apply to any non-binding
recommendation of any Governmental Authority.

“Responsible Officer”: as to any Person, any of the following officers/employees
of such Person: (a) the chief executive officer or the president of such Person
and, with respect to financial matters, the chief financial officer, the
treasurer, the assistant treasurer or the controller of such Person, (b) any
vice president of such Person or, with respect to financial matters, any
assistant treasurer or assistant controller of such Person, who has been
designated in writing to the Administrative Agent as a Responsible Officer by
such chief executive officer or president of such Person or, with respect to
financial matters, such chief financial officer or such treasurer of such
Person, (c) with respect to subsection 7.7 and without limiting the foregoing,
the general counsel of such Person, (d) with respect to ERISA matters, the
senior vice president - human resources (or substantial equivalent) of such
Person, (e) solely for purposes of the delivery of incumbency certificates
pursuant to subsection 6.1, the secretary or any assistant secretary of such
Person and (f) solely for purposes of notices given pursuant to Section 2, 3 or
4, any other officer or employee of such Person designated in or pursuant to an
agreement between such Person and the Administrative Agent.

“Restricted Payment”: as defined in subsection 8.7.

“Revaluation Date”: (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Loan
denominated in an Alternative Currency pursuant to subsection 2.2, (iii) the
date of advance of the applicable Loan with respect to which the Alternative
Currency Funding Fronting Lender has requested payment from the Alternative
Currency Participating Lenders in Dollars, and with respect to all other
instances pursuant to subsection 2.2(f) on which payments in Dollars are made
between the Alternative Currency Funding Fronting Lender and Alternative
Currency Participating Lenders with respect to such Loan, (iv) such additional
dates as the Administrative Agent shall reasonably determine or the Required
Lenders shall reasonably require; and (b) with respect to any Letter of Credit
or Bankers’ Acceptance, each of the following: (i) each date of issuance of a
Letter of Credit or Bankers’ Acceptance denominated in an Alternative Currency,
(ii) each date of an amendment of any such Letter of Credit or Bankers’
Acceptance having the effect of increasing the amount thereof (solely with
respect to the increased amount), (iii) each date of any payment by any L/C
Issuer under any Letter of Credit or Bankers’ Acceptance denominated in an
Alternative Currency, (iv) each date of any Loan Notice for a Base Rate Loan
under subsection 3.1(c)(i), (v) each date of payment of funds in an Alternative
Currency by the Administrative Agent to any L/C Issuer pursuant to subsection
3.1(c)(ii), (vi) in the case of all Existing Letters of Credit denominated in
Alternative Currencies (if any), the Effective Date and (vii) such additional
dates as the Administrative Agent or the applicable L/C Issuer shall reasonably
determine or the Required Lenders shall reasonably require.

 

47



--------------------------------------------------------------------------------

“Revolving Credit Borrowing”: a borrowing consisting of simultaneous Revolving
Credit Loans of the same Type, in the same currency and, in the case of
Eurocurrency Loans, having the same Interest Period, made by each of the
Revolving Credit Lenders pursuant to subsection 2.1(b).

“Revolving Credit Commitment”: as to each Revolving Credit Lender, its
obligation (a) to make Revolving Credit Loans to the Company pursuant to
subsection 2.1(b) or any Incremental Facility Amendment (subject to the
provisions of subsection 2.2 relating to Loans in Alternative Currencies with
respect to which there is one or more Alternative Currency Participating
Lenders), (b) if such Lender is an Alternative Currency Participating Lender
with respect to any Alternative Currency, to purchase Alternative Currency Risk
Participations in Loans denominated in any such Alternative Currency,
(c) purchase participations in L/C-BA Obligations, and (d) purchase
participations in Swing Line Loans, in an aggregate principal amount at any one
time outstanding not to exceed the Dollar amount set forth opposite such
Lender’s name on Schedule 2.1 under the caption “Revolving Credit Commitment” or
opposite such caption in the Assignment and Assumption or in the Incremental
Facility Amendment, respectively, pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement, and for the avoidance of doubt shall include any
Commitments of such Revolving Credit Lender provided pursuant to an Incremental
Revolving Increase.

“Revolving Credit Commitment Period”: in respect of the Revolving Credit
Facility, the period from and including the Effective Date to the earliest of
(i) the Termination Date for the Revolving Credit Facility, (ii) the date of
termination of the Revolving Credit Commitments pursuant to subsection 2.3, and
(iii) the date of termination of the commitment of each Revolving Credit Lender
to make Revolving Credit Loans and of the obligation of each L/C Issuer to make
L/C-BA Credit Extensions pursuant to Section 9.

“Revolving Credit Facility”: at any time, the revolving credit facility provided
in this Agreement in the aggregate amount of the Revolving Credit Lenders’
Revolving Credit Commitments, including without limitation Commitments provided
pursuant to an Incremental Revolving Increase, at such time.

“Revolving Credit Lender”: at any time, any Lender that has a Revolving Credit
Commitment, outstanding Revolving Credit Loans or Swing Line Loans or
participations in L/C-BA Obligations or Swing Line Loans at such time.

“Revolving Credit Loans”: as defined in subsection 2.1(b).

“Revolving Credit Note”: a promissory note made by the Company in favor of a
Revolving Credit Lender, evidencing Revolving Credit Loans or Swing Line Loans,
as the case may be, made by such Revolving Credit Lender, substantially in the
form of Exhibit A-1.

 

48



--------------------------------------------------------------------------------

“Revolving Euro Tranche Borrowing”: a borrowing consisting of simultaneous
Revolving Euro Tranche Loans of the same Type, in the same currency and having
the same Interest Period, made by each of the Revolving Euro Tranche Lenders
pursuant to subsection 2.1(c).

“Revolving Euro Tranche Commitment”: as to each Revolving Euro Tranche Lender,
its obligation (a) to make Revolving Euro Tranche Loans to the Company and the
applicable Designated Borrowers pursuant to subsection 2.1(c) or any Incremental
Facility Amendment and (b) purchase participations in Swing Line Euro Tranche
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the Euro amount set forth opposite such Lender’s name on Schedule 2.1
under the caption “Revolving Euro Tranche Commitment” or opposite such caption
in the Assignment and Assumption or in the Incremental Facility Amendment,
respectively, pursuant to which such Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement, and for the avoidance of doubt shall include any Commitments of
such Revolving Euro Tranche Lender provided pursuant to an Incremental Euro
Tranche Increase.

“Revolving Euro Tranche Commitment Period”: in respect of the Revolving Euro
Tranche Facility, the period from and including the Effective Date to the
earliest of (i) the Termination Date for the Revolving Euro Tranche Facility,
(ii) the date of termination of the Revolving Euro Tranche Commitments pursuant
to subsection 2.3, and (iii) the date of termination of the commitment of each
Revolving Euro Tranche Lender to make Revolving Euro Tranche Loans pursuant to
Section 9.

“Revolving Euro Tranche Facility”: at any time, the revolving credit facility
provided in this Agreement in the aggregate amount of the Revolving Euro Tranche
Lenders’ Revolving Euro Tranche Commitments, including without limitation
Incremental Revolving Euro Tranche Commitments, at such time.

“Revolving Euro Tranche Lender”: at any time, any Lender that has a Revolving
Euro Tranche Commitment, outstanding Revolving Euro Tranche Loans or Swing Line
Euro Tranche Loans or participations in Swing Line Euro Tranche Loans at such
time.

“Revolving Euro Tranche Loans” as defined in subsection 2.1(c).

“Revolving Euro Tranche Note”: a promissory note made by a Borrower in favor of
a Revolving Euro Tranche Lender, evidencing Revolving Euro Tranche Loans or
Swing Line Euro Tranche Loans, as the case may be, made by such Revolving Euro
Tranche Lender, substantially in the form of Exhibit A-3.

“Revolving Yen Tranche Borrowing”: a borrowing consisting of simultaneous
Revolving Yen Tranche Loans of the same Type and having the same Interest
Period, made by each of the Revolving Yen Tranche Lenders pursuant to subsection
2.1(c).

 

49



--------------------------------------------------------------------------------

“Revolving Yen Tranche Commitment”: as to each Revolving Yen Tranche Lender, its
obligation to make Revolving Yen Tranche Loans to the Company and the applicable
Designated Borrowers pursuant to subsection 2.1(d) or any Incremental Facility
Amendment, in an aggregate principal amount at any one time outstanding not to
exceed the Yen amount set forth opposite such Lender’s name on Schedule 2.1
under the caption “Revolving Yen Tranche Commitment” or opposite such caption in
the Assignment and Assumption or in the Incremental Facility Amendment,
respectively, pursuant to which such Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement, and for the avoidance of doubt shall include any Commitments of
such Revolving Yen Tranche Lender provided pursuant to an Incremental Yen
Tranche Increase.

“Revolving Yen Tranche Commitment Period”: in respect of the Revolving Yen
Tranche Facility, the period from and including the Effective Date to the
earliest of (i) the Termination Date for the Revolving Yen Tranche Facility,
(ii) the date of termination of the Revolving Yen Tranche Commitments pursuant
to subsection 2.3, and (iii) the date of termination of the commitment of each
Revolving Yen Tranche Lender to make Revolving Yen Tranche Loans pursuant to
Section 9.

“Revolving Yen Tranche Facility”: at any time, the revolving credit facility
provided in this Agreement in the aggregate amount of the Revolving Yen Tranche
Lenders’ Revolving Yen Tranche Commitments, including without limitation
Incremental Revolving Yen Tranche Commitments, at such time.

“Revolving Yen Tranche Lender”: at any time, any Lender that has a Revolving Yen
Tranche Commitment or outstanding Revolving Yen Tranche Loans at such time.

“Revolving Yen Tranche Loans” as defined in subsection 2.1(d).

“Revolving Yen Tranche Note”: a promissory note made by a Borrower in favor of a
Revolving Yen Tranche Lender, evidencing Revolving Yen Tranche Loans made by
such Revolving Yen Tranche Lender, substantially in the form of Exhibit A-4.

“RP Calculation”: as defined in the definition of “Consolidated Total Leverage
Ratio” in this subsection 1.1.

“S&P”: as defined in the definition of the term “Cash Equivalents” in this
subsection 1.1.

“Sale and Leaseback Transaction”: as defined in subsection 8.11.

“Same Day Funds”: (a) with respect to disbursements and payments in Dollars,
immediately available funds, and (b) with respect to disbursements and payments
in an Alternative Currency, same day or other funds as may be determined by the
Administrative Agent or the applicable L/C Issuer, as the case may be, to be
customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.

“Sanction(s)”: any international economic sanction administered or enforced by
the United States Government (including without limitation, OFAC), the United
Nations Security Council, the European Union, Her Majesty’s Treasury or other
relevant sanctions authority.

 

50



--------------------------------------------------------------------------------

“SEC”: the Securities and Exchange Commission, or any Governmental Authority
succeeding to any of its principal functions.

“Secured Cash Management Agreement”: any Cash Management Agreement that is
either existing with any Lender or any Affiliate of any Lender on the Effective
Date or subsequently entered into by and between any Loan Party and any Cash
Management Bank unless otherwise agreed to in a writing signed by such Loan
Party and the primary credit contact for the Company at such Cash Management
Bank.

“Secured Hedge Agreement”: (a) any Interest Rate Protection Agreement, Permitted
Hedging Arrangement or any other currency hedging agreement or arrangement that
is either existing with any Lender or any Affiliate of any Lender on the
Effective Date or subsequently entered into by and between any Loan Party and
any Hedge Bank unless otherwise agreed to in a writing signed by such Loan Party
and the primary credit contact for the Company at such Hedge Bank or (b) without
limiting the foregoing clause (a), any “Secured Hedge Agreement” (as defined in
the Existing Credit Agreement) that was in effect immediately prior to the
effectiveness of this Agreement on the Effective Date with any Existing Lender
or any Affiliate of any Existing Lender.

“Secured Parties”: the collective reference to (i) the Administrative Agent,
(ii) the Lenders (including, without limitation, the Swing Line Lender and the
Swing Line Euro Tranche Lender), (iii) the L/C Issuers, (iv) any Hedge Bank,
(v) any Cash Management Bank, (vi) with respect to the PBGC Amount only, the
PBGC, and (vii) their respective successors and permitted assigns.

“Securities Act”: the Securities Act of 1933, as amended from time to time.

“Security Documents”: the collective reference to the Mortgages, the Guarantee
and Collateral Agreement and all other similar security documents hereafter
delivered to the Administrative Agent granting a Lien on any asset or assets of
any Person to secure the obligations and liabilities of any Borrower hereunder
and/or under any of the other Loan Documents or to secure any guarantee of any
such obligations and liabilities, including, without limitation, any security
documents executed and delivered or caused to be delivered to the Administrative
Agent pursuant to subsection 7.9(b) or 7.9(c), in each case, as amended,
supplemented, waived or otherwise modified from time to time.

“Single Employer Plan”: any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.

“Solvent” and “Solvency”: with respect to any Person on a particular date, the
condition that, on such date, (a) the fair value of the property of such Person
is greater than the total amount of liabilities, including, without limitation,
contingent liabilities, of such Person, (b) the present fair salable value of
the assets of such Person is not less than the amount that will be required to
pay the probable liability of such Person on its debts as they become absolute
and matured, (c) such Person does not intend to, and does not

 

51



--------------------------------------------------------------------------------

believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature, and (d) such Person is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property would constitute an unreasonably
small amount of capital.

“Special Notice Currency”: at any time an Alternative Currency, other than
(i) Euro, Sterling, Yen, Canadian Dollars, Australian Dollars and Mexican Pesos
and (ii) the currency of a country that is a member of the Organization for
Economic Cooperation and Development at such time located in North America or
Europe.

“Specified Lease”: (i) that certain Build to Suit Lease Agreement (Millhaven
Distribution Center) dated May 3, 2017 and (ii) that certain Build to Suit Lease
Agreement (Millhaven Manufacturing Facility) dated May 3, 2017, in each case,
between Excel Inc., d/b/a DHL Supply Chain (USA) and the Company.

“Spot Rate”: the rate for a currency determined by the Administrative Agent or
any L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or any L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or such L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided further that any L/C Issuer
may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit or Bankers’ Acceptance
denominated in an Alternative Currency.

“Sterling” and “£”: the lawful currency of the United Kingdom.

“Subsidiary”: as to any Person, a corporation, partnership or other entity
(a) of which shares of stock or other ownership interests having ordinary voting
power (other than stock or such other ownership interests having such power only
by reason of the happening of a contingency) to elect a majority of the Board of
Directors of such corporation, partnership or other entity are at the time owned
by such Person, or (b) the management of which is otherwise controlled, directly
or indirectly through one or more intermediaries, or both, by such Person and,
in the case of this clause (b), which is treated as a consolidated subsidiary
for accounting purposes. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Company.

“Subsidiary Guarantors”: the collective reference to each Guarantor that is a
Subsidiary of the Company.

“Swap Obligation”: with respect to any Subsidiary Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

52



--------------------------------------------------------------------------------

“Swing Line Borrowing”: a borrowing of a Swing Line Loan pursuant to
subsection 2.4.

“Swing Line Euro Tranche Borrowing”: a borrowing of a Swing Line Euro Tranche
Loan pursuant to subsection 2.7.

“Swing Line Euro Tranche Lender”: Bank of America in its capacity as provider of
Swing Line Euro Tranche Loans, or any successor swing line lender hereunder.

“Swing Line Euro Tranche Loan”: as defined in subsection 2.7(a).

“Swing Line Euro Tranche Loan Notice”: a notice of a Swing Line Euro Tranche
Borrowing pursuant to subsection 2.7(b), which, if in writing, shall be
substantially in the form of Exhibit I or such other form as may be approved by
the Swing Line Euro Tranche Lender and the Administrative Agent (including any
form on an electronic platform or electronic transmission system, as shall be
approved by the Swing Line Euro Tranche Lender and the Administrative Agent),
appropriately completed and signed by a Responsible Officer of a Borrower.

“Swing Line Euro Tranche Sublimit”: an amount equal to the lesser of (a)
€10,000,000.00 and (b) the Revolving Euro Tranche Facility. The Swing Line Euro
Tranche Sublimit is part of, and not in addition to, the Aggregate Revolving
Euro Tranche Commitments.

“Swing Line Lender”: Bank of America in its capacity as provider of Swing Line
Loans, or any successor swing line lender hereunder.

“Swing Line Loan”: as defined in subsection 2.4(a).

“Swing Line Loan Notice”: a notice of a Swing Line Borrowing pursuant to
subsection 2.4(b), which, if in writing, shall be substantially in the form of
Exhibit H or such other form as may be approved by the Swing Line Lender and the
Administrative Agent (including any form on an electronic platform or electronic
transmission system, as shall be approved by the Swing Line Lender and the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Company.

“Swing Line Sublimit”: an amount equal to the lesser of (a) $50,000,000 and
(b) the Revolving Credit Facility. The Swing Line Sublimit is part of, and not
in addition to, the Aggregate Revolving Credit Commitments.

“Swiss Franc”: the lawful currency of Switzerland.

“Synthetic Purchase Agreement”: any agreement pursuant to which the Company or
any of its Subsidiaries is or may become obligated to make any payment (except
as otherwise permitted by this Agreement) to any third party (other than Holding
or any of its Subsidiaries) in connection with the purchase or the notional
purchase by such third party or any Affiliate thereof from a Person other than
Holding or any of its Subsidiaries of any Capital Stock of Holding or any
Existing Notes or Additional Notes; provided that

 

53



--------------------------------------------------------------------------------

the term “Synthetic Purchase Agreement” shall not be deemed to include any
phantom stock, stock appreciation rights, equity purchase or similar plan or
arrangement providing for payments only to current or former officers,
directors, employees and other members of the management of Holding, the Company
or any of their respective Subsidiaries, or family members or relatives thereof
or trusts for the benefit of any of the foregoing (or to their heirs,
successors, assigns, legal representatives or estates).

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

“TARGET Day”: any day on which TARGET2 (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“Taxes”: as defined in subsection 4.9(a).

“Term A Facility”: at any time, the term loan facility provided in this
Agreement in the aggregate amount of the sum of the Term A Loan Commitments of
all Term A Loan Lenders at such time plus the aggregate principal amount of the
Term A Loans of all Term A Loan Lenders outstanding at such time.

“Term A Loan”: as defined in subsection 2.1(a).

“Term A Loan Borrowing”: a borrowing consisting of simultaneous Term A Loans of
the same Type and, in the case of Eurocurrency Loans, having the same Interest
Period made by each of the Term A Loan Lenders pursuant to subsection 2.1(a).

“Term A Loan Commitment”: as to each Term A Loan Lender, its obligation to make
Term A Loans to the Company pursuant to subsection 2.1(a) in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Lender’s name on Schedule 2.1 under the caption “Term A Loan
Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Term A Loan Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement (it
being understood that the Term A Loan Commitment of each Term A Loan Lender
shall be reduced dollar for dollar by the aggregate principal amount of Term A
Loans made by such Lender).

“Term A Loan Lender”: any Lender having a Term A Loan Commitment hereunder
and/or a Term A Loan outstanding hereunder.

“Term A Note”: a promissory note made by the Company in favor of a Term A Loan
Lender, evidencing Term A Loans made by such Term A Loan Lender, substantially
in the form of Exhibit A-2.

“Term Facilities”: at any time, the aggregate Term A Facility and the
Incremental Term Facilities of all Term Loan Lenders at such time.

 

54



--------------------------------------------------------------------------------

“Term Loan”: any Term A Loan or Incremental Term Loan, as applicable.

“Term Loan Borrowing”: any Term A Loan Borrowing or Incremental Term Borrowing,
as applicable.

“Term Loan Commitment”: any Term A Loan Commitment or Incremental Term
Commitment, as applicable.

“Term Loan Lender”: any Term A Loan Lender or Incremental Term Lender, as
applicable.

“Term Loan Prepayment Amount”: as defined in subsection 4.2(g).

“Termination Date”: (a) with respect to the Revolving Credit Facility, the
Revolving Euro Tranche Facility and the Revolving Yen Tranche Facility,
January 1, 2023, (b) with respect to the Term A Facility, January 1, 2023, and
(c) with respect to any other Incremental Term Facility or Incremental Revolving
Tranche Facility, the final maturity specified in the applicable Incremental
Facility Amendment; provided, however, that, in each case, if such date is not a
Business Day, the Termination Date shall be the next preceding Business Day.

“Test Period”: the period of four consecutive fiscal quarters of the Company
then last ended (in each case taken as one accounting period) for which
financial statements have been or are required to be delivered pursuant to
Section 7.1(a) or (b).

“Total Revolving Credit Outstandings”: the aggregate Outstanding Amount of all
Revolving Credit Loans, Swing Line Loans and L/C-BA Obligations.

“Total Revolving Euro Tranche Outstandings”: the aggregate Outstanding Amount of
all Revolving Euro Tranche Loans and Swing Line Euro Tranche Loans.

“Total Outstandings”: the aggregate Outstanding Amount of all Loans and all
L/C-BA Obligations.

“Transferee”: any Participant or Eligible Assignee.

“Treaty”: as defined in the definition of “Treaty State”.

“Treaty Lender”: a Lender which: (i) is treated as a resident of a Treaty State
for the purposes of the Treaty; and (ii) does not carry on a business in the
United Kingdom through a permanent establishment with which that Lender’s
participation in the Revolving Euro Tranche Facility is effectively connected.

“Treaty State”: a jurisdiction having a double taxation agreement (a “Treaty”)
with the United Kingdom which makes provision for full exemption from tax
imposed by the United Kingdom on interest.

 

55



--------------------------------------------------------------------------------

“2013 Senior Notes”: the 4.75% Senior Notes due 2021 in an aggregate principal
amount of $425,000,000 issued by the Company, as the same may be amended,
supplemented, waived or otherwise modified from time to time in accordance with
subsection 8.13 to the extent applicable.

“2013 Senior Notes Indenture”: the supplemental indenture dated as of April 2,
2013 among the Company, as issuer, Holding, as guarantor, and U.S. Bank National
Association, as trustee, (that supplements and restates the 2010 Indenture dated
as of September 29, 2010, among the same parties thereto) as the same may be
amended, supplemented, waived or otherwise modified from time to time in
accordance with subsection 8.13 to the extent applicable.

“2014 Senior Notes”: the 4.875% Senior Notes due 2022 in an aggregate principal
amount of $250,000,000 issued by the Company, as the same may be amended,
supplemented, waived or otherwise modified from time to time in accordance with
subsection 8.13 to the extent applicable.

“2014 Senior Notes First Supplemental Indenture”: the First Supplemental
Indenture dated as of November 6, 2014 among the Company, as issuer, Holding and
each other guarantor listed therein, as guarantors, and U.S. Bank National
Association, as trustee, as the same may be amended, supplemented, waived or
otherwise modified from time to time in accordance with subsection 8.13 to the
extent applicable.

“2014 Senior Notes Indenture”: the indenture dated as of November 6, 2014 among
the Company, as issuer, Holding and each other guarantor listed therein, as
guarantors, and U.S. Bank National Association, as trustee, as the same may be
amended, supplemented, waived or otherwise modified from time to time in
accordance with subsection 8.13 to the extent applicable.

“2016 Senior Notes”: the 4.125% Senior Notes due 2024 in an aggregate principal
amount of $300,000,000 issued by the Company, as the same may be amended,
supplemented, waived or otherwise modified from time to time in accordance with
subsection 8.13 to the extent applicable.

“2016 Senior Notes Second Supplemental Indenture”: the Second Supplemental
Indenture dated as of August 11, 2016 among the Company, as issuer, Holding and
each other guarantor listed therein, as guarantors, and U.S. Bank National
Association, as trustee, as the same may be amended, supplemented, waived or
otherwise modified from time to time in accordance with subsection 8.13 to the
extent applicable.

“Type”: as to any Loan, its nature as a Base Rate Loan or a Eurocurrency Loan.

“UCP”: with respect to any Letter of Credit, the Uniform Customs and Practice
for Documentary Credits, International Chamber of Commerce (“ICC”) Publication
No. 600 (or such later version thereof as may be in effect at the time of
issuance).

 

56



--------------------------------------------------------------------------------

“Unencumbered Cash and Cash Equivalents”: as of any date, cash and Cash
Equivalents of the Company and its Subsidiaries, in each case to the extent not
subject to any Lien (other than any Lien of a type permitted by clause (a) or
(l) of Section 8.3 or any banker’s lien, rights of setoff or similar rights as
to any deposit account or securities account or other funds maintained with
depository institutions or securities intermediaries except to the extent
required to be waived pursuant to any Security Document).

“Underfunding”: the excess of the present value of all accrued benefits under a
Plan (based on those assumptions used to fund such Plan), determined as of the
most recent annual valuation date, over the value of the assets of such Plan
allocable to such accrued benefits.

“Unreimbursed Amounts”: as defined in subsection 3.1(c)(i).

“U.S. Tax Compliance Certificate”: as defined in subsection 4.9(e)(ii)(B)(2).

“Voting Stock”: as defined in the definition of “Affiliate”.

“Weighted Average Life”: when applied to any Indebtedness at any date, the
number of years obtained by dividing: (a) the sum of the products obtained by
multiplying (i) the amount of each then remaining installment, sinking fund,
serial maturity or other required payments of principal, including payment at
final maturity, in respect thereof, by (ii) the number of years (calculated to
the nearest one-twelfth) that will elapse between such date and the making of
such payment; by (b) the then outstanding principal amount of such Indebtedness.

“Wholly Owned Subsidiary”: as to any Person, any Subsidiary of such Person of
which such Person owns, directly or indirectly through one or more Wholly Owned
Subsidiaries, all of the Capital Stock of such Subsidiary other than
(i) directors qualifying shares or shares held by nominees or (ii) in the case
of Foreign Subsidiaries, Capital Stock owned by foreign Persons to the extent
that such Capital Stock must be owned by such foreign Person to satisfy any
Requirement of Law of the applicable foreign jurisdiction regarding required
local ownership.

“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

“Yen” and “¥”: the lawful currency of Japan.

1.2 Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in any
Notes, any other Loan Document or any certificate or other document made or
delivered pursuant hereto.

(b) As used herein and in any Notes and any other Loan Document, and any
certificate or other document made or delivered pursuant hereto or thereto,
accounting terms relating to Holding and its Subsidiaries and/or the Company and
its Subsidiaries not defined in subsection 1.1 and accounting terms partly
defined in subsection 1.1, to the

 

57



--------------------------------------------------------------------------------

extent not defined, shall have the respective meanings given to them under GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the audited consolidated balance
sheets of Holding and its consolidated Subsidiaries for the fiscal year ended
December 31, 2016, and the related consolidated statements of income,
shareholders’ equity and cash flows for such fiscal year of Holding and its
Subsidiaries, including the notes thereto, except as otherwise specifically
prescribed herein. Notwithstanding the foregoing, for purposes of determining
compliance with any covenant (including the computation of any Financial
Covenant) contained herein, (i) Indebtedness of the Company and its Subsidiaries
shall be deemed to be carried at 100% of the outstanding principal amount
thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded and (ii) any lease (whether in existence as of
the Effective Date or thereafter incurred) that would, under GAAP as in effect
on the Effective Date, be classified as an operating lease and as an expense
item shall continue to be classified as an operating lease and expense item
notwithstanding any change in GAAP as to the accounting treatment of such lease
after the Effective Date, unless the parties hereto shall enter into a mutually
acceptable amendment addressing such changes, as provided for below. If at any
time any change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Company or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Company shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Company shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.

(c) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, subsection, Schedule
and Exhibit references are to this Agreement unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

1.3 Exchange Rates; Currency Equivalents. (a) The Administrative Agent or the
applicable L/C Issuer, as applicable, shall determine the Spot Rates as of each
Revaluation Date to be used for calculating Dollar Equivalent amounts of Credit
Extensions and Outstanding Amounts denominated in Alternative Currencies. Such
Spot Rates shall become effective as of such Revaluation Date and shall be the
Spot Rates employed in calculating Dollar Equivalent amounts of Credit
Extensions and Outstanding Amounts until the next Revaluation Date to occur.
Except for purposes of financial statements delivered by Loan Parties hereunder
or calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be the Dollar Equivalent thereof.

 

58



--------------------------------------------------------------------------------

(b) Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Loan or the issuance, amendment or
extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Borrowing, Eurocurrency Loan
or Letter of Credit is denominated in an Alternative Currency, such amount shall
be the relevant Alternative Currency Equivalent of such Dollar amount (rounded
to the nearest unit of such Alternative Currency, with 0.0001 of a unit being
rounded upward).

1.4 Additional Alternative Currencies.

(a) The Company may from time to time request that Eurocurrency Loans under the
Revolving Credit Facility or any Incremental Revolving Tranche Facility be made
and/or Letters of Credit and/or Bankers’ Acceptances be issued in a currency
other than those specifically listed in the definition of “Alternative
Currency”; provided that such requested currency is a lawful currency (other
than Dollars) that is readily available and freely transferable and convertible
into Dollars. In the case of any such request with respect to the making of
Eurocurrency Loans under the Revolving Credit Facility, such request shall be
subject to the approval of the Administrative Agent and the Revolving Credit
Lenders, including specification by the Administrative Agent of a reasonable
Minimum Principal Amount for such Alternative Currency under such Facility; in
the case of any such request with respect to the making of Eurocurrency Loans
under any Incremental Revolving Tranche Facility, such request shall be subject
to the approval of the Administrative Agent and the Incremental Revolving
Tranche Lenders under such Facility, including specification by the
Administrative Agent of a reasonable Minimum Principal Amount for such
Alternative Currency under such Facility; and in the case of any such request
with respect to the issuance of Letters of Credit or Bankers’ Acceptances, such
request shall be subject to the approval of the Administrative Agent and the L/C
Issuers.

(b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m., 15 Business Days prior to the date of the desired Credit Extension
(or such other time or date as may be agreed by the Administrative Agent and, in
the case of any such request pertaining to Letters of Credit or Bankers’
Acceptances, the L/C Issuers, in its or their sole discretion). In the case of
any such request pertaining to Eurocurrency Loans under the Revolving Credit
Facility, the Administrative Agent shall promptly notify each Revolving Credit
Lender thereof and of the proposed Minimum Principal Amount therefor; in the
case of any such request pertaining to Eurocurrency Loans under any Incremental
Revolving Tranche Facility, the Administrative Agent shall promptly notify each
Incremental Revolving Tranche Lender under such Facility thereof and of the
proposed Minimum Principal Amount therefor; and in the case of any such request
pertaining to Letters of Credit or Bankers’ Acceptances, the Administrative
Agent shall promptly notify each L/C Issuer thereof. Each Revolving Credit
Lender (in the case of any such request pertaining to Eurocurrency Loans under
the Revolving Credit Facility), each Incremental Revolving Tranche Lender (in
the case of any such request pertaining to Eurocurrency Loans under an
Incremental Revolving Tranche Facility) or each L/C Issuer (in the case of a
request pertaining to Letters of Credit) shall notify the Administrative Agent,
not later than 11:00 a.m., ten Business Days after receipt of such request
whether it consents, in its sole discretion, to the making of Eurocurrency Loans
or the issuance of Letters of Credit or Bankers’ Acceptances, as the case may
be, in such requested currency.

 

59



--------------------------------------------------------------------------------

(c) Any failure by a Revolving Credit Lender, an Incremental Revolving Tranche
Lender or an L/C Issuer, as the case may be, to respond to such request within
the time period specified in the preceding sentence shall be deemed to be a
refusal by such Revolving Credit Lender, such Incremental Revolving Tranche
Lender or such L/C Issuer, as the case may be, to permit Eurocurrency Loans to
be made or Letters of Credit or Bankers’ Acceptances to be issued in such
requested currency. If the Administrative Agent and all the Revolving Credit
Lenders consent to making Eurocurrency Loans in such requested currency, the
Administrative Agent shall so notify the Company and such currency shall
thereupon and thereafter be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any Borrowings of Eurocurrency Loans under
the Revolving Credit Facility; if the Administrative Agent and all the
Incremental Revolving Tranche Lenders under the relevant Incremental Revolving
Tranche Facility consent to making Eurocurrency Loans in such requested currency
thereunder, the Administrative Agent shall so notify the Company and such
currency shall thereupon and thereafter be deemed for all purposes to be an
Alternative Currency hereunder for purposes of any Borrowings of Eurocurrency
Loans under such Incremental Revolving Tranche Facility; and if the
Administrative Agent and the L/C Issuers consent to the issuance of Letters of
Credit or Bankers’ Acceptances in such requested currency, the Administrative
Agent shall so notify the Company and such currency shall thereupon and
thereafter be deemed for all purposes to be an Alternative Currency hereunder
for purposes of any Letter of Credit or Bankers’ Acceptance issuances. If the
Administrative Agent shall fail to obtain consent to any request for an
additional currency under this subsection 1.4, the Administrative Agent shall
promptly so notify the Company.

(d) For the avoidance of doubt, the parties hereto acknowledge and agree that
this Section 1.4 shall not apply to the Revolving Euro Tranche Facility or the
Revolving Yen Tranche Facility.

1.5 Change of Currency.

(a) Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption. If, in relation to the currency of any such
member state, the basis of accrual of interest expressed in this Agreement in
respect of that currency shall be inconsistent with any convention or practice
in the London interbank market for the basis of accrual of interest in respect
of the Euro, such expressed basis shall be replaced by such convention or
practice with effect from the date on which such member state adopts the Euro as
its lawful currency; provided that if any Borrowing in the currency of such
member state is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such Borrowing, at the end of the then
current Interest Period.

 

60



--------------------------------------------------------------------------------

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent, in consultation with the Company,
may from time to time specify to be appropriate to reflect the adoption of the
Euro by any member state of the European Union and any relevant market
conventions or practices relating to the Euro.

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent, in consultation with the
Company, may from time to time specify to be appropriate to reflect a change in
currency of any other country and any relevant market conventions or practices
relating to the change in currency.

1.6 Letter of Credit and Bankers’ Acceptance Amounts. Unless otherwise specified
herein, the amount of a Letter of Credit or Bankers’ Acceptance at any time
shall be deemed to be the Dollar Equivalent of the stated amount of such Letter
of Credit in effect at such time; provided, however, that with respect to any
Letter of Credit or Bankers’ Acceptance that, by its terms or the terms of any
Issuer Document related thereto, provides for one or more automatic increases in
the stated amount thereof, the amount of such Letter of Credit or Bankers’
Acceptance shall be deemed to be the Dollar Equivalent of the maximum stated
amount of such Letter of Credit or Bankers’ Acceptance after giving effect to
all such increases, whether or not such maximum stated amount is in effect at
such time.

1.7 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

1.8 Limited Conditionality Acquisitions and Financial Covenants. If at any time
the Company has made an election with respect to any Limited Conditionality
Acquisition to determine the satisfaction of any financial ratio incurrence test
or condition at the time of the execution of the definitive purchase agreement,
merger agreement or other acquisition agreement governing such Limited
Conditionality Acquisition, then in connection with any subsequent calculation
of any of the Consolidated Total Leverage Ratio, Consolidated Senior Secured
Leverage Ratio or the Consolidated Interest Expense Ratio for the purpose of
satisfying any financial ratio incurrence test or condition in this Agreement
(including any requirement for “Pro Forma Compliance) or complying with
Section 8.1 following the relevant date of execution of the definitive purchase
agreement, merger agreement or other acquisition agreement governing such
Limited Conditionality Acquisition and prior to the earlier of (a) the date on
which such Limited Conditionality Acquisition is consummated and (b) the date
that the definitive purchase agreement, merger agreement or other acquisition
agreement for such Limited Conditionality Acquisition is terminated or expires
without consummation of such Limited Conditionality Acquisition, the
satisfaction of such financial ratio incurrence test or condition or the
compliance with Section 8.1 shall be required to be done both (i) on a pro forma
basis assuming such Limited Conditionality Acquisition and other transactions in
connection therewith (including the incurrence or assumption of Indebtedness)
have been consummated and (ii) assuming such Limited Conditionality Acquisition
and other transactions in connection therewith (including the incurrence or
assumption of Indebtedness) have not been consummated.

 

61



--------------------------------------------------------------------------------

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

2.1 The Loans. (a) The Term A Loan Borrowings. Subject to the terms and
conditions set forth herein, each Term A Loan Lender hereby severally agrees to
make a single loan (each such loan, a “Term A Loan”) to the Company in Dollars
on the Initial Funding Date in an amount not to exceed such Term A Loan Lender’s
Applicable Percentage of the Term A Facility. The Term A Loan Borrowing shall
consist of Term A Loans made simultaneously by the Term A Loan Lenders in
accordance with their respective Applicable Percentage of the Term A Facility.
Amounts borrowed under this subsection 2.1(a) and repaid or prepaid may not be
reborrowed. Term A Loans may be Base Rate Loans or Eurocurrency Loans, as
further provided herein, and may not be converted into a currency other than
Dollars.

(b) The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender (through its applicable Lending
Office) hereby severally agrees to make loans (each such loan, a “Revolving
Credit Loan”) to the Company in Dollars or (subject to the provisions of
subsection 2.2(f)) in one or more Alternative Currencies from time to time, on
any Business Day during the Revolving Credit Commitment Period, in an aggregate
Dollar Equivalent amount not to exceed at any time outstanding the amount of
such Lender’s Revolving Credit Commitment; provided, however, that after giving
effect to any Revolving Credit Borrowing, (i) the Total Revolving Credit
Outstandings shall not exceed the Revolving Credit Facility, (ii) the aggregate
Outstanding Amount of the Revolving Credit Loans of any Lender (less, with
respect only to the Alternative Currency Funding Fronting Lender, the aggregate
Alternative Currency Risk Participations in all Revolving Credit Loans
denominated in Alternative Currencies), plus, with respect only to the
Alternative Currency Participating Lenders, the Outstanding Amount of such
Lender’s Alternative Currency Risk Participations in Revolving Credit Loans
denominated in Alternative Currencies and advanced by the Alternative Currency
Funding Fronting Lender, plus such Revolving Credit Lender’s Applicable
Revolving Credit Percentage of the Outstanding Amount of all L/C-BA Obligations
plus such Revolving Credit Lender’s Applicable Revolving Credit Percentage of
the Outstanding Amount of all Swing Line Loans shall not exceed such Revolving
Credit Lender’s Revolving Credit Commitment and (iii) the aggregate Outstanding
Amount of all Revolving Credit Loans denominated in Alternative Currencies shall
not exceed the Alternative Currency Sublimit. Within the limits of each
Revolving Credit Lender’s Revolving Credit Commitment, and subject to the other
terms and conditions hereof, the Company may borrow under this subsection
2.1(b), prepay under subsection 4.2, and reborrow under this subsection 2.1(b).
Revolving Credit Loans may be Base Rate Loans or Eurocurrency Loans, as further
provided herein. All Base Rate Loans shall be denominated only in Dollars.
Eurocurrency Loans may be denominated in Dollars or in an Alternative Currency.
All Revolving Credit Loans denominated in an Alternative Currency must be
Eurocurrency Loans.

(c) The Revolving Euro Tranche Borrowings. Subject to the terms and conditions
set forth herein, each Revolving Euro Tranche Lender (through its applicable
Lending Office) hereby severally agrees to make loans (each such loan, a
“Revolving Euro Tranche Loan”) to the Company and the Designated Borrowers
permitted to borrow under the Revolving Euro Tranche Facility pursuant to
subsection 2.8 in Euro or Sterling

 

62



--------------------------------------------------------------------------------

from time to time, on any Business Day during the Revolving Euro Tranche
Commitment Period, in an aggregate amount not to exceed at any time outstanding
the amount of such Lender’s Revolving Euro Tranche Commitment; provided,
however, that after giving effect to any Revolving Euro Tranche Borrowing,
(i) the Total Revolving Euro Tranche Outstandings shall not exceed the Revolving
Euro Tranche Facility and (ii) the aggregate Outstanding Amount of the Revolving
Euro Tranche Loans of any Lender, plus such Revolving Euro Tranche Lender’s
Applicable Revolving Euro Tranche Percentage of the Outstanding Amount of all
Swing Line Euro Tranche Loans shall not exceed such Revolving Euro Tranche
Lender’s Revolving Euro Tranche Commitment. Within the limits of each Revolving
Euro Tranche Lender’s Revolving Euro Tranche Commitment, and subject to the
other terms and conditions hereof, the Company and the applicable Designated
Borrowers may borrow under this subsection 2.1(c), prepay under subsection 4.2,
and reborrow under this subsection 2.1(c). Revolving Euro Tranche Loans shall be
Eurocurrency Loans and shall be denominated only in Euro or Sterling.

(d) The Revolving Yen Tranche Borrowings. Subject to the terms and conditions
set forth herein, each Revolving Yen Tranche Lender (through its applicable
Lending Office) hereby severally agrees to make loans (each such loan, a
“Revolving Yen Tranche Loan”) to the Company and the Designated Borrowers
permitted to borrow under the Revolving Yen Tranche Facility pursuant to
subsection 2.8 in Yen from time to time, on any Business Day during the
Revolving Yen Tranche Commitment Period, in an aggregate amount not to exceed at
any time outstanding the amount of such Lender’s Revolving Yen Tranche
Commitment; provided, however, that after giving effect to any Revolving Yen
Tranche Borrowing, (i) the aggregate Outstanding Amount of all Revolving Yen
Tranche Loans shall not exceed the Revolving Yen Tranche Facility and (ii) the
aggregate Outstanding Amount of the Revolving Yen Tranche Loans of any Lender
shall not exceed such Revolving Yen Tranche Lender’s Revolving Yen Tranche
Commitment. Within the limits of each Revolving Yen Tranche Lender’s Revolving
Yen Tranche Commitment, and subject to the other terms and conditions hereof,
the Company and the applicable Designated Borrowers may borrow under this
subsection 2.1(d), prepay under subsection 4.2, and reborrow under this
subsection 2.1(d). Revolving Yen Tranche Loans shall be Eurocurrency Loans and
shall be denominated only in Yen.

(e) Notes. Upon the request of any Lender to a Borrower made through the
Administrative Agent, such Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans to such Borrower. Each Lender may attach schedules to a Note and endorse
thereon the date, Type (if applicable), amount, currency and maturity of its
Loans and payments with respect thereto.

2.2 Borrowings, Conversions and Continuations of Loans; Alternative Currency
Funding and Participation.

(a) Borrowings, Conversions and Continuations of Loans. Each Term Loan
Borrowing, each Revolving Credit Borrowing, each Revolving Euro Tranche
Borrowing, each Revolving Yen Tranche Borrowing, each conversion of Term Loans
or Revolving Credit Loans from one Type to the other, and each continuation of
Eurocurrency Loans

 

63



--------------------------------------------------------------------------------

shall be made upon the applicable Borrower’s irrevocable notice to the
Administrative Agent, which may be given by: (A) telephone or (B) a Loan Notice;
provided that any telephonic notice must be confirmed immediately by delivery to
the Administrative Agent of a Loan Notice. Each such notice must be received by
the Administrative Agent not later than (i) 1:00 p.m. three Business Days prior
to the requested date of any Borrowing of, conversion to or continuation of
Eurocurrency Loans denominated in Dollars or of any conversion of Eurocurrency
Loans denominated in Dollars to Base Rate Loans, (ii) 1:00 p.m. four Business
Days (or five Business Days in the case of a Special Notice Currency) prior to
the requested date of any Borrowing of, conversion to or continuation of
Revolving Credit Loans that are Eurocurrency Loans denominated in Alternative
Currencies, (iii) 10:00 a.m. (London time) three Business Days prior to the
requested date of any Borrowing of or continuation of Revolving Euro Tranche
Loans, (iv) 10:00 a.m. (Hong Kong time) three Business Days prior to the
requested date of any Borrowing of or continuation of Revolving Yen Tranche
Loans and (v) 12:00 noon one Business Day prior to the requested date of any
Borrowing of Base Rate Loans; provided, however, that if the applicable Borrower
wishes to request Eurocurrency Loans having an Interest Period other than one,
two, three or six months in duration as provided in the definition of “Interest
Period”, the applicable notice must be received by the Administrative Agent not
later than (i) 1:00 p.m. four Business Days prior to the requested date of such
Borrowing, conversion or continuation of Eurocurrency Loans denominated in
Dollars, (ii) 1:00 p.m. five Business Days (or six Business days in the case of
a Special Notice Currency) prior to the requested date of such Borrowing,
conversion or continuation of Revolving Credit Loans that are Eurocurrency Loans
denominated in Alternative Currencies, (iii) 10:00 a.m. (London time) four
Business Days prior to the requested date of such Borrowing or continuation of
Revolving Euro Tranche Loans or (iv) 10:00 a.m. (Hong Kong time) four Business
Days prior to the requested date of such Borrowing or continuation of Revolving
Yen Tranche Loans, whereupon the Administrative Agent shall give prompt notice
to the Appropriate Lenders of such request and determine whether the requested
Interest Period is acceptable to all of them. Not later than (i) 1:00 p.m. three
Business Days before the requested date of such Borrowing, conversion or
continuation of Eurocurrency Loans denominated in Dollars, (ii) 1:00 p.m. four
Business Days (or five Business days in the case of a Special Notice Currency)
prior to the requested date of such Borrowing, conversion or continuation of
Revolving Credit Loans that are Eurocurrency Loans denominated in Alternative
Currencies, (iii) 10:00 a.m. (London time) three Business Days prior to the
requested date of such Borrowing or continuation of Revolving Euro Tranche Loans
or (iv) 10:00 a.m. (Hong Kong time) three Business Days prior to the requested
date of such Borrowing or continuation of Revolving Yen Tranche Loans, the
Administrative Agent shall notify the applicable Borrower (which notice may be
by telephone) whether or not the requested Interest Period has been consented to
by all the Appropriate Lenders. Each Borrowing of, conversion to or continuation
of Eurocurrency Loans shall be in an amount not less than the Minimum Principal
Amount. Except as provided in subsection 3.1(c) and subsection 2.4(c), each
Borrowing of or conversion to Base Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof. Each Loan Notice
(whether telephonic or written) shall specify (i) whether the applicable
Borrower is requesting a Term A Loan Borrowing, a Revolving Credit Borrowing, a

 

64



--------------------------------------------------------------------------------

Revolving Euro Tranche Borrowing, a Revolving Yen Tranche Borrowing, a
conversion of Term A Loans or Revolving Credit Loans from one Type to the other,
or a continuation of Eurocurrency Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Type of Loans to be borrowed or to which existing Loans are
to be converted, (v) if applicable, the duration of the Interest Period with
respect thereto, (vi) if applicable, the currency of the Loans to be borrowed
and (vii) if applicable, the applicable Borrower requesting such Borrowing,
continuation or conversion. If a Borrower fails to specify a currency in a Loan
Notice requesting a Revolving Credit Borrowing or a Revolving Euro Tranche
Borrowing, then the Loans so requested shall be made in Dollars, in the case of
Revolving Credit Borrowing, or in Euro, in the case of a Revolving Euro Tranche
Borrowing. If a Borrower fails to specify a Type of Loan in a Loan Notice or if
a Borrower fails to give a timely notice requesting a conversion or
continuation, then the applicable Term A Loans, Revolving Credit Loans,
Revolving Euro Tranche Loans or Revolving Yen Tranche Loans shall be made or
continued as, converted to, Eurocurrency Loans in their original currencies with
an Interest Period of one month. Any such automatic conversion to, or automatic
continuation as, Eurocurrency Loans with an Interest Period of one month shall
be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurocurrency Loans. If a Borrower requests a Borrowing
of, conversion to, or continuation of Eurocurrency Loans in any such Loan
Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month. No Revolving Credit Loan or Revolving
Euro Tranche Loan may be converted into or continued as a Revolving Credit Loan
or Revolving Euro Tranche Loan, as the case may be, denominated in a different
currency, but instead must be repaid in the original currency of such Loan and
reborrowed in the other currency.

(b) Notification of Lenders; Funding of Loans. Following receipt of a Loan
Notice requesting a Borrowing denominated in Dollars or in an Alternative
Currency with respect to which the Administrative Agent has not received notice
that any Lender is an Alternative Currency Participating Lender, the
Administrative Agent shall promptly notify each Lender of the amount (and, if
applicable, currency) of its Applicable Percentage under the applicable Facility
of the applicable Term A Loans, Revolving Credit Loans, Revolving Euro Tranche
Loans or Revolving Yen Tranche Loans. Following receipt of a Loan Notice
requesting a Revolving Credit Borrowing denominated in an Alternative Currency
with respect to which the Administrative Agent and the Company have received
notice that one or more Lenders is an Alternative Currency Participating Lender,
the Administrative Agent shall on the next following Business Day notify
(i) each Alternative Currency Funding Lender of both the Dollar Equivalent
amount and the Alternative Currency Equivalent amount of its Alternative
Currency Funding Pro Rata Share, (ii) the Alternative Currency Funding Fronting
Lender of both the Dollar Equivalent amount and the Alternative Currency
Equivalent amount of the aggregate Alternative Currency Risk Participations in
its Alternative Currency Funding Pro Rata Share, (iii) each Alternative Currency
Participating Lender of both the Dollar Equivalent amount and the Alternative
Currency Equivalent amount of its Alternative Currency Risk Participation in
such Borrowing, and (iv) all Revolving Credit Lenders and the Company of the
aggregate Alternative Currency Equivalent amount and

 

65



--------------------------------------------------------------------------------

the Dollar Equivalent amount of such Borrowing and the applicable Spot Rate used
by Administrative Agent to determine such Dollar Equivalent Amount. If no timely
notice of a conversion or continuation is provided by the applicable Borrower,
the Administrative Agent shall notify each Lender under the applicable Facility
of the details of any automatic conversion to, or automatic continuation as,
Eurocurrency Loans with an Interest Period of one month or continuation of Loans
denominated in a currency other than Dollars, in each case as described in the
preceding subsection. In the case of (i) a Term A Loan Borrowing, (ii) a
Revolving Credit Borrowing in Dollars or in an Alternative Currency with respect
to which the Administrative Agent has not received notice that any Lender is an
Alternative Currency Participating Lender, (iii) a Revolving Euro Tranche
Borrowing or (iv) a Revolving Yen Tranche Borrowing, each Appropriate Lender
shall make the amount of its Loan available to the Administrative Agent in Same
Day Funds at the Administrative Agent’s Office not later than (w) 1:00 p.m., in
the case of any Loan denominated in Dollars, (x) the Applicable Time specified
by the Administrative Agent in the case of any Revolving Credit Loan in any such
Alternative Currency (y) 10:00 a.m. (London time), in the case of any Revolving
Euro Tranche Loan, and (z) 10:00 a.m. (Hong Kong time), in the case of any
Revolving Yen Tranche Loan, in each case on the Business Day specified in the
applicable Loan Notice. In the case of a Revolving Credit Borrowing in an
Alternative Currency with respect to which the Administrative Agent has received
notice that any Revolving Credit Lender is an Alternative Currency Participating
Lender, each Alternative Currency Funding Lender shall make the amount of its
Alternative Currency Funding Pro Rata Share in such Revolving Credit Borrowing
available to the Administrative Agent in Same Day Funds at the Administrative
Agent’s Office not later than the Applicable Time, on the Business Day specified
in the applicable Loan Notice. In any event, a Lender may cause an Affiliate to
fund or make the amount of its Loan available in accordance with the foregoing
provisions. Upon satisfaction of the applicable conditions set forth in
subsection 6.2 (and, if such Borrowing is the initial Credit Extension,
subsection 6.1), the Administrative Agent shall make all funds so received
available to the applicable Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of such Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by such Borrower; provided,
however, that if, on the date a Loan Notice with respect to a Revolving Credit
Borrowing denominated in Dollars is given by the Company, there are L/C-BA
Borrowings outstanding, then the proceeds of such Revolving Credit Borrowing,
first, shall be applied to the payment in full of any such L/C-BA Borrowings,
and second, shall be made available to the Company as provided above.

(c) Continuations and Conversions. Except as otherwise provided herein, a
Eurocurrency Loan may be continued or converted only on the last day of an
Interest Period for such Eurocurrency Loan. During the existence of an Event of
Default described in subsection 9(a) or 9(f), no Loans may be requested as,
converted to or continued as Eurocurrency Loans (whether in Dollars or any
Alternative Currency) without the consent of the Required Revolving Lenders, in
the case of a Revolving Credit Loan, or the Required Term A Lenders, in the case
of a Term A Loan, and the Required Revolving Lenders may demand that any or all
of the then outstanding Revolving Credit

 

66



--------------------------------------------------------------------------------

Loans which are Eurocurrency Loans denominated in an Alternative Currency be
redenominated into Dollars in the amount of the Dollar Equivalent thereof, on
the last day of the then current Interest Period with respect thereto. During
the existence of an Event of Default, other than those Events of Default
described in subsection 9(a) or 9(f), (i) the Required Revolving Lenders, in the
case of a Revolving Credit Loan, may require that no Revolving Credit Loans may
be requested as, converted to or continued as Eurocurrency Loans (whether in
Dollars or any Alternative Currency) without the consent of the Required
Revolving Lenders, (ii) the Required Term A Lenders, in the case of a Term A
Loan, may require that no Term A Loans may be converted to or continued as
Eurocurrency Loans without the consent of the Required Term A Lenders, and
(iii) the Required Revolving Lenders may demand that any or all of the then
outstanding Revolving Credit Loans which are Eurocurrency Loans denominated in
an Alternative Currency be redenominated into Dollars in the amount of the
Dollar Equivalent thereof, on the last day of the then current Interest Period
with respect thereto.

(d) Notice of Change in Rates. The Administrative Agent shall promptly notify
the Company and the Lenders of the interest rate applicable to any Interest
Period for Eurocurrency Loans upon determination of such interest rate. At any
time that Base Rate Loans are outstanding, the Administrative Agent shall notify
the Company and the Lenders of any change in Bank of America’s prime rate used
in determining the Base Rate promptly following the public announcement of such
change.

(e) Interest Periods. After giving effect to all Term A Loan Borrowings, all
conversions of Term Loans from one Type to the other, and all continuations of
Term A Loans as the same Type, there shall not be more than twelve Interest
Periods in effect in respect of the Term A Facility. After giving effect to all
Revolving Credit Borrowings, all conversions of Revolving Credit Loans from one
Type to the other, and all continuations of Revolving Credit Loans as the same
Type, there shall not be more than twelve Interest Periods in effect in respect
of the Revolving Credit Facility. After giving effect to all Revolving Euro
Tranche Borrowings and all continuations of Revolving Euro Tranche Loans, there
shall not be more than twelve Interest Periods in effect in respect of the
Revolving Euro Tranche Facility. After giving effect to all Revolving Yen
Tranche Borrowings and all continuations of Revolving Yen Tranche Loans, there
shall not be more than six Interest Periods in effect in respect of the
Revolving Yen Tranche Facility.

(f) Alternative Currency Funding and Participation.

(i) Subject to all the terms and conditions set forth in this Agreement,
including the provisions of subsection 2.1(b), and without limitation of the
provisions of subsection 2.2, with respect to any Revolving Credit Loans
denominated in an Alternative Currency with respect to which one or more
Revolving Credit Lenders has given notice to the Administrative Agent that it is
an Alternative Currency Participating Lender, (A) each Revolving Credit Lender
agrees from time to time on any Business Day during the Revolving Credit
Commitment Period to fund its Applicable Revolving Credit Percentage of
Revolving Credit Loans denominated in an Alternative Currency with respect to
which it is an Alternative Currency Funding Lender; and (B) each Revolving
Credit Lender severally agrees to acquire an Alternative Currency Risk
Participation in Revolving Credit Loans denominated in an Alternative Currency
with respect to which it is an Alternative Currency Participating Lender.

 

67



--------------------------------------------------------------------------------

(ii) Each Revolving Credit Loan denominated in an Alternative Currency shall be
funded upon the request of the Company in accordance with subsection 2.2(b).
Immediately upon the funding by the Alternative Currency Funding Fronting Lender
of its respective Alternative Currency Funding Pro Rata Share of any Revolving
Credit Loan denominated in an Alternative Currency with respect to which one or
more Revolving Credit Lenders is an Alternative Currency Participating Lender,
each Alternative Currency Participating Lender shall be deemed to have
absolutely, irrevocably and unconditionally purchased from such Alternative
Currency Funding Fronting Lender an Alternative Currency Risk Participation in
such Loan in an amount such that, after such purchase, each Revolving Credit
Lender (including the Alternative Currency Funding Lenders, the Alternative
Currency Funding Fronting Lender and the Alternative Currency Participating
Lenders) will have an Alternative Currency Loan Credit Exposure with respect to
such Loan equal in amount to its Applicable Revolving Credit Percentage of such
Loan.

(iii) Upon the occurrence and during the continuance of an Event of Default, the
Alternative Currency Funding Fronting Lender may, by written notice to the
Administrative Agent delivered not later than 11:00 a.m., on the second Business
Day preceding the proposed date of funding and payment by Alternative Currency
Participating Lenders of their Alternative Currency Risk Participations
purchased in such Revolving Credit Loans as shall be specified in such notice
(the “Alternative Currency Participation Payment Date”), request each
Alternative Currency Participating Lender to fund the Dollar Equivalent of its
Alternative Currency Risk Participation purchased with respect to such Revolving
Credit Loans to the Administrative Agent on the Alternative Currency
Participation Payment Date in Dollars. Following receipt of such notice, the
Administrative Agent shall promptly notify each Alternative Currency
Participating Lender of the Dollar Equivalent Amount of its Alternative Currency
Risk Participation purchased with respect to each such Revolving Credit Loan
(determined at the Spot Rate on the date of advance of such Loan) and the
applicable Alternative Currency Participation Payment Date. Any notice given by
the Alternative Currency Funding Fronting Lender or the Administrative Agent
pursuant to this subsection may be given by telephone if immediately confirmed
in writing; provided that the absence of such an immediate confirmation shall
not affect the conclusiveness or binding effect of such notice.

(iv) On the applicable Alternative Currency Participation Payment Date, each
Alternative Currency Participating Lender in the Revolving Credit Loans
specified for funding pursuant to this subsection 2.2(f) shall deliver the
amount of such Alternative Currency Participating Lender’s Alternative Currency
Risk Participation with respect to such specific Revolving Credit Loans in
Dollars and in Same Day Funds to the Administrative Agent; provided, however,
that no

 

68



--------------------------------------------------------------------------------

Alternative Currency Participating Lender shall be responsible for any default
by any other Alternative Currency Participating Lender in such other Alternative
Currency Participating Lender’s obligation to pay such amount. Upon receipt of
any such amounts from the Alternative Currency Participating Lenders, the
Administrative Agent shall distribute such Dollar amounts in Same Day Funds to
the Alternative Currency Funding Fronting Lender.

(v) In the event that any Alternative Currency Participating Lender fails to
make available to the Administrative Agent the amount of its Alternative
Currency Risk Participation as provided herein, the Administrative Agent shall
be entitled to recover such amount on behalf of the Alternative Currency Funding
Fronting Lender on demand from such Alternative Currency Participating Lender
together with interest at the Overnight Rate for three (3) Business Days and
thereafter at a rate per annum equal to the Default Rate. A certificate of the
Administrative Agent submitted to any Lender with respect to amounts owing
hereunder shall be conclusive in the absence of demonstrable error.

(vi) In the event that the Alternative Currency Funding Fronting Lender receives
a payment in respect of any Revolving Credit Loan, whether directly from a
Borrower or a Guarantor or otherwise, in which Alternative Currency
Participating Lenders have fully funded in Dollars their purchase of Alternative
Currency Risk Participations, the Alternative Currency Funding Fronting Lender
shall promptly distribute to the Administrative Agent, for its distribution to
each such Alternative Currency Participating Lender, the Dollar Equivalent of
such Alternative Currency Participating Lender’s Applicable Percentage of such
payment in Dollars and in Same Day Funds. If any payment received by the
Alternative Currency Funding Fronting Lender with respect to any Revolving
Credit Loan in an Alternative Currency made by it shall be required to be
returned by the Alternative Currency Funding Fronting Lender after such time as
the Alternative Currency Funding Fronting Lender has distributed such payment to
the Administrative Agent pursuant to the immediately preceding sentence, each
Alternative Currency Participating Lender that has received a portion of such
payment shall pay to the Alternative Currency Funding Fronting Lender an amount
equal to its Applicable Percentage in Dollars of the amount to be returned;
provided, however, that no Alternative Currency Participating Lender shall be
responsible for any default by any other Alternative Currency Participating
Lender in that other Alternative Currency Participating Lender’s obligation to
pay such amount.

(vii) Anything contained herein to the contrary notwithstanding, each
Alternative Currency Participating Lender’s obligation to acquire and pay for
its purchase of Alternative Currency Risk Participations as set forth herein
shall be absolute, irrevocable and unconditional and shall not be affected by
any circumstance, including, without limitation, (A) any set-off, counterclaim,
recoupment, defense or other right which such Alternative Currency Participating
Lender may have against the Alternative Currency Funding Fronting Lender, the
Administrative Agent, any Guarantor, any Borrower or any other Person for any

 

69



--------------------------------------------------------------------------------

reason whatsoever; (B) the occurrence or continuance of an Event of Default or a
Default; (C) any adverse change in the condition (financial or otherwise) of any
Guarantor, any Borrower or any of their Subsidiaries; (D) any breach of this
Agreement or any other Loan Document by any Guarantor, any Borrower or any other
Lender; or (E) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing.

(viii) In no event shall (A) the Alternative Currency Risk Participation of any
Alternative Currency Participating Lender in any Revolving Credit Loans
denominated in an Alternative Currency pursuant to this subsection 2.2(f) be
construed as a loan or other extension of credit by such Alternative Currency
Participating Lender to any Borrower, any Lender or the Administrative Agent or
(B) this Agreement be construed to require any Lender that is an Alternative
Currency Participating Lender with respect to a specific Alternative Currency to
make any Revolving Credit Loans in such Alternative Currency under this
Agreement or under the other Loan Documents, subject to the obligation of each
Alternative Currency Participating Lender to give notice to the Administrative
Agent and the Company at any time such Lender acquires the ability to make
Revolving Credit Loans in such Alternative Currency.

2.3 Termination or Reduction of Revolving Credit Commitments, Revolving Euro
Tranche Commitments or Revolving Yen Tranche Commitments. The Company (on behalf
of all Borrowers) may, upon notice to the Administrative Agent, terminate the
Aggregate Revolving Credit Commitments, the Aggregate Revolving Euro Tranche
Commitments or the Aggregate Revolving Yen Tranche Commitments, or from time to
time permanently reduce any of the foregoing, without penalty or premium;
provided that (a) any such notice shall be received by the Administrative Agent
not later than (i) 12:00 noon three Business Days prior to the date of
termination or reduction of the Aggregate Revolving Credit Commitments, (ii)
12:00 noon (London time) three Business Days prior to the date of termination or
reduction of the Aggregate Revolving Euro Tranche Commitments or (iii) 12:00
noon (Hong Kong time) three Business Days prior to the date of termination or
reduction of the Aggregate Revolving Yen Tranche Commitments, (b) the Company
shall not terminate or reduce (i) the Aggregate Revolving Credit Commitments if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Total Revolving Credit Outstandings would exceed the Aggregate Revolving Credit
Commitments, (ii) the Aggregate Revolving Euro Tranche Commitments if, after
giving effect thereto and to any concurrent prepayments hereunder, the aggregate
Outstanding Amount of all Revolving Euro Tranche Loans plus the aggregate
Outstanding Amount of all Swing Line Euro Tranche Loans would exceed the
Aggregate Revolving Euro Tranche Commitments or (iii) the Aggregate Revolving
Yen Tranche Commitments if, after giving effect thereto and to any concurrent
prepayments hereunder, the aggregate Outstanding Amount of all Revolving Yen
Tranche Loans would exceed the Aggregate Revolving Yen Tranche Commitments,
(c) if, after giving effect to any reduction of the Aggregate Revolving Credit
Commitments, the Alternative Currency Sublimit, the Letter of Credit Sublimit or
the Swing Line Sublimit exceeds the amount of the Aggregate Revolving Credit
Commitments, such Sublimit shall be automatically reduced by the amount of such
excess and (d) if, after giving effect to any reduction of the Aggregate
Revolving Euro Tranche Commitments, the Swing Line Euro Tranche Sublimit exceeds
the amount of the Aggregate Revolving Euro Tranche Commitments, such Sublimit
shall be

 

70



--------------------------------------------------------------------------------

automatically reduced by the amount of such excess. The Administrative Agent
will promptly notify the Appropriate Lenders of any such notice of termination
or reduction of the Aggregate Revolving Credit Commitments, the Aggregate
Revolving Euro Tranche Commitments or the Aggregate Revolving Yen Tranche
Commitments. The amount of any such Aggregate Revolving Credit Commitment
reduction shall not be applied to the Alternative Currency Sublimit, the Letter
of Credit-BA Sublimit or the Swing Line Sublimit unless otherwise specified by
the Company. The amount of any such Aggregate Revolving Euro Tranche Commitment
reduction shall not be applied to the Swing Line Euro Tranche Sublimit unless
otherwise specified by the Company. Any reduction of the Commitments in respect
of any Facility pursuant to this Section 2.3 shall be applied to the Commitment
of each Lender according to its Applicable Percentage of such Facility. All fees
accrued until the effective date of any termination of the Aggregate Revolving
Credit Commitments, the Aggregate Revolving Euro Tranche Commitments or the
Aggregate Revolving Yen Tranche Commitments, as the case may be, shall be paid
on the effective date of such termination. Any such reduction of the Aggregate
Revolving Credit Commitments shall be in an amount equal to $5,000,000 or a
whole multiple of $1,000,000 in excess thereof and shall reduce permanently the
Revolving Credit Commitments then in effect. Any such reduction of the Aggregate
Revolving Euro Tranche Commitments shall be in an amount equal to €400,000 or a
whole multiple of €100,000 in excess thereof and shall reduce permanently the
Revolving Euro Tranche Commitments then in effect. Any such reduction of the
Aggregate Revolving Yen Tranche Commitments shall be in an amount equal to
¥50,000,000 or a whole multiple of ¥10,000,000 in excess thereof and shall
reduce permanently the Revolving Yen Tranche Commitments then in effect.
Notwithstanding anything to the contrary contained in this Agreement, the
Company may rescind any notice of termination under this subsection 2.3 if such
termination would have been made in connection with a refinancing or replacement
of all or a portion of the Revolving Credit Loans, Revolving Euro Tranche Loans
or Revolving Yen Tranche Loans, as the case may be, which refinancing or
replacement shall not be consummated or shall otherwise be delayed.

2.4 Swing Line Commitments. (a) The Swing Line. Subject to the terms and
conditions set forth herein, the Swing Line Lender agrees, in reliance upon the
agreements of the other Lenders set forth in this subsection 2.4, to make loans
in Dollars (each such loan, a “Swing Line Loan”) to the Company from time to
time on any Business Day during the Revolving Credit Commitment Period in an
aggregate amount not to exceed at any time outstanding the amount of the Swing
Line Sublimit, notwithstanding the fact that such Swing Line Loans, when
aggregated with the Applicable Revolving Credit Percentage of the Outstanding
Amount of Revolving Credit Loans and L/C-BA Obligations of the Lender acting as
Swing Line Lender, may exceed the amount of such Lender’s Revolving Credit
Commitment; provided, however, that (i) after giving effect to any Swing Line
Loan, (A) the Total Revolving Credit Outstandings shall not exceed the Revolving
Credit Facility at such time, and (B) the aggregate Outstanding Amount of the
Revolving Credit Loans of any Revolving Credit Lender at such time (less, with
respect only to the Alternative Currency Funding Fronting Lender, the aggregate
Alternative Currency Risk Participations in all Loans denominated in Alternative
Currencies), plus, with respect only to the Alternative Currency Participating
Lenders, such Lender’s Alternative Currency Risk Participations in Loans
denominated in Alternative Currencies advanced by the Alternative Currency
Funding Fronting Lender for such Lender, plus such Revolving Credit Lender’s
Applicable Revolving Credit Percentage of the Outstanding Amount of all L/C-BA
Obligations at such time, plus such Revolving Credit Lender’s Applicable
Revolving Credit Percentage of

 

71



--------------------------------------------------------------------------------

the Outstanding Amount of all Swing Line Loans at such time shall not exceed
such Lender’s Revolving Credit Commitment; and (ii) the Swing Line Lender shall
not be under any obligation to make any Swing Line Loan if it shall determine
(which determination shall be conclusive and binding absent manifest error) that
it has, or by such Credit Extension, may have, Fronting Exposure. Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Company may borrow under this subsection 2.4, prepay under subsection 4.2, and
reborrow under this subsection 2.4. Each Swing Line Loan shall be a Base Rate
Loan. Immediately upon the making of a Swing Line Loan, each Revolving Credit
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Revolving Credit Lender’s Applicable
Revolving Credit Percentage times the amount of such Swing Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Company’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by: (A) telephone or (B) a Swing Line Loan Notice;
provided that any telephonic notice must be confirmed immediately by delivery to
the Swing Line Lender and the Administrative Agent of a Swing Line Loan Notice.
Each such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum of
$100,000, and (ii) the requested borrowing date, which shall be a Business Day.
Promptly after receipt by the Swing Line Lender of any telephonic Swing Line
Loan Notice, the Swing Line Lender will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has also received
such Swing Line Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof.
Unless the Swing Line Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Revolving Credit
Lender) prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing
(A) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set forth in the proviso to the first sentence of subsection
2.4(a), or (B) that one or more of the applicable conditions specified in
Section 6.2 is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Company at its office by crediting the account of the
Company on the books of the Swing Line Lender in Same Day Funds.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Company (which hereby irrevocably authorizes the Swing
Line Lender to so request on its behalf), that each Revolving Credit Lender make
a Base Rate Loan in an amount equal to such Lender’s Applicable Revolving Credit
Percentage of the amount of Swing Line Loans then outstanding. Such request
shall be made in writing (which written request shall be deemed to be a Loan
Notice for purposes hereof) and in accordance with the requirements of
subsection 2.2, without regard to the minimum and multiples specified therein
for the principal amount of Base Rate Loans, but subject to the

 

72



--------------------------------------------------------------------------------

Available Revolving Credit Commitments and the conditions set forth in
subsection 6.2. The Swing Line Lender shall furnish the Company with a copy of
the applicable Loan Notice promptly after delivering such notice to the
Administrative Agent. Each Revolving Credit Lender shall make an amount equal to
its Applicable Revolving Credit Percentage of the amount specified in such Loan
Notice available to the Administrative Agent in Same Day Funds (and the
Administrative Agent may apply Cash Collateral available with respect to the
applicable Swing Line Loan) for the account of the Swing Line Lender at the
Administrative Agent’s Office for Dollar-denominated payments not later than
1:00 p.m. on the day specified in such Loan Notice, whereupon, subject to
subsection 2.4(c)(ii), each Revolving Credit Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to the Company in such
amount. The Administrative Agent shall remit the funds so received to the Swing
Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with subsection 2.4(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to subsection 2.4(c)(i) shall be
deemed payment in respect of such participation.

(iii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
subsection 2.4(c) by the time specified in subsection 2.4(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the applicable Overnight Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by the Swing Line
Lender in connection with the foregoing. If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Loan included in the relevant Borrowing or funded participation in the
relevant Swing Line Loan, as the case may be. A certificate of the Swing Line
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iii) shall be conclusive absent
demonstrable error.

(iv) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
subsection 2.4(c) shall be absolute and unconditional and shall not be affected
by any circumstance, including (A) any setoff, counterclaim, recoupment, defense
or other right which such Lender may have against the Swing Line Lender, the
Company or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Credit Lender’s obligation to make Revolving Credit Loans pursuant to
this subsection 2.4(c) is subject to the conditions set forth in subsection 6.2.
No such funding of risk participations shall relieve or otherwise impair the
obligation of the Company to repay Swing Line Loans, together with interest as
provided herein.

 

73



--------------------------------------------------------------------------------

(d) Repayment of Participations. (i) At any time after any Revolving Credit
Lender has purchased and funded a risk participation in a Swing Line Loan, if
the Swing Line Lender receives any payment on account of such Swing Line Loan,
the Swing Line Lender will distribute to such Revolving Credit Lender its
Applicable Revolving Credit Percentage thereof in the same funds as those
received by the Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any circumstances (including pursuant to any settlement entered
into by the Swing Line Lender in its discretion), each Revolving Credit Lender
shall pay to the Swing Line Lender its Applicable Revolving Credit Percentage
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned, at a rate per annum
equal to the applicable Overnight Rate. The Administrative Agent will make such
demand upon the request of the Swing Line Lender. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Company for interest on the Swing Line Loans.
Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this subsection 2.4 to refinance such Revolving Credit
Lender’s Applicable Revolving Credit Percentage of any Swing Line Loan, interest
in respect of such Applicable Revolving Credit Percentage shall be solely for
the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Company shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

2.5 Repayment of Loans; Evidence of Debt.

(a) Revolving Credit Loans. The Company shall pay to the Administrative Agent,
for the account of the Revolving Credit Lenders, on the Termination Date with
respect to the Revolving Credit Facility (or such earlier date on which the
Revolving Credit Loans become due and payable pursuant to Section 9) the then
unpaid principal amount of Revolving Credit Loans.

(b) Revolving Euro Tranche Loans. Each Borrower under the Revolving Euro Tranche
Facility shall pay to the Administrative Agent, for the account of the Revolving
Euro Tranche Lenders, on the Termination Date with respect to the Revolving Euro
Tranche Facility (or such earlier date on which the Revolving Euro Tranche Loans
become due and payable pursuant to Section 9) the then unpaid principal amount
of Revolving Euro Tranche Loans made to such Borrower.

 

74



--------------------------------------------------------------------------------

(c) Revolving Yen Tranche Loans. Each Borrower under the Revolving Yen Tranche
Facility shall pay to the Administrative Agent, for the account of the Revolving
Yen Tranche Lenders, on the Termination Date with respect to the Revolving Yen
Tranche Facility (or such earlier date on which the Revolving Yen Tranche Loans
become due and payable pursuant to Section 9) the then unpaid principal amount
of Revolving Yen Tranche Loans made to such Borrower.

(d) Swing Loan Loans. The Company shall pay to the Swing Line Lender on the
Termination Date with respect to the Revolving Credit Facility (or such earlier
date on which the Swing Line Loans become due and payable pursuant to Section 9)
the then unpaid principal amount of Swing Line Loans.

(e) Swing Line Euro Tranche Loans. Each Borrower under the Revolving Euro
Tranche Facility shall pay to the Swing Line Euro Tranche Lender on the
Termination Date with respect to the Revolving Euro Tranche Facility (or such
earlier date on which the Swing Line Euro Tranche Loans become due and payable
pursuant to Section 9) the then unpaid principal amount of Swing Line Euro
Tranche Loans made to such Borrower.

(f) Term A Loans. The Company shall pay to the Administrative Agent, for the
account of the Term A Loan Lenders, the principal amount of the Term A Loans on
the dates and in the principal amounts (subject to reduction as provided in
subsection 4.2) set forth below; provided that the final principal installment
of the Term A Loans shall be paid on the Termination Date for the Term A
Facility (or such earlier date on which the Term A Loans become due and payable
pursuant to Section 9) and in any event shall be in an amount equal to the
principal amount of all Term A Loans outstanding on such date.

 

First Business Day of

   Amount  

April 2018

   $ 5,000,000  

July 2018

   $ 5,000,000  

October 2018

   $ 5,000,000  

January 2019

   $ 5,000,000  

April 2019

   $ 5,000,000  

July 2019

   $ 5,000,000  

October 2019

   $ 5,000,000  

January 2020

   $ 5,000,000  

April 2020

   $ 5,000,000  

July 2020

   $ 5,000,000  

October 2020

   $ 5,000,000  

January 2021

   $ 5,000,000  

April 2021

   $ 10,000,000  

July 2021

   $ 10,000,000  

October 2021

   $ 10,000,000  

January 2022

   $ 10,000,000  

April 2022

   $ 20,000,000  

July 2022

   $ 20,000,000  

October 2022

   $ 20,000,000  

January 2023

   $ 20,000,000  

Termination Date

     Balance  

 

75



--------------------------------------------------------------------------------

(g) Incremental Facilities. Each applicable Borrower under an Incremental
Facility shall pay the principal amounts of all Loans made under such
Incremental Facility in the manner, in the amounts and on the dates set forth in
the applicable Incremental Facility Amendment.

(h) Evidence of Debt. Each Lender (including the Swing Line Lender) shall
maintain in accordance with its usual practice an account or accounts evidencing
indebtedness of the Borrowers to such Lender resulting from each Loan of such
Lender from time to time, including, without limitation, the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of demonstrable error. The Administrative
Agent shall maintain the Register pursuant to subsection 11.6(c), and a
subaccount therein for each Lender, in which shall be recorded (i) the amount of
each Loan made hereunder, the Type and currency thereof and each Interest
Period, if any, applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from any Borrower to each Lender
hereunder and (iii) both the amount of any sum received by the Administrative
Agent hereunder from any Borrower and each Lender’s share thereof. The entries
made in the Register shall, to the extent permitted by applicable law, be prima
facie evidence of the existence and amounts of the obligations of the applicable
Borrower therein recorded absent demonstrable error; provided, however, that the
failure of any Lender or the Administrative Agent to maintain the Register or
any such account, or any error therein, shall not in any manner affect the
obligation of any Borrower to repay (with applicable interest) the Loans made to
such Borrower by such Lender in accordance with the terms of this Agreement.

2.6 Incremental Facilities.

(a) The Company may at any time and from time to time, by delivery to the
Administrative Agent of a written notice signed by a Responsible Officer of the
Company (whereupon the Administrative Agent shall promptly deliver a copy to
each of the Lenders), request the addition of a new tranche of term loans (an
“Incremental Term Facility”), a new tranche of revolving loans (an “Incremental
Revolving Tranche Facility” and, together with the Incremental Term Facility,
the “Incremental Facilities”), an increase in the Aggregate Revolving Credit
Commitments (an “Incremental Revolving Increase”), an increase in the Aggregate
Revolving Euro Tranche Commitments (an “Incremental Euro Tranche Increase”), an
increase in the Aggregate Revolving Yen Tranche Commitments (an “Incremental Yen
Tranche Increase” and, together with the Incremental Revolving Increases and the
Incremental Euro Tranche Increases, the “Incremental Increases”) or a
combination thereof in an aggregate principal amount for all such Incremental
Facilities and Incremental Increases incurred after the Effective Date not
exceeding, at any time of determination, the greater of (i) $500,000,000 minus
the

 

76



--------------------------------------------------------------------------------

aggregate principal amount of all additional Indebtedness issued pursuant to
subsection 8.2(e)(ii) or (e)(iii) outstanding at the time of the effectiveness
of the applicable Incremental Facility or Incremental Increase and (ii) the
maximum amount which may be incurred in order for the Consolidated Senior
Secured Leverage Ratio (after giving pro forma effect to such incurrence and all
other transactions to be consummated in connection therewith (including the
incurrence or assumption of other Indebtedness)) to remain less than or equal to
3.25 to 1.00; provided that, subject to the provisions in subsection 2.6(e)
below, at the time of any such request and upon the effectiveness of the
Incremental Facility Amendment referred to below, (A) no Default or Event of
Default shall exist, and (B) the Company shall be in Pro Forma Compliance;
provided, further, that for purposes of clause (ii) and clause (B) in the
proviso above, in the case of an Incremental Revolving Tranche Facility or an
Incremental Increase, the Consolidated Senior Secured Leverage Ratio and the
Financial Covenants shall be calculated as if such Incremental Revolving Tranche
Facility or Incremental Increases were fully drawn but using only the actual
Total Revolving Credit Outstandings (and not the amount of the Revolving Credit
Commitments) under the Revolving Credit Facility, the actual Total Revolving
Euro Tranche Outstandings (and not the amount of the Revolving Euro Tranche
Commitments) under the Revolving Euro Tranche Facility or the Outstanding Amount
of all Revolving Yen Tranche Loans (and not the amount of the Revolving Yen
Tranche Commitments) under the Revolving Yen Tranche Facility, as the case may
be, in effect immediately prior to the closing of such Incremental Revolving
Tranche Facility or Incremental Increase and for the purpose of computing the
usage of the basket in clause (i) of this sentence, the aggregate amount of
outstanding Incremental Facilities incurred solely in reliance on clause (ii) of
this sentence shall be disregarded. In calculating the amount of Indebtedness
permitted to be incurred pursuant to clause (i) or clause (ii) of the
immediately preceding sentence, the Company may elect to incur Indebtedness
pursuant to clause (ii) before using the basket in clause (i).    If both
amounts are available and the Company does not make an election, the Company
will be deemed to have incurred such Indebtedness pursuant to clause
(ii).    The Company may not reclassify any Indebtedness incurred pursuant to
such clause (i) or clause (ii) after the incurrence thereof.

(b) Each Incremental Term Facility shall be in an aggregate principal amount not
less than $50,000,000, each Incremental Revolving Tranche Facility and each
Incremental Revolving Increase shall be in an aggregate principal amount not
less than $25,000,000 (or, in the case of any Incremental Revolving Tranche
Facility denominated in an Alternative Currency, the Alternative Currency
Equivalent in such Alternative Currency of $25,000,000), each Incremental Euro
Tranche Increase shall be in an aggregate principal amount not less than the
Alternative Currency Equivalent in Euro of $25,000,000 and each Incremental Yen
Tranche Increase shall be in an aggregate principal amount not less than the
Alternative Currency Equivalent in Yen of $10,000,000.

(c) Each Incremental Facility (i) shall rank pari passu or junior (except in the
case of any obligation thereunder of a Designated Borrower that is a Foreign
Subsidiary, which would be senior as a result of such Designated Borrower not
guaranteeing or providing collateral security for the Revolving Credit Loans,
the Term A Loans, the Revolving Euro Tranche Loans and the Revolving Yen Tranche
Loans) in right of

 

77



--------------------------------------------------------------------------------

payment and of security with the Revolving Credit Loans, the Term A Loans, the
Revolving Euro Tranche Loans and the Revolving Yen Tranche Loans and shall
contain provisions as to the requirement that any Lien thereunder on an property
also granted to or held by the Administrative Agent under any Loan Document
shall be released on any Collateral Release Date as provided herein, (ii) in the
case of an Incremental Revolving Tranche Facility, shall not mature earlier than
(and shall not have scheduled commitment reductions occurring before) the
Termination Date with respect to the Revolving Credit Facility, the Revolving
Euro Tranche Facility or the Revolving Yen Tranche Facility, (iii) in the case
of an Incremental Term Facility, shall not mature earlier than the Termination
Date with respect to the Term A Facility (but may, subject to clause (iv) below,
have amortization and commitment reductions prior to such date), (iv) in the
case of an Incremental Term Facility, shall have a Weighted Average Life that is
not less than that of the Term A Loans, (v) in the case of an Incremental Term
Facility, for purposes of rights to payment, prepayments and voting, shall be
treated no more favorably than the Term A Loans and (vi) shall not contain
additional or different covenants or financial covenants which are more
restrictive than the covenants herein on the Effective Date or the Financial
Covenants unless otherwise consented to by the Administrative Agent. Any such
notice shall set forth the amount and terms of the relevant Incremental Facility
or Incremental Increases requested by the Company and to be agreed by any
Lenders or Additional Lenders (as herein defined) under such Incremental
Facility or providing any portion of such Incremental Increase.

(d) The Company may arrange for one or more banks or other financial
institutions, each of which shall be reasonably satisfactory to the
Administrative Agent and the Company and, with respect only to Incremental
Revolving Increases, the Swing Line Lender, the L/C Issuers and the Alternative
Currency Funding Fronting Lender, and, with respect only to Incremental Euro
Tranche Increases, the Swing Line Euro Tranche Lender (any such bank or other
financial institution being called an “Additional Lender”), to extend
commitments under the Incremental Facility or provide a portion of the
Incremental Increase, and each existing Lender shall be afforded an opportunity,
but shall not be required, to provide a portion of any such Incremental Facility
or provide a portion of any such Incremental Increase. Commitments in respect of
Incremental Facilities or any Incremental Increases shall become Commitments
under this Agreement, and each Additional Lender shall become a Lender under
this Agreement, pursuant to an amendment (an “Incremental Facility Amendment”)
to this Agreement and, as appropriate, the other Loan Documents, executed by the
Company, each existing Lender agreeing to provide such Commitment, if any, each
Additional Lender, if any, and the Administrative Agent. An Incremental Facility
Amendment may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Loan Documents to the extent (but only to the
extent) necessary to effect the provisions of this Section. Subject to
subsection 2.6(e) below, effectiveness of any Incremental Facility Amendment
shall be subject to the satisfaction on the date thereof of each of the
conditions set forth in subsection 6.2 (it being understood that all references
to “the date of such Borrowing” in such subsection 6.2 shall be deemed to refer
to the effective date of such Incremental Facility Amendment) and the delivery
of customary legal opinions. The proceeds of the Incremental Facilities or the
Incremental Commitments will be used for working capital and other general
corporate purposes.

 

78



--------------------------------------------------------------------------------

(e) In the case of any Incremental Facility the proceeds of which are to be used
to finance a substantially concurrent Limited Conditionality Acquisition, to the
extent requested by the Company and agreed by the Administrative Agent and the
Lenders and the Additional Lenders providing such Incremental Facility,
notwithstanding anything in this subsection 2.6 or subsection 6.2 to the
contrary, the following provisions shall apply:

(i) any condition to the effectiveness of the Incremental Facility Amendment
with respect to such Incremental Facility or to the funding of the Credit
Extensions under such Incremental Facility which will be used to consummate such
Limited Conditionality Acquisition that the representations and warranties in
this Agreement and the other Loan Documents shall be true and correct at the
time of such Incremental Facility Amendment or the funding of such Credit
Extensions may be limited by customary “SunGard” or other customary applicable
“certain funds” conditionality provisions, so long as all such representations
and warranties in this Agreement and the other Loan Documents are true and
correct at the time of the execution of the definitive purchase agreement,
merger agreement or other acquisition agreement governing such Limited
Conditionality Acquisition;

(ii) the satisfaction of any condition to the effectiveness of the Incremental
Facility Amendment with respect to such Incremental Facility or to the funding
of the Credit Extensions under such Incremental Facility which will be used to
consummate such Limited Conditionality Acquisition that requires that no Default
or Event of Default shall have occurred and be continuing at the time of such
Incremental Facility Amendment or the funding of such Credit Extensions (or
after giving effect to such Credit Extensions) shall be determined (before and
after giving effect to such Limited Conditionality Acquisition and other
transactions in connection therewith (including the incurrence or assumption of
Indebtedness)) on the date of the execution of the definitive purchase
agreement, merger agreement or other acquisition agreement governing such
Limited Conditionality Acquisition (so long as no Event of Default under any of
subsections 9(a) or (f) shall have occurred and be continuing at the time of the
consummation of such Limited Conditionality Acquisition or would result
therefrom); and

(iii) the satisfaction of any condition set forth in clause (ii) of subsection
2.6(a) or clause (B) of the proviso set forth in subsection 2.6(a) shall be
determined (after giving effect to such Limited Conditionality Acquisition and
other transactions in connection therewith (including the incurrence or
assumption of Indebtedness)) on the date of the execution of the definitive
purchase agreement, merger agreement or other acquisition agreement governing
such Limited Conditionality Acquisition.

2.7 Swing Line Euro Tranche Commitments.

(a) The Swing Line Euro Tranche. Subject to the terms and conditions set forth
herein, the Swing Line Euro Tranche Lender agrees, in reliance on the agreements
of the other Lenders set forth in this subsection 2.7, to make loans in Euro or
Sterling (each such loan, a “Swing Line Euro Tranche Loan”) to the Borrowers
under the

 

79



--------------------------------------------------------------------------------

Revolving Euro Tranche Facility from time to time on any Business Day during the
Revolving Euro Tranche Commitment Period in an aggregate amount not to exceed at
any time outstanding the amount of the Swing Line Euro Tranche Sublimit,
notwithstanding the fact that such Swing Line Euro Tranche Loans, when
aggregated with the Applicable Revolving Euro Tranche Percentage of the
Outstanding Amount of Revolving Euro Tranche Loans of the Lender acting as Swing
Line Euro Tranche Lender, may exceed the amount of such Lender’s Revolving Euro
Tranche Commitment; provided, however, that (i) after giving effect to any Swing
Line Euro Tranche Loan, (A) the Total Revolving Euro Tranche Outstandings shall
not exceed the Revolving Euro Tranche Facility, and (B) the aggregate
Outstanding Amount of the Revolving Euro Tranche Loans of any Revolving Euro
Tranche Lender at such time, plus such Revolving Euro Tranche Lender’s
Applicable Revolving Euro Tranche Percentage of the Outstanding Amount of all
Swing Line Euro Tranche Loans at such time shall not exceed such Lender’s
Revolving Euro Tranche Commitment; and (ii) the Swing Line Euro Tranche Lender
shall not be under any obligation to make any Swing Line Euro Tranche Loan if it
shall determine (which determination shall be conclusive and binding absent
manifest error) that it has, or by such Credit Extension, may have, Fronting
Exposure. Within the foregoing limits, and subject to the other terms and
conditions hereof, the applicable Borrowers may borrow under this
subsection 2.7, prepay under subsection 4.2, and reborrow under this subsection
2.7. Each Swing Line Euro Tranche Loan shall bear interest at a rate equal to
the Overnight LIBOR Rate plus the Applicable Margin, as more particularly set
forth in subsection 4.1. Immediately upon the making of a Swing Line Euro
Tranche Loan, each Revolving Euro Tranche Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Euro
Tranche Lender a risk participation in such Swing Line Euro Tranche Loan in an
amount equal to the product of such Lender’s Applicable Revolving Euro Tranche
Percentage times the amount of such Swing Line Euro Tranche Loan.

(b) Borrowing Procedures. Each Swing Line Euro Tranche Borrowing shall be made
upon the applicable Borrower’s irrevocable notice to the Swing Line Lender and
the Administrative Agent, which may be given by: (A) telephone or (B) a Swing
Line Euro Tranche Loan Notice; provided that any telephonic notice must be
confirmed immediately by delivery to the Swing Line Euro Tranche Lender and the
Administrative Agent of a Swing Line Euro Tranche Loan Notice. Each such notice
must be received by the Swing Line Euro Tranche Lender and the Administrative
Agent not later than 11:00 a.m. (London time) on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be the Minimum
Principal Amount, and (ii) the requested borrowing date, which shall be a
Business Day. Promptly after receipt by the Swing Line Euro Tranche Lender of
any telephonic Swing Line Euro Tranche Loan Notice, the Swing Line Euro Tranche
Lender will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has also received such Swing Line Euro Tranche
Loan Notice and, if not, the Swing Line Euro Tranche Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof.
Unless the Swing Line Euro Tranche Lender has received notice (by telephone or
in writing) from the Administrative Agent (including at the request of any
Revolving Euro Tranche Lender) prior to 12:00 p.m. (London time) on the date of
the proposed Swing Line Euro Tranche Borrowing (A) directing the Swing Line Euro
Tranche Lender not to make such

 

80



--------------------------------------------------------------------------------

Swing Line Euro Tranche Loan as a result of the limitations set forth in the
proviso to the first sentence of subsection 2.7(a), or (B) that one or more of
the applicable conditions specified in Section 6.2 is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Euro Tranche Lender
will, not later than 3:00 p.m. (London time) on the borrowing date specified in
such Swing Line Euro Tranche Loan Notice, make the amount of its Swing Line Euro
Tranche Loan available to the applicable Borrower at its office by crediting the
account of such Borrower on the books of the Swing Line Euro Tranche Lender in
Same Day Funds.

(c) Refinancing of Swing Line Euro Tranche Loans. (i) The Swing Line Euro
Tranche Lender at any time in its sole and absolute discretion may request that
each of the Revolving Euro Tranche Lenders fund its risk participation in the
relevant Swing Line Euro Tranche Loan, and each Revolving Euro Tranche Lender
shall make an amount equal to its Applicable Revolving Euro Tranche Percentage
available to the Administrative Agent in Same Day Funds (and the Administrative
Agent may apply Cash Collateral available with respect to the applicable Swing
Line Euro Tranche Loan) for the account of the Swing Line Euro Tranche Lender at
the Administrative Agent’s Office not later than 1:00 p.m. (London time) on the
Business Day immediately following such request. The Administrative Agent shall
remit the funds so received to the Swing Line Euro Tranche Lender.

(ii) If any Revolving Euro Tranche Lender fails to make available to the
Administrative Agent for the account of the Swing Line Euro Tranche Lender any
amount required to be paid by such Lender pursuant to the foregoing provisions
of subsection 2.7(c)(i) by the time specified therein, the Swing Line Euro
Tranche Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Euro Tranche Lender at a rate per
annum equal to the applicable Overnight Rate from time to time in effect, plus
any administrative, processing or similar fees customarily charged by the Swing
Line Euro Tranche Lender in connection with the foregoing. If such Revolving
Euro Tranche Lender pays such amount (with interest and fees as aforesaid), the
amount so paid shall constitute such Revolving Euro Tranche Lender’s funded
participation in the relevant Swing Line Euro Tranche Loan. A certificate of the
Swing Line Euro Tranche Lender submitted to any Revolving Euro Tranche Lender
(through the Administrative Agent) with respect to any amounts owing under this
subsection 2.7(c) shall be conclusive absent demonstrable error.

(iii) Each Revolving Euro Tranche Lender’s obligation to purchase and fund risk
participations in Swing Line Euro Tranche Loans pursuant to this subsection
2.7(c) shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Euro Tranche
Lender, any Borrower or any other Person for any reason whatsoever, (y) the
occurrence or continuance of a Default, or (z) any other occurrence, event or
condition, whether or not similar to any of the foregoing. No such funding of
risk participations shall relieve or otherwise impair the obligation of any
Borrower to repay Swing Line Euro Tranche Loans, together with interest as
provided herein.

 

81



--------------------------------------------------------------------------------

(d) Repayment of Participations. (i) At any time after any Revolving Euro
Tranche Lender has purchased and funded a risk participation in a Swing Line
Euro Tranche Loan, if the Swing Line Euro Tranche Lender receives any payment on
account of such Swing Line Euro Tranche Loan, the Swing Line Euro Tranche Lender
will distribute to such Revolving Euro Tranche Lender its Applicable Revolving
Euro Tranche Percentage thereof in the same funds as those received by the Swing
Line Euro Tranche Lender.

(ii) If any payment received by the Swing Line Euro Tranche Lender in respect of
principal or interest on any Swing Line Euro Tranche Loan is required to be
returned by the Swing Line Euro Tranche Lender under any circumstances
(including pursuant to any settlement entered into by the Swing Line Euro
Tranche Lender in its discretion), each Revolving Euro Tranche Lender shall pay
to the Swing Line Euro Tranche Lender its Applicable Revolving Euro Tranche
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the applicable Overnight Rate. The Administrative Agent will make
such demand upon the request of the Swing Line Euro Tranche Lender. The
obligations of the Revolving Euro Tranche Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.

(e) Interest for Account of Swing Line Euro Tranche Lender. The Swing Line Euro
Tranche Lender shall be responsible for invoicing the Borrowers under the
Revolving Euro Tranche Facility for interest on the Swing Line Euro Tranche
Loans. Until each Revolving Euro Tranche Lender funds its risk participation
pursuant to this subsection 2.7 to refinance such Revolving Euro Tranche
Lender’s Applicable Revolving Euro Tranche Percentage of any Swing Line Euro
Tranche Loan, interest in respect of such Applicable Revolving Euro Tranche
Percentage shall be solely for the account of the Swing Line Euro Tranche
Lender.

(f) Payments Directly to Swing Line Euro Tranche Lender. The Borrowers under the
Revolving Euro Tranche Facility shall make all payments of principal and
interest in respect of the Swing Line Euro Tranche Loans directly to the Swing
Line Euro Tranche Lender.

2.8 Designated Borrowers.

(a) As of the Effective Date, (i) each of Graphic Packaging International Europe
Holdings B.V., a Netherlands private company with limited liability (besloten
vennootschap met beperkte aansprakelijkheid), and Graphic Packaging
International Limited, a limited liability company with separate legal identity
incorporated in England under the Companies Act 2006, shall be a “Designated
Borrower” hereunder and permitted to borrow under the Revolving Euro Tranche
Facility and (ii) Graphic Packaging International Japan Ltd., a Japanese stock
corporation (kabushiki kaisha), shall be a “Designated Borrower” hereunder and
permitted to borrow under the Revolving Yen Tranche Facility.

 

82



--------------------------------------------------------------------------------

(b) The Company may at any time, upon not less than 15 Business Days’ notice
from the Company to the Administrative Agent (or such shorter period as may be
agreed by the Administrative Agent in its sole discretion), designate any
additional Wholly Owned Subsidiary of the Company (an “Applicant Borrower”) as
being permitted to borrow under one or more of the Revolving Euro Tranche
Facility, the Revolving Yen Tranche Facility or, to the extent permitted by the
Incremental Facility Amendment related thereto, any Incremental Revolving
Tranche Facilities or any Incremental Term Facilities by delivering to the
Administrative Agent (which shall promptly deliver counterparts thereof to each
Appropriate Lender) a duly executed notice and agreement in substantially the
form of Exhibit J (a “Designated Borrower Request and Assumption Agreement”).
The parties hereto acknowledge and agree that prior to any Applicant Borrower
becoming entitled to utilize the Revolving Euro Tranche Facility, the Revolving
Yen Tranche Facility, any Incremental Revolving Tranche Facility or any
Incremental Term Facility, as the case may be, (A) the Administrative Agent and
each Lender under the applicable Facility or Facilities shall have received all
documentation and other information that such Person requests in order to comply
with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act and such
supporting resolutions, incumbency certificates, opinions of counsel and other
documents or information, in form, content and scope reasonably satisfactory to
the Administrative Agent, as may be required by the Administrative Agent or such
Lender in its sole discretion, and (B) each Lender under the applicable Facility
or Facilities shall have received Notes signed by such new Designated Borrower
to the extent requested by such Lender. If the Administrative Agent and each
Lender under the applicable Facility or Facilities agree that an Applicant
Borrower shall be entitled to receive Loans under the applicable Facility or
Facilities, then promptly following receipt of all such requested resolutions,
incumbency certificates, opinions of counsel and other documents or information,
the Administrative Agent shall send a notice in substantially the form of
Exhibit K (a “Designated Borrower Notice”) to the Company and the Lenders under
the applicable Facility or Facilities specifying the effective date upon which
the Applicant Borrower shall constitute a Designated Borrower for purposes
hereof, whereupon each of the Lenders under the applicable Facility or
Facilities agrees to permit such Applicant Borrower to receive Loans under the
applicable Facility or Facilities on the terms and conditions set forth herein,
and each of the parties agrees that such Applicant Borrower shall thereafter be
a Designated Borrower for all purposes of this Agreement; provided that no Loan
Notice or Swing Line Euro Tranche Loan Notice may be submitted by or on behalf
of such Designated Borrower until the date five Business Days after such
effective date.

(c) The Borrower Obligations of the Company and each Designated Borrower that is
a Domestic Subsidiary shall be joint and several in nature. The Borrower
Obligations of all Designated Borrowers that are Foreign Subsidiaries shall be
several in nature. For the avoidance of doubt, (x) a Foreign Obligor is not
liable for any Borrower Obligations not directly incurred by such Foreign
Obligor as a borrower under a Facility

 

83



--------------------------------------------------------------------------------

to which such Foreign Obligor is a party and (y) no Foreign Obligor is providing
any collateral security for its Borrower Obligations under any Facility to which
such Foreign Obligor is a party or for any other Borrower Obligations under this
Agreement and (z) no Foreign Obligor has any Guarantee Obligation with respect
to any Borrower Obligations.

(d) Each Subsidiary of the Company that is or becomes a “Designated Borrower”
pursuant to this subsection 2.8 hereby irrevocably appoints the Company as its
agent for all purposes relevant to this Agreement and each of the other Loan
Documents, including (i) the giving and receipt of notices, (ii) the execution
and delivery of all documents, instruments and certificates contemplated herein
and all modifications hereto, and (iii) the receipt of the proceeds of any Loans
made by the Lenders to any such Designated Borrower hereunder. Any
acknowledgment, consent, direction, certification or other action which might
otherwise be valid or effective only if given or taken by all Borrowers, or by
each Borrower acting singly, shall be valid and effective if given or taken only
by the Designated, whether or not any such other Borrower joins therein. Any
notice, demand, consent, acknowledgement, direction, certification or other
communication delivered to the Company in accordance with the terms of this
Agreement shall be deemed to have been delivered to each Designated Borrower.

(e) The Company may from time to time, upon not less than 15 Business Days’
notice from the Company to the Administrative Agent (or such shorter period as
may be agreed by the Administrative Agent in its sole discretion), terminate a
Designated Borrower’s status as such; provided that either (i) there are no
outstanding Loans payable by such Designated Borrower, or other amounts payable
by such Designated Borrower on account of any Loans made to it, as of the
effective date of such termination or (ii) another Person (which may include the
Company) satisfactory to the Administrative Agent and the Required Facility
Lenders (with respect to each Facility under which such Designated Borrower is
permitted to borrow) in their sole discretion assumes the obligations of such
terminating Designated Borrower pursuant to such loan assumption documentation
acceptable to the Administrative Agent. The Administrative Agent will promptly
notify the Appropriate Lenders of any such termination of a Designated
Borrower’s status.

SECTION 3. LETTERS OF CREDIT AND BANKERS’ ACCEPTANCES

3.1 Letters of Credit and Bankers’ Acceptances.

(a) The Letter of Credit – BA Commitment.

(i) Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Revolving Credit Lenders set
forth in this subsection 3.1, (1) from time to time on any Business Day during
the period from the Effective Date until the Letter of Credit-BA Expiration
Date, to issue Letters of Credit denominated in Dollars or in one or more
Alternative Currencies for the account of the Company or its Subsidiaries, and
to amend or extend Letters of Credit previously issued by it, in accordance with
subsection (b) below, (2) to honor drawings under the Letters of Credit issued
by it and (3) with respect to Acceptance Credits, to create Bankers’

 

84



--------------------------------------------------------------------------------

Acceptances in accordance with the terms thereof and hereof; and (B) the
Revolving Credit Lenders severally agree to participate in Letters of Credit and
Bankers’ Acceptances issued for the account of the Company or its Subsidiaries
and any drawings thereunder; provided that after giving effect to any L/C-BA
Credit Extension with respect to any Letter of Credit, (1) (x) the Total
Revolving Credit Outstandings shall not exceed the Revolving Credit Facility,
(y) the aggregate Outstanding Amount of the Revolving Credit Loans of any
Revolving Credit Lender (less, with respect only to the Alternative Currency
Funding Fronting Lender, the aggregate Alternative Currency Risk Participations
in all Loans denominated in Alternative Currencies), plus, with respect only to
the Alternative Currency Participating Lenders, such Lender’s Alternative
Currency Risk Participations in Loans denominated in Alternative Currencies
advanced by the Alternative Currency Funding Fronting Lender for such Lender,
plus such Lender’s Applicable Revolving Credit Percentage of the Outstanding
Amount of all L/C-BA Obligations, plus such Lender’s Applicable Revolving Credit
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Revolving Credit Commitment and (z) the Outstanding Amount of the
L/C-BA Obligations shall not exceed the Letter of Credit-BA Sublimit and (2) as
to Acceptance Credits, the Bankers’ Acceptance created or to be created
thereunder shall not be an eligible bankers’ acceptance under Section 13 of the
Federal Revenue Act (12U.S.C.§ 372). Within the foregoing limits, and subject to
the terms and conditions hereof, the Company’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Company may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed. All Existing Letters
of Credit shall be deemed to have been issued pursuant hereto, and from and
after the Effective Date shall be subject to and governed by the terms and
conditions hereof.

(ii) No L/C Issuer shall issue any Letter of Credit if:

(A) with respect to Acceptance Credits, the maturity date of any Bankers’
Acceptance issued under any such requested Acceptance Credit would occur earlier
than 30 or later than 120 days from date of issuance; or

(B) the expiry date of such requested Letter of Credit or the maturity date of
any Bankers’ Acceptance issued under such requested Letter of Credit would occur
after the Letter of Credit-BA Expiration Date, unless all the Revolving Credit
Lenders (other than any Defaulting Lenders) have approved such expiry date. The
parties hereto acknowledge that the Existing Letters of Credit have the expiry
dates set forth on Schedule C.

(iii) No L/C Issuer shall be under any obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or

 

85



--------------------------------------------------------------------------------

request that such L/C Issuer refrain from, the issuance of letters of credit or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Effective Date, or shall impose upon such L/C Issuer any unreimbursed
loss, cost or expense which was not applicable on the Effective Date and which
such L/C Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
such L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed to by the Administrative Agent and such L/C
Issuer, such Letter of Credit is to be denominated in a currency other than
Dollars or an Alternative Currency;

(D) subject to subsection 3.1(b)(iii), the expiry date of such requested Letter
of Credit would occur more than twelve months after the date of issuance or last
extension; or

(E) a default of any Lender’s obligations to fund under subsection 3.1(c) exists
or any Lender is at such time a Defaulting Lender hereunder, unless the L/C
Issuers have entered into satisfactory arrangements (it being understood that
the delivery of Cash Collateral would be satisfactory) with the Company or such
Lender to eliminate the L/C Issuers’ actual or potential Fronting Exposure
(after giving effect to subsection 4.6(e)(i)(D)) with respect to such Lender
arising from either the Letter of Credit then proposed to be issued or that
Letter of Credit and all other L/C-BA Obligations as to which the L/C Issuers
have actual or potential Fronting Exposure, as they may elect in their sole
discretion.

(iv) No L/C Issuer shall amend any Letter of Credit if such L/C Issuer would not
be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(v) No L/C Issuer shall be under any obligation to amend any Letter of Credit if
(A) such L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(vi) Each L/C Issuer shall act on behalf of the Revolving Credit Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and each L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Section 10 with respect to any acts
taken or omissions suffered by such L/C Issuer in connection with Letters of
Credit issued by it or Bankers’ Acceptances created by it or proposed to be
issued by it and Issuer Documents pertaining to such Letters of Credit or
Bankers’ Acceptances as fully as if the term “Administrative Agent” as used in
Section 10 included such L/C Issuer with respect to such acts or omissions, and
(B) as additionally provided herein with respect to such L/C Issuer.

 

86



--------------------------------------------------------------------------------

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Company delivered to the applicable L/C Issuer (with a copy
to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Company. Such
Letter of Credit Application may be sent by facsimile, by United States mail, by
overnight courier, by electronic transmission using the system provided by the
applicable L/C Issuer, by personal delivery or by any other means acceptable to
the applicable L/C Issuer. Such Letter of Credit Application must be received by
the applicable L/C Issuer and the Administrative Agent not later than 11:00 a.m.
at least two Business Days (or such later date and time as such L/C Issuer may
agree in a particular instance in its sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail reasonably satisfactory to the applicable L/C
Issuer: (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount and currency thereof; (C) the expiry
date thereof; (D) the name and address of the beneficiary thereof; (E) the
documents to be presented by such beneficiary in case of any drawing thereunder;
(F) the full text of any certificate to be presented by such beneficiary in case
of any drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as such L/C Issuer may reasonably request. In
the case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail reasonably
satisfactory to the applicable L/C Issuer (1) the Letter of Credit to be
amended; (2) the proposed date of amendment thereof (which shall be a Business
Day); (3) the nature of the proposed amendment; and (4) such other matters as
such L/C Issuer may reasonably request. Additionally, the Company shall furnish
to the applicable L/C Issuer and the Administrative Agent such other documents
and information pertaining to such requested Letter of Credit issuance or
amendment, including any Issuer Documents, as such L/C Issuer or the
Administrative Agent may reasonably request. In the event that any Letter of
Credit Application includes representations and warranties, covenants and/or
events of default that do not contain the materiality qualifiers, exceptions or
thresholds that are applicable to the analogous provisions of this Agreement or
other Loan Documents, or are otherwise more restrictive, the relevant
qualifiers, exceptions and thresholds contained herein shall be incorporated
therein or, to the extent more restrictive, shall be deemed for the purposes of
such Letter of Credit Application to be the same as the analogous provisions
herein.

(ii) Promptly after receipt of any Letter of Credit Application, the applicable
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Company and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof. Unless the applicable L/C Issuer
has received written notice from any

 

87



--------------------------------------------------------------------------------

Revolving Credit Lender, the Administrative Agent or any Loan Party, at least
one Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
subsection 6.2 shall not then be satisfied, or that the limits in the proviso to
subsection 3.1(a)(i) would be exceeded by the issuance of the subject Letter of
Credit, then, subject to the terms and conditions hereof, such L/C Issuer shall,
on the requested date, issue a Letter of Credit for the account of the Company
(or the applicable Subsidiary) or enter into the applicable amendment, as the
case may be, in each case in accordance with such L/C Issuer’s usual and
customary business practices. Immediately upon the issuance of each Letter of
Credit, each Revolving Credit Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from the applicable L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Revolving Credit Lender’s Applicable Revolving Credit Percentage times the
amount of such Letter of Credit. Immediately upon the creation of each Bankers’
Acceptance, each Revolving Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the applicable L/C
Issuer a risk participation in such Bankers’ Acceptance in an amount equal to
the product of such Revolving Credit Lender’s Applicable Revolving Credit
Percentage times the amount of such Bankers’ Acceptance.

(iii) If the Company so requests in any applicable Letter of Credit Application,
the applicable L/C Issuer may, in its sole and absolute discretion, agree to
issue a standby Letter of Credit that has automatic extension provisions (each,
an “Auto-Extension Letter of Credit”); provided that unless the Administrative
Agent and such L/C Issuer otherwise agree any such Auto-Extension Letter of
Credit must permit such L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month, or longer,
period to be agreed upon at the time such Letter of Credit is issued. Unless
otherwise directed by the applicable L/C Issuer, the Company shall not be
required to make a specific request to the applicable L/C Issuer for any such
extension. Once an Auto-Extension Letter of Credit has been issued, the
Revolving Credit Lenders shall be deemed to have authorized (but may not
require) the applicable L/C Issuer to permit the extension of such Letter of
Credit at any time to an expiry date not later than the Letter of Credit-BA
Expiration Date; provided, however, that the applicable L/C Issuer shall not
permit any such extension if (A) such L/C Issuer has determined that it would
not be permitted, or would have no obligation at such time to issue such Letter
of Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of subsection 3.1(a) or otherwise), or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is seven Business Days before the Non-Extension Notice Date
from the Administrative Agent, any Revolving Credit Lender or the Company that
one or more of the applicable conditions specified in subsection 6.2 is not then
satisfied, and in each such case directing such L/C Issuer not to permit such
extension.

 

88



--------------------------------------------------------------------------------

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the Company and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing or, with respect to any Acceptance Credit, presentation of documents,
under such Letter of Credit or any presentation for payment of a Bankers’
Acceptance, the applicable L/C Issuer shall notify the Company and the
Administrative Agent thereof. In the case of a Letter of Credit or Bankers’
Acceptance denominated in an Alternative Currency, the Company shall reimburse
the applicable L/C Issuer in such Alternative Currency, unless (A) such L/C
Issuer (at its option) shall have specified in such notice that it will require
reimbursement in Dollars, or (B) in the absence of any such requirement for
reimbursement in Dollars, the Company shall have notified such L/C Issuer
promptly following receipt of the notice of drawing that the Company will
reimburse such L/C Issuer in Dollars. In the case of any such reimbursement in
Dollars of a drawing under a Letter of Credit or Bankers’ Acceptance denominated
in an Alternative Currency, the applicable L/C Issuer will notify the Company of
the Dollar Equivalent of the amount of the drawing (or presentation for payment
under a Bankers’ Acceptance) promptly following the determination thereof. Not
later than 1:00 p.m. on the date of any payment by the applicable L/C Issuer
under a Letter of Credit or Bankers’ Acceptance, as applicable, to be reimbursed
in Dollars, or the Applicable Time on the date of any payment by the applicable
L/C Issuer under a Letter of Credit or Bankers’ Acceptance, as applicable, to be
reimbursed in an Alternative Currency (each such date, an “Honor Date”), the
Company shall reimburse such L/C Issuer through the Administrative Agent in an
amount equal to the amount of such drawing or Bankers’ Acceptance, as
applicable, in the applicable currency; provided that if notice of such drawing
is not provided to the Company prior to 1:00 p.m. on the Honor Date, then the
Company shall reimburse such L/C Issuer through the Administrative Agent in an
amount equal to the amount of such drawing in the next succeeding Business Day
and such extension of time shall be reflected in computing fees in respect of
any such Letter of Credit or Bankers’ Acceptance. If the Company fails to so
reimburse the applicable L/C Issuer by such time, the Administrative Agent shall
promptly notify each Revolving Credit Lender of the Honor Date, the amount of
the unreimbursed drawing (expressed in Dollars in the amount of the Dollar
Equivalent thereof in the case of a Letter of Credit or Bankers’ Acceptance
denominated in an Alternative Currency) (the “Unreimbursed Amount”), and the
amount of such Revolving Credit Lender’s Applicable Revolving Credit Percentage
thereof. In such event, the Company shall be deemed to have requested a
Revolving Credit Borrowing of Base Rate Loans to be disbursed on the Honor Date
in an amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in subsection 2.2 for the principal amount of Base Rate
Loans, but subject to the amount of the unutilized portion of the Revolving
Credit Commitments and the conditions set forth in subsection 6.2 (other than
the delivery of a Loan Notice). Any notice given by an L/C Issuer or the
Administrative Agent pursuant to this subsection 3.1(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

 

89



--------------------------------------------------------------------------------

(ii) Each Revolving Credit Lender shall upon any notice pursuant to subsection
3.1(c)(i) make funds available (and the Administrative Agent may apply Cash
Collateral provided for this purpose) for the account of the applicable L/C
Issuer, in Dollars, at the Administrative Agent’s Office in an amount equal to
its Applicable Revolving Credit Percentage of the Unreimbursed Amount not later
than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of subsection
3.1(c)(iii), each Revolving Credit Lender that so makes funds available shall be
deemed to have made a Base Rate Loan to the Company in such amount. The
Administrative Agent shall remit the funds so received to the applicable L/C
Issuer in Dollars.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in subsection 6.2 (other than delivery by the Company of a Loan Notice) cannot
be satisfied or for any other reason, the Company shall be deemed to have
incurred from the applicable L/C Issuer an L/C-BA Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C-BA Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Revolving Credit Lender’s payment to the
Administrative Agent for the account of the applicable L/C Issuer pursuant to
subsection 3.1(c)(ii) shall be deemed payment in respect of its participation in
such L/C-BA Borrowing and shall constitute an L/C-BA Advance from such Lender in
satisfaction of its participation obligation under this subsection 3.1.

(iv) Until each Revolving Credit Lender funds its Revolving Credit Loan or
L/C-BA Advance pursuant to this subsection 3.1(c) to reimburse the applicable
L/C Issuer for any amount drawn under any Letter of Credit or payments made on
any Bankers’ Acceptance, interest in respect of such Lender’s Applicable
Revolving Credit Percentage of such amount shall be solely for the account of
such L/C Issuer.

(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C-BA Advances to reimburse the applicable L/C Issuer for amounts drawn under
Letters of Credit and payments made on a Bankers’ Acceptance, as contemplated by
this subsection 3.1(c), shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against such L/C
Issuer, the Company or any other Person for any reason whatsoever; (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Revolving Credit Lender’s obligation to make Revolving Credit Loans
pursuant to this subsection 3.1(c) is subject to the conditions set forth in
subsection 6.2 (other than delivery by the Company of a Loan Notice). No such
making of an L/C-BA Advance shall relieve or otherwise impair the obligation of
the Company to reimburse the applicable L/C Issuer for the amount of any payment
made by such L/C Issuer under any Letter of Credit or Bankers’ Acceptance,
together with interest as provided herein.

 

90



--------------------------------------------------------------------------------

(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the applicable L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
subsection 3.1(c) by the time specified in subsection 3.1(c)(ii), such L/C
Issuer shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to such L/C Issuer at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, plus any administrative,
processing or similar fees customarily charged by such L/C Issuer in connection
with the foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Loan included in
the relevant Borrowing or L/C-BA Advance in respect of the relevant L/C
Borrowing, as the case may be. A certificate of the applicable L/C Issuer
submitted to any Revolving Credit Lender (through the Administrative Agent) with
respect to any amounts owing under this subsection 3.1(c)(vi) shall be
conclusive absent demonstrable error.

(d) Repayment of Participations.

(i) At any time after an L/C Issuer has made a payment under any Letter of
Credit or Bankers’ Acceptance and has received from any Revolving Credit Lender
such Lender’s L/C-BA Advance in respect of such payment in accordance with
subsection 3.1(c), if the Administrative Agent receives for the account of such
L/C Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Company or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Applicable Revolving Credit Percentage
thereof in Dollars and in the same funds as those received by the Administrative
Agent.

(ii) If any payment received by the Administrative Agent for the account of any
L/C Issuer pursuant to subsection 3.1(c)(i) is required to be returned under any
of the circumstances described in subsection 11.7 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of such L/C
Issuer its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
applicable Overnight Rate from time to time in effect. The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.

(e) Obligations Absolute. The obligation of the Company to reimburse each L/C
Issuer for each drawing under each Letter of Credit issued by it and each
payment under any Bankers’ Acceptance issued by it and to repay each L/C-BA
Borrowing shall be absolute, unconditional and irrevocable, to the fullest
extent permitted by applicable law and shall be paid strictly in accordance with
the terms of this Agreement under all circumstances, including the following:

 

91



--------------------------------------------------------------------------------

(i) any lack of validity or enforceability of such Letter of Credit or Bankers’
Acceptance, this Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Company or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit or Bankers’ Acceptance (or any Person
for whom any such beneficiary or any such transferee may be acting), any L/C
Issuer or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Letter of Credit or Bankers’
Acceptance or any agreement or instrument relating thereto, or any unrelated
transaction, provided that the Company shall not be precluded from pursuing its
rights and remedies in a separate action;

(iii) any draft, demand, certificate or other document or endorsement presented
under or in connection with such Letter of Credit or Bankers’ Acceptance proving
to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect; or any loss or
delay in the transmission or otherwise of any document required in order to make
a drawing under such Letter of Credit or obtain payment under any Bankers’
Acceptance;

(iv) any payment by such L/C Issuer under such Letter of Credit or Bankers’
Acceptance against presentation of a draft or certificate that does not strictly
comply with the terms of such Letter of Credit or Bankers’ Acceptance; or any
payment made by such L/C Issuer under such Letter of Credit or Bankers’
Acceptance to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit or Bankers’ Acceptance, including any
arising in connection with any proceeding under any Debtor Relief Law;

(v) any adverse change in the relevant exchange rates or in the availability of
the relevant Alternative Currency to the Company or any Subsidiary or in the
relevant currency markets generally;

(vi) waiver by such L/C Issuer of any requirement that exists for such L/C
Issuer’s protection and not the protection of the Company or any waiver by such
L/C Issuer which does not in fact materially prejudice the Company;

(vii) honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;

(viii) any payment made by such L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable; or

(ix) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Company or any of its
Subsidiaries.

 

92



--------------------------------------------------------------------------------

The Company shall promptly examine a copy of each Letter of Credit, and each
Bankers’ Acceptance, and each amendment thereto that is delivered to it and, in
the event of any claim of noncompliance with the Company’s instructions or other
irregularity, the Company will promptly notify the applicable L/C Issuer. The
Company shall be conclusively deemed to have waived any such claim against the
applicable L/C Issuer and its correspondents unless such notice is given as
aforesaid.

(f) Role of L/C Issuer. Each Lender and the Company agree that, in paying any
drawing under a Letter of Credit or making any payment under a Bankers’
Acceptance, no L/C Issuer shall have any responsibility to obtain any document
(other than any sight draft, certificates and documents expressly required by
the Letter of Credit) or to ascertain or inquire as to the validity or accuracy
of any such document or the authority of the Person executing or delivering any
such document. None of the L/C Issuers, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of any
L/C Issuer shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Revolving Credit
Lenders or the Required Revolving Lenders, as applicable; (ii) any action taken
or omitted in the absence of gross negligence or willful misconduct; or
(iii) the due execution, effectiveness, validity or enforceability of any
document or instrument related to any Letter of Credit, Bankers’ Acceptance or
Issuer Document. The Company hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of Credit
or Bankers’ Acceptance; provided, however, that this assumption is not intended
to, and shall not, preclude the Company from pursuing such rights and remedies
as it may have against the beneficiary or transferee at law or under any other
agreement. None of the L/C Issuers, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of any
L/C Issuer shall be liable or responsible for any of the matters described in
clauses (i) through (ix) of subsection 3.1(e); provided, however, that anything
in such clauses to the contrary notwithstanding, the Company may have a claim
against an L/C Issuer, and an L/C Issuer may be liable to the Company, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Company which the Company proves were caused
by such L/C Issuer’s willful misconduct or gross negligence or such L/C Issuer’s
willful or grossly negligent failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit or to
honor any Bankers’ Acceptance presented for payment in strict compliance with
its terms and conditions. In furtherance and not in limitation of the foregoing,
each L/C Issuer may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary, and no L/C Issuer shall be responsible for the
validity or sufficiency of any instrument endorsing, transferring or assigning
or purporting to endorse, transfer or assign a Letter of Credit or Bankers’
Acceptance or the rights or benefits thereunder or proceeds thereof, in whole or
in part, which may prove to be invalid or ineffective for any reason. Each L/C
Issuer may send a Letter of Credit or Banker’s Acceptance or conduct any
communication to or from the beneficiary via the Society for Worldwide Interbank
Financial Telecommunication (“SWIFT”) message or overnight courier, or any other
commercially reasonable means of communicating with a beneficiary.

 

93



--------------------------------------------------------------------------------

(g) Cash Collateral. (i) Upon the request of the Administrative Agent or any L/C
Issuer (A) if such L/C Issuer has honored any full or partial drawing request
under any Letter of Credit and such drawing has resulted in an L/C-BA Borrowing
and the conditions set forth in subsection 6.2 with respect to a Revolving
Credit Borrowing cannot then be met, (B) if as of the Letter of Credit-BA
Expiration Date, any L/C-BA Obligation for any reason remains outstanding and
partially or wholly undrawn or (C) if there shall exist a Defaulting Lender, the
Company shall, in each case, within three Business Days provide Cash Collateral
in an amount equal to (x) in the case of clauses (A) and (B), at least 105% of
such Outstanding Amount determined as of the date of such L/C-BA Borrowing or
the Letter of Credit-BA Expiration Date or (y) in the case of clause (C), 105%
of the Fronting Exposure of each L/C Issuer with respect to Letters of Credit
and Banker’s Acceptances issued and outstanding on the date such Lender becomes
a Defaulting Lender (determined after giving effect to subsection 4.6(e)(i)(D)
and any Cash Collateral provided by the Defaulting Lender) or, in the case of
clause (B), provide a back-to-back letter of credit or bankers’ acceptance, as
applicable, in a face amount of at least equal to 105% of the then undrawn
amount of such Letter of Credit or Bankers’ Acceptance from an issuer and in
form and substance reasonably satisfactory to the applicable L/C Issuer or other
credit support reasonably satisfactory to the applicable L/C Issuer;

(ii) In addition, if the Administrative Agent notifies the Company at any time
that the Outstanding Amount of all L/C-BA Obligations at such time exceeds 100%
or, if such excess is a result of exchange rate fluctuations, 105% of the Letter
of Credit-BA Sublimit then in effect, then, within two Business Days after
receipt of such notice, the Company shall Cash Collateralize the L/C-BA
Obligations in an amount equal to the amount by which the Outstanding Amount of
all L/C-BA Obligations exceeds the L/C-BA Letter of Credit Sublimit;

(iii) The Administrative Agent may, at any time and from time to time after the
initial deposit of Cash Collateral, request that additional Cash Collateral be
provided in order to protect against the results of exchange rate fluctuations
or upon a determination that Cash Collateral provided is subject to any right or
claim of any Person other than the Administrative Agent, the L/C Issuers or the
Lenders as herein provided, or that the total amount of such Cash Collateral is
less than the amount required by this subsection 3.1(g);

(iv) Subsection 4.2 and Section 9 set forth certain additional requirements to
deliver Cash Collateral hereunder. The Company, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to
the control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuers and the Lenders, and agrees to maintain, a security
interest in all in all such cash, deposit accounts and all balances therein, and
all other property so provided as Cash Collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to this subsection 3.1(g)(iv). Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in blocked accounts under sole dominion and control of the
Administrative Agent. The Company shall pay on demand therefor from time to time
all customary account opening, activity and other administrative fees and
charges in connection with

 

94



--------------------------------------------------------------------------------

the maintenance and disbursement of Cash Collateral; provided, however, that the
payment of such fees and charges shall not prejudice or limit any right of the
Company to recover reimbursement of such fees and charges from a Defaulting
Lender (which fees and charges each Defaulting Lender shall, on demand of the
Company, reimburse to the Company to the extent such fees and charges are
related to Cash Collateral provided due to the existence of such Defaulting
Lender). Notwithstanding anything to the contrary contained in this Agreement,
Cash Collateral provided under any of this subsection 3.1(g), subsection 4.2 or
Section 9 in respect of Letters of Credit or Bankers’ Acceptances shall be held
and applied to the satisfaction of the specific L/C-BA Obligations, obligations
to fund participations therein (including, as to Cash Collateral provided by a
Revolving Credit Lender that is a Defaulting Lender, any interest accrued on
such obligation) and other obligations for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein. Upon request of the Company or, to the extent provided by
any Defaulting Lender, such Defaulting Lender, to the extent that the amount of
Cash Collateral exceeds 105% of the aggregate Outstanding Amount of all L/C-BA
Obligations or 105% of the Fronting Exposure, as the case may be, required to be
Cash Collateralized, the excess shall be promptly refunded to the Company;
provided, however, the Person providing Cash Collateral and the L/C Issuers may
agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations. Upon request of the
Company or, to the extent provided by any Defaulting Lender, such Defaulting
Lender, following the cessation, cure or waiver or any event or condition giving
rise to an obligation to Cash Collateralize under this Agreement (including by
the termination of Defaulting Lender status of the applicable Revolving Credit
Lender (or, as appropriate, its assignee following compliance with subsection
11.6(b)(ix))), the Cash Collateral shall promptly be refunded to the Company.

(h) Applicability of ISP and UCP. Unless otherwise expressly agreed by the
applicable L/C Issuer and the Company when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit), (i)
the rules of the ISP shall apply to each standby Letter of Credit issued by such
L/C Issuer, and (ii) the rules of the UCP at the time of issuance shall apply to
each commercial Letter of Credit issued by such L/C Issuer. Notwithstanding the
foregoing, no L/C Issuer shall be responsible to the Company for, and no L/C
Issuer’s rights and remedies against the Company shall be impaired by, any
action or inaction of such L/C Issuer required or permitted under any law,
order, or practice that is required or permitted to be applied to any Letter of
Credit or this Agreement, including the Law or any order of a jurisdiction where
such L/C Issuer or the beneficiary is located, the practice stated in the ISP or
UCP, as applicable, or in the decisions, opinions, practice statements, or
official commentary of the ICC Banking Commission, the Bankers Association for
Finance and Trade - International Financial Services Association (BAFT-IFSA), or
the Institute of International Banking Law & Practice, whether or not any Letter
of Credit chooses such law or practice.

(i) Letter of Credit Fees. The Company shall pay to the Administrative Agent for
the account of each Revolving Credit Lender in accordance, subject to subsection
4.6(e), with its Applicable Revolving Credit Percentage, in Dollars, a Letter of
Credit-BA fee (the “Letter of Credit-BA Fee”) (i) for each commercial Letter of
Credit

 

95



--------------------------------------------------------------------------------

equal to 50% of the Applicable Margin then in effect for Eurocurrency Loans
times the Dollar Equivalent of the daily amount available to be drawn under such
Letter of Credit or the maximum stated amount of such Bankers’ Acceptance, as
the case may be, and (ii) for each standby Letter of Credit equal to the
Applicable Margin then in effect for Eurocurrency Loans times the Dollar
Equivalent of the daily amount available to be drawn under such Letter of
Credit. For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with subsection 1.6. Letter of Credit-BA Fees shall be (i) due and
payable on the first Business Day of each January, April, July and October,
commencing with the first such date to occur after the issuance of such Letter
of Credit and Bankers’ Acceptance, as the case may be, on the Letter of
Credit-BA Expiration Date and thereafter on demand and (ii) computed on a
quarterly basis in arrears. If there is any change in the Applicable Margin for
Eurocurrency Loans during any quarter, the daily amount available to be drawn
under each Letter of Credit and Bankers’ Acceptance shall be computed and
multiplied by the Applicable Margin separately for each period during such
quarter that such Applicable Margin was in effect. Notwithstanding anything to
the contrary contained herein, upon the request of the Required Revolving
Lenders, while any Event of Default under subsection 9(a) exists, all Letter of
Credit-BA Fees shall accrue at the Default Rate.

(j) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuers.
The Company shall pay directly to the relevant L/C Issuer for its own account,
in Dollars, a fronting fee with respect to each Letter of Credit issued for the
account of a Company or any of its Subsidiaries, at a rate equal to 0.125% per
annum (or such lesser amount as the relevant L/C Issuer and the Company may
agree), computed on the Dollar Equivalent of the amount of such Letter of
Credit, (i) for commercial Letters of Credit, (A) payable upon the issuance
thereof and (B) with respect to any amendment of a commercial Letter of Credit
increasing the amount of such Letter of Credit, payable upon the effectiveness
of such amendment and (ii) with respect to standby Letters of Credit, on a
quarterly basis in arrears. Such fronting fee shall be due and payable on the
tenth Business Day after the end of each March, June, September and December in
respect of the most recently-ended quarterly period (or portion thereof, in the
case of the first payment), commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit-BA Expiration
Date and thereafter on demand. For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with subsection 1.6. In addition, the
Company shall pay directly to the relevant L/C Issuer for its own account, in
Dollars, the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of such L/C Issuer relating to
letters of credit as from time to time in effect. Such customary fees and
standard costs and charges are due and payable within five Business Days of
demand and are nonrefundable.

(k) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

 

96



--------------------------------------------------------------------------------

(l) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Company shall be obligated to reimburse
the applicable L/C Issuer hereunder for any and all drawings under such Letter
of Credit. The Company hereby acknowledges that the issuance of Letters of
Credit for the account of Subsidiaries inures to the benefit of the Company, and
that the Company’s business derives substantial benefits from the businesses of
such Subsidiaries.

(m) Letter of Credit Reports. For so long as any Letter of Credit issued by an
L/C Issuer (other than Bank of America) is outstanding, such L/C Issuer shall
deliver to the Administrative Agent a report in the form of Schedule 3.1(m)
(appropriately completed with the information for every outstanding Letter of
Credit issued by such L/C Issuer) on the last Business Day of each calendar
month, on each date that an L/C-BA Credit Extension occurs with respect to any
such Letter of Credit, and on each date there is a change to the information set
forth on such report. The Administrative Agent shall deliver to the Revolving
Credit Lenders on a quarterly basis a report of all outstanding Letters of
Credit.

SECTION 4. GENERAL PROVISIONS APPLICABLE TO LOANS AND LETTERS OF CREDIT

4.1 Interest Rates and Payment Dates. (a) Each Eurocurrency Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurocurrency Rate determined for such day plus the
Applicable Margin in effect for such day.

(b) Each Base Rate Loan (including each Swing Line Loan) shall bear interest for
each day that it is outstanding at a rate per annum equal to the Base Rate for
such day plus the Applicable Margin in effect for such day.

(c) Each Swing Line Euro Tranche Loan shall bear interest for each day that it
is outstanding at a rate per annum equal to the Overnight LIBOR Rate for such
day plus the Applicable Margin in effect for such day.

(d) If all or a portion of (i) the principal amount of any Loan, (ii) any
interest payable thereon or (iii) any commitment fee, letter of credit
commission, Letter of Credit – BA Fee or other amount payable hereunder shall
not be paid when due (whether at the stated maturity, by acceleration or
otherwise), such overdue amount shall bear interest at a rate per annum which is
equal to the Default Rate from the date of such non-payment until such amount is
paid in full (as well after as before judgment). While any Event of Default
specified in Section 9(f) exists, the Borrowers shall pay interest on the
principal amount of all outstanding Obligations hereunder at a fluctuating
interest rate per annum equal at all times to the Default Rate to the fullest
extent permitted by applicable Laws.

(e) Interest shall be payable in arrears on each Interest Payment Date, provided
that interest accruing pursuant to paragraph (d) of this subsection shall be
payable from time to time on demand.

 

97



--------------------------------------------------------------------------------

(f) It is the intention of the parties hereto to comply strictly with applicable
usury laws; accordingly, it is stipulated and agreed that the aggregate of all
amounts which constitute interest under applicable usury laws, whether
contracted for, charged, taken, reserved, or received, in connection with the
indebtedness evidenced by this Agreement or any Notes, or any other document
relating or referring hereto or thereto, now or hereafter existing, shall never
exceed under any circumstance whatsoever the maximum amount of interest allowed
by applicable usury laws.

(g) Notwithstanding subsection 4.4(a), for the purposes of the Interest Act
(Canada), (i) whenever a rate of interest or fee rate hereunder is calculated on
the basis of a year (the “deemed year”) that contains fewer days than the actual
number of days in the calendar year of calculation, such rate of interest or fee
rate shall be expressed as a yearly rate by multiplying such rate of interest or
fee rate by the actual number of days in the calendar year of calculation and
dividing it by the number of days in the deemed year, (ii) the principle of
deemed reinvestment of interest shall not apply to any interest calculation
hereunder and (iii) the rates of interest stipulated herein are intended to be
nominal rates and not effective rates or yields.

(h) Interest on any Revolving Credit Loan in an Alternative Currency advanced by
the Alternative Currency Funding Fronting Lender shall be for the benefit of the
Alternative Currency Funding Fronting Lender, and not any Alternative Currency
Participating Lender, until the applicable Alternative Currency Participating
Lender has funded its participation therein to the Alternative Currency Funding
Fronting Lender.

4.2 Optional and Mandatory Prepayments. (a) Each Borrower may at any time and
from time to time, upon notice to the Administrative Agent pursuant to delivery
to the Administrative Agent of a Notice of Loan Prepayment, prepay the Loans
made to it and the Unreimbursed Amounts in respect of Letters of Credit and
Bankers’ Acceptances issued or documented for its account, in whole or in part,
without premium or penalty, provided that such notice must be received by the
Administrative Agent not later than (i) 1:00 p.m. three Business Days prior to
any date of prepayment of Eurocurrency Loans denominated in Dollars, (ii) 1:00
p.m. four Business Days (or five Business Days in the case of a Special Notice
Currency) prior to any date of prepayment of Revolving Credit Loans that are
Eurocurrency Loans denominated in Alternative Currencies, (iii) 10:00 a.m.
(London time) three Business Days prior to any date of prepayment of Revolving
Euro Tranche Loans, (iv) 10:00 a.m. (Hong Kong time) three Business Days prior
to any date of prepayment of Revolving Yen Tranche Loans and (v) 1:00 p.m. on
the date of prepayment of Base Rate Loans. Each such notice shall specify, in
the case of any prepayment of Loans, the date and amount of prepayment and
whether (as determined at the applicable Borrower’s sole election and
discretion) the prepayment is (i) of Term A Loans, Revolving Credit Loans,
Revolving Euro Tranche Loans, Revolving Yen Tranche Loans, Swing Line Loans or
Swing Line Euro Tranche Loans, or a combination thereof, (ii) in the case of
Revolving Credit Loans, Revolving Euro Tranche Loans or Revolving Yen Tranche
Loans, of the relevant Borrowing of such Loans to be repaid, and (iii) of
Eurocurrency Loans, Base Rate Loans or a combination thereof, and, in each case
if a combination thereof, the principal amount allocable to each and, in the
case of any prepayment of Unreimbursed Amounts, the date and amount of
prepayment, the identity of the applicable Letter of Credit or Letters of Credit
or Bankers’ Acceptance or Bankers’ Acceptances and the amount allocable to each
of such

 

98



--------------------------------------------------------------------------------

Unreimbursed Amounts. Upon the receipt of any such notice the Administrative
Agent shall promptly notify each affected Lender thereof; in the event such
prepayment is of a Revolving Credit Loan denominated in an Alternative Currency,
the Administrative Agent shall also notify each Alternative Currency Funding
Lender with respect to such Loan of its Alternative Currency Funding Pro Rata
Share of such payment. If any such notice is given, the amount specified in such
notice shall be due and payable on the date specified therein, together with (if
a Eurocurrency Loan is prepaid other than at the end of the Interest Period
applicable thereto) any amounts payable pursuant to subsection 4.10 and, in the
case of prepayments of the Term Loans only, accrued interest to such date on the
amount prepaid. Notwithstanding the foregoing, the Borrowers may rescind or
postpone any notice of prepayment under this subsection 4.2(a) if such
prepayment would have resulted from a refinancing of the Loans, which
refinancing shall not have been consummated or shall have otherwise been
delayed. Partial prepayments of (i) the Term Loans pursuant to this subsection
shall be applied to the respective installments of principal thereof as directed
by the applicable Borrower in its prepayment notice (as determined at such
Borrower’s sole election and discretion), (ii) the Revolving Credit Loans and
the Unreimbursed Amounts pursuant to this subsection shall (unless the Company
otherwise directs) be applied, first, to payment of the Swing Line Loans then
outstanding, second, to payment of the Borrowing of Revolving Credit Loans
designated by the Company, third, to payment of any Unreimbursed Amounts then
outstanding and, last, to Cash Collateralize any outstanding L/C-BA Obligation
on terms reasonably satisfactory to the Administrative Agent and (iii) the
Revolving Euro Tranche Loans pursuant to this subsection shall (unless the
applicable Borrower otherwise directs) be applied, first, to payment of the
Swing Line Euro Tranche Loans then outstanding, second, to payment of the
Borrowing of Revolving Euro Tranche Loans designated by the applicable Borrower.
Partial prepayments pursuant to this subsection 4.2(a) shall be (a) in the case
of Base Rate Loans (other than Swing Line Loans), in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof, (b) in the case of
Eurocurrency Loans or Swing Line Euro Tranche Loans, in the applicable Minimum
Principal Amount and (c) in the case of Swing Line Loans, in a principal amount
of $100,000 or a whole multiple of $100,000 in excess thereof.

(b) If on or after the Effective Date (i) the Company or any of its Subsidiaries
shall incur Indebtedness for borrowed money (other than Indebtedness permitted
pursuant to subsection 8.2) pursuant to a public offering or private placement
or otherwise, (ii) the Company or any of its Subsidiaries shall make an Asset
Sale pursuant to subsection 8.6(i), (iii) a Recovery Event occurs or (iv) the
Company or any of its Subsidiaries shall enter into a Sale and Leaseback
Transaction, then, in each case, the Company shall prepay, in accordance with
subsection 4.2(d) but subject to subsection 4.2(c) below, the Term A Loans and,
if so provided in the applicable Incremental Facility Amendment, the Incremental
Term Loans if any then outstanding in an amount equal to (x) in the case of the
incurrence of any such Indebtedness, 100% of the Net Cash Proceeds thereof,
(y) in the case of any such Asset Sale or Recovery Event, 100% of the Net Cash
Proceeds thereof minus any Reinvested Amounts in accordance with the terms
thereof, and (z) in the case of any such Sale and Leaseback Transaction, 100% of
the Net Cash Proceeds thereof minus any Reinvested Amounts, in each case with
such prepayment to be made on the Business Day following the date of receipt of
any such Net Cash Proceeds (except, in each case, as provided in subsection
4.2(g) and except that, in the case of clauses (y) and (z), if any such Net Cash
Proceeds are eligible to be reinvested in accordance with

 

99



--------------------------------------------------------------------------------

the definition of the term “Reinvested Amount” in subsection 1.1 and the Company
has not elected to reinvest such proceeds, such prepayment to be made on the
earlier of (1) the date on which the certificate of a Responsible Officer of the
Company to such effect is delivered to the Administrative Agent in accordance
with such definition and (2) the last day of the period within which a
certificate setting forth such election is required to be delivered in
accordance with such definition). Nothing in this paragraph (b) shall limit the
rights of the Administrative Agent and the Lenders set forth in Section 9.

(c) To the extent provided in the documentation applicable thereto, the
Partnership Transaction Assumed Indebtedness or other pari passu Indebtedness
incurred pursuant to subsection 8.2(e)(ii) or (e)(iii) may require prepayments
from the Net Cash Proceeds from events triggering prepayments pursuant to
subsection 4.2(b) above on up to a pro rata basis with the Term A Loans and any
Incremental Term Loans then outstanding that also require such prepayment. In
such case the amount of the prepayment required by subsection 4.2(b) required to
be applied to the Term Loans shall be reduced by the portion of Net Cash
Proceeds required to make corresponding mandatory prepayments of the Partnership
Transaction Assumed Indebtedness and any other pari passu Indebtedness incurred
pursuant to subsection 8.2(e)(ii) or (e)(iii) then outstanding that requires
such corresponding mandatory prepayment.

(d) Subject to subsection 4.2(c) above, prepayments pursuant to subsection
4.2(b) shall be applied first to prepay Term A Loans and, if so provided in the
applicable Incremental Facility Amendment, Incremental Term Loans, if any then
outstanding on a pro rata basis, and second to prepay Revolving Credit Loans,
Revolving Euro Tranche Loans and Revolving Yen Tranche Loans on a pro rata
basis. Prepayments of Term A Loans and Incremental Term Loans, if any, pursuant
to subsection 4.2(b) shall be applied pro rata to the respective installments of
principal thereof (excluding from such calculation the final payment due at
maturity), provided that, any such payment may, at the option of the Company, be
first applied to the installments thereof due in the next twelve months and,
thereafter, the remainder of such prepayment shall be allocated and applied pro
rata (excluding from such calculation the final payment due at maturity).

(e) Amounts prepaid on account of Term Loans pursuant to subsection 4.2(a), or
4.2(b) may not be reborrowed.

(f) Notwithstanding the foregoing provisions of this subsection 4.2, if at any
time any prepayment of the Term Loans pursuant to subsection 4.2(b), or 4.2(g)
would result, after giving effect to the procedures set forth in this Agreement,
in the Company incurring breakage costs under subsection 4.10 as a result of
Eurocurrency Loans being prepaid other than on the last day of an Interest
Period with respect thereto, then, the Company may, so long as no Default or
Event of Default shall have occurred and be continuing, in its sole discretion,
initially deposit a portion (up to 100%) of the amounts that otherwise would
have been paid in respect of such Eurocurrency Loans with the Administrative
Agent (which deposit must be equal in amount to the amount of such Eurocurrency
Loans not immediately prepaid) to be held as security for the obligations of the
Company to make such prepayment pursuant to a cash collateral agreement to be
entered into on terms reasonably satisfactory to the Administrative Agent, with
such cash

 

100



--------------------------------------------------------------------------------

collateral to be directly applied upon the first occurrence thereafter of the
last day of an Interest Period with respect to such Eurocurrency Loans (or such
earlier date or dates as shall be requested by the Company); provided that, such
unpaid Eurocurrency Loans shall continue to bear interest in accordance with
subsection 4.1 until such unpaid Eurocurrency Loans or the related portion of
such Eurocurrency Loans, as the case may be, have or has been prepaid.

(g) Notwithstanding anything to the contrary in subsection 4.2(b), 4.2(d) or
4.6, with respect to the amount of any mandatory prepayment described in
subsection 4.2 that is to be applied to Term Loans (such amount, the “Term Loan
Prepayment Amount”), at any time when Term Loans remain outstanding and the Term
Loan Prepayment Amount is not sufficient to repay the principal amount of the
Term Loans in full, the Company will, in lieu of applying such amount to the
prepayment of Term Loans, as provided in subsection 4.2(b) or 4.2(d) above, on
the date specified in this subsection 4.2 for such prepayment, give the
Administrative Agent telephonic notice (promptly confirmed in writing) thereof
and the Administrative Agent shall prepare and provide to each Term Loan Lender
a notice (each, a “Prepayment Option Notice”) as described below. As promptly as
practicable after receiving such notice from the Company, the Administrative
Agent will send to each Term Loan Lender a Prepayment Option Notice, which shall
be in the form of Exhibit F, and shall include an offer by the Company to prepay
on the date (each a “Prepayment Date”) that is five Business Days after the date
of the Prepayment Option Notice, the Term Loans of such Lender in an amount
equal to such Lender’s Applicable Percentage of the Term Loan Prepayment Amount
(the “Individual Term Loan Prepayment Amount”). In the event any such Lender
desires to accept the Company’s offer in whole or in part, such Lender shall so
advise the Administrative Agent by return notice no later than the close of
business two Business Days after the date of such notice from the Administrative
Agent, which return notice shall also include any amount of such Lender’s
Individual Term Loan Prepayment Amount such Lender does not wish to receive. If
any Lender does not respond to the Administrative Agent within the allotted time
or indicate the amount of the Individual Term Loan Prepayment Amount it does not
wish to receive, such Lender will be deemed to have accepted the Company’s offer
in whole and shall receive 100% of its Individual Term Loan Prepayment Amount.
On the Prepayment Date the Company shall prepay the Term Loan Prepayment Amount,
and (i) the aggregate amount thereof necessary to prepay that portion of the
outstanding relevant Term Loans in respect of which such Term Loan Lenders have
accepted prepayment as described above shall be applied to the prepayment of the
Term Loans, and (ii) the aggregate amount (if any) equal to the portion of the
Term Loan Prepayment Amount not accepted by the relevant Term Loan Lenders shall
be returned to the Company. The Company may, but shall not be obligated to, make
a voluntary prepayment of the Term Loans pursuant to subsection 4.2(a) with that
portion of the Term Loan Prepayment Amount not accepted by the relevant Term
Loan Lenders.

(h) If the Administrative Agent notifies the Company at any time that the
Outstanding Amount of all Revolving Credit Loans denominated in Alternative
Currencies at such time exceeds an amount equal to 100% or, if such excess is a
result of exchange rate fluctuations, 105% of the Alternative Currency Sublimit
then in effect,

 

101



--------------------------------------------------------------------------------

then, within five Business Days after receipt of such notice, the Company shall
prepay Revolving Credit Loans in an aggregate amount sufficient to reduce such
Outstanding Amount as of such date of payment to an amount not to exceed 100% of
the Alternative Currency Sublimit then in effect.

(i) If the Administrative Agent notifies the Company at any time that the Total
Revolving Credit Outstandings at such time exceed an amount equal to 100% or, if
such excess is a result of exchange rate fluctuations, 105% of the Aggregate
Revolving Credit Commitments then in effect, then, within five Business Days
after receipt of such notice, the Company shall prepay Loans and/or Cash
Collateralize the L/C-BA Obligations in an aggregate amount sufficient to reduce
such Outstanding Amount as of such date of payment to an amount not to exceed
100% of the Aggregate Revolving Credit Commitments then in effect; provided,
however, that, subject to the provisions of subsection 4.6(e)(i)(B), the Company
shall not be required to Cash Collateralize the L/C-BA Obligations pursuant to
this subsection 4.2(i) unless, after the prepayment in full of the Loans, the
Total Revolving Credit Outstandings exceed the Aggregate Revolving Credit
Commitments then in effect. The Administrative Agent may, at any time and from
time to time after the initial deposit of such Cash Collateral, request that
additional Cash Collateral be provided in order to protect against the results
of further exchange rate fluctuations.

(j) If the Administrative Agent notifies the Company at any time that the sum of
the Outstanding Amount of all Revolving Euro Tranche Loans plus the Outstanding
Amount of all Swing Line Euro Tranche Loans at such time exceeds an amount equal
to 100% or, if such excess is a result of exchange rate fluctuations, 105% of
the Aggregate Revolving Euro Tranche Commitments then in effect, then, within
five Business Days after receipt of such notice, the Borrowers shall prepay, or
cause to be prepaid, Revolving Euro Tranche Loans and Swing Line Euro Tranche
Loans in an aggregate amount sufficient to reduce the aggregate Outstanding
Amount of such Loans as of such date of payment to an amount not to exceed 100%
of the Aggregate Revolving Euro Tranche Commitments then in effect.

(k) If the Administrative Agent notifies the Company at any time that the
Outstanding Amount of all Revolving Yen Tranche Loans at such time exceeds the
Aggregate Revolving Yen Tranche Commitments then in effect, then, within five
Business Days after receipt of such notice, the Borrowers shall prepay, or cause
to be prepaid, Revolving Yen Tranche Loans in an aggregate amount sufficient to
reduce the aggregate Outstanding Amount of such Loans as of such date of payment
to an amount not to exceed the Aggregate Revolving Yen Tranche Commitments then
in effect.

4.3 Commitment Fees; Administrative Agent’s Fee; Other Fees. (a) The Company
agrees to pay to the Administrative Agent, for the account of each Revolving
Credit Lender, subject to adjustment as provided in subsection 4.6(e), a
commitment fee, in Dollars, for the period from and including the first day of
the Revolving Credit Commitment Period to the last day of the Revolving Credit
Commitment Period, computed at the Commitment Fee Rate on the average daily
amount of the Available Revolving Credit Commitment of such Lender during the
period for which payment is made, payable quarterly in arrears on the second
Business Day of

each January, April, July and October and on the Termination Date with respect
to the Revolving Credit Facility or such earlier date as the Revolving Credit
Commitments shall terminate as provided herein, commencing on April 3, 2018.

 

102



--------------------------------------------------------------------------------

(b) The Company agrees to pay to the Administrative Agent, for the account of
each Revolving Euro Tranche Lender, subject to adjustment as provided in
subsection 4.6(e), a commitment fee for the period from and including the first
day of the Revolving Euro Tranche Commitment Period to the last day of the
Revolving Euro Tranche Commitment Period, computed at the Commitment Fee Rate on
the average daily amount of the Available Revolving Euro Tranche Commitment of
such Lender during the period for which payment is made, payable quarterly in
arrears on the second Business Day of each January, April, July and October and
on the Termination Date with respect to the Revolving Euro Tranche Facility or
such earlier date as the Revolving Euro Tranche Commitments shall terminate as
provided herein, commencing on April 3, 2018.

(c) The Company agrees to pay to the Administrative Agent, for the account of
each Revolving Yen Tranche Lender, a commitment fee for the period from and
including the first day of the Revolving Yen Tranche Commitment Period to the
last day of the Revolving Yen Tranche Commitment Period, computed at the
Commitment Fee Rate on the average daily amount of the Available Revolving Yen
Tranche Commitment of such Lender during the period for which payment is made,
payable quarterly in arrears on the second Business Day of each January, April,
July and October and on the Termination Date with respect to the Revolving Yen
Tranche Facility or such earlier date as the Revolving Yen Tranche Commitments
shall terminate as provided herein, commencing on April 3, 2018.

(d) The Company agrees to pay to the Administrative Agent and the Other
Representatives any fees in the amounts and on the dates previously agreed to in
writing by the Company, the Other Representatives and the Administrative Agent
in connection with this Agreement.

(e) The Company shall pay directly to the Alternative Currency Funding Fronting
Lender, for its own account, in Dollars, a fronting fee with respect to the
portion of each Borrowing in an Alternative Currency advanced by such
Alternative Currency Funding Fronting Lender for an Alternative Currency
Participating Lender (but excluding the portion of such advance constituting the
Alternative Currency Funding Fronting Lender’s Applicable Percentage of such
Borrowing as an Alternative Currency Funding Lender), equal to 0.125% times such
portion of such Borrowing, computed on the Dollar Equivalent of such Borrowing,
such fee to be payable on the date of such Borrowing.

4.4 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Margin. (a) Except as set forth in subsection 4.1(g), interest (other than
interest in respect of Base Rate Loans) and fees (other than commitment fees)
shall be calculated on the basis of a 360-day year for the actual days elapsed;
and commitment fees and interest in respect of Base Rate Loans shall be
calculated on the basis of a 365- (or 366-, as the case may be) day year for the
actual days elapsed; provided that, in the case of interest in respect of Loans
denominated in Alternative Currencies as to which market practice differs from
the foregoing, in accordance with such

 

103



--------------------------------------------------------------------------------

market practice. The Administrative Agent shall as soon as practicable notify
the Company and the affected Lenders of each determination of a Eurocurrency
Rate. Any change in the interest rate on a Loan resulting from a change in the
Base Rate or the Eurocurrency Reserve Percentage shall become effective as of
the opening of business on the day on which such change becomes effective. The
Administrative Agent shall as soon as practicable notify the Company and the
affected Lenders of the effective date and the amount of each such change in
interest rate.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrowers and the Lenders in the absence of demonstrable error. The
Administrative Agent shall, at the request of the Company or any Lender, deliver
to the Company or such Lender a statement showing in reasonable detail the
calculations used by the Administrative Agent in determining any interest rate
pursuant to subsection 4.1.

(c) Notwithstanding any other provision of this Agreement to the contrary, if,
as a result of any restatement of or other adjustment to the financial
statements of the Company or for any other reason, the Company or the Lenders
determine that (i) the Consolidated Total Leverage Ratio as calculated by the
Company as of any applicable date was inaccurate and (ii) a proper calculation
of the Consolidated Total Leverage Ratio would have resulted in higher pricing
for such period, the Company shall immediately and retroactively be obligated to
pay to the Administrative Agent for the account of the applicable Lenders or the
L/C Issuers, as the case may be, promptly on demand by the Administrative Agent
(or, after the occurrence of an actual or deemed entry of an order for relief
with respect to the Company under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent, any Lender
or any L/C Issuer), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period. This subsection 4.4(c) shall not limit the
rights of the Administrative Agent, any Lender or any L/C Issuer, as the case
may be, otherwise available hereunder. The Company’s obligations under this
subsection 4.4(c) shall survive the termination of the Aggregate Commitments and
the repayment of all other Obligations hereunder.

4.5 Inability to Determine Interest Rate. If prior to the first day of any
Interest Period, the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon each Borrower) that, by
reason of circumstances affecting the relevant market, adequate and reasonable
means do not exist for ascertaining the Eurocurrency Rate with respect to any
Loan the interest rate of which is determined by reference to the Eurocurrency
Rate (whether denominated in Dollars or an Alternative Currency) (the “Affected
Eurocurrency Rate”) for such Interest Period, the Administrative Agent shall
give telecopy or telephonic notice thereof to the Company and the Lenders as
soon as practicable thereafter. If such notice is given (a) any Eurocurrency
Loans denominated in Dollars the rate of interest applicable to which is based
on the Affected Eurocurrency Rate requested to be made on the first day of such
Interest Period shall be made as Base Rate Loans and (b) any outstanding Loans
denominated in Dollars, as applicable, that were to have been converted on the
first day of such Interest Period to or continued as Eurocurrency Loans the rate
of interest applicable to which is based upon the Affected Eurocurrency Rate
shall be converted to or continued as Base Rate Loans, in each case,

 

104



--------------------------------------------------------------------------------

the interest rate on which Base Rate Loans shall be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate in the event of a determination with respect to the Eurocurrency Rate
component of the Base Rate. Any outstanding Eurocurrency Loans in an Alternative
Currency that were to have been continued on the first day of such Interest
Period as Eurocurrency Loans the rate of interest applicable to which is based
upon the Affected Eurocurrency Rate shall be immediately repaid by the Borrowers
on the last day of the then current Interest Period with respect thereto
together with accrued interest thereon. If any such repayment occurs on a day
which is not the last day of the then current Interest Period with respect to
such affected Eurocurrency Loan, the Company shall pay to each of the Lenders
such amounts, if any, as may be required pursuant to subsection 4.10. Until such
notice has been withdrawn by the Administrative Agent, no further Eurocurrency
Loans the rate of interest applicable to which is based upon the Affected
Eurocurrency Rate shall be made or continued as such, nor shall any Borrower
have the right to convert Base Rate Loans to Eurocurrency Loans the rate of
interest applicable to which is based upon the Affected Eurocurrency Rate, and
the utilization of the Eurocurrency Rate component in determining the Base Rate
shall be suspended.

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in this section, the Administrative Agent, in
consultation with the Company and the Required Lenders, may establish an
alternative interest rate for Loans the rate of interest applicable to which is
based upon the Affected Eurocurrency Rate, in which case, such alternative rate
of interest shall apply with respect to such Loans until (1) the Administrative
Agent revokes the notice delivered with respect to such Loans under the first
sentence of this subsection, (2) the Administrative Agent notifies the Company
that such alternative interest rate does not adequately and fairly reflect the
cost to such Lenders of funding such Loans, or (3) any Lender determines that
any Law has made it unlawful, or that any Governmental Authority has asserted
that it is unlawful, for such Lender or its applicable Lending Office to make,
maintain or fund Loans whose interest is determined by reference to such
alternative rate of interest or to determine or charge interest rates based upon
such rate or any Governmental Authority has imposed material restrictions on the
authority of such Lender to do any of the foregoing and provides the
Administrative Agent and the Company written notice thereof.

4.6 Payments Generally; Administrative Agent’s Clawback. (a) General. All
payments to be made by the Borrowers shall be made free and clear of and without
condition or deduction for any counterclaim, defense, recoupment or setoff
(other than with respect to Taxes which shall be governed solely by subsections
4.8 and 4.9). Except as otherwise expressly provided herein and except with
respect to principal of and interest on Loans denominated in an Alternative
Currency, all payments by the Borrowers hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the applicable Administrative Agent’s Office in Dollars and
in Same Day Funds not later than 2:00 p.m. on the date specified herein. Except
as otherwise expressly provided herein, all payments by the Borrowers hereunder
with respect to principal and interest on Loans denominated in an Alternative
Currency shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in such Alternative Currency and in Same Day Funds not later than the
Applicable Time determined by the Administrative Agent on the dates specified
herein. Without limiting the generality of the foregoing, the Administrative
Agent may require that any payments due under

 

105



--------------------------------------------------------------------------------

this Agreement be made in the United States. If, for any reason, any Borrower is
prohibited by any Law from making any required payment hereunder in an
Alternative Currency, such Borrower shall, unless prohibited by applicable Law,
make such payment in Dollars in the Dollar Equivalent of the Alternative
Currency payment amount and such payment shall satisfy such Borrower’s
obligation with respect thereto. The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein, including without limitation the Alternative Currency
Funding Fronting Lender’s Alternative Currency Funding Pro Rata Share of any
payment made with respect to any Loan as to which any Alternative Currency
Participating Lender has not funded its Alternative Currency Risk Participation)
of any payment hereunder for the account of the Lenders in like funds as
received by wire transfer to such Lender’s Lending Office. All payments received
by the Administrative Agent (i) after 2:00 p.m., in the case of payments in
Dollars, or (ii) after the Applicable Time determined by the Administrative
Agent in the case of payments in an Alternative Currency, shall in each case be
deemed received on the next succeeding Business Day and any applicable interest
or fee shall continue to accrue. If any payment to be made by any Borrower shall
come due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.

(b) Funding by Lenders; Presumption by Administrative Agent. (i) Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with subsection
2.2 (or, in the case of a Borrowing of Base Rate Loans, that such Lender has
made such share available in accordance with and at the time required by
subsection 2.2) and may, in reliance upon such assumption, make available to the
applicable Borrower a corresponding amount. In such event, if a Lender has not
in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender agrees to pay to the
Administrative Agent forthwith on demand such corresponding amount in Same Day
Funds with interest thereon, for each day from and including the date such
amount is made available to such Borrower to but excluding the date of payment
to the Administrative Agent (the “Compensation Period”), at in the case of a
payment to be made by such Lender, the Overnight Rate, plus any administrative,
processing or similar fees customarily charged by the Administrative Agent in
connection with the foregoing. If such Lender does not pay such amount forthwith
upon the Administrative Agent’s demand therefor, the Administrative Agent may
make a demand therefor upon the applicable Borrower, and such Borrower shall pay
such amount to the Administrative Agent, together with interest thereon for the
Compensation Period at a rate per annum equal to the rate of interest applicable
to the applicable Borrowing. Nothing herein shall be deemed to relieve any
Lender from its obligation to fulfill its Commitment or to prejudice any rights
which the Administrative Agent or any Borrower may have against any Lender as a
result of any default by such Lender hereunder. If such Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to such
Borrower the amount of such interest paid by such Borrower

 

106



--------------------------------------------------------------------------------

for such period. If such Lender pays its share of the applicable Borrowing to
the Administrative Agent, then the amount so paid (excluding the amount of any
interest which may have accrued and been paid in respect of such late payment)
shall constitute such Lender’s Loan included in such Borrowing. Any payment by
such Borrower shall be without prejudice to any claim such Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

(ii) Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or an L/C Issuer hereunder that such Borrower will not make such
payment, the Administrative Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuers, as the case may be,
the amount due. In such event, if such Borrower has not in fact made such
payment, then each of the Lenders or the L/C Issuers, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or such L/C Issuer, in Same Day Funds with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the Overnight Rate.

A notice of the Administrative Agent to any Lender or the Company with respect
to any amount owing under this subsection (b) shall be conclusive, absent
demonstrable error.

(c) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans, including Revolving Credit Loans denominated in Alternative
Currencies in the event they are Alternative Currency Funding Lenders, to fund
Alternative Currency Risk Participations (if they are Alternative Currency
Participating Lenders) and participations in Letters of Credit and Bankers’
Acceptances and Swing Line Loans and to make payments pursuant to subsection
11.5(b) are several and not joint. The failure of any Lender to make any Loan,
including Revolving Credit Loans denominated in an Alternative Currency in the
event it is an Alternative Currency Funding Lender, to fund any such Alternative
Currency Risk Participations (if it is an Alternative Currency Participating
Lender) or any such participation in Letters of Credit, Bankers’ Acceptances or
Swing Line Loans or to make any payment under subsection 11.5(b) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, including Revolving Credit
Loans denominated in an Alternative Currency in the event it is an Alternative
Currency Funding Lender, to purchase its Alternative Currency Risk
Participations (if it is an Alternative Currency Participating Lender) or its
participations in Letters of Credit, Bankers’ Acceptances or Swing Line Loans or
to make its payment under subsection 11.5(b).

 

107



--------------------------------------------------------------------------------

(d) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to any
Borrower as provided in the foregoing provisions of this Section 4, and such
funds are not made available to such Borrower by the Administrative Agent
because the conditions to the applicable Credit Extension set forth in Section 6
are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall promptly return such funds (in like funds as received
from such Lender) to such Lender, without interest.

(e) Defaulting Lenders.

(i) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(A) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definitions of “Required Lenders,” “Required
Term A Lenders,” “Required Revolving Lenders,” “Required Revolving Euro Tranche
Lenders,” “Required Revolving Yen Tranche Lenders” and subsection 11.1.

(B) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 9 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to subsection 11.10 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, if such Defaulting Lender is a Revolving Credit Lender
or a Revolving Euro Tranche Lender, to the payment on a pro rata basis of any
amounts owing by such Defaulting Lender to any L/C Issuer, Swing Line Lender or
Swing Line Euro Tranche Lender hereunder; third, if such Defaulting Lender is a
Revolving Credit Lender, to Cash Collateralize any L/C Issuer’s Fronting
Exposure with respect to such Defaulting Lender in accordance with subsection
3.1(g); fourth, as the Company may request (so long as no Default or Event of
Default exists), to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Company, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and (y) if
such Defaulting Lender is a Revolving Credit Lender, Cash Collateralize any L/C
Issuer’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with subsection 3.1(g); sixth, in the case of a Defaulting Lender under any
Facility, to the payment of any amounts owing to the other Lenders under such
Facility (in the case of the

 

108



--------------------------------------------------------------------------------

Revolving Credit Facility, including any L/C Issuer or Swing Line Lender, and,
in the case of the Revolving Euro Tranche Facility, including the Swing Line
Euro Tranche Lender) as a result of any judgment of a court of competent
jurisdiction obtained by any Lender under such Facility (in the case of the
Revolving Credit Facility, including any L/C Issuer or Swing Line Lender, and,
in the case of the Revolving Euro Tranche Facility, including the Swing Line
Euro Tranche Lender) against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to any Borrower as a result of any judgment of a court of competent
jurisdiction obtained by such Borrower against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or L/C-BA Borrowings in respect of which
such Defaulting Lender has not fully funded its appropriate share, and (y) such
Loans were made or the related Letters of Credit or Bankers’ Acceptances were
issued at a time when the conditions set forth in subsection 6.2 were satisfied
or waived, such payment shall be applied solely to pay the Loans of, and L/C-BA
Obligations owed to, all Non-Defaulting Lenders under the applicable Facility on
a pro rata basis (and ratably among all applicable Facilities computed in
accordance with the Defaulting Lenders’ respective funding deficiencies) prior
to being applied to the payment of any Loans of, or L/C-BA Obligations owed to,
such Defaulting Lender under the applicable Facility until such time as all
Loans and funded and unfunded participations in L/C-BA Obligations, Swing Line
Loans and Swing Line Euro Tranche Loans are held by the applicable Lenders pro
rata in accordance with the applicable Commitments hereunder without giving
effect to subsection 4.6(e)(i)(D). Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender or to post Cash Collateral pursuant to this
subsection shall be deemed paid to and redirected by such Defaulting Lender, and
each Lender irrevocably consents hereto.

(C) Certain Fees. No Defaulting Lender shall be entitled to receive any
commitment fee payable under subsection 4.3(a), (b) or (c) for any period during
which that Lender is a Defaulting Lender (and the Company shall not be required
to pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender). Each Defaulting Lender which is a Revolving Credit
Lender shall be entitled to receive Letter of Credit-BA Fees for any period
during which that Lender is a Defaulting Lender only to the extent allocable to
its Applicable Revolving Credit Percentage of the stated amount of Letters of
Credit and Bankers’ Acceptances for which it has provided Cash Collateral
pursuant to subsection 3.1(g). With respect to any Letter of Credit-BA Fee not

 

109



--------------------------------------------------------------------------------

required to be paid to any Defaulting Lender pursuant to this subsection, the
Company shall (x) pay to each Non-Defaulting Lender which is a Revolving Credit
Lender that portion of any such fee otherwise payable to such Defaulting Lender
with respect to such Defaulting Lender’s participation in L/C-BA Obligations
that has been reallocated to such Non-Defaulting Lender pursuant to clause
(D) below, (y) pay to the applicable L/C Issuer the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such L/C
Issuer’s Fronting Exposure to such Defaulting Lender, and (z) not be required to
pay the remaining amount of any such fee.

(D) Reallocation of Applicable Revolving Credit Percentages/Applicable Revolving
Euro Tranche Percentages to Reduce Fronting Exposure. All or any part of such
Defaulting Lender’s participation in L/C-BA Obligations and Swing Line Loans
shall be reallocated among the Non-Defaulting Lenders which are Revolving Credit
Lenders in accordance with their respective Applicable Revolving Credit
Percentages (calculated without regard to such Defaulting Lender’s Revolving
Credit Commitment) but only to the extent that such reallocation does not cause
the aggregate Outstanding Amount of the Revolving Credit Loans of any
Non-Defaulting Lender (less, with respect only to the Alternative Currency
Funding Fronting Lender, the aggregate Alternative Currency Risk Participations
in all Loans denominated in Alternative Currencies) plus, with respect only to
the Alternative Currency Participating Lenders, the Outstanding Amount of such
Lender’s Alternative Currency Risk Participations in Loans denominated in
Alternative Currencies and advanced by the Alternative Currency Funding Fronting
Lender, plus such Lender’s participation in L/C-BA Obligations and Swing Line
Loans at such time to exceed such Non-Defaulting Lender’s Revolving Credit
Commitment. All or any part of such Defaulting Lender’s participation in Swing
Line Euro Tranche Loans shall be reallocated among the Non-Defaulting Lenders
which are Revolving Euro Tranche Lenders in accordance with their respective
Applicable Revolving Euro Tranche Percentages (calculated without regard to such
Defaulting Lender’s Revolving Euro Tranche Commitment) but only to the extent
that such reallocation does not cause the aggregate Outstanding Amount of the
Revolving Euro Tranche Loans of any Non-Defaulting Lender, plus such Lender’s
participation in Swing Line Euro Tranche Loans at such time to exceed such
Non-Defaulting Lender’s Revolving Euro Tranche Commitment. Subject to subsection
11.24, no reallocation hereunder shall constitute a waiver or release of any
claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

110



--------------------------------------------------------------------------------

(E) Cash Collateral, Repayment of Swing Line Loans and Swing Line Euro Tranche
Loans. If the reallocation described in clause (e)(i)(D) above cannot, or can
only partially, be effected, the Company shall, without prejudice to any right
or remedy available to it hereunder or under applicable Law, (x) first, prepay
Swing Line Loans in an amount equal to the Swing Line Lender’s Fronting
Exposure, (y) second, prepay Swing Line Euro Tranche Loans in an amount equal to
the Swing Line Euro Tranche Lender’s Fronting Exposure and (z) third, Cash
Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 3.1(g).

(ii) Defaulting Lender Cure. If the Company, the Administrative Agent and, in
the case that a Defaulting Lender is a Revolving Credit Lender, the Swing Line
Lender and the L/C Issuers and, in the case that a Defaulting Lender is a
Revolving Euro Tranche Lender, the Swing Line Euro Tranche Lender agree in
writing that a Lender is no longer a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any Cash Collateral), that Lender will, to
the extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Revolving Credit Loans, Revolving Euro
Tranche Loans, Revolving Yen Tranche Loans and funded and unfunded
participations in Letters of Credit, Bankers’ Acceptances, Swing Line Loans and
Swing Line Euro Tranche Loans to be held on a pro rata basis by the Lenders in
accordance with their Applicable Percentages (without giving effect to
subsection 4.6(e)(i)(D)) under the Revolving Credit Facility, the Revolving Euro
Tranche Facility and the Revolving Yen Tranche Facility, whereupon such Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
any Borrower while that Lender was a Defaulting Lender; and provided, further,
that (x) except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender and (y) the Lender making such purchase shall
promptly upon demand reimburse any Revolving Credit Lender, any Revolving Euro
Tranche Lender or any Revolving Yen Tranche Lender for any costs of the type
described in subsection 4.10 arising as a result of such purchase.

4.7 Illegality. Notwithstanding any other provision herein but subject to
subsection 4.8(c), if the adoption of or any change in any Requirement of Law or
in the interpretation or application thereof occurring after the Effective Date
shall make it unlawful for any Lender to make or maintain any Loans whose
interest is determined by reference to the Eurocurrency Rate (whether
denominated in Dollars or an Alternative Currency) as contemplated by this
Agreement (“Affected Eurocurrency Loans”), (a) such Lender shall promptly give
written notice of such circumstances to the Company and the Administrative
Agent, which notice shall (i) in the case of any such restriction or prohibition
with respect to an Alternative Currency, include such Lender’s notification that
it will thenceforth be an Alternative Currency Participating Lender with respect
to such Alternative Currency, and (ii) be withdrawn whenever such circumstances
no longer

 

111



--------------------------------------------------------------------------------

exist), (b)(i) the commitment of such Lender hereunder to make Affected
Eurocurrency Loans, continue Affected Eurocurrency Loans as such and, in the
case of Eurocurrency Loans in Dollars, to convert a Base Rate Loan to an
Affected Eurocurrency Loan shall forthwith be cancelled and, until such time as
it shall no longer be unlawful for such Lender to make or maintain such Affected
Eurocurrency Loans, such Lender shall then have a commitment only to make a Base
Rate Loan (the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Rate component of the Base Rate) when an
Affected Eurocurrency Loan is requested, and (ii) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurocurrency Rate component of
the Base Rate, the interest rate on which Base Rate Loans of such Lender shall,
if necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Rate component of the Base Rate, (c) such
Lender’s Loans then outstanding as Affected Eurocurrency Loans, denominated in
Dollars, if any, shall be converted automatically to Base Rate Loans (the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurocurrency Rate component of the Base Rate) on the respective
last days of the then current Interest Periods with respect to such Loans or
within such earlier period as required by law, and (d) such Lender’s Loans then
outstanding as Affected Eurocurrency Loans, if any, denominated in an
Alternative Currency shall be immediately repaid by the Borrowers on the last
day of the then current Interest Period with respect thereto (or such earlier
date as may be required by any such Requirement of Law) together with accrued
interest thereon. If any such conversion or prepayment of an Affected
Eurocurrency Loan occurs on a day which is not the last day of the then current
Interest Period with respect thereto, the Company shall pay to such Lender such
amounts, if any, as may be required pursuant to subsection 4.10. Any Lender that
is or becomes an Alternative Currency Participating Lender with respect to any
Alternative Currency pursuant to this subsection 4.7 or otherwise as provided in
this Agreement shall promptly notify the Administrative Agent and the Company in
the event that the impediment resulting in its being or becoming an Alternative
Currency Participating Lender is alleviated in a manner such that it can become
an Alternative Currency Funding Lender with respect to such Alternative
Currency.

4.8 Requirements of Law. (a) If the adoption of or any change in any Requirement
of Law or in the interpretation or application thereof applicable to any Lender,
or compliance by any Lender with any request or directive (whether or not having
the force of law) from any central bank or other Governmental Authority, in each
case made subsequent to the Effective Date (or, if later, the date on which such
Lender becomes a Lender):

(i) shall subject such Lender to any Taxes of any kind whatsoever with respect
to any Letter of Credit, Bankers’ Acceptance, any Letter of Credit Application
or any Loans made by it or its obligation to make Loans, or change the basis of
taxation of payments to such Lender in respect thereof (except for
(A) Non-Excluded Taxes covered by subsection 4.9, (B) Taxes described in clauses
(C) through (E) of subsection 4.9(b) and (C) Connection Income Taxes);

 

112



--------------------------------------------------------------------------------

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender which
is not otherwise included in the determination of the Eurocurrency Rate
hereunder (except any reserve requirement reflected in the Eurocurrency Rate);
or

(iii) shall impose on such Lender any other condition (excluding any Tax of any
kind whatsoever);

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender deems to be material, of making, converting into,
continuing or maintaining Eurocurrency Loans or issuing or participating in
Letters of Credit or Bankers’ Acceptances or to reduce any amount receivable
hereunder in respect thereof, then, in any such case, upon notice to the Company
from such Lender, through the Administrative Agent, in accordance herewith, the
Company shall promptly pay such Lender, upon its demand, any additional amounts
necessary to compensate such Lender for such increased cost or reduced amount
receivable with respect to such Eurocurrency Loans, Letters of Credit or
Bankers’ Acceptances, provided that, in any such case, the Company may elect to
convert Eurocurrency Loans made by such Lender hereunder to Base Rate Loans by
giving the Administrative Agent at least one Business Day’s notice of such
election, in which case the Company shall promptly pay to such Lender, upon
demand, without duplication, amounts theretofore required to be paid to such
Lender pursuant to this subsection 4.8(a) and such amounts, if any, as may be
required pursuant to subsection 4.10. If any Lender becomes entitled to claim
any additional amounts pursuant to this subsection, it shall provide prompt
notice thereof to the Company, through the Administrative Agent, certifying
(x) that one of the events described in this paragraph (a) has occurred and
describing in reasonable detail the nature of such event, (y) as to the
increased cost or reduced amount resulting from such event and (z) as to the
additional amount demanded by such Lender and a reasonably detailed explanation
of the calculation thereof. Such a certificate as to any additional amounts
payable pursuant to this subsection submitted by such Lender, through the
Administrative Agent, to the Company shall be conclusive in the absence of
demonstrable error. This covenant shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or liquidity requirements or
in the interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy or liquidity requirements (whether or not having the force of
law) from any Governmental Authority, in each case, made subsequent to the
Effective Date (or, if later, the date on which such Lender becomes a Lender),
does or shall have the effect of reducing the rate of return on such Lender’s or
such corporation’s capital as a consequence of such Lender’s obligations
hereunder or under or in respect of any Letter of Credit or Bankers’ Acceptance
to a level below that which such Lender or such corporation could have achieved
but for such change or compliance (taking into consideration such Lender’s or
such corporation’s policies with respect to capital adequacy and liquidity
requirements) by an amount deemed by such Lender to be material, then from time
to time, within ten Business Days after submission by such Lender to the Company
(with a copy to the Administrative Agent) of a written request therefor
certifying (x) that one of the events

 

113



--------------------------------------------------------------------------------

described in this paragraph (b) has occurred and describing in reasonable detail
the nature of such event, (y) as to the reduction of the rate of return on
capital resulting from such event and (z) as to the additional amount or amounts
demanded by such Lender or corporation and a reasonably detailed explanation of
the calculation thereof, the Company shall pay to such Lender such additional
amount or amounts as will compensate such Lender or corporation for such
reduction. Such a certificate as to any additional amounts payable pursuant to
this subsection submitted by such Lender, through the Administrative Agent, to
the Company shall be conclusive in the absence of demonstrable error. This
covenant shall survive the termination of this Agreement and the payment of the
Loans and all other amounts payable hereunder.

(c) Notwithstanding anything herein to the contrary, for purposes of Section 4.7
and this Section 4.8, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (ii) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a change in a Requirement of Law,
regardless of the date enacted, adopted or issued.

4.9 Taxes. (a) Except as provided below in this subsection or as required by
applicable law, all payments made by or on account of any obligation of any Loan
Party under this Agreement and any other Loan Document shall be made free and
clear of, and without deduction or withholding for or on account of, any present
or future income, stamp or other taxes, levies, imposts, duties, charges, fees,
deductions or withholdings, now or hereafter imposed, levied, collected,
withheld or assessed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto (“Taxes”). If any applicable
Laws (as determined in the good faith discretion of the Administrative Agent)
require the deduction or withholding of any Tax from any such payment, then the
applicable withholding agent shall be entitled to make such deduction or
withholding.

(b) If any applicable withholding agent shall be required by any applicable Laws
to withhold or deduct any Taxes (including Other Taxes) from any payment under
any Loan Document, then (i) the applicable withholding agent shall withhold or
make such deductions as are determined by it to be required, (ii) the applicable
withholding agent shall timely pay the full amount withheld or deducted to the
relevant Governmental Authority in accordance with such Laws, and (iii) to the
extent that the withholding or deduction is made on account of any such Taxes,
including all Other Taxes (all such non-excluded taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, “Non-Excluded Taxes”), the amounts so
payable by the applicable Loan Party shall be increased to the extent necessary
to yield to the applicable Lender (or in the case of amounts received by the
Administrative Agent for its own account, the Administrative Agent)(after
deduction or withholding of all Non-Excluded Taxes by the applicable withholding
agent) interest or any such other amounts payable hereunder at the rates or in
the amounts specified in this Agreement. However, for purposes of clause
(iii) above and this Agreement, Non-Excluded Taxes shall not include (A) Taxes
measured by or imposed upon the net income of the Administrative Agent or any
Lender or its applicable lending office, or any branch or affiliate thereof, and
all franchise Taxes, branch profits Taxes, Taxes on doing business or Taxes
measured by or

 

114



--------------------------------------------------------------------------------

imposed upon the capital, net profits or net worth of the Administrative Agent
or any Lender (or, in the case of a flow-through entity, any of its beneficial
owners) or its applicable lending office, or any branch or affiliate thereof, in
each case imposed by the jurisdiction under the laws of which the Administrative
Agent or such Lender (or, in the case of a flow-through entity, any of its
beneficial owners), applicable lending office, branch or affiliate is organized
or is located, or in which its principal executive office is located, or any
nation within which such jurisdiction is located or any political subdivision
thereof; (B) Other Connection Taxes; (C) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (I) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Company under subsection 4.11(d)) or (II) such Lender changes its applicable
lending office, except, in each case, to the extent that, pursuant to this
subsection 4.9(b) or subsection 4.10, amounts with respect to such Taxes were
payable either to such Lender’s assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its applicable
lending office; (D) Taxes attributable to such Lender’s failure to comply with
the requirements of subsection 4.9(e); and (E) any U.S. federal withholding
Taxes imposed pursuant to FATCA.

(c) Without limiting the foregoing, the Loan Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable Law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

(d) (i) Whenever any Non-Excluded Taxes are payable by any Loan Party,
reasonably promptly thereafter the Company shall send to the Administrative
Agent for its own account or for the account of such Lender, as the case may be,
a certified copy of an original official receipt received by the applicable Loan
Party showing payment thereof if such receipt is obtainable. If any Loan Party
fails to pay any Non-Excluded Taxes when due to the appropriate taxing authority
or fails to remit to the Administrative Agent the required receipts or other
required documentary evidence, or any of the Administrative Agent or any Lender
pays or withholds or deducts any Non-Excluded Taxes, each Borrower shall jointly
and severally indemnify the Administrative Agent and the Lenders, and shall make
payment in respect thereof within 10 days after demand therefor, for any such
Non-Excluded Taxes and any incremental taxes, interest or penalties that may
become payable by the Administrative Agent or any Lender as a result of any such
failure, whether or not such Non-Excluded Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Company by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.
Each Borrower shall, and does hereby, jointly and severally indemnify the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, for any amount which a Lender for any reason fails to pay
indefeasibly to the Administrative Agent as required pursuant to subsection
4.9(d)(ii) below. Upon making such payment to the Administrative Agent, the
applicable Borrower shall be subrogated to the rights of the Administrative
Agent pursuant to subsection 4.9(d)(ii) below against the applicable defaulting
Lender (other than the right of set off pursuant to the last sentence of
subsection 4.9(d)(ii)).

 

115



--------------------------------------------------------------------------------

(ii) Each Lender shall, and does hereby, severally indemnify, and shall make
payment in respect thereof within 10 days after demand therefor, (x) the
Administrative Agent against any Non-Excluded Taxes attributable to such Lender
(but only to the extent that a Borrower has not already indemnified the
Administrative Agent for such Non-Excluded Taxes and without limiting the
obligation of any Borrower to do so), (y) the Administrative Agent and each
Borrower, as applicable, against any Taxes attributable to such Lender’s failure
to comply with the provisions of subsection 11.6(d) relating to the maintenance
of a Participant Register and (z) the Administrative Agent and each Borrower, as
applicable, against any Taxes other than Non-Excluded Taxes attributable to such
Lender that are payable or paid by the Administrative Agent or such Borrower in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).

(e) (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Company and the Administrative Agent, at the time or times
reasonably requested by the Company or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Company or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Company or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Company or the Administrative Agent as will enable the Company or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.

(ii) Without limiting the generality of the foregoing,

(A) each Lender shall:

(1) on or before the date of such Lender becomes a Lender under this Agreement,
deliver to the Company and the Administrative Agent (x) two duly completed
copies of United States Internal Revenue Service Form W-8BEN-E or W-8BEN, as
applicable (certifying that it is a resident of the applicable country

 

116



--------------------------------------------------------------------------------

within the meaning of the income tax treaty between the United States and that
country), Form W-8ECI or Form W-9, or successor applicable form, as the case may
be, certifying that it is entitled to receive all payments under this Agreement
and any Notes without deduction or withholding of any United States federal
income taxes and (y) such other forms, documentation or certifications, as the
case may be, certifying that it is entitled to an exemption from United States
backup withholding tax with respect to payments under this Agreement and any
Notes;

(2) deliver to the Company and the Administrative Agent two further copies of
any such form or certification on or before the date that any such form or
certification expires or becomes obsolete and after the occurrence of any event
requiring a change in the most recent form or certificate previously delivered
by it to the Company; and

(3) obtain such extensions of time for filing and completing such forms or
certifications as may reasonably be requested by the Company or the
Administrative Agent and agree, to the extent legally entitled to do so, upon
reasonable request by the Company, to provide to the Company (for the benefit of
the Company and the Administrative Agent) such other forms as may be reasonably
required in order to establish the legal entitlement of such Lender to an
exemption from withholding with respect to payments under this Agreement and any
Notes; or

(B) in the case of any Foreign Lender that is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, such Lender shall:

(1) represent to the Company (for the benefit of the Company and the
Administrative Agent) that it is not a bank within the meaning of
Section 881(c)(3)(A) of the Code;

(2) agree to furnish to the Company on or before the date on which such Foreign
Lender becomes a Lender under this Agreement, with a copy to the Administrative
Agent, (x) two certificates substantially in the form of Exhibit C (any such
certificate a “U.S. Tax Compliance Certificate”) and (y) two accurate and
complete original signed copies of Internal Revenue Service Form W-8BEN-E or
W-8BEN, as applicable, or successor applicable form certifying to such Lender’s
legal entitlement at the date of such certificate to an exemption from U.S.
withholding tax under the provisions of Section 871(h) or Section 881(c) of the
Code with respect to payments to be made under this Agreement and any Notes (and
to deliver to the Company and the

 

117



--------------------------------------------------------------------------------

Administrative Agent two further copies of such form or certificate on or before
the date it expires or becomes obsolete and after the occurrence of any event
requiring a change in the most recently provided form or certificate and, if
necessary, obtain any extensions of time reasonably requested by the Company or
the Administrative Agent for filing and completing such forms or certificates);
and

(3) agree, to the extent legally entitled to do so, upon reasonable request by
the Company, to provide to the Company (for the benefit of the Company and the
Administrative Agent) such other forms as may be reasonably required in order to
establish the legal entitlement of such Lender to an exemption from withholding
with respect to payments under this Agreement and any Notes; or

(C) in the case of any Lender that is a foreign intermediary or flow-through
entity for U.S. federal income tax purposes, such Lender shall:

(1) on or before the date on which such Foreign Lender becomes a Lender under
this Agreement, deliver to the Company and the Administrative Agent two accurate
and complete original signed copies of United States Internal Revenue Service
Form W-8IMY or successor applicable form; and

(x) with respect to each beneficiary or member of such Lender that is a bank
within the meaning of Section 881(c)(3)(A) of the Code, on or before the date on
which such Foreign Lender becomes a Lender under this Agreement, also deliver to
the Company and the Administrative Agent two duly completed copies of United
States Internal Revenue Service Form W-8BEN-E or W-8BEN, as applicable
(certifying that such beneficiary or member is a resident of the applicable
country within the meaning of the income tax treaty between the United States
and that country), Form W-8ECI or Form W-9, or successor applicable form, as the
case may be, in each case certifying that each such beneficiary or member is
entitled to receive all payments under this Agreement and any Notes without
deduction or withholding of any United States federal income taxes and such
other forms, documentation or certifications, as the case may be, certifying
that each such beneficiary or member is entitled to an exemption from United
States backup withholding tax with respect to all payments under this Agreement
and any Notes; and

 

118



--------------------------------------------------------------------------------

(y) with respect to each beneficiary or member of such Lender that is not a bank
within the meaning of Section 881(c)(3)(A) of the Code, represent to the Company
(for the benefit of the Company and the Administrative Agent) that such
beneficiary or member is not a bank within the meaning of Section 881(c)(3)(A)
of the Code, and also deliver to the Company and the Administrative Agent on or
before the date on which such Foreign Lender becomes a Lender under this
Agreement, two accurate and complete original signed copies of Internal Revenue
Service Form W-9, or successor applicable form, certifying that each such
beneficiary or member is entitled to receive all payments under this Agreement
and any Notes without deduction or withholding of any United States federal
income taxes, or two U.S. Tax Compliance Certificates from each beneficiary or
member and two accurate and complete original signed copies of Internal Revenue
Service Form W-8BEN-E or W-8BEN, as applicable, or successor applicable form,
certifying to such beneficiary’s or member’s legal entitlement at the date of
such certificate to an exemption from U.S. withholding tax under the provisions
of Section 871(h) or Section 881(c) of the Code with respect to payments to be
made under this Agreement and any Notes;

(2) deliver to the Company and the Administrative Agent two further copies of
any such forms, certificates or certifications referred to above on or before
the date any such form, certificate or certification expires or becomes
obsolete, or any beneficiary or member changes, and after the occurrence of any
event requiring a change in the most recently provided form, certificate or
certification and, obtain such extensions of time reasonably requested by the
Company or the Administrative Agent for filing and completing such forms,
certificates or certifications; and

(3) agree, to the extent legally entitled to do so, upon reasonable request by
the Company, to provide to the Company (for the benefit of the Company and the
Administrative Agent) such other forms as may be reasonably required in order to
establish the legal entitlement of such Lender (or beneficiary or member) to an
exemption from withholding with respect to payments under this Agreement and any
Notes; and

 

119



--------------------------------------------------------------------------------

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code and any regulations
thereunder, as applicable), such Lender shall deliver to the Company and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Company or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Company or the Administrative Agent as may be
necessary for the Company and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this subclause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement and
any regulations thereunder.

Notwithstanding the foregoing, anything to the contrary, no Lender shall be
required to take any of the foregoing actions in this subsection 4.9(e) if any
change in treaty, law or regulation has occurred after the date such Person
becomes a Lender hereunder (or a beneficiary or member in the circumstances
described in subsection 4.9(e)(ii)(C) above, if later) which renders all such
forms inapplicable or which would prevent such Lender (or such beneficiary or
member) from duly completing and delivering any such form with respect to it and
such Lender so advises the Company and the Administrative Agent. Each Person
that shall become a Lender or a Participant pursuant to subsection 11.6 shall,
upon the effectiveness of the related transfer, be required to provide all of
the forms, certifications and statements required pursuant to this subsection,
provided that in the case of a Participant the obligations of such Participant
pursuant to this subsection 4.9(e) shall be determined as if such Participant
were a Lender except that such Participant shall furnish all such required
forms, certifications and statements to the Lender from which the related
participation shall have been purchased.

(f) Each Lender agrees that if any form or certification it previously delivered
pursuant to subsection 4.9(e) expires or becomes obsolete or inaccurate in any
respect, it shall update such form or certification or promptly notify the
Company and the Administrative Agent in writing of its legal inability to do so.

(g) For purposes of determining withholding Taxes imposed under FATCA, from and
after the Effective Date, each Borrower and the Administrative Agent shall treat
(and the Lenders hereby authorize the Administrative Agent to treat) this
Agreement as not qualifying as a “grandfathered obligation” within the meaning
of Treasury Regulation Section 1.1471-2(b)(2)(i).

(h) The agreements in this subsection 4.9 shall survive the resignation or
replacement of the Administrative Agent or any assignment of rights by, or the
replacement of, a Lender, termination of this Agreement and the payment of the
Loans and all other amounts payable hereunder.

 

120



--------------------------------------------------------------------------------

4.10 Indemnity. Other than with respect to Taxes (other than any Taxes that
represent losses, claims, damages, liabilities or expenses of any kind arising
from any non-Tax claim), which shall be governed solely by subsections 4.8 and
4.9, the Company agrees to indemnify each Lender and to hold each Lender
harmless from any loss or expense which such Lender may sustain or incur (other
than through such Lender’s gross negligence or willful misconduct) as a
consequence of (a) default by any Borrower in making a borrowing of, conversion
into or continuation of Eurocurrency Loans after such Borrower has given a
notice requesting the same in accordance with the provisions of this Agreement,
(b) default by any Borrower in making any prepayment or conversion of
Eurocurrency Loans after such Borrower has given a notice thereof in accordance
with the provisions of this Agreement or (c) the making of a payment or
prepayment of Eurocurrency Loans or the conversion of Eurocurrency Loans on a
day which is not the last day of an Interest Period with respect thereto
(including, without limitation, as a result of a request by any Borrower
pursuant to subsection 11.1(d)). Such indemnification may include an amount
equal to the excess, if any, of (i) the amount of interest which would have
accrued on the amount so prepaid, or converted, or not so borrowed, converted or
continued, for the period from the date of such prepayment or conversion or of
such failure to borrow, convert or continue to the last day of the applicable
Interest Period (or, in the case of a failure to borrow, convert or continue,
the Interest Period that would have commenced on the date of such failure) in
each case at the applicable rate of interest for such Eurocurrency Loans
provided for herein (excluding, however, the Applicable Margin included therein,
if any) over (ii) the amount of interest (as reasonably determined by such
Lender) which would have accrued to such Lender on such amount by placing such
amount on deposit for a comparable period with leading banks in the interbank
Eurocurrency market. If any Lender becomes entitled to claim any amounts under
the indemnity contained in this subsection 4.10, it shall provide prompt notice
thereof to the Company, through the Administrative Agent, certifying (x) that
one of the events described in clause (a), (b) or (c) has occurred and
describing in reasonable detail the nature of such event, (y) as to the loss or
expense sustained or incurred by such Lender as a consequence thereof and (z) as
to the amount for which such Lender seeks indemnification hereunder and a
reasonably detailed explanation of the calculation thereof. Such a certificate
as to any indemnification pursuant to this subsection submitted by such Lender,
through the Administrative Agent, to the Company shall be conclusive in the
absence of demonstrable error. This covenant shall survive the termination of
this Agreement and the payment of the Loans and all other amounts payable
hereunder.

4.11 Certain Rules Relating to the Payment of Additional Amounts. (a) Upon the
request, and at the expense, of the Company, each Lender to which any Borrower
is required to pay any additional amount pursuant to subsection 4.8 or 4.9, and
any Participant in respect of whose participation such payment is required,
shall reasonably afford the Company the opportunity to contest, and reasonably
cooperate with the Company in contesting, the imposition of any Non-Excluded Tax
giving rise to such payment; provided that (i) such Lender shall not be required
to afford the Company the opportunity to so contest unless the Company shall
have confirmed in writing to such Lender its obligation to pay such amounts
pursuant to this Agreement and (ii) the Company shall reimburse such Lender for
its reasonable attorneys’ and accountants’ fees and disbursements incurred in so
cooperating with the Company in contesting the imposition of such Non-Excluded
Tax; provided, however, that notwithstanding the foregoing no Lender shall be
required to afford the Company the opportunity to contest, or cooperate with the
Company in contesting, the imposition of any Non-Excluded Taxes, if such Lender
in good faith determines that to do so would have an adverse effect on it.

 

121



--------------------------------------------------------------------------------

(b) If a Lender changes its applicable lending office (other than pursuant to
paragraph (c) below) and the effect of such change, as of the date of such
change, would be to cause a Borrower to become obligated to pay any additional
amount under subsection 4.8 or 4.9, such Borrower shall not be obligated to pay
such additional amount.

(c) If a condition or an event occurs which would, or would upon the passage of
time or giving of notice, result in the payment of any additional amount to any
Lender by any Borrower pursuant to subsection 4.8 or 4.9, such Lender shall
promptly notify the Company and the Administrative Agent and shall take such
steps as may reasonably be available to it to mitigate the effects of such
condition or event (which shall include efforts to rebook the Loans held by such
Lender at another lending office, or through another branch or an affiliate, of
such Lender); provided that such Lender shall not be required to take any step
that, in its reasonable judgment, would be materially disadvantageous to its
business or operations or would require it to incur additional costs (unless the
Company agrees to reimburse such Lender for the reasonable incremental
out-of-pocket costs thereof).

(d) If any Borrower shall become obligated to pay additional amounts pursuant to
subsection 4.8 or 4.9 and any affected Lender shall not have promptly taken
steps necessary to avoid the need for payments under subsection 4.8 or 4.9, the
Company shall have the right, for so long as such obligation exists, (i) with
the assistance of the Administrative Agent, to seek one or more substitute
Lenders reasonably satisfactory to the Administrative Agent and the Company to
purchase the affected Loan, in whole or in part, at an aggregate price no less
than such Loan’s principal amount plus accrued interest, and assume the affected
obligations under this Agreement, or (ii) upon at least four Business Days’
irrevocable notice to the Administrative Agent, to prepay the affected Loan, in
whole or in part, subject to subsection 4.10, without premium or penalty. In the
case of the substitution of a Lender, the Company, the Administrative Agent, the
affected Lender, and any substitute Lender shall execute and deliver an
appropriately completed Assignment and Assumption pursuant to subsection 11.6(b)
to effect the assignment of rights to, and the assumption of obligations by, the
substitute Lender; provided that any fees required to be paid by subsection
11.6(b) in connection with such assignment shall be paid by the Company or the
substitute Lender. In the case of a prepayment of an affected Loan, the amount
specified in the notice shall be due and payable on the date specified therein,
together with any accrued interest to such date on the amount prepaid. In the
case of each of the substitution of a Lender and of the prepayment of an
affected Loan, the Company shall first pay the affected Lender any additional
amounts owing under subsections 4.8 and 4.9 (as well as any commitment fees and
other amounts then due and owing to such Lender, including, without limitation,
any amounts under this subsection 4.11) prior to such substitution or
prepayment.

 

122



--------------------------------------------------------------------------------

(e) If the Administrative Agent or any Lender receives a refund directly
attributable to Taxes for which any Borrower has made additional payments
pursuant to subsection 4.8(a) or 4.9, the Administrative Agent or such Lender,
as the case may be, shall promptly pay such refund (together with any interest
with respect thereto received from the relevant taxing authority) to such
Borrower (but only to the extent of indemnity payments made, or additional
amounts paid, by such Borrower under subsection 4.8(a) or 4.9 with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) incurred by the Administrative Agent or such Lender, and
without interest (other than as specified above); provided, however, that each
Borrower agrees promptly to return such refund (together with any interest with
respect thereto due to the relevant taxing authority) (free of all Non-Excluded
Taxes) to the Administrative Agent or the applicable Lender, as the case may be,
upon receipt of a notice that such refund is required to be repaid to the
relevant taxing authority. Notwithstanding anything to the contrary in this
subsection, in no event will the Administrative Agent or applicable Lender be
required to pay any amount to any Borrower pursuant to this subsection the
payment of which would place the Administrative Agent or such Lender in a less
favorable net after-Tax position than the Administrative Agent or such Lender
would have been in if the indemnification payments or additional amounts giving
rise to such refund had never been paid. This subsection shall not be construed
to require the Administrative Agent or any Lender to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to any Borrower or any other Person.

(f) The obligations of a Lender or Participant under this subsection 4.11 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, termination of this
Agreement and the payment of the Loans and all amounts payable hereunder.

SECTION 5. REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and each Lender to amend and restate the
Existing Credit Agreement on the Effective Date and to honor any Request for
Credit Extension on the Effective Date and thereafter, except as otherwise
provided in subsection 5.21, the Company hereby represents and warrants, on the
Effective Date, and on the date of each Credit Extension thereafter, to the
Administrative Agent and each Lender that:

5.1 Financial Condition. The audited consolidated balance sheets of Holding and
its consolidated Subsidiaries as of December 31, 2014, December 31, 2015 and
December 31, 2016 and the related consolidated statements of income,
shareholders’ equity and cash flows for the fiscal years ended on such dates,
reported on by and accompanied by unqualified reports from Ernst & Young LLP,
present fairly, in all material respects, the consolidated financial condition
as at such date, and the consolidated results of operations and consolidated
cash flows for the respective fiscal years then ended, of Holding and its
consolidated Subsidiaries. The unaudited consolidated balance sheet of Holding
and its consolidated Subsidiaries as at September 30, 2017, and the related
unaudited consolidated statements of income and cash flows for the nine-month
period ended on such date, present fairly, in all material respects, the
consolidated financial condition as at such date, and the consolidated results
of operations and consolidated cash flows for the nine-month period then ended,
of Holding and its consolidated Subsidiaries (subject to the omission of
footnotes and normal year-end audit and other adjustments). All such

 

123



--------------------------------------------------------------------------------

financial statements, including the related schedules and notes thereto, have
been prepared in accordance with GAAP consistently applied throughout the
periods covered thereby (except with respect to the schedules and notes thereto,
as approved by a Responsible Officer of the Company, and disclosed in any such
schedules and notes). During the period from December 31, 2016 to and including
the Effective Date, there has been no sale, transfer or other disposition by
Holding and its consolidated Subsidiaries of any material part of the business
or property of Holding and its consolidated Subsidiaries, taken as a whole, and
no purchase or other acquisition by any of them of any business or property
(including any Capital Stock of any other Person) material in relation to the
consolidated financial condition of Holding and its consolidated Subsidiaries,
taken as a whole, in each case, which is not reflected in the foregoing
financial statements or in the notes thereto and has not otherwise been
disclosed in writing to the Lenders on or prior to the Effective Date.

5.2 No Change; Solvent. (a) Since December 31, 2016, except as and to the extent
disclosed on Schedule 5.2, there has been no development or event relating to or
affecting any Loan Party which has had or would be reasonably expected to have a
Material Adverse Effect, and (b) as of the Effective Date, after giving effect
to the incurrence of the Indebtedness pursuant hereto, each Borrower is Solvent.

5.3 Existence; Compliance with Law. Each of the Loan Parties (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has the requisite power and authority, and
the legal right, to own and operate its property, to lease the property it
operates as lessee and to conduct the business in which it is currently engaged,
except to the extent that the failure to have such legal right would not be
reasonably expected to have a Material Adverse Effect, (c) is duly qualified as
a foreign organization and in good standing under the laws of each jurisdiction
where its ownership, lease or operation of property or the conduct of its
business requires such qualification, other than in such jurisdictions where the
failure to be so qualified and in good standing would not be reasonably expected
to have a Material Adverse Effect, and (d) is in compliance with all
Requirements of Law, except to the extent that the failure to comply therewith
would not, in the aggregate, be reasonably expected to have a Material Adverse
Effect.

5.4 Power; Authorization; Enforceable Obligations. Each Loan Party has the
requisite power and authority, and the legal right, to make, deliver and perform
the Loan Documents to which it is a party and, in the case of each Borrower, to
obtain Credit Extensions hereunder, and each Loan Party has taken all necessary
corporate action to authorize the execution, delivery and performance of the
Loan Documents to which it is a party and, in the case of each Borrower, to
authorize the Credit Extensions on the terms and conditions of this Agreement,
any Notes and the Letter of Credit Applications. No consent or authorization of,
filing with, notice to or other similar act by or in respect of, any
Governmental Authority or any other Person is required to be obtained or made by
or on behalf of any Loan Party in connection with the execution, delivery,
performance, validity or enforceability of the Loan Documents to which it is a
party or, in the case of each Borrower, with the Credit Extensions hereunder,
except for (a) consents, authorizations, notices and filings described in
Schedule 5.4, all of which have been obtained or made prior to the Effective
Date, (b) filings to perfect the Liens created by the Security Documents,
(c) filings pursuant to the Assignment of Claims Act of 1940, as amended (31
U.S.C. § 3727 et seq.), in respect of Accounts of the Company and its
Subsidiaries the

 

124



--------------------------------------------------------------------------------

Obligor in respect of which is the United States of America or any department,
agency or instrumentality thereof and (d) consents, authorizations, notices and
filings which the failure to obtain or make would not reasonably be expected to
have a Material Adverse Effect. This Agreement has been duly executed and
delivered by each Borrower, and each other Loan Document to which any Loan Party
is a party will be duly executed and delivered on behalf of such Loan Party.
This Agreement constitutes a legal, valid and binding obligation of each
Borrower, and each other Loan Document to which any Loan Party is a party when
executed and delivered will constitute a legal, valid and binding obligation of
such Loan Party, enforceable against such Loan Party in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

5.5 No Legal Bar. The execution, delivery and performance of the Loan Documents
by any of the Loan Parties, the Credit Extensions hereunder and the use of the
proceeds thereof (a) will not violate any Requirement of Law or Contractual
Obligation of such Loan Party in any respect that would reasonably be expected
to have a Material Adverse Effect and (b) will not result in, or require, the
creation or imposition of any Lien (other than the Liens permitted by subsection
8.3) on any of its properties or revenues pursuant to any such Requirement of
Law or Contractual Obligation.

5.6 No Material Litigation. No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of the Company, threatened by or against Holding or any of its Subsidiaries or
against any of their respective properties or revenues, (a) except as described
on Schedule 5.6, which is so pending or threatened at any time on or prior to
the Effective Date and relates to any of the Loan Documents or any of the
transactions contemplated hereby or thereby or (b) which would be reasonably
expected to have a Material Adverse Effect.

5.7 No Default. Neither the Company nor any of its Subsidiaries is in default
under or with respect to any of its Contractual Obligations in any respect which
would be reasonably expected to have a Material Adverse Effect. No Default or
Event of Default has occurred and is continuing.

5.8 Ownership of Property; Liens. Each of the Company and its Subsidiaries has
good record and marketable title in fee simple to, or a valid leasehold interest
in, all its real property, and good title to, or a valid leasehold interest in,
all its other property except, in each case, to the extent such lack of
ownership would not constitute a Material Adverse Effect, and none of such
property is subject to any Lien, except for Liens permitted by subsection 8.3.
Except for the Excluded Properties, the Mortgaged Properties as listed on
Schedule 5.8 together constitute all the material real properties owned by the
Loan Parties as of the Effective Date.

5.9 Intellectual Property. The Company and each of its Subsidiaries owns, or has
the legal right to use, all United States patents, patent applications,
trademarks, trademark applications, trade names, copyrights, technology,
know-how and processes necessary for each of them to conduct its business as
currently conducted (the “Intellectual Property”) except for those the failure
to own or have such legal right to use would not be reasonably expected to have

 

125



--------------------------------------------------------------------------------

a Material Adverse Effect. Except as provided on Schedule 5.9, no claim has been
asserted and is pending by any Person challenging or questioning the use of any
such Intellectual Property or the validity or effectiveness of any such
Intellectual Property, nor does the Company know of any such claim, and, to the
knowledge of the Company, the use of such Intellectual Property by the Company
and its Subsidiaries does not infringe on the rights of any Person, except for
such claims and infringements which in the aggregate, would not be reasonably
expected to have a Material Adverse Effect.

5.10 No Burdensome Restrictions. Neither the Company nor any of its Subsidiaries
is in violation of any Requirement of Law or Contractual Obligation of or
applicable to the Company or any of its Subsidiaries that would be reasonably
expected to have a Material Adverse Effect.

5.11 Taxes. To the knowledge of the Company, each of Holding and its
Subsidiaries has filed or caused to be filed all United States federal income
tax returns and all other material tax returns which are required to be filed
and has paid (a) all taxes shown to be due and payable on such returns and
(b) all taxes shown to be due and payable on any assessments of which it has
received notice made against it or any of its property (including, without
limitation, the Mortgaged Properties) and all other taxes, fees or other charges
imposed on it or any of its property by any Governmental Authority (other than
any (i) taxes, fees or other charges with respect to which the failure to pay,
in the aggregate, would not have a Material Adverse Effect or (ii) taxes, fees
or other charges the amount or validity of which are currently being contested
in good faith by appropriate proceedings diligently conducted and with respect
to which reserves in conformity with GAAP have been provided on the books of
Holding or its Subsidiaries, as the case may be); and no tax Lien has been
filed, and no claim is being asserted, with respect to any such tax, fee or
other charge.

5.12 Federal Regulations. No part of the proceeds of any Credit Extensions will
be used for any purpose which violates the provisions of the Regulations of the
Board, including without limitation, Regulation T, Regulation U or Regulation X
of the Board. If requested by any Lender or the Administrative Agent, the
Company will furnish to the Administrative Agent and each Lender a statement to
the foregoing effect in conformity with the requirements of FR Form G-3 or FR
Form U-1, referred to in said
Regulation U.

5.13 ERISA. During the five year period prior to each date as of which this
representation is made, or deemed made, with respect to any Plan (or, with
respect to clause (f) or (h) below, as of the date such representation is made
or deemed made), none of the following events or conditions, either individually
or in the aggregate, has resulted or is reasonably likely to result in a
Material Adverse Effect: (a) a Reportable Event; (b) the determination that any
Single Employer Plan or Multiemployer Plan is considered an at-risk plan or a
plan in endangered or critical status within the meaning of Sections 430, 431
and 432 of the Code or Sections 303, 304 and 305 of ERISA; (c) any noncompliance
with the applicable provisions of ERISA or the Code; (d) a termination of a
Single Employer Plan (other than a standard termination pursuant to
Section 4041(b) of ERISA); (e) a Lien on the property of the Company or its
Subsidiaries in favor of the PBGC or a Plan (other than the Lien granted to the
PBGC pursuant to the PBGC Letter Agreement); (f) any Underfunding with respect
to any Single Employer Plan; (g) a complete or partial withdrawal from any
Multiemployer Plan by the

 

126



--------------------------------------------------------------------------------

Company or any Commonly Controlled Entity; (h) any liability of the Company or
any Commonly Controlled Entity under ERISA if the Company or any such Commonly
Controlled Entity were to withdraw completely from all Multiemployer Plans as of
the annual valuation date most closely preceding the date on which this
representation is made or deemed made; or (i) the Insolvency of any
Multiemployer Plan. There have been no transactions that resulted or could
reasonably be expected to result in any liability to the Company or any Commonly
Controlled Entity under Section 4069 of ERISA or Section 4212(c) of ERISA that
would, singly or in the aggregate, constitute a Material Adverse Effect.

5.14 Collateral. Upon execution and delivery thereof by the parties thereto, the
Guarantee and Collateral Agreement and the Mortgages will be effective to create
or continue (to the extent described therein) in favor of the Administrative
Agent, for the ratable benefit of the Lenders, a legal, valid and enforceable
security interest in the Collateral described therein, except as may be limited
by applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally, general equitable principles (whether considered in a proceeding in
equity or at law) and an implied covenant of good faith and fair dealing. When
(a) the actions specified in Schedule 3 to the Guarantee and Collateral
Agreement have been duly taken, (b) all applicable Instruments, Chattel Paper
and Documents a security interest in which is perfected by possession have been
delivered to, and/or are in the continued possession of, the Administrative
Agent, (c) all Deposit Accounts, Electronic Chattel Paper and Pledged Stock
(each as defined in the Guarantee and Collateral Agreement and to the extent
required therein) a security interest in which is required to be or is perfected
by “control” (as described in the Uniform Commercial Code as in effect in the
State of New York from time to time) are under the “control” of the
Administrative Agent and (d) the Mortgages have been duly recorded, the security
interests granted pursuant thereto shall constitute (to the extent described
therein) a perfected security interest in, all right, title and interest of each
pledgor or mortgagor (as applicable) party thereto in the Collateral described
therein with respect to such pledgor or mortgagor (as applicable).
Notwithstanding any other provision of this Agreement, capitalized terms which
are used in this subsection 5.14 and not defined in this Agreement are so used
as defined in the applicable Security Document.

5.15 Investment Company Act; Other Regulations. No Borrower is an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act. No Borrower is subject to regulation
under any Federal or State statute or regulation (other than Regulation X of the
Board) which limits its ability to incur Indebtedness as contemplated hereby. No
Loan Party nor any of their respective Subsidiaries nor, to the knowledge of the
Borrowers, any of their respective directors, officers, employees, agents, or
Affiliates is or is owned or controlled by any Persons that are: (i) currently
the subject of any Sanctions, (ii) is located, organized or residing in any
Designated Jurisdiction, or (iii) is or has been (within the previous five
(5) years) engaged in any transaction with any Person who is now or was then the
subject of Sanctions or who is located, organized or residing in any Designated
Jurisdiction. No Loan, nor the proceeds from any Loan, has been or will be used,
directly or indirectly, to lend, contribute, provide or has or will otherwise
made available to fund any activity or business in any Designated Jurisdiction
or to fund any activity or business of any Person located, organized or residing
in any Designated Jurisdiction or who is the subject of any Sanctions, or in any
other manner that will result in any violation by any Person (including any
Lender, any Arranger, any Book Manager, the Administrative Agent, any L/C
Issuer, the Swing

 

127



--------------------------------------------------------------------------------

Line Lender or the Swing Line Euro Tranche Lender) of Sanctions or
Anti-Corruption Laws. The Company and its Subsidiaries have implemented and
maintain in effect policies and procedures designed to ensure compliance in all
material respects by the Company, its Subsidiaries and their respective
directors, officers and employees with Anti-Corruption Laws and applicable
Sanctions that are applicable to each such Person and have conducted their
businesses in compliance in all material respects therewith.

5.16 Subsidiaries. Schedule 5.16 sets forth all the Subsidiaries of Holding at
the Effective Date, the jurisdiction of their incorporation or formation and the
direct or indirect percentage ownership interest of Holding, or of the Company,
as applicable, as set forth therein.

5.17 Purpose of Loans. The proceeds of the Loans shall be used by the Borrowers
(a) to finance the working capital and business requirements of, and for general
corporate purposes of the Company and its Subsidiaries, including the financing
of acquisitions permitted hereunder, and (b) as an extension and continuation of
the indebtedness under, and to amend and restate, the Existing Credit Agreement
and to pay certain transaction fees and expenses with respect to this Agreement.

5.18 Environmental Matters. Except as set forth on Schedule 5.18, and other than
exceptions to any of the following that would not, individually or in the
aggregate, reasonably be expected to give rise to a Material Adverse Effect:

(a) The Company and its Subsidiaries: (i) are, and within the period of all
applicable statutes of limitation have been, in compliance with all applicable
Environmental Laws; (ii) hold all Environmental Permits (each of which is in
full force and effect) required for any of their current operations or for any
property owned, leased, or otherwise operated by any of them and reasonably
expect to timely obtain all such Environmental Permits required for planned
operations; (iii) are, and within the period of all applicable statutes of
limitation have been, in compliance with all of their Environmental Permits; and
(iv) have no reason to believe that: any of their Environmental Permits will not
be timely renewed or complied with; any additional Environmental Permits that
may be required of any of them will not be timely granted or complied with; or
that compliance with any Environmental Law that is applicable to any of them
will not be timely attained and maintained.

(b) Materials of Environmental Concern have not been transported, disposed of,
emitted, discharged, or otherwise released or threatened to be released, to or
at any real property presently or formerly owned, leased or operated by the
Company or any of its Subsidiaries or at any other location, which could
reasonably be expected to (i) give rise to liability of the Company or any of
its Subsidiaries under any applicable Environmental Law or (ii) interfere with
the Company’s planned or continued operations.

(c) There is no judicial, administrative, or arbitral proceeding (including any
notice of violation or alleged violation) under any Environmental Law to which
the Company or any of its Subsidiaries is, or to the knowledge of the Company or
any of its Subsidiaries will be, named as a party that is pending or, to the
knowledge of the Company or any of its Subsidiaries, threatened.

 

128



--------------------------------------------------------------------------------

(d) Neither the Company nor any of its Subsidiaries has received any written
request for information, or been notified that it is a potentially responsible
party, under the federal Comprehensive Environmental Response, Compensation, and
Liability Act or any similar Environmental Law, or received any other written
request for information with respect to any Materials of Environmental Concern.

(e) Neither the Company nor any of its Subsidiaries has entered into or agreed
to any consent decree, order, or settlement or other agreement, nor is subject
to any judgment, decree, or order or other agreement, in any judicial,
administrative, arbitral, or other forum, relating to compliance with or
liability under any Environmental Law.

5.19 No Material Misstatements. The written information, reports, financial
statements, exhibits and schedules furnished by or on behalf of the Company to
the Administrative Agent, the Other Representatives and the Lenders in
connection with the negotiation of any Loan Document or included therein or
delivered pursuant thereto, taken as a whole, did not contain as of the
Effective Date any material misstatement of fact and did not omit to state as of
the Effective Date any material fact necessary to make the statements therein,
in the light of the circumstances under which they were made, not materially
misleading in their presentation of the Company and its Subsidiaries taken as a
whole. It is understood that (a) no representation or warranty is made
concerning the forecasts, estimates, pro forma information, projections and
statements as to anticipated future performance or conditions, and the
assumptions on which they were based, contained in any such information,
reports, financial statements, exhibits or schedules, except that as of the date
such forecasts, estimates, pro forma information, projections and statements
were generated, (i) such forecasts, estimates, pro forma information,
projections and statements were based on the good faith assumptions of the
management of the Company and (ii) such assumptions were believed by such
management to be reasonable and (b) such forecasts, estimates, pro forma
information and statements, and the assumptions on which they were based, may or
may not prove to be correct.

5.20 Labor Matters. There are no strikes pending or, to the knowledge of the
Company, reasonably expected to be commenced against the Company or any of its
Subsidiaries which, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect. The hours worked and payments made
to employees of the Company and each of its Subsidiaries have not been in
violation of any applicable laws, rules or regulations, except where such
violations would not reasonably be expected to have a Material Adverse Effect.

5.21 Representations as to Foreign Obligors. Each of the Company and each
Foreign Obligor represents and warrants to the Administrative Agent and the
Lenders that:

(a) Such Foreign Obligor is subject to civil and commercial Laws with respect to
its obligations under this Agreement and the other Loan Documents to which it is
a party (collectively as to such Foreign Obligor, the “Applicable Foreign
Obligor Documents”), and the execution, delivery and performance by such Foreign
Obligor of the Applicable Foreign Obligor Documents constitute and will
constitute private and commercial acts and not public or governmental acts.
Neither such Foreign Obligor nor any of its property has any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) under the laws of the jurisdiction in which such Foreign Obligor
is organized and existing in respect of its obligations under the Applicable
Foreign Obligor Documents.

 

129



--------------------------------------------------------------------------------

(b) The Applicable Foreign Obligor Documents are in proper legal form under the
Laws of the jurisdiction in which such Foreign Obligor is organized and existing
for the enforcement thereof against such Foreign Obligor under the Laws of such
jurisdiction, and to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Applicable Foreign Obligor Documents. It is not
necessary to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Applicable Foreign Obligor Documents that the
Applicable Foreign Obligor Documents be filed, registered or recorded with, or
executed or notarized before, any court or other authority in the jurisdiction
in which such Foreign Obligor is organized and existing or that any registration
charge or stamp or similar tax be paid on or in respect of the Applicable
Foreign Obligor Documents or any other document, except for (i) any such filing,
registration, recording, execution or notarization as has been made or is not
required to be made until the Applicable Foreign Obligor Document or any other
document is sought to be enforced and (ii) any charge or tax as has been timely
paid.

(c) There is no tax, levy, impost, duty, fee, assessment or other governmental
charge, or any deduction or withholding, imposed by any Governmental Authority
in or of the jurisdiction in which such Foreign Obligor is organized and
existing either (i) on or by virtue of the execution or delivery of the
Applicable Foreign Obligor Documents or (ii) on any payment to be made by such
Foreign Obligor pursuant to the Applicable Foreign Obligor Documents, except for
Excluded Taxes and except as has been disclosed to the Administrative Agent, in
each case so long as (x) each Lender that is entitled to an exemption from or
reduction of withholding Tax with respect of payments made to it under any
Applicable Foreign Obligor Document from the applicable Borrower complies with
the requirements of subsection 4.9(e), (y) in the case of each Lender under the
Revolving Euro Tranche Facility, such Lender is either (A) a “bank” for the
purposes of section 991 of the Income Tax Act 2007 of the United Kingdom and is
within the charge to UK corporation tax as respects the payments or (B) a Treaty
Lender and the relevant Designated Borrower has received confirmation from HM
Revenue & Customs that it is authorized to make payments to that Treaty Lender
without a withholding tax deduction in connection with the Revolving Euro
Tranche Facility and such confirmation has not expired or been withdrawn, and
(z) in the case of each Lender under the Revolving Yen Tranche Facility, such
Lender is either (A) a bank organized under the laws of Japan or a branch of
such a Japanese bank or (B) a bank organized under the laws of the United States
or a state thereof and a “bank” as referred to in Article 11, Paragraph 3(c)(i)
of the Convention between the Government of Japan and the Government of the
United States of America for the Avoidance of Double Taxation and the Prevention
of Fiscal Evasion with respect to Taxes on Income.

 

130



--------------------------------------------------------------------------------

(d) The execution, delivery and performance of the Applicable Foreign Obligor
Documents executed by such Foreign Obligor are, under applicable foreign
exchange control regulations of the jurisdiction in which such Foreign Obligor
is organized and existing, not subject to any notification or authorization
except (i) such as have been made or obtained or (ii) such as cannot be made or
obtained until a later date (provided that any notification or authorization
described in clause (ii) shall be made or obtained as soon as is reasonably
practicable).

(e) In the case of each Borrower permitted to borrow under the Revolving Yen
Tranche Facility, such Person (i) either (A) had paid-in-capital (shihon kin)
greater than ¥300,000,000 as of the Effective Date or (B) had a net worth
greater than ¥1,000,000,000 as of the last day of the most recently ended fiscal
year of such Borrower, (ii) is not and has not been classified as an Anti-Social
Group, (iii) does not have and has not had any Anti-Social Relationship and
(iv) does not engage and has not engaged in Anti-Social Conduct, whether
directly or indirectly through a third party.

5.22 EEA Financial Institutions. No Loan Party is an EEA Financial Institution.

5.23 Borrower ERISA Status. Each Borrower represents and warrants as of the
Effective Date that such Borrower is not and will not be using “plan assets”
(within the meaning of 29 CFR § 2510.3-101, as modified by Section 3(42) of
ERISA) of one or more Benefit Plans in connection with the Loans, the Letters of
Credit, the Bankers’ Acceptances or the Commitments.

SECTION 6. CONDITIONS PRECEDENT

6.1 Conditions to Effectiveness. This Agreement shall become effective as an
amendment and restatement of the Existing Credit Agreement on the date on which
the following conditions precedent shall have been satisfied or waived:

(a) Loan Documents. The Administrative Agent shall have received the following:

(i) counterparts of this Agreement, duly executed and delivered by a Responsible
Officer of each Borrower and a duly authorized officer of each other party
hereto;

(ii) Notes duly executed and delivered by the Borrowers in favor of each Lender
requesting Notes;

(iii) counterparts of the Guarantee and Collateral Agreement, duly executed and
delivered by a duly authorized officer of each Loan Party party thereto and a
duly authorized officer of each other party hereto;

(iv) an Acknowledgement and Consent in the form attached to the Guarantee and
Collateral Agreement, duly executed and delivered by each Issuer (as defined
therein), if any, that is not a Loan Party;

(v) except to the extent permitted to be delivered pursuant to subsection 7.11,
a Mortgage (or amendment and restated mortgage with respect to existing
Mortgaged Properties) with respect to each Mortgaged Property, in each case duly
executed and delivered by a Responsible Officer of the Loan Party signatory
thereto; and

 

131



--------------------------------------------------------------------------------

(vi) any documentation and other information requested by the Administrative
Agent or any Lender within 10 Business Days prior to the Effective Date in order
to comply with requirements of regulatory authorities under applicable know your
customer and anti-money laundering rules and regulations including the USA
PATRIOT Act.

(b) Financial Information. The Lenders shall have received copies of and shall
be reasonably satisfied, in form and substance, with the financial statements
referred to in subsection 5.1.

(c) Consents, Licenses and Approvals. The Administrative Agent shall have
received a certificate of a Responsible Officer of the Company stating that all
consents, authorizations, notices and filings referred to in Schedule 5.4 are in
full force and effect or have the status described therein, and the
Administrative Agent shall have received evidence thereof reasonably
satisfactory to it.

(d) Lien Searches. The Administrative Agent shall have received the results of a
recent search by a Person reasonably satisfactory to the Administrative Agent,
of the Uniform Commercial Code filings which have been filed with respect to
personal property of Intermediate Holding, and the Company and their respective
Subsidiaries in any of the jurisdictions set forth in Schedule 6.1(d), and the
results of such search shall not reveal any liens other than liens permitted by
subsection 8.3.

(e) Legal Opinions. The Administrative Agent shall have received the following
executed legal opinions (each in form and substance reasonably satisfactory to
the Administrative Agent):

(i) the executed legal opinion of Alston & Bird LLP, special New York counsel to
each of Intermediate Holding, the Company and the other Loan Parties;

(ii) the executed legal opinion of Lauren S. Tashma, counsel to each of
Intermediate Holding, the Company and certain other Loan Parties;

(iii) the executed legal opinion of Anderson Mōri & Tomotsune, special Japanese
counsel to Graphic Packaging International Japan Ltd.;

(iv) the executed legal opinion of Bird & Bird, LLP, special English counsel and
special Netherlands counsel to Graphic Packaging International Limited and
Graphic Packaging International Europe Holdings B.V., respectively; and

(v) except to the extent permitted to be delivered pursuant to subsection 7.11,
the executed legal opinions of special counsel to the Loan Parties in each
jurisdiction where a Loan Party is organized that is not included above or where
any Mortgaged Property is located.

(f) Closing Certificates. The Administrative Agent shall have received (i) a
certificate from a Responsible Officer of the Company, dated as of the Effective
Date, certifying that the conditions specified in subsections 6.1(q), 6.1(r),
6.1(s), 6.2(a) and 6.2(b) have been satisfied, and (ii) a certificate of the
chief financial officer or treasurer (or equivalent officer) of the Company
certifying that the Company and its Subsidiaries, taken as a whole, will be
Solvent after giving effect to this Agreement and the initial Credit Extensions
made hereunder.

 

132



--------------------------------------------------------------------------------

(g) Actions to Perfect Liens. The Administrative Agent shall have received
evidence in form and substance reasonably satisfactory to it that all filings,
recordings, registrations and other actions, including, without limitation, the
filing of duly executed financing statements (on Form UCC-1), amendments or
continuations in each jurisdiction set forth on Schedule 6.1(g), necessary or,
in the reasonable opinion of the Administrative Agent, advisable to perfect, or
maintain perfection of, the Liens created by the Security Documents, shall have
been completed or shall be ready to be completed promptly following the
Effective Date, and all agreements, statements and other documents relating
thereto shall be in form and substance reasonably satisfactory to the
Administrative Agent.

(h) Pledged Stock; Stock Powers; Pledged Notes; Endorsements. The Administrative
Agent shall have received:

(i) the certificates, if any, representing the Pledged Stock under (and as
defined in) the Guarantee and Collateral Agreement not already in the possession
of the Administrative Agent, or that are necessary to correct a certificate in
the possession of the Administrative Agent evidencing such Pledged Stock
(whether the identity of the record owner or issuer, the number or type of
shares, or otherwise), together with an undated stock power (or appropriate
transfer document) for each such certificate executed in blank by a duly
authorized officer of the pledgor thereof; and

(ii) the promissory notes representing each of the Pledged Notes under (and as
defined in) the Guarantee and Collateral Agreement not already in the possession
of the Administrative Agent, duly endorsed as required by the Guarantee and
Collateral Agreement.

(i) Mortgaged Property Support Documents. The Administrative Agent shall have
received, with respect to each Mortgaged Property:

(i) except to the extent permitted to be delivered pursuant to subsection 7.11
with respect to the real properties commonly known as (A) 10146 FM 3129, Queen
City, Texas and (B) 4278 Mike Padgett Highway, Augusta, Georgia, completed
“Life-of-Loan” FEMA Standard Flood Hazard Determination (together with a notice
about special flood hazard area status and flood disaster assistance duly
executed by each Loan Party relating thereto);

(ii) except to the extent permitted to be delivered pursuant to subsection 7.11,
to the extent title insurance is required with respect thereto (as indicated on
Schedule 5.8), fully paid American Land Title Association Lender’s Extended
Coverage title insurance policies, with endorsements and in amounts reasonably
acceptable to the Administrative Agent, issued, coinsured and reinsured by title
insurers reasonably acceptable to the Administrative Agent, insuring (among
other things) the applicable Mortgage related thereto to be a valid first and
subsisting Lien on the property described therein (it being acknowledged and
agreed, however, that the Loan Parties shall not be required to deliver any new
surveys in order to obtain any survey coverage under any such title insurance
policies); and

 

133



--------------------------------------------------------------------------------

(iii) to the extent requested by the Administrative Agent and except to the
extent permitted to be delivered pursuant to subsection 7.11, copies of any
existing surveys.

(j) Fees. The Administrative Agent and the Lenders shall have received all fees
and expenses required to be paid or delivered by the Company to them on or prior
to the Effective Date, including, without limitation, the fees referred to in
subsection 4.3; provided that if the Effective Date is not a Business Day then
such condition may be satisfied by the Company making arrangements satisfactory
to the Administrative Agent for the payment of such fees and expenses on the
Initial Funding Date.

(k) Loan Notice. The Administrative Agent shall have received a Loan Notice of
the Company, dated on or before the Effective Date, with appropriate insertions
and attachments, reasonably satisfactory in form and substance to the
Administrative Agent, executed by a Responsible Officer of the Company.

(l) Payment of Amounts under Existing Credit Agreement. The Administrative Agent
shall have received, concurrently with the closing, payment of all outstanding
principal in respect of the Term A Loans (each as defined in the Existing Credit
Agreement) and all unpaid and accrued interest and fees under the Existing
Credit Agreement; provided that if the Effective Date is not a Business Day then
such condition may be satisfied by the Company making arrangements satisfactory
to the Administrative Agent for the payment of such amounts on the Initial
Funding Date.

(m) Corporate Proceedings of the Loan Parties. The Administrative Agent shall
have received a copy of the resolutions, in form and substance reasonably
satisfactory to the Administrative Agent, of the Board of Directors of each Loan
Party authorizing, as applicable, (i) the execution, delivery and performance of
this Agreement, any Notes and the other Loan Documents to which it is or will be
a party as of the Effective Date, (ii) the Credit Extensions to such Loan Party
(if any) contemplated hereunder and (iii) the granting by it of the Liens to be
created, or the affirmation and continuation of Liens already granted, pursuant
to the Security Documents to which it is prior to the date hereof or will be a
party as of the Effective Date, certified by the Secretary or an Assistant
Secretary of such Loan Party as of the Effective Date, which certificate shall
be in form and substance reasonably satisfactory to the Administrative Agent and
shall state that the resolutions thereby certified have not been amended,
modified (except as any later such resolution may modify any earlier such
resolution), revoked or rescinded and are in full force and effect.

(n) Incumbency Certificates of the Loan Parties. The Administrative Agent shall
have received a certificate of each Loan Party, dated on or about the Effective
Date, as to the incumbency and signature of the officers of such Loan Party
executing any Loan Document, reasonably satisfactory in form and substance to
the Administrative Agent, executed by a Responsible Officer and the Secretary or
any Assistant Secretary of such Loan Party.

 

134



--------------------------------------------------------------------------------

(o) Governing Documents. The Administrative Agent shall have received copies of
the certificate or articles of incorporation and by-laws (or other similar
governing documents serving the same purpose) of each Loan Party, certified on
or about the Effective Date as complete and correct copies thereof by the
Secretary or an Assistant Secretary of such Loan Party.

(p) Insurance. The Administrative Agent shall have received evidence in form and
substance reasonably satisfactory to it that all of the requirements of
subsection 7.5 of this Agreement and subsection 5.2.2 of the Guarantee and
Collateral Agreement shall have been satisfied, including certificates of
insurance and endorsements, naming the Administrative Agent, on behalf of the
Lenders, as an additional insured or lenders loss payee, as the case may be,
under all insurance policies maintained with respect to the assets and
properties of the Loan Parties that constitute Collateral.

(q) No Material Adverse Effect. Since December 31, 2016 there shall not have
occurred a Material Adverse Effect.

(r) No Material Litigation. No litigation, liability, obligations relating to
environmental matters (including asbestos), inquiry, investigation, injunction
or restraining order shall be pending, entered or threatened that would
reasonably be expected to have a Material Adverse Effect.

(s) Partnership Transaction. The Partnership Transaction shall have been
consummated, or shall be consummated substantially simultaneously with the
effectiveness of this Agreement on the Effective Date.

Without limiting the generality of the provisions of the last paragraph of
subsection 10.3, for purposes of determining compliance with the conditions
specified in this subsection 6.1, each Lender that has signed this Agreement
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to a Lender unless the Administrative
Agent shall have received notice from such Lender prior to the proposed
Effective Date specifying its objection thereto.

6.2 Conditions to all Credit Extensions. The obligation of each Lender or L/C
Issuer, as the case may be, to honor any Request for Credit Extension (other
than a Loan Notice requesting only a conversion of Loans to the other Type, or a
continuation of Eurocurrency Loans and except as otherwise provided in
subsection 2.6(b)) is subject to satisfaction or waiver of the following
conditions precedent:

(a) Representations and Warranties. Each of the representations and warranties
made by any Loan Party pursuant to this Agreement or any other Loan Document (or
in any amendment, modification or supplement hereto or thereto) to which it is a
party, and each of the representations and warranties contained in any
certificate

 

135



--------------------------------------------------------------------------------

furnished at any time by or on behalf of any Loan Party pursuant to this
Agreement or any other Loan Document, shall (except to the extent that they
relate to a particular date, in which case they shall remain true and correct as
of such particular date) be true and correct in all material respects (or in all
respects if otherwise already qualified by materiality or Material Adverse
Effect) on and as of such date as if made on and as of such date, provided that
for purposes of this subsection 6.2, the representations and warranties
contained in subsection 5.1 shall be deemed to refer to the most recent
statements (of both Holding and its consolidated Subsidiaries and the Company
and its consolidated Subsidiaries) furnished pursuant to subsection 7.1(a) and
(b), respectively.

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the Credit Extensions
requested to be made on such date.

(c) Requests for Credit Extensions. The Administrative Agent and, if applicable,
the applicable L/C Issuer, the Swing Line Lender or the Swing Line Euro Tranche
Lender shall have received a Request for Credit Extension in accordance with the
requirements hereof.

(d) Alternative Currencies. In the case of a Credit Extension to be denominated
in an Alternative Currency, there shall not have occurred any change in national
or international financial, political or economic conditions or currency
exchange rates or exchange controls that in the reasonable opinion of the
Administrative Agent, the Required Revolving Lenders, the Required Euro Tranche
Lenders, the Required Yen Tranche Lenders, the applicable L/C Issuer or the
Swing Line Euro Tranche Lender, as applicable, would make it impracticable for
such Credit Extension to be denominated in the relevant Alternative Currency.

(e) Designated Borrowers. If the applicable Borrower is a Designated Borrower,
then the conditions of subsection 2.8 to the designation of such Borrower as a
Designated Borrower shall have been met to the satisfaction of the
Administrative Agent.

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurocurrency Loans)
submitted by any Borrower shall constitute a representation and warranty that
the conditions contained in this subsection 6.2 have been satisfied on and as of
the date of the applicable Credit Extension.

SECTION 7. AFFIRMATIVE COVENANTS

The Company hereby agrees that, from and after the Effective Date and so long as
any Commitments remain in effect, and thereafter until payment in full of the
Loans, all L/C-BA Obligations and any other amount then due and owing to any
Lender or the Administrative Agent hereunder and under any Note and termination
or expiration of all Letters of Credit and all Bankers’ Acceptances, the Company
shall and (except in the case of delivery of financial information, reports and
notices) shall cause each of its Subsidiaries to:

 

136



--------------------------------------------------------------------------------

7.1 Financial Statements. Furnish to the Administrative Agent for delivery to
each Lender (and the Administrative Agent agrees to make and so deliver such
copies):

(a) as soon as available, but in any event not later than the 90th day following
the end of each fiscal year of Holding ending on or after December 31, 2017, a
copy of (i) the consolidated balance sheet of Holding and its consolidated
Subsidiaries as at the end of such year and the related consolidated statements
of operations, changes in common stockholders’ equity and cash flows for such
year, (ii) if the Company is not a Wholly Owned Subsidiary of Holding or such
statements are otherwise required to be filed with the SEC, the consolidated
balance sheet of Company and its consolidated Subsidiaries as at the end of such
year and the related consolidated statements of operations, changes in common
stockholders’ equity and cash flows for such year, setting forth in the case of
each financial statement referenced in the foregoing clauses (i) and (ii), in
comparative form the figures for and as of the end of the previous year, all
reported on without a “going concern” or like qualification or exception, or
qualification arising out of the scope of the audit, by Ernst & Young LLP or
other independent certified public accountants of nationally recognized standing
not unacceptable to the Administrative Agent in its reasonable judgment (it
being agreed that the furnishing of Holding’s Annual Report on Form 10-K for
such year, as filed with the SEC, will satisfy the Company’s obligation under
this subsection 7.1(a) with respect to such year to the extent it includes all
of the financial statements described in the foregoing clauses (i) and (ii)
except with respect to the requirement that such financial statements be
reported on without a “going concern” or like qualification or exception, or
qualification arising out of the scope of the audit) and (iii) to the extent the
financial statements referenced in the foregoing clause (ii) are not required to
be delivered, the unaudited consolidated balance sheet of the Company and its
consolidated Subsidiaries as at the end of such year and the related unaudited
consolidated statements of operations, changes in common stockholders’ equity
and cash flows of the Company and its consolidated Subsidiaries for such year,
setting forth in the case of each financial statement referenced in this clause
(iii), in comparative form the figures for and as of the end of the previous
year, all of the financial statements referenced in this clause (iii) being
certified by a Responsible Officer of each of Holding and the Company as being
fairly stated in all material respects; and

(b) as soon as available, but in any event not later than the 45th day following
the end of each of the first three quarterly periods of each fiscal year of
Holding, (i) the unaudited consolidated balance sheet of Holding and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of operations and cash flows of Holding and
its consolidated Subsidiaries for such quarter and the portion of the fiscal
year through the end of such quarter and (ii) if the Company is not a Wholly
Owned Subsidiary of Holding or such statements are otherwise required to be
filed with the SEC, the unaudited consolidated balance sheet of the Company and
its consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of operations and cash flows of the Company
and its consolidated Subsidiaries for such quarter and the portion of the fiscal
year through the end of such quarter, all of the financial statements referenced
in the foregoing clauses (i) and (ii) being certified by a Responsible Officer
of each of Holding and the Company as being fairly stated in all material
respects (subject to normal year-end audit and other adjustments) (it being
agreed that the furnishing of Holding’s Quarterly Report on Form 10-Q for such
quarter, as filed with the SEC, will satisfy the Company’s obligations under
this subsection 7.1(b) with respect to such quarter to the extent it includes
all of the financial statements described in the foregoing clauses (i) and
(ii));

 

137



--------------------------------------------------------------------------------

all such financial statements delivered pursuant to subsection 7.1(a) or (b) to
be (and, in the case of any financial statements delivered pursuant to
subsection 7.1(b) shall be certified by a Responsible Officer of each of Holding
and the Company as being) complete and correct in all material respects in
conformity with GAAP and to be (and, in the case of any financial statements
delivered pursuant to subsection 7.1(b) shall be certified by a Responsible
Officer of each of Holding and the Company as being) prepared in reasonable
detail in accordance with GAAP applied consistently throughout the periods
reflected therein and with prior periods that began on or after the Effective
Date (except as approved by such accountants or officer, as the case may be, and
disclosed therein, and except, in the case of any financial statements delivered
pursuant to subsection 7.1(b), for the absence of certain notes).

7.2 Certificates; Other Information. Furnish to the Administrative Agent for
delivery to each Lender (and the Administrative Agent agrees to make and so
deliver such copies):

(a) concurrently with the delivery of the financial statements and reports
referred to in subsections 7.1(a) and (b), a certificate signed by a Responsible
Officer of each of Holding and the Company (i) stating that, to the best of such
Responsible Officer’s knowledge, each of Holding, the Company and their
respective Subsidiaries during such period has observed or performed all of its
covenants and other agreements, and satisfied every condition, contained in this
Agreement or the other Loan Documents to which it is a party to be observed,
performed or satisfied by it, and that such Responsible Officer has obtained no
knowledge of any Default or Event of Default, except, in each case, as specified
in such certificate, and (ii) setting forth the calculations required to
determine (w) compliance with all covenants set forth in subsection 8.1, (x) the
Consolidated Total Leverage Ratio for the purpose of determining the applicable
pricing level in the Pricing Grid, (y) the Consolidated Total Leverage Ratio for
the purpose of the RP Calculation and (z) the Consolidated Senior Secured
Leverage Ratio relating to the end of the fiscal quarter for which such
financial statements and reports are delivered (which delivery may, unless the
Administrative Agent or a Lender requests executed originals, be by electronic
communication, including facsimile or e-mail, and shall be deemed to be an
original authentic counterpart thereof for all purposes);

(b) as soon as available, but in any event not later than the 90th day after the
beginning of each fiscal year of the Company, commencing with the fiscal year
beginning January 1, 2018, a copy of the projections by the Company of the
operating budget and cash flow budget of the Company and its Subsidiaries for
such fiscal year, such projections to be accompanied by a certificate of a
Responsible Officer of the Company to the effect that such Responsible Officer
believes such projections to have been prepared on the basis of reasonable
assumptions;

(c) within five Business Days after the same are sent, copies of all financial
statements and reports which Holding or the Company sends to its public security
holders, and within five Business Days after the same are filed, copies of all
financial statements and periodic reports which Holding or the Company may file
with the SEC;

 

138



--------------------------------------------------------------------------------

(d) within five Business Days after the same are filed, copies of all
registration statements and any amendments and exhibits thereto, which Holding
or the Company may file with the SEC, and such other documents or instruments as
may be reasonably requested by the Administrative Agent in connection therewith;
and

(e) promptly, such additional financial and other information as any Lender may
from time to time reasonably request and that the Company may obtain or prepare
without undue burden or expense and/or would not vitiate any attorney-client or
other legally recognized privilege.

Documents required to be delivered pursuant to subsection 7.1(a) or (b) or
subsection 7.2(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed on Schedule A, or
otherwise files such documents with the SEC using the EDGAR platform; or (ii) on
which such documents are posted on the Company’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Company shall deliver paper copies
of such documents to the Administrative Agent or any Lender upon its request to
the Company to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Company shall notify the Administrative Agent and each Lender (by
facsimile or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. The Administrative Agent shall have no obligation to
request the delivery of or to maintain paper copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Company with any such request by a Lender for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

Each Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Other Representatives may, but shall not be obligated to, make available to the
Lenders and the L/C Issuers materials and/or information provided by or on
behalf of any Borrower hereunder (collectively, “Borrower Materials”) by posting
the Borrower Materials on Debt Domain, IntraLinks, Syndtrak or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to Holding, the Company or their respective
securities. The Company hereby agrees that if, and for long as the Company is
the issuer of any outstanding debt or equity securities that are registered
(w) all Borrower Materials that are to be made available to Public Lenders shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Company shall be deemed to have
authorized the Administrative Agent, the Other Representatives, the L/C Issuers
and the Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to Holding, the Company or their respective securities for purposes of
United States Federal and state securities laws (provided, however, that any
such Borrower Materials shall be treated as set forth in subsection 11.18); (y)
all Borrower Materials

 

139



--------------------------------------------------------------------------------

marked “PUBLIC” by the Company are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z) the
Administrative Agent and the Other Representatives shall treat any Borrower
Materials that are not marked “PUBLIC” by the Company as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.”
Notwithstanding the foregoing, the Company shall be under no obligation to make
any Borrower Materials “PUBLIC”.

7.3 Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
obligations of whatever nature, except where the amount or validity thereof is
currently being contested in good faith by appropriate proceedings diligently
conducted and reserves in conformity with GAAP with respect thereto have been
provided on the books of Holding or any of its Subsidiaries, as the case may be,
and/or except where the non-payment thereof would not have a Material Adverse
Effect.

7.4 Conduct of Business and Maintenance of Existence. Continue to engage in
business of the same general type as conducted by the Company and its
Subsidiaries on the Effective Date, taken as a whole, and preserve, renew and
keep in full force and effect its legal existence and take all reasonable action
to maintain all rights, privileges and franchises necessary or desirable in the
normal conduct of the business of the Company and its Subsidiaries, taken as a
whole, except as otherwise expressly permitted pursuant to subsection 8.5,
provided that the Company and its Subsidiaries shall not be required to maintain
any such rights, privileges or franchises, if the failure to do so would not
reasonably be expected to have a Material Adverse Effect; and comply with all
Contractual Obligations and Requirements of Law except to the extent that
failure to comply therewith, in the aggregate, would not reasonably be expected
to have a Material Adverse Effect.

7.5 Maintenance of Property; Insurance. (a) Keep all property useful and
necessary in the business of the Company and its Subsidiaries, taken as a whole,
in good working order and condition; (b) maintain with financially sound and
reputable insurance companies insurance on all property material to the business
of the Company and its Subsidiaries, taken as a whole, in at least such amounts
and against at least such risks (but including in any event public liability,
product liability and business interruption) as are usually insured against in
the same general area by companies engaged in the same or a similar business;
(c) furnish to the Administrative Agent, upon written request, certificates of
insurance evidencing such insurance; and (d) without limiting the foregoing, at
all times other than during any Collateral Release Period, (i) maintain, if
available, fully paid flood hazard insurance with respect to each Mortgaged
Property containing a Building that is located in a special flood hazard area,
as designated by FEMA, on such terms and in such amounts as required by Flood
Insurance Laws or as otherwise reasonably required by the Administrative Agent
(but in no event shall the Administrative Agent require something less than the
terms and amounts required by Flood Insurance Laws), (ii) upon request, furnish
to the Administrative Agent evidence of the renewal of all such policies, and
(iii) furnish to the Administrative Agent written notice of any redesignation by
FEMA of any such Building into or out of a special flood hazard area promptly
upon obtaining knowledge of such redesignation.

 

140



--------------------------------------------------------------------------------

7.6 Inspection of Property; Books and Records; Discussions. Keep proper books of
records and account in which full, complete and correct entries in conformity
with GAAP and all material Requirements of Law shall be made of all dealings and
transactions in relation to its business and activities; and permit
representatives of any Lender to visit and inspect any of its properties and
examine and, to the extent reasonable, make abstracts from any of its books and
records and to discuss the business, operations, properties and financial and
other condition of the Company and its Subsidiaries with officers and employees
of the Company and its Subsidiaries and with its independent certified public
accountants, in each case at any reasonable time, upon reasonable notice, and as
often as may reasonably be desired and, in the case of discussions with its
independent accountants, after giving the chief financial officer or treasurer
of the Company a reasonable opportunity to be present.

7.7 Notices. Promptly give notice to the Administrative Agent and each Lender
of:

(a) as soon as possible after a Responsible Officer of the Company knows or
reasonably should know thereof, the occurrence of any Default or Event of
Default;

(b) as soon as possible after a Responsible Officer of the Company knows or
reasonably should know thereof, any (i) default or event of default under any
Contractual Obligation of the Company or any of its Subsidiaries, other than as
previously disclosed in writing to the Lenders, or (ii) litigation,
investigation or proceeding which may exist at any time between the Company or
any of its Subsidiaries and any Governmental Authority, which in either case, if
not cured or if adversely determined, as the case may be, would reasonably be
expected to have a Material Adverse Effect;

(c) as soon as possible after a Responsible Officer of the Company knows or
reasonably should know thereof, the occurrence of any default or event of
default under any Indenture;

(d) as soon as possible after a Responsible Officer of the Company knows or
reasonably should know thereof, any litigation or proceeding affecting Holding
or any of its Subsidiaries in which the amount involved (not covered by
insurance) is $75,000,000 or more or in which injunctive or similar relief is
sought that would reasonably be expected to have a Material Adverse Effect;

(e) the following events, as soon as possible and in any event within 30 days
after a Responsible Officer of the Company or any of its Subsidiaries knows or
reasonably should know thereof: (i) the occurrence or expected occurrence of any
Reportable Event with respect to any Single Employer Plan, a failure to make any
required contribution to a Single Employer Plan or Multiemployer Plan, the
creation of any Lien on the property of the Company or its Subsidiaries in favor
of the PBGC (other than matters and Liens described in the PBGC Letter
Agreement) or a Plan or any withdrawal from, or the termination or Insolvency
of, any Multiemployer Plan; (ii) the institution of proceedings or the taking of
any other formal action by the PBGC or the Company or any of its Subsidiaries or
any Commonly Controlled Entity or any Multiemployer Plan which could reasonably
be expected to result in the withdrawal from, or the termination or Insolvency
of, any Single Employer Plan or Multiemployer Plan; provided, however, that no
such notice will be required under clause (i) or (ii) above unless the event
giving rise to such notice, when aggregated with all other such events

 

141



--------------------------------------------------------------------------------

under clause (i) or (ii) above, could be reasonably expected to result in
liability to the Company or its Subsidiaries in an amount that would exceed
$75,000,000; or (iii) each occurrence of an Underfunding under a Single Employer
Plan following the Effective Date that exceeds 20%, in each case, determined as
of the most recent annual valuation date of such Single Employer Plan on the
basis of the actuarial assumptions used to determine the funding requirements of
such Single Employer Plan as of such date;

(f) as soon as possible after a Responsible Officer of the Company knows or
reasonably should know thereof, any material adverse change in the business,
operations, property, condition (financial or otherwise) or prospects of the
Company and its Subsidiaries taken as a whole; and

(g) as soon as possible after a Responsible Officer of the Company knows or
reasonably should know thereof, (i) any release or discharge by the Company or
any of its Subsidiaries of any Materials of Environmental Concern required to be
reported under applicable Environmental Laws to any Governmental Authority,
unless the Company reasonably determines that the total Environmental Costs
arising out of such release or discharge are unlikely to exceed $75,000,000 or
to have a Material Adverse Effect; (ii) any condition, circumstance, occurrence
or event not previously disclosed in writing to the Administrative Agent that
could result in liability under applicable Environmental Laws, unless the
Company reasonably determines that the total Environmental Costs arising out of
such condition, circumstance, occurrence or event are unlikely to exceed
$75,000,000 or to have a Material Adverse Effect, or could reasonably be
expected to result in the imposition of any lien or other material restriction
on the title, ownership or transferability of any facilities and properties
owned, leased or operated by the Company or any of its Subsidiaries; and
(iii) any proposed action to be taken by the Company or any of its Subsidiaries
that would reasonably be expected to subject Holding or any of its Subsidiaries
to any material additional or different requirements or liabilities under
Environmental Laws, unless the Company reasonably determines that the total
Environmental Costs arising out of such proposed action are unlikely to exceed
$75,000,000 or to have a Material Adverse Effect.

Each notice pursuant to this subsection shall be accompanied by a statement of a
Responsible Officer of the Company (and, if applicable, the relevant Commonly
Controlled Entity or Subsidiary) setting forth details of the occurrence
referred to therein and stating what action the Company (or, if applicable, the
relevant Commonly Controlled Entity or Subsidiary) proposes to take with respect
thereto.

7.8 Environmental Laws. (a) (i) Comply substantially with, and require
substantial compliance by all tenants, subtenants, contractors, and invitees
with, all applicable Environmental Laws; (ii) obtain, comply substantially with
and maintain any and all Environmental Permits necessary for its operations as
conducted and as planned; and (iii) require that all tenants, subtenants,
contractors, and invitees obtain, comply substantially with and maintain any and
all Environmental Permits necessary for their operations as conducted and as
planned, with respect to any property leased or subleased from, or operated by
the Company or its Subsidiaries. For purposes of this subsection 7.8(a),
noncompliance shall be deemed not to constitute a breach of this covenant,
provided that, upon learning of any actual or suspected noncompliance, the
Company and any such affected Subsidiary shall promptly undertake reasonable
efforts, if any, to achieve compliance, and provided, further, that in any case
such noncompliance would not reasonably be expected to have a Material Adverse
Effect.

 

142



--------------------------------------------------------------------------------

(b) Promptly comply, in all material respects, with all orders and directives of
all Governmental Authorities regarding Environmental Laws, other than such
orders or directives as to which an appeal or other appropriate contest is or
has been timely and properly taken, is being diligently pursued in good faith,
and as to which appropriate reserves have been established in accordance with
GAAP, and, if the effectiveness of such order or directive has not been stayed,
the pendency of such appeal or other appropriate contest does not give rise to a
Material Adverse Effect.

(c) Maintain, update as appropriate, and implement in all material respects an
ongoing program reasonably designed to ensure that all the properties and
operations of the Company and its Subsidiaries are regularly and reasonably
reviewed by competent professionals to identify and promote compliance with and
to reasonably and prudently manage any liabilities or potential liabilities
under any Environmental Law that may affect the Company or any of its
Subsidiaries, including, without limitation, compliance and liabilities relating
to: discharges to air and water; acquisition, transportation, storage and use of
hazardous materials; waste disposal; repair, maintenance and improvement of
properties; employee health and safety; species protection; and recordkeeping.

7.9 After-Acquired Real Property and Fixtures; Additional Guarantors; Release of
Collateral. (a) At all times other than during any Collateral Release Period,
with respect to any owned real property or fixtures, in each case with a
purchase price or a fair market value of at least $25,000,000, in which the
Company or any of its Domestic Subsidiaries (other than the Philanthropic Fund,
a Receivables Subsidiary or an Excluded Subsidiary; provided that at any time
any such Subsidiary no longer qualifies as an “Excluded Subsidiary”, the Company
shall promptly deliver to the Administrative Agent all documents specified in
this subsection 7.9(a) for such Subsidiary) acquires ownership rights at any
time after the Effective Date, promptly grant to the Administrative Agent, for
the benefit of the Secured Parties, a Lien of record on all such owned real
property and fixtures, substantially in the form of Exhibit B and otherwise upon
terms reasonably satisfactory in form and substance to the Administrative Agent
and in accordance with any applicable requirements of any Governmental Authority
(including, without limitation, any required appraisals of such property under
FIRREA); provided that (i) nothing in this subsection 7.9 shall defer or impair
the attachment or perfection of any security interest in any Collateral covered
by any of the Security Documents which would attach or be perfected pursuant to
the terms thereof without action by the Company, any of its Subsidiaries or any
other Person and (ii) no such Lien shall be required to be granted as
contemplated by this subsection 7.9 on any owned real property or fixtures the
acquisition of which is financed, or is to be financed within any time period
permitted by subsection 8.2(g) or (h), in whole or in part through the
incurrence of Indebtedness permitted by subsection 8.2(g) or (h), until such
Indebtedness is repaid in full (and not refinanced as permitted by subsection
8.2(g) or (h)) or, as the case may be, the Company determines not to proceed
with such financing or refinancing. In connection with any such grant to the
Administrative Agent, for the benefit of the Secured Parties, of a Lien of
record on any such real property in accordance with this subsection, the Company
or such Subsidiary shall deliver or cause to be delivered to the Administrative
Agent (x) a completed

 

143



--------------------------------------------------------------------------------

“Life-of-Loan” Federal Emergency Management Agency Standard Flood Hazard
Determination with respect to such real property (together with a notice about
special flood hazard area status and flood disaster assistance duly executed by
the Company and each other Loan Party relating thereto) and evidence of flood
insurance satisfying the requirements set forth in Section 7.5 and other
flood-related documentation as required by Law and as reasonably required by the
Administrative Agent (but in no event shall the Administrative Agent require
something less than the requirements of the Flood Insurance Laws) and (y) any
surveys, title insurance policies, environmental reports, certificates of
insurance and other documents in connection with such grant of such Lien
obtained by it in connection with the acquisition of such ownership rights in
such real property or as the Administrative Agent shall reasonably request (in
light of the value of such real property and the cost and availability of such
surveys, title insurance policies, environmental reports, certificates and other
documents and whether the delivery of such surveys, title insurance policies,
environmental reports, certificates and other documents would be customary in
connection with such grant of such Lien in similar circumstances).
Notwithstanding anything contained in this Agreement to the contrary, no
Mortgage shall be executed and delivered with respect to any real property
unless and until each Lender (1) has received, at least twenty Business Days
prior to such execution and delivery (or such lesser period of time as may be
permitted by such Lender), the documents described in the preceding clause
(x) and such other documents as it may reasonably request to complete its flood
insurance due diligence and (2) has confirmed to the Administrative Agent that
such Lender’s flood insurance due diligence and flood insurance compliance has
been completed to its satisfaction.

(b) With respect to any Domestic Subsidiary (other than the Philanthropic Fund,
a Receivables Subsidiary or an Excluded Subsidiary, provided that at any time
any such Subsidiary no longer qualifies as an “Excluded Subsidiary”, the Company
shall promptly deliver to the Administrative Agent all documents specified in
this subsection 7.9(b) for such Subsidiary) created or acquired subsequent to
the Effective Date by the Company or any of its Domestic Subsidiaries (other
than a Subsidiary of a Foreign Subsidiary), promptly notify the Administrative
Agent of such occurrence, promptly (i) at all times other than during any
Collateral Release Period, execute and deliver to the Administrative Agent, for
the benefit of the Secured Parties, such amendments to the Guarantee and
Collateral Agreement as the Administrative Agent shall reasonably deem necessary
or reasonably advisable to grant to the Administrative Agent, for the benefit of
the Secured Parties, a perfected first priority security interest (as and to the
extent provided in the Guarantee and Collateral Agreement) in the Capital Stock
of such new Domestic Subsidiary, (ii) at all times other than during any
Collateral Release Period, deliver (or, in the case of a Receivables Subsidiary,
cause to be delivered) to the Administrative Agent the certificates (if any)
representing such Capital Stock, together with undated stock powers, executed
and delivered in blank by a duly authorized officer of the parent corporation of
such new Domestic Subsidiary and (iii) unless such Subsidiary is a Receivables
Subsidiary, cause such new Domestic Subsidiary (A) to become a party to the
Guarantee and Collateral Agreement and (B) at all times other than during any
Collateral Release Period, to take all actions reasonably deemed by the
Administrative Agent to be necessary or advisable to cause the Lien created by
the Guarantee and Collateral Agreement in such new Domestic Subsidiary’s
Collateral to be duly perfected in accordance with all applicable Requirements
of Law, including, without limitation, the filing of financing statements in
such jurisdictions as may be reasonably requested by the Administrative Agent.

 

144



--------------------------------------------------------------------------------

(c) At all times other than during any Collateral Release Period, with respect
to any Foreign Subsidiary (other than a Receivables Subsidiary or an Excluded
Subsidiary, provided that at any time any such Subsidiary no longer qualifies as
an “Excluded Subsidiary”, the Company shall promptly deliver to the
Administrative Agent all documents specified in this subsection 7.9(c) for such
Subsidiary) created or acquired subsequent to the Effective Date by the Company
or any of its Domestic Subsidiaries, the Capital Stock of which is owned
directly by the Company or a Domestic Subsidiary (other than a Receivables
Subsidiary or a Subsidiary of a Foreign Subsidiary), promptly notify the
Administrative Agent of such occurrence, promptly (i) execute and deliver to the
Administrative Agent a new pledge agreement or such amendments to the Guarantee
and Collateral Agreement as the Administrative Agent shall reasonably deem
necessary or reasonably advisable to grant to the Administrative Agent, for the
benefit of the Secured Parties, a perfected first priority security interest (as
and to the extent provided in the Guarantee and Collateral Agreement) in the
Capital Stock of such new Foreign Subsidiary that is owned by the Company or any
of its Domestic Subsidiaries (other than a Receivables Subsidiary or a
Subsidiary of a Foreign Subsidiary) (provided that in no event shall more than
65% of the Capital Stock of any such new Foreign Subsidiary be required to be so
pledged and, provided, further, that no such pledge or security shall be
required with respect to any non-Wholly Owned Foreign Subsidiary to the extent
that the grant of such pledge or security interest would violate the terms of
any agreements under which the Investment by the Company or any of its
Subsidiaries was made therein) and (ii) to the extent reasonably deemed
advisable by the Administrative Agent, deliver to the Administrative Agent the
certificates, if any, representing such Capital Stock, together with undated
stock powers, executed and delivered in blank by a duly authorized officer of
the relevant parent corporation of such new Foreign Subsidiary and take such
other action as may be reasonably deemed by the Administrative Agent to be
necessary or desirable to perfect the Administrative Agent’s security interest
therein.

(d) At all times other than during any Collateral Release Period, at its own
expense, execute, acknowledge and deliver, or cause the execution,
acknowledgement and delivery of, and thereafter register, file or record in an
appropriate governmental office, any document or instrument reasonably deemed by
the Administrative Agent to be necessary or desirable for the creation,
perfection and priority and the continuation of the validity, perfection and
priority of the foregoing Liens or any other Liens created pursuant to the
Security Documents.

(e) [reserved.]

(f) Notwithstanding any other provision of this Agreement or any other Loan
Document, so long as no Default or Event of Default shall have occurred and be
continuing, upon any Collateral Release Date (including after any re-pledge of
the Collateral upon the Collateral Re-Pledge Date pursuant to the proviso in
this paragraph), then, upon the request of the Company, any Lien on the
Collateral of any Loan Party granted to or held by the Administrative Agent (on
behalf of the Secured Parties) under

 

145



--------------------------------------------------------------------------------

any Loan Document shall be released and, upon such request, any Loan Party that
is a party to any Security Document shall be released (collectively, the
“Release”); provided that (x) such Release shall not be effective as to the PBGC
unless such Release is also authorized by the PBGC Letter Agreement or otherwise
by the PBGC and (y) if any Release has occurred, upon any Collateral Re-Pledge
Date thereafter, then promptly (and in any event within 30 days or such longer
period of time as the Administrative Agent determines in its reasonable
discretion) after such Debt Ratings become publicly released by such rating
agencies, or sooner if the Company shall otherwise elect to do so, the Company
shall, and shall cause its Subsidiaries to (i) take action (including the filing
of Uniform Commercial Code and other financing statements) that may be necessary
or advisable in the reasonable opinion of the Administrative Agent to vest in
the Administrative Agent (for the benefit of the Secured Parties) valid and
subsisting Liens on the Collateral other than real property consistent in all
material respects in scope, perfection and priority as those in effect prior to
such release and pursuant to documentation substantially similar to such
documentation in place on or after the Effective Date in accordance with this
subsection 7.9 (including, without limitation, Liens securing PBGC on
substantially the same terms as the Liens granted pursuant to the PBGC Letter
Agreement) and, in the case of any real property previously pledged as Mortgaged
Property or real property acquired on or after the Collateral Release Date as to
which a Lien would have been required to have been granted pursuant to
subsection 7.9(a) had it not been acquired during the Collateral Release Period,
Liens of record consistent with the requirements of subsection 7.9(a), and
(ii) upon the Administrative Agent’s request, deliver to the Administrative
Agent customary opinions of counsel in connection therewith.

7.10 Approvals and Authorizations. Maintain all authorizations, consents,
approvals and licenses from, exemptions of, and filings and registrations with,
each Governmental Authority of the jurisdiction in which each Foreign Obligor is
organized and existing, and all approvals and consents of each other Person in
such jurisdiction, in each case that are required in connection with the Loan
Documents except to the extent the failure to maintain such authorizations,
consents, approvals and licenses would not have a Material Adverse Effect and
would not be reasonably be expected to impair the joint and several liability of
the Company with respect to the obligations of such Foreign Obligor under the
Loan Documents.

7.11 Conditions Subsequent. Shall satisfy the items listed on Schedule 7.11 in
accordance with the requirements thereof.

SECTION 8. NEGATIVE COVENANTS

The Company hereby agrees that, from and after the Effective Date and so long as
the any Commitments remain in effect, and thereafter until payment in full of
the Loans, all L/C-BA Obligations and any other amount then due and owing to any
Lender or the Administrative Agent hereunder and under any Note and termination
or expiration of all Letters of Credit and all Bankers’ Acceptances, the Company
shall not and shall not permit any of its Subsidiaries to, directly or
indirectly:

8.1 Financial Covenants.

 

146



--------------------------------------------------------------------------------

(a) Consolidated Total Leverage Ratio. Permit the Consolidated Total Leverage
Ratio as of the end of any Test Period ending on or after December 31, 2017 to
exceed 4.25 to 1.00; provided that if a single acquisition expressly permitted
by subsection 8.9 with aggregate consideration of more than $100,000,000 occurs
during a fiscal quarter, the Company shall have the right to permit the
Consolidated Total Leverage Ratio to exceed 4.25 to 1.00 during such fiscal
quarter and the subsequent three fiscal quarters (such four fiscal quarters, an
“Elevated Ratio Period”) so long as (i) the Consolidated Total Leverage Ratio
does not exceed 4.50 to 1.00 at any time during the Elevated Ratio Period and
(ii) there is at least one fiscal quarter between Elevated Ratio Periods during
which the Consolidated Total Leverage Ratio is not in excess of 4.25 to 1.00 at
any time.

(b) Maintenance of Consolidated Interest Expense Ratio. Permit the Consolidated
Interest Expense Ratio as of the end of any Test Period ending on or after
December 31, 2017 to be less than 3.00 to 1.00.

8.2 Limitation on Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness (including any Indebtedness of any of its Subsidiaries), except:

(a) (i) Indebtedness of the Borrowers under this Agreement (including
Indebtedness under any Incremental Facilities incurred in compliance with
subsection 2.6); and (ii) Indebtedness of the Loan Parties under the Loan
Documents;

(b) Indebtedness evidenced by the Existing Notes, as the same may be amended,
restated or otherwise modified in accordance with subsection 8.13;

(c) Indebtedness of the Company or any Subsidiary Guarantor incurred to
refinance, in whole or in part, the Existing Notes and any subsequent
refinancings, renewals, extensions or replacements thereof, in each case as the
same may be amended, restated or otherwise modified from time to time in
accordance with subsection 8.13; provided that (i) the amount of such
Indebtedness is not increased except by an amount equal to the premium or other
amounts paid, and fees and expenses incurred, in connection with such
refinancing, refunding, renewal or extension and (ii) such Indebtedness is not
secured, directly or indirectly, by any assets of Intermediate Holding or any
Subsidiary or guaranteed by Subsidiaries that are not Subsidiary Guarantors;

(d) Indebtedness of the Company or any Subsidiary Guarantor, without limitation
as to amount so long as such Indebtedness is incurred at a time when the Company
is in Pro Forma Compliance and no Default shall exist or would occur as a result
therefrom;

(e) Indebtedness of the Company or any Subsidiary Guarantor secured by the
Collateral (for so long as the Obligations are secured thereby and, if the
Obligations are unsecured, the Indebtedness permitted by this subsection 8.2(e)
shall likewise be required to be unsecured) consisting of (i) the Partnership
Transaction Assumed Indebtedness, (ii) other Indebtedness of the Company or any
Subsidiary Guarantor in an aggregate principal amount not to exceed the greater
of (x) $500,000,000 minus the aggregate amount of all

 

147



--------------------------------------------------------------------------------

Incremental Facilities and Incremental Increases in effect at the time of the
incurrence of such Indebtedness and (y) the maximum amount of Indebtedness which
may be incurred at such time without the Consolidated Senior Secured Leverage
Ratio (after giving pro forma effect to such incurrence and all other
transactions to be consummated in connection therewith) exceeding 3.25 to 1.00,
provided, (A) in the case of Indebtedness incurred pursuant to this clause (ii),
that (1) no Default shall exist or will occur as a result from the incurrence of
such Indebtedness, (2) such Indebtedness neither matures nor has a Weighted
Average Life that is prior to the date that is six months after the Termination
Date with respect to the Term A Facility or, if later, the latest Termination
Date with respect to any Incremental Term Facility outstanding at the time such
Indebtedness is incurred, (3) the covenants, events of default and guarantees of
any such Indebtedness, shall not be materially more restrictive to the Company,
when taken as a whole, than the terms of the existing Loans, unless (x) the
Lenders under the existing Loans also receive the benefit of such more
restrictive terms (it being understood to the extent that any covenant is added
for the benefit of any such Indebtedness, no consent shall be required from the
Administrative Agent or any Lender to the extent that such covenant is also
added for the benefit of any corresponding existing Loans), (y) any such
provisions apply after the latest Termination Date applicable to outstanding
Loans at such time, or (z) such terms shall be reasonably satisfactory to the
Administrative Agent and the Company; provided that a certificate of a
Responsible Officer delivered to the Administrative Agent in connection with the
incurrence of such Indebtedness, together with a reasonably detailed description
of the material terms and conditions of such resulting Indebtedness or copies of
the principal documentation relating thereto, stating that the Company has
determined in good faith that such terms and conditions satisfy the foregoing
requirement, shall be conclusive evidence that such terms and conditions satisfy
the foregoing requirement unless the Administrative Agent notifies the Company
within fifteen (15) Business Days that it disagrees with such determination
(including a reasonable description of the basis upon which it disagrees) and
(4) such Indebtedness does not have mandatory prepayment or redemption features
other than (x) amortization permitted by the foregoing clause (2) and (y)
customary asset sale, insurance and condemnation proceeds events, change of
control offers and events of default no more restrictive than the terms of the
existing Loans, except to the extent any such more restrictive provisions apply
after the latest Termination Date existing at such time; provided, that, no such
Indebtedness shall require prepayments from the Net Cash Proceeds from events
triggering prepayments pursuant to subsection 4.2(b) on a greater than pro rata
basis with any Term Loans or Partnership Transaction Assumed Indebtedness then
outstanding that also requires such prepayment; and, (B) in the case of all
Indebtedness permitted by this subsection 8.2(e), that such secured Indebtedness
ranks pari passu with or is junior in right of payment to the Indebtedness under
this Agreement, is guaranteed only by one or more of the Company and the
Guarantors, and is subject to an intercreditor agreement in form and substance
reasonably satisfactory to the Administrative Agent (it being understood and
agreed by all present and subsequent Lenders from time to time party hereto that
the Administrative Agent is hereby authorized to execute and deliver an
intercreditor, collateral agency or similar agreement and security documents
and/or amend the existing Security Documents securing the Obligations in
connection with the grant of a pari passu or junior Lien to secure such

 

148



--------------------------------------------------------------------------------

Indebtedness in form and substance reasonably satisfactory to the Administrative
Agent and that the execution thereof by the Administrative Agent will bind all
holders from time to time of the Obligations and which may provide, among other
things, that the proceeds of any Collateral may be distributed pro rata to the
Obligations and such other Indebtedness and which may provide that the trustee,
administrative agent or collateral agent for such other Indebtedness may
independently exercise rights and remedies with respect to the Collateral upon
an event of default under such other Indebtedness, subject to sharing, notice
and other customary provisions reasonably acceptable to the Administrative
Agent), and any necessary approvals from the PBGC have been received; and,
provided, further that on or prior to the Springing Date (as defined in the
Partnership Transaction Agreement), the Partnership Transaction Assumed
Indebtedness may be unsecured and may be guaranteed by IPC; or (iii) any
refinancing or replacement of the Indebtedness referenced in clauses (i) or (ii)
above, in whole or in part, so long as such refinancing or replacement (x) does
not increase the principal amount of the Indebtedness being refinanced or
replaced except by an amount equal to unpaid accrued interest and fees and
expenses incurred in connection therewith and (y) satisfies the requirements of
subclause (A) of the first proviso following clause (ii) above and, if such
refinancing or replacement is secured by any Collateral, subclause (B) of such
proviso;

(f) Indebtedness of the Company to any Guarantor or, to the extent permitted by
subsection 8.8(f), (l) or (o), any Subsidiary of the Company and of any
Subsidiary of the Company to the Company, any Guarantor or, to the extent
permitted by subsection 8.8(f), (l) or (o), any other Subsidiary of the Company;

(g) Indebtedness of the Company and any of its Subsidiaries incurred to finance
or refinance the acquisition of fixed or capital assets (whether pursuant to a
loan, a Financing Lease or otherwise) otherwise permitted pursuant to this
Agreement, and any other Financing Leases, in an aggregate principal amount at
any one time outstanding in the aggregate as to the Company and its Subsidiaries
not exceeding 10% of the Consolidated Tangible Assets, provided that such
Indebtedness is incurred substantially simultaneously with such acquisition or
within six months after such acquisition or in connection with a refinancing
thereof (and any refinancing, renewals, extensions or replacements thereof in
whole or in part; provided that the amount of such Indebtedness is not increased
at the time of such refinancing, refunding, renewal or extension except by an
amount equal to the premium or other amounts paid, and fees and expenses
incurred, in connection with such refinancing, refunding, renewal or extension);

(h) Indebtedness of the Company and any of its Subsidiaries incurred to finance
or refinance the purchase price of, or Indebtedness of the Company and any of
its Subsidiaries assumed in connection with, any acquisition permitted by
subsection 8.9, provided that (i) such Indebtedness is incurred prior to,
substantially simultaneously with or within six months after such acquisition or
in connection with a refinancing thereof, (ii) such Indebtedness is incurred at
a time when the Company is in Pro Forma Compliance and (iii) immediately after
giving effect to such acquisition no Default or Event of Default shall have
occurred and be continuing (and any refinancing, renewals, extensions or
replacements thereof in whole or in part; provided that the amount of such
Indebtedness is not increased at the time of such refinancing, refunding,
renewal or extension except by an amount equal to the premium or other amounts
paid, and fees and expenses incurred, in connection with such refinancing,
refunding, renewal or extension);

 

149



--------------------------------------------------------------------------------

(i) to the extent that any Indebtedness may be incurred or arise thereunder,
Indebtedness of the Company and its Subsidiaries under Interest Rate Protection
Agreements and under Permitted Hedging Arrangements;

(j) other Indebtedness outstanding or incurred under facilities in existence on
the Effective Date and listed on Schedule 8.2(j), and any refinancings,
refundings, renewals or extensions thereof; provided that the amount of such
Indebtedness is not increased at the time of such refinancing, refunding,
renewal or extension except by an amount equal to the premium or other amounts
paid, and fees and expenses incurred, in connection with such refinancing,
refunding, renewal or extension;

(k) Guarantee Obligations of the Company or any of its Subsidiaries in respect
of Indebtedness of the Company or any of its Subsidiaries (other than any
Receivables Subsidiary) otherwise permitted hereunder;

(l) Indebtedness of the Company or any of its Subsidiaries pursuant to any
Permitted Securitization Transaction;

(m) Indebtedness of Foreign Subsidiaries of the Company (in addition to
Indebtedness of Foreign Subsidiaries of the Company permitted by subsection
8.2(a) and subsection 8.2(j)) not exceeding in the aggregate principal amount at
any one time outstanding as to all such Foreign Subsidiaries the sum of (i)
$200,000,000, plus (ii) 90% of the net book value of all then outstanding
Accounts and accounts receivable of such Foreign Subsidiaries, plus (iii) 60% of
the net book value of all Inventory of such Foreign Subsidiaries;

(n) Indebtedness of the Company or any of its Subsidiaries in respect of Sale
and Leaseback Transactions permitted under subsection 8.11;

(o) Indebtedness of the Company or any of its Subsidiaries incurred to finance
insurance premiums in the ordinary course of business;

(p) Indebtedness of any Foreign Subsidiary of the Company fully supported on the
date of the incurrence thereof by a Foreign Backstop Letter of Credit;

(q) Indebtedness arising from the honoring of a check, draft or similar
instrument against insufficient funds; provided that such Indebtedness is
extinguished within two Business Days of its incurrence and other Indebtedness
incurred pursuant to any Secured Cash Management Agreements;

(r) Indebtedness in respect of Financing Leases which have been funded solely by
Investments of the Company and its Subsidiaries permitted by subsection 8.8(m);

(s) [reserved];

 

150



--------------------------------------------------------------------------------

(t) [reserved];

(u) Guarantee Obligations of the Company and its Subsidiaries in respect of
recourse events in connection with any Permitted Securitization Transaction or
any Permitted Receivables Transaction;

(v) Guarantee Obligations in respect of Indebtedness of a Person in connection
with a joint venture or similar arrangement, and as to all of such Persons does
not at any time (together with any Investments made in accordance with
subsection 8.8(l)) exceed an aggregate principal amount $300,000,000 at any time
outstanding; and

(w) additional unsecured Indebtedness not otherwise permitted by the preceding
clauses of this subsection 8.2 not exceeding $150,000,000 in aggregate principal
amount at any one time outstanding;

provided, in each case, that any Guarantee Obligation of any Loan Party in
respect of Indebtedness of any Subsidiary that is not a Loan Party must be an
Investment permitted by subsection 8.8(f), (l) or (o) or a Guarantee Obligation
permitted by clause (u) above.

For purposes of determining compliance with clauses (j), (m) and (w) of this
subsection 8.2, the amount of any Indebtedness denominated in any currency other
than Dollars shall be calculated based on customary currency exchange rates in
effect in the case of such Indebtedness incurred on or prior to the Effective
Date, on the Effective Date and, in the case of such Indebtedness incurred after
the Effective Date, on the date that such Indebtedness was incurred.

8.3 Limitation on Liens. Create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, except for:

(a) Liens for Taxes, assessments and similar charges not yet delinquent or the
nonpayment of which in the aggregate would not reasonably be expected to have a
Material Adverse Effect, or which are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves with respect
thereto are maintained on the books of the Company or its Subsidiaries, as the
case may be, in conformity with GAAP;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 60 days or which are being contested in good faith by
appropriate proceedings diligently conducted;

(c) Liens of landlords or of mortgagees of landlords arising by operation of law
or pursuant to the terms of real property leases, provided that the rental
payments secured thereby are not yet due and payable;

(d) pledges, deposits or other Liens in connection with workers’ compensation,
unemployment insurance, other social security benefits or other insurance
related obligations (including, without limitation, pledges or deposits securing
liability to insurance carriers under insurance or self-insurance arrangements);

 

151



--------------------------------------------------------------------------------

(e) Liens arising by reason of any judgment, decree or order of any court or
other Governmental Authority, if appropriate legal proceedings which may have
been duly initiated for the review of such judgment, decree or order, are being
diligently prosecuted and shall not have been finally terminated or the period
within which such proceedings may be initiated shall not have expired;

(f) Liens to secure the performance of bids, trade contracts (other than for
borrowed money), obligations for utilities, leases, statutory obligations,
surety and appeal bonds, performance bonds, judgment and like bonds, replevin
and similar bonds and other obligations of a like nature incurred in the
ordinary course of business;

(g) zoning restrictions, easements, rights-of-way, restrictions on the use of
property, other similar encumbrances incurred in the ordinary course of business
and minor irregularities of title, or discrepancies, conflicts in boundary
lines, shortages in area, encroachments or any other facts which a correct
survey would disclose, which do not materially interfere with the ordinary
conduct of the business of the Company and its Subsidiaries taken as a whole;

(h) Liens securing or consisting of Indebtedness of the Company and its
Subsidiaries permitted by subsection 8.2(g) incurred to finance the acquisition
of fixed or capital assets or Indebtedness of the Company and its Subsidiaries
permitted by subsection 8.2(h) incurred to finance the purchase price of, or
assumed in connection with, any acquisition permitted by subsection 8.9,
provided that (i) such Liens shall be created no later than the later of the
date of such acquisition or the date of the incurrence or assumption of such
Indebtedness, and (ii) such Liens do not at any time encumber any property other
than the property financed by such Indebtedness and, in the case of Indebtedness
assumed in connection with any such acquisition, the property subject thereto
immediately prior to such acquisition;

(i) Liens existing on assets or properties at the time of the acquisition
thereof by the Company or any of its Subsidiaries which do not materially
interfere with the use, occupancy, operation and maintenance of structures
existing on the property subject thereto or extend to or cover any assets or
properties of the Company or such Subsidiary other than the assets or property
being acquired;

(j) Liens in existence on the Effective Date and listed in Schedule 8.3(j) and
other Liens securing Indebtedness of the Company and its Subsidiaries permitted
by subsection 8.2(j), provided that no such Lien is spread to cover any
additional property after the Effective Date and that the amount of Indebtedness
secured thereby is not increased except as permitted by subsection 8.2(j);

(k) Liens securing Guarantee Obligations permitted under (i) subsections
8.8(e)(i) and 8.8(e)(iii) and (ii) subsection 8.8(e)(iv) not exceeding in the
case of Liens permitted under this clause (ii) (as to the Company and all of its
Subsidiaries) $5,000,000 in aggregate amount at any time outstanding;

 

152



--------------------------------------------------------------------------------

(l) Liens created pursuant to the Security Documents (including, but not limited
to, Liens created pursuant to the Security Documents to secure Secured Cash
Management Agreements and Secured Hedge Agreements);

(m) Liens created pursuant to and in accordance with any Permitted
Securitization Transaction or any Permitted Receivables Transaction;

(n) Liens in favor of lessees or sublessees of packaging machinery leased or
subleased to customers of the Company and its Subsidiaries on such packaging
machinery and related rights;

(o) any encumbrance or restriction (including, without limitation, put and call
agreements) with respect to the Capital Stock of any joint venture or similar
arrangement pursuant to the joint venture or similar agreement with respect to
such joint venture or similar arrangement, provided that no such encumbrance or
restriction affects in any way the ability of the Company or any of its
Subsidiaries to comply with subsection 7.9(b) or (c);

(p) Liens on property subject to Sale and Leaseback Transactions permitted under
subsection 8.11 and general intangibles related thereto;

(q) easements, rights-of-way, servitudes, restrictive covenants, permits,
licenses, use agreements, surface leases, subsurface leases or other similar
encumbrances (including hunting and recreational leases and leases and other
encumbrances in respect of pipelines, compressor stations and television
antennas) on, over or in respect of timberland, none of which, singly or in the
aggregate, materially adversely affects the operations of the Company and its
Subsidiaries or the value of such timberland;

(r) pay-as-you-harvest timber sales agreements, lump sum timber deeds or sales
agreements and similar encumbrances entered into in the ordinary course of
business;

(s) Liens on property of any Foreign Subsidiary of the Company securing
Indebtedness of such Foreign Subsidiary permitted by subsection 8.2(m);

(t) [reserved];

(u) Liens on Intellectual Property or on foreign patents, trademarks, trade
names, copyrights, technology, know-how or processes; provided that such Liens
result from the granting of licenses in the ordinary course of business to any
Person to use such Intellectual Property or such foreign patents, trademarks,
trade names, copyrights, technology, know-how or processes, as the case may be;

(v) Liens securing any Indebtedness incurred pursuant to subsection 8.2(e)
(including, for the avoidance of doubt, the Partnership Transaction Assumed
Indebtedness);

 

153



--------------------------------------------------------------------------------

(w) Liens securing Guarantee Obligations described in subsection 8.2(v);
provided, however, that such Liens shall be limited to any assets contributed by
the Company or its Subsidiaries to such joint venture or other entity;

(x) Liens (not securing Indebtedness) disclosed by any mortgage loan policy of
title insurance delivered to the Administrative Agent on the Effective Date or
pursuant to subsection 7.9(a); and

(y) Liens not otherwise permitted hereunder, all of which Liens permitted
pursuant to this subsection 8.3(y) secure obligations and Indebtedness not
exceeding (as to the Company and all of its Subsidiaries) in an aggregate amount
at any time outstanding 5% of the Consolidated Tangible Assets at such time.

8.4 Use of Proceeds. Directly or to the Borrowers’ knowledge, indirectly use the
proceeds of the Loans, or lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other Person, (i) to fund
any activities or business of or with any Person, or in any country or
territory, that, at the time of such funding, is, or whose government is, the
subject of Sanctions, (ii) in any other manner that would result in a violation
of Sanctions by any Person (including any Person participating in the Loans,
whether as underwriter, advisor, investor, or otherwise), or (iii) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of the any applicable Anti-Corruption Law.

8.5 Limitation on Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or convey, sell, lease, assign, transfer or
otherwise dispose of, all or substantially all of its property, business or
assets, except:

(a) any Person may be merged or consolidated with or into the Company or any
Person (other than the Company) may be merged or consolidated with or into any
one or more Subsidiaries of the Company; provided that (i) the Subsidiary or
Subsidiaries of the Company shall be the continuing or surviving entity (or, if
not the survivor, the surviving entity, simultaneously with such merger or
consolidation, shall become a Subsidiary), (ii) if such Person is not a
Subsidiary of the Company, such transaction must not effect an acquisition not
permitted under subsection 8.9, (iii) in each instance involving the Company,
the Company shall be the continuing or surviving entity, and (iv) in each
instance involving a Guarantor or a Designated Borrower, either the Guarantor or
the Designated Borrower shall be the continuing or surviving entity, or the
continuing or surviving entity shall become a Guarantor or a Designated Borrower
hereunder and otherwise comply with all applicable terms of subsection 7.9 at
the time of such merger or consolidation;

(b) any Subsidiary of the Company may be merged or consolidated with or into any
other Person in order to effect an acquisition permitted pursuant to
subsection 8.9;

 

154



--------------------------------------------------------------------------------

(c) (i) any Subsidiary Guarantor may sell, lease, transfer or otherwise dispose
of any or all of its assets (upon voluntary liquidation or otherwise) to the
Company or another Subsidiary Guarantor and (ii) any Subsidiary of the Company
(other than any Subsidiary Guarantor) may sell, lease, transfer or otherwise
dispose of any or all of its assets (upon voluntary liquidation or otherwise) to
the Company, any Wholly Owned Subsidiary of the Company or any Subsidiary
Guarantor;

(d) any Subsidiary of the Company may liquidate or dissolve under applicable
corporate statutes if the Company determines in good faith that such liquidation
or dissolution is in the best interests of the Company and is not materially
disadvantageous to the Lenders; and

(e) as expressly permitted by subsection 8.6.

8.6 Limitation on Sale of Assets. Convey, sell, lease, assign, transfer or
otherwise dispose of any of its property, business or assets (including, without
limitation, receivables and leasehold interests), whether now owned or hereafter
acquired, or, in the case of any Subsidiary of the Company, issue or sell any
shares of such Subsidiary’s Capital Stock, to any Person other than the Company
or any Subsidiary Guarantor, except:

(a) the sale or other Disposition of obsolete, worn out or surplus property,
whether now owned or hereafter acquired, in the ordinary course of business, or
the lease of any surplus real property;

(b) the sale or other Disposition of any property (including Inventory) in the
ordinary course of business (including Dispositions of timber properties in
connection with the management thereof or in connection with tax free or similar
exchanges for other properties) or any “fee in lieu” or other disposition of
assets to any governmental authority or agency but that continues in use by the
Company or any Subsidiary;

(c) the sale or discount without recourse for credit risk of accounts
receivable, notes receivable, drafts or other instruments (and intangibles
related thereto) arising in the ordinary course of business, or the conversion
or exchange of accounts receivable into or for notes receivable, drafts or other
instruments in connection with the compromise or collection thereof, including,
without limitation, any such sale or discount made in connection with a supply
chain arrangement involving the Company and/or any of its Subsidiaries and a
buyer of the Inventory of the Company or its Subsidiaries or other receivables
discount program, but in each case excluding any securitization or similarly
structured transaction (including any Permitted Securitization Transaction) (any
such transaction, a “Permitted Receivables Transaction”; provided that, in the
case of any Foreign Subsidiary of the Company, any such sale or discount may be
with recourse if such sale or discount is consistent with customary practice in
such Foreign Subsidiary’s country of business;

 

155



--------------------------------------------------------------------------------

(d) (i) as permitted by subsection 8.5(b), (ii) constituting Investments
permitted by subsection 8.8, (iii) constituting a Restricted Payment permitted
by subsection 8.7 and (iv) pursuant to Sale and Leaseback Transactions permitted
by subsection 8.11;

(e) the sale, transfer or discount of Receivables (and intangibles related
thereto) pursuant to any Permitted Securitization Transaction;

(f) (i) Dispositions of any assets or property by the Company or any of its
Subsidiaries to the Company, any Wholly Owned Subsidiary of the Company, any
Subsidiary Guarantor or any other Subsidiary of the Company; provided that
(i) any such Disposition by the Company shall (x) not be prohibited by
subsection 8.5(a) and (y) be to a Subsidiary Guarantor or to a Subsidiary which
becomes a Guarantor hereunder and otherwise complies with all applicable terms
of subsection 7.9 at the time of such Disposition; provided further that
Dispositions by the Company to any Subsidiary which is not a Subsidiary
Guarantor shall be permitted in an amount, together with the amount of any
Disposition pursuant to the proviso in clause (ii) below, not in excess of
$300,000,000 in the aggregate; (ii) any such Disposition by a Subsidiary
Guarantor of all or substantially all of its assets must be to (A) the Company,
(B) another Subsidiary Guarantor, or (C) a Subsidiary which becomes a Guarantor
hereunder and otherwise complies with all applicable terms of subsection 7.9 at
the time of such Disposition; provided further that any Disposition by a
Subsidiary Guarantor to any Subsidiary which is not a Subsidiary Guarantor shall
be permitted in an amount, together with the amount of any Disposition pursuant
to the proviso in clause (i) above, not in excess of $300,000,000 in the
aggregate, (iii) any such Disposition by a Wholly Owned Subsidiary of the
Company not permitted pursuant to clause (i) or (ii) above shall be to the
Company, a Subsidiary Guarantor or another Wholly Owned Subsidiary of the
Company, and (iv) any such Disposition by a Subsidiary of the Company which is
not a Wholly Owned Subsidiary shall be to the Company or any other Subsidiary;

(g) the abandonment or other Disposition of patents, trademarks or other
intellectual property that are, in the reasonable judgment of the Company, no
longer economically practicable to maintain or useful in the conduct of the
business of the Company and its Subsidiaries taken as a whole;

(h) any Asset Sale by the Company or any of its Subsidiaries, provided that the
Net Cash Proceeds of each such Asset Sale do not exceed $25,000,000 and the
aggregate Net Cash Proceeds of all Asset Sales in any fiscal year made pursuant
to this subsection (h) do not exceed $50,000,000; and

(i) (x) any Asset Sale contemplated on Schedule 8.6(i), or (y) any other Asset
Sales by the Company or any of its Subsidiaries, provided that in the case of
any such Asset Sale under this clause (y), (1) with respect to any Asset Sale
(or group of related Asset Sales) having a purchase price in excess of
$75,000,000 on an individual basis, the Person making such Asset Sale shall
receive not less than 75% of such consideration in the form of cash or Cash
Equivalents; provided that (A) for the purposes of this subclause (1), any
securities received by a Person making an Asset Sale from the applicable
purchaser that are converted into cash within 180 days following the closing of
the applicable Asset Sale shall be deemed to be cash to the extent of the cash
received that is

 

156



--------------------------------------------------------------------------------

applied to prepay Loans or reinvested in accordance with subsection 4.2(b)(ii)
and (B) any liabilities (as shown or included on the Company’s or such
Subsidiary’s most recent balance sheet provided hereunder (or in the footnotes
thereto) of the Company or such Subsidiary) with respect to Indebtedness secured
by a first-priority Lien on the assets subject to such Asset Sale (including,
without limitation, any Financing Lease) that are assumed by the transferee with
respect to the applicable Asset Sale and for which the Company and/or any
applicable Subsidiaries obligated thereunder shall have been validly released by
all applicable creditors in writing shall be deemed to be cash; and (2) the Net
Cash Proceeds of such Asset Sale less the Reinvested Amount is applied in
accordance with subsection 4.2(b)(ii).

8.7 Limitation on Restricted Payments. Declare or pay any dividend (other than
dividends payable solely in Capital Stock (other than Disqualified Stock)) of
Holding, Intermediate Holding or the Company or options, warrants or other
rights to purchase Capital Stock of Holding, Intermediate Holding or the
Company) on, or make any payment on account of, or set apart assets for a
sinking or other analogous fund for, the purchase, redemption, defeasance,
retirement or other acquisition of, any shares of any class of Capital Stock of
the Company or any warrants or options to purchase any such Capital Stock,
whether now or hereafter outstanding, or make any other distribution (other than
distributions payable solely in Capital Stock (other than Disqualified Stock) of
Holding, Intermediate Holding or the Company or options, warrants or other
rights to purchase Capital Stock of Holding, Intermediate Holding or the
Company) in respect thereof (any such dividend, payment, set apart, purchase,
redemption, defeasance, retirement, acquisition or distribution, a “Restricted
Payment”), either directly or indirectly, whether in cash or property or in
obligations of the Company, except that:

(a) the Company may declare and pay cash dividends in an amount sufficient to
allow Holding and/or Intermediate Holding to pay expenses incurred in the
ordinary course of business;

(b) the Company may declare and pay cash dividends in an amount sufficient to
cover reasonable and necessary expenses (including professional fees and
expenses) incurred by Holding and/or Intermediate Holding in connection with
(i) registration, public offerings and exchange listing of equity or debt
securities and maintenance of the same, (ii) compliance with reporting
obligations under, or in connection with compliance with, federal or state laws
or under this Agreement or any of the other Loan Documents and
(iii) indemnification and reimbursement of directors, officers and employees in
respect of liabilities relating to their serving in any such capacity, or
obligations in respect of director and officer insurance (including premiums
therefor);

(c) the Company may declare and pay cash dividends to Intermediate Holding to
pay income Taxes to be paid by Intermediate Holding, Holding and any other
Person that owns any Capital Stock in Intermediate Holding to any taxing
authority imposed on their respective allocable shares of the taxable income of
Intermediate Holding and its Subsidiaries;

(d) [reserved];

 

157



--------------------------------------------------------------------------------

(e) the Company may declare and pay cash dividends in an amount sufficient to
allow Holding and/or Intermediate Holding to pay all fees and expenses incurred
in connection with the transactions expressly contemplated by this Agreement and
the other Loan Documents, and to allow Holding and/or Intermediate Holding to
perform its obligations under or in connection with the Loan Documents to which
it is a party;

(f) the Company may redeem, repurchase, retire, defease or otherwise acquire its
Capital Stock in exchange for, or out of the net cash proceeds of, the
substantially concurrent sale or issuance (other than to a Subsidiary) of its
Capital Stock (other than Disqualified Stock);

(g) the Company may pay any dividend within 60 days after the date of the
declaration of the dividend by Holding if, at the date of declaration, the
dividend payment would have complied with the provisions of this subsection 8.7;

(h) the Company may declare and pay other Restricted Payments so long as (i) the
Company is in Pro Forma Compliance after giving effect thereto, (ii) no Default
or Event of Default exists or would result therefrom and (iii) the aggregate
amount of Restricted Payments previously made pursuant to this subsection 8.7(h)
after October 1, 2014, together with the amount of such proposed Restricted
Payment, does not exceed the sum of (I) $50,000,000 plus (II) 50% of
Consolidated Net Income for the period (taken as one accounting period)
commencing July 1, 2012 through and including the end of the most recent fiscal
quarter for which an Adjustment Date has occurred (or, in the case such
Consolidated Net Income shall be a negative number, 100% of such negative
number) plus (III) 100% of the aggregate Net Cash Proceeds from the issuance or
sale of Capital Stock (other than Disqualified Stock) of the Company (or, to the
extent received by the Company as a capital contribution from Holding or
Intermediate Holding, 100% of the aggregate Net Cash Proceeds from such capital
contribution (other than in exchange for Disqualified Stock)) after the
Effective Date, plus (IV) 100% of the aggregate amount equal to any net
reduction in Investments that are existing as of the Effective Date pursuant to
subsection 8.8(l) or (o) as a result of a return of capital (for the avoidance
of doubt, excluding any reductions as a result of any write down of such
Investments but including any liquidation or sale of such Investment for cash)
plus (V) without duplication of the foregoing, the fair value (as determined in
good faith by the Board of Directors of the Company (or Board of Directors of
Holding, as appropriate) of property or assets received by the Company as
capital contributions to the Company on or after the Effective Date (and for the
avoidance of doubt, from the issuance or sale (other than to a Subsidiary) of
its Capital Stock (other than Disqualified Stock)) after the Effective Date;
provided, that the amount by which Restricted Payments that may be made under
this paragraph (h) is increased as a result of the Partnership Transaction shall
be used solely to fund Restricted Payments to fund the payment of obligations of
Holding and its Subsidiaries arising from the Partnership Transaction and the
documents and instruments executed and delivered in connection therewith; and

(i) so long as no Default or Event of Default exists or would result therefrom
the Company may declare and pay additional Restricted Payments, in an unlimited
amount if the Consolidated Total Leverage Ratio is less than 3.25 to 1.00
(calculated as of the date of such proposed Restricted Payments in accordance
with the definition of “Pro Forma Compliance” after giving effect to such
proposed Restricted Payments).

 

158



--------------------------------------------------------------------------------

For the avoidance of doubt, the aggregate amount of Restricted Payments made
pursuant to subsection 8.7(i) shall not reduce the aggregate amount of
Restricted Payments that are permitted under subsection 8.7(h).

8.8 Limitation on Investments, Loans and Advances. Make any advance, loan,
extension of credit (including the incurrence or assumption of any Guarantee
Obligation) or capital contribution to, or purchase any stock, bonds, notes,
debentures or other securities of or any assets constituting a business unit of,
or make any other investment, in cash or by transfer of assets or property, in
(each an “Investment”), any Person, except:

(a) extensions of trade credit in the ordinary course of business;

(b) Investments in cash and Cash Equivalents;

(c) Investments existing on the Effective Date and described in Schedule 8.8(c),
setting forth the respective amounts of such Investments as of a recent date;

(d) Investments in notes receivable and other instruments and securities
obtained in connection with any Permitted Receivables Transaction and Bond
Prepayments permitted by subsection 8.13(a);

(e) loans and advances to officers, directors or employees of Holding or any of
its Subsidiaries (i) in the ordinary course of business for travel and
entertainment expenses, (ii) existing on the Effective Date and described in
Schedule 8.8(c), (iii) made after the Effective Date for relocation expenses in
the ordinary course of business, (iv) made for other purposes in an aggregate
amount (as to Holding and all of its Subsidiaries) of up to $10,000,000
outstanding at any time and (v) relating to indemnification or reimbursement of
any officers, directors or employees in respect of liabilities relating to their
serving in any such capacity;

(f) (i) Investments by the Company in its Wholly Owned Subsidiaries (other than
any Receivables Subsidiary) and Subsidiary Guarantors and by such Wholly Owned
Subsidiaries and Subsidiary Guarantors in the Company, Wholly Owned Subsidiaries
of the Company (other than any Receivables Subsidiary) and Subsidiary Guarantors
(subject, in the case of any Investments by the Company or any Guarantor in a
Subsidiary that is not a Guarantor, to the limitations set forth in subsection
8.6(f)) and/or (ii) Investments in Intermediate Holding in amounts and for
purposes for which dividends are permitted under subsection 8.7;

(g) acquisitions expressly permitted by subsection 8.9 and, to the extent
otherwise restricted by this subsection 8.8, the Partnership Transaction;

(h) Investments of the Company and its Subsidiaries under Interest Rate
Protection Agreements or under Permitted Hedging Arrangements;

 

159



--------------------------------------------------------------------------------

(i) Investments in the nature of pledges or deposits with respect to leases or
utilities provided to third parties in the ordinary course of business or
otherwise described in subsection 8.3(c), (d) or (f);

(j) Investments representing non-cash consideration received by the Company or
any of its Subsidiaries in connection with any Asset Sale, provided that in the
case of any Asset Sale permitted under subsection 8.6(i), such non-cash
consideration constitutes not more than 25% of the aggregate consideration
received in connection with such Asset Sale and any such non-cash consideration
received by the Company or any of its Domestic Subsidiaries is pledged to the
Administrative Agent for the benefit of the Secured Parties pursuant to the
Security Documents (except to the extent occurring during any Collateral Release
Period);

(k) any Investment by the Company and its Subsidiaries in a Receivables
Subsidiary which, in the judgment of the Company, is prudent and reasonably
necessary in connection with, or otherwise required by the terms of, any
Permitted Securitization Transaction;

(l) Investments by the Company or any of its Subsidiaries in a Person in
connection with a joint venture or similar arrangement (including, without
limitation, Foreign Subsidiaries) in an aggregate amount not to exceed at any
time (together with any Guarantee Obligations permitted by subsection 8.2(v)) an
amount equal to $300,000,000; provided that the Company or such Subsidiary
complies with the provisions of subsection 7.9(b) and (c) hereof, if applicable,
with respect to such ownership interest;

(m) Investments in industrial development or revenue bonds or similar
obligations secured by assets leased to and operated by the Company or any of
its Subsidiaries that were issued in connection with the financing of such
assets, so long as the Company or any such Subsidiary may obtain title to such
assets at any time by optionally canceling such bonds or obligations, paying a
nominal fee and terminating such financing transaction;

(n) Investments representing evidences of Indebtedness, securities or other
property received from another Person by the Company or any of its Subsidiaries
in connection with any bankruptcy proceeding or other reorganization of such
other Person or as a result of foreclosure, perfection or enforcement of any
Lien or exchange for evidences of Indebtedness, securities or other property of
such other Person held by the Company or any of its Subsidiaries; provided that
any such securities or other property received by the Company or any of its
Domestic Subsidiaries (other than a Receivables Subsidiary or a Subsidiary of a
Foreign Subsidiary) is pledged to the Administrative Agent for the benefit of
the Secured Parties pursuant to the Security Documents; and

(o) Investments not otherwise permitted by the preceding clauses of this
subsection 8.8 not to exceed in the aggregate at any time the greater of (i)
$150,000,000 and (ii) 10% of the consolidated total assets of the Company and
its Subsidiaries shown on the consolidated balance sheet of the Company and its
Subsidiaries as of the end of the most recent fiscal quarter for which an
Adjustment Date has occurred, determined on a consolidated basis in accordance
with GAAP.

 

160



--------------------------------------------------------------------------------

8.9 Limitations on Certain Acquisitions. Acquire by purchase or otherwise all
the business or assets of, or stock or other evidences of beneficial ownership
of, any Person (other than, to the extent otherwise restricted by this
subsection 8.9, the Partnership Transaction), except that the Company and its
Subsidiaries shall be allowed to make any such acquisitions so long as, on the
date of consummation thereof, immediately before, and after giving effect to,
such acquisition, (a) no Event of Default shall have occurred and be continuing;
provided that if such acquisition is a Limited Conditionality Acquisition
financed with proceeds of a substantially concurrent incurrence of Indebtedness
under an Incremental Facility, the satisfaction of the condition set forth in
this clause (a) shall (to the extent requested by the Company and agreed by the
Administrative Agent and the Lenders and the Additional Lenders under such
Incremental Facility) be determined on the date of the execution of the
definitive purchase agreement, merger agreement or other acquisition agreement
governing such Limited Conditionality Acquisition (so long as no Event of
Default under any of subsection 9(a) or (f) shall have occurred and be
continuing at the time of the consummation of such Limited Conditionality
Acquisition or would result therefrom) and (b) if the aggregate cash
consideration paid by the Company and its Subsidiaries for such acquisition
exceeds $100,000,000, the Company shall be in Pro Forma Compliance; provided
that if such acquisition is a Limited Conditionality Acquisition financed with
proceeds of a substantially concurrent incurrence of Indebtedness under an
Incremental Facility, the satisfaction of the condition set forth in this clause
(b) shall (to the extent requested by the Company and agreed by the
Administrative Agent and the Lenders and the Additional Lenders under such
Incremental Facility) be determined on the date of the execution of the
definitive purchase agreement, merger agreement or other acquisition agreement
governing such Limited Conditionality Acquisition.

8.10 [Reserved.]

8.11 Limitation on Sale and Leaseback Transactions. Enter into any arrangement
with any Person providing for the leasing by the Company or any of its
Subsidiaries of real or personal property which has been or is to be sold or
transferred by the Company or any such Subsidiary to such Person or to any other
Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of the Company or such
Subsidiary (any of such arrangements, a “Sale and Leaseback Transaction”),
except for Sale and Leaseback Transactions permitted by subsection 8.6(i) so
long as an amount equal to 100% of the Net Cash Proceeds of such Sale and
Leaseback Transaction is applied in accordance with subsection 4.2(b)(iv).

8.12 [Reserved.]

 

161



--------------------------------------------------------------------------------

8.13 Limitation on Optional Payments and Modifications of Debt Instruments and
Other Documents.

(a) Make any optional payment or prepayment on, or optional repurchase or
redemption of, any Existing Note or Additional Note (and, in any event for the
avoidance of doubt, excluding the Partnership Transaction Assumed Indebtedness)
(any such payment, prepayment, repurchase or redemption, a “Bond Prepayment”
but, for the avoidance of doubt, excluding any payment of accrued interest to
the date of such payment, prepayment, repurchase or redemption), including,
without limitation, any optional payments on account of, or for a sinking or
other analogous fund for, the optional repurchase, redemption, defeasance or
other acquisition thereof; provided that the Existing Notes and any Additional
Notes may (in whole or in part) be paid, repurchased, redeemed or otherwise
acquired (x) without any implied waiver of any Event of Default that may occur
under clause (e) or (l) of Section 9, in a change of control, asset sale or
tender offer made in accordance with the Note Documents, or (y) with the
proceeds of Indebtedness permitted by subsection 8.2(c), 8.2(d), 8.2(e)(ii),
8.2(e)(iii) or 8.2(w); and provided, further, that, so long as no Default or
Event of Default exists, the Company may make Bond Prepayments after the
Effective Date (i) in an aggregate amount not to exceed $100,000,000 or (ii) if
the Consolidated Senior Secured Leverage Ratio is less than 3.25 to 1.00
(calculated as of the date of such proposed Bond Prepayment in accordance with
the definition of “Pro Forma Compliance” after giving effect to such proposed
Bond Prepayment), in an unlimited amount. In calculating the amount of Bond
Prepayments permitted to be made pursuant to clause (i) or clause (ii) of the
immediately preceding sentence, the Company may elect to make Bond Prepayment
pursuant to clause (ii) before using the basket in clause (i). If both amounts
are available and the Company does not make an election, the Company will be
deemed to have made the applicable Bond Prepayment pursuant to clause (ii). The
Company may not reclassify any Bond Prepayments made pursuant to such clause
(i) or clause (ii) after the date such prepayment is made.

(b) Enter into any Synthetic Purchase Agreement if under such Synthetic Purchase
Agreement it may be required to make (i) any payment relating to the Capital
Stock of Holding that has the same economic effect on the Company and its
Subsidiaries as any Investment by the Company in Capital Stock of Holding
prohibited by subsection 8.8 above or (ii) any payment relating to any Existing
Note or Additional Note that has the same economic effect on the Company as any
optional payment or prepayment or repurchase or redemption prohibited by
subsection 8.13(a) above, unless, in each case, such requirement is conditioned
upon obtaining any requisite consent of the Lenders hereunder.

8.14 Limitation on Changes in Fiscal Year. Permit the fiscal year of Holding,
Intermediate Holding or the Company to end on a day other than December 31.

8.15 Limitation on Negative Pledge Clauses. Enter into with any Person any
agreement which prohibits or limits the ability of the Company or any of its
Subsidiaries (other than any Receivables Subsidiaries and any Foreign
Subsidiaries or Subsidiaries of either thereof) to create, incur, assume or
suffer to exist any Lien in favor of the Lenders in respect of obligations and
liabilities under this Agreement or any other Loan Documents upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than (a) this Agreement, the other Loan Documents and any related documents,
(b) any industrial revenue or development bonds, purchase money mortgages,
acquisition agreements or Financing Leases or agreements in connection with any
Permitted Securitization Transaction or Permitted Receivables Transaction
permitted by this Agreement (in which cases, any prohibition or

 

162



--------------------------------------------------------------------------------

limitation shall only be effective against the assets financed or acquired
thereby) or operating leases of real property entered into in the ordinary
course of business, (c) any instrument governing Indebtedness or Capital Stock
of a Person acquired by the Company or any of its Subsidiaries as in effect at
the time of such acquisition (except to the extent such Indebtedness was
incurred or encumbrance or restriction was created in connection with or in
contemplation of such acquisition), which encumbrance or restriction is not
applicable to any Person, or the properties or assets of any Person, other than
the Person, or the property or assets of the Person, so acquired, provided that,
in the case of Indebtedness, such Indebtedness was permitted by subsection
8.2(h) above, (d) customary non-assignment provisions in leases, licenses and
commercial contracts that are entered into in the ordinary cause of business and
do not pertain to Indebtedness, (e) restrictions imposed on cash, cash
equivalents or securities that are subject to escrow or deposit arrangements
arising under leases and commercial contracts that are entered into in the
ordinary course of business and do not pertain to Indebtedness, (f) purchase
money obligations or capital lease obligations for property or assets acquired
or leased in transactions otherwise permitted hereby that impose restrictions
against Liens on such property or assets (in which case, any prohibition or
limitation shall only be effective against such property or assets and property
and assets reasonably related thereto and proceeds thereof), (g) restrictions or
conditions with respect to cash collateral so long as the Lien in respect of
such cash collateral is permitted under subsection 8.3, (h) restrictions under
agreements evidencing or governing or otherwise relating to Indebtedness
permitted under subsection 8.2 of any Subsidiary that is not (and is not
required to become) a Loan Party; provided that such restrictions relate only to
the assets of such Subsidiary, (i) customary provisions in joint venture and
similar agreements restricting the granting of Liens in the Capital Stock of
such joint venture entity (so long as such Person is not a Loan Party or a
Subsidiary) and (j) provisions under agreements evidencing or governing or
otherwise relating to Indebtedness permitted under subsection 8.2(e) requiring
that such Indebtedness be secured ratably with any Liens securing the
Indebtedness under this Agreement including any such provisions as may be set
forth in the documents and instruments evidencing Partnership Transaction
Assumed Indebtedness.

8.16 Limitation on Lines of Business. (a) Enter into any business, either
directly or through any Subsidiary or joint venture or similar arrangement
described in subsection 8.8(l), except for those businesses of the same general
type as those in which the Company and its Subsidiaries (including the
Philanthropic Fund) are engaged on the Effective Date or which are reasonably
related thereto or which is a reasonable extension thereof.

(b) In the case of any Foreign Subsidiary Holdco, own any material assets other
than securities of one or more Foreign Subsidiaries and other assets relating to
an ownership interest in any such securities or Subsidiaries or enter into any
business except in connection with such ownership.

8.17 Limitations on Currency and Commodity Hedging Transactions. Enter into,
purchase or otherwise acquire agreements or arrangements relating to currency,
commodity or other hedging except, to the extent and only to the extent that,
such agreements or arrangements are entered into, purchased or otherwise
acquired in the ordinary course of business of the Company or any of its
Subsidiaries with reputable financial institutions or vendors (determined as of
the time such agreement or arrangement is entered into) and not for purposes of
speculation (any such agreement or arrangement permitted by this subsection, a
“Permitted Hedging Arrangement”).

 

163



--------------------------------------------------------------------------------

8.18 Anti-Social Group. In the case of each Borrower permitted to borrow under
the Revolving Yen Tranche Facility, (a) become a member of an Anti-Social Group,
(b) have any Anti-Social Relationship or (c) engage in any Anti-Social Conduct,
whether directly or indirectly through a third party; it being understood and
agreed that the Company shall, or shall cause any applicable Designated Borrower
under such Facility to promptly provide to the Administrative Agent such
documents or information pertaining to such Person and within the possession of
the Company or any of its Subsidiaries (including, without limitation,
registered or principal office, residential address, formal name and birth date)
as the Administrative Agent shall reasonably request for the purposes of
screening to identify Anti-Social Conduct, Anti-Social Groups or other matters
by the Administrative Agent.

SECTION 9. EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:

(a) (i) Any Borrower shall fail to pay any principal of any Loan or any
Unreimbursed Amount when due in accordance with the terms hereof (whether at
stated maturity, by mandatory prepayment or otherwise); (ii) any Borrower (other
than a Foreign Obligor) shall fail to pay any interest on any Loan or any other
amount payable hereunder (other than any amount payable with respect to
obligations incurred by a Foreign Obligor under the Revolving Euro Tranche
Facility, the Revolving Yen Tranche Facility or any Incremental Revolving
Tranche Facility) within five days after any such interest or other amount
becomes due in accordance with the terms hereof; or (iii) any Borrower shall
fail to pay any interest or any other amount payable with respect to obligations
incurred by a Foreign Obligor under the Revolving Euro Tranche Facility, the
Revolving Yen Tranche Facility or any Incremental Revolving Tranche Facility
within ten days after any such interest or other amount becomes due in
accordance with the terms hereof; or

(b) Any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document (or in any amendment, modification or supplement
hereto or thereto) or which is contained in any certificate furnished at any
time by or on behalf of any Loan Party pursuant to this Agreement or any such
other Loan Document shall prove to have been incorrect in any material respect
(or in any respect if otherwise already qualified by materiality or Material
Adverse Effect) on or as of the date made or deemed made; or

(c) Any Loan Party shall default in the observance or performance of any
agreement contained in subsection 7.4 (as to the existence of the Company only),
7.7(a) or Section 8 of this Agreement; provided that, in the case of a default
in the observance or performance of its obligations under subsection 7.7(a)
hereof, such default shall have continued unremedied for a period of two days
after a Responsible Officer of the Company shall have discovered or should have
discovered such default; or

 

164



--------------------------------------------------------------------------------

(d) Any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section 9), and such default
shall continue unremedied for a period ending on the earlier of (i) the date 32
days after a Responsible Officer of Holding or the Company shall have discovered
or should have discovered such default and (ii) the date 15 days after written
notice has been given to Holding or the Company by the Administrative Agent or
the Required Lenders; or

(e) Intermediate Holding or any of its Subsidiaries shall (i) default in (x) any
payment of principal of or interest on any Indebtedness (other than the Loans
and the Unreimbursed Amounts) in excess of $75,000,000, or (y) the payment of
any Guarantee Obligation in excess of $75,000,000, beyond the period of grace
(not to exceed 30 days), if any, provided in the instrument or agreement under
which such Indebtedness or Guarantee Obligation was created; or (ii) default in
the observance or performance of any other agreement or condition relating to
any Indebtedness or Guarantee Obligation referred to in clause (i) above or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause, or to permit the holder or
holders of such Indebtedness or beneficiary or beneficiaries of such Guarantee
Obligation (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice or lapse of
time if required, such Indebtedness to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity or such Guarantee Obligation to become payable (each of the foregoing,
an “Acceleration”), and such time shall have lapsed and, if any notice (a
“Default Notice”) shall be required to commence a grace period or declare the
occurrence of an event of default before notice of Acceleration may be
delivered, such Default Notice shall have been given; or

(f) (i) Any Loan Party (other than an Immaterial Subsidiary or an Insignificant
Subsidiary) shall commence any case, proceeding or other action (A) under any
existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization or relief of debtors, seeking to have an
order for relief entered with respect to it, or seeking to adjudicate it a
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or any Loan Party (other than an Immaterial
Subsidiary or an Insignificant Subsidiary) shall make a general assignment for
the benefit of its creditors; or (ii) there shall be commenced against any Loan
Party (other than an Immaterial Subsidiary or an Insignificant Subsidiary) any
case, proceeding or other action of a nature referred to in clause (i) above
which (A) results in the entry of an order for relief or any such adjudication
or appointment or (B) remains undismissed, undischarged, unstayed or unbonded
for a period of 60 days; or (iii) there shall be commenced against any Loan
Party (other than an Immaterial Subsidiary or an Insignificant Subsidiary) any
case, proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets which results in

 

165



--------------------------------------------------------------------------------

the entry of an order for any such relief which shall not have been vacated,
discharged, stayed or bonded pending appeal within 60 days from the entry
thereof; or (iv) any Loan Party (other than an Immaterial Subsidiary or an
Insignificant Subsidiary) shall take any corporate action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clause (i), (ii), or (iii) above; or (v) any Loan Party (other than an
Immaterial Subsidiary or an Insignificant Subsidiary) shall be generally unable
to, or shall admit in writing its general inability to, pay its debts as they
become due; or

(g) (i) Any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
determination that any Single Employer Plan or Multiemployer Plan is considered
an at-risk plan or a plan in endangered or critical status within the meaning of
Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of ERISA or
any Lien in favor of the PBGC or a Plan shall arise on the assets of either of
the Company or any Commonly Controlled Entity, (iii) a Reportable Event shall
occur with respect to, or proceedings shall commence to have a trustee
appointed, or a trustee shall be appointed, to administer or to terminate, any
Single Employer Plan, which Reportable Event or commencement of proceedings or
appointment of a trustee is in the reasonable opinion of the Administrative
Agent likely to result in the termination of such Plan for purposes of Title IV
of ERISA, (iv) any Single Employer Plan shall terminate for purposes of Title IV
of ERISA, (v) either of the Company or any Commonly Controlled Entity shall, or
in the reasonable opinion of the Administrative Agent is likely to, incur any
liability in connection with a withdrawal from, or the Insolvency of, a
Multiemployer Plan, or (vi) any other event or condition shall occur or exist
with respect to a Plan; and in each case in clauses (i) through (vi) above, such
event or condition, together with all other such events or conditions, if any,
could be reasonably expected to result in a Material Adverse Effect; or

(h) One or more judgments or decrees not covered by insurance as to which such
insurer has acknowledged coverage shall be entered against Holding or any of its
Subsidiaries (other than an Immaterial Subsidiary or an Insignificant
Subsidiary) involving in the aggregate at any time a liability (net of any
insurance or indemnity payments actually received in respect thereof prior to or
within 60 days from the entry thereof, or to be received in respect thereof in
the event any appeal thereof shall be unsuccessful) of $75,000,000 or more, and
all such judgments or decrees shall not have been vacated, discharged, stayed or
bonded pending appeal within 60 days from the entry thereof; or

(i) [reserved];

(j) (i) Any of the Security Documents shall cease for any reason to be in full
force and effect (other than pursuant to the terms hereof or thereof), or any
Loan Party which is a party to any of the Security Documents shall so assert in
writing, or (ii) the Lien created by any of the Security Documents shall cease
to be perfected and enforceable in accordance with its terms or of the same
effect as to perfection and priority purported to be created thereby with
respect to any significant portion of the Collateral (other than (x) in
connection with any termination of such Lien in respect of any

 

166



--------------------------------------------------------------------------------

Collateral as permitted hereby or by any Security Document and (y) as a result
of the Administrative Agent’s failure to maintain possession of any stock
certificates, promissory notes or other instruments delivered to it under the
Guarantee and Collateral Agreement or to file Uniform Commercial Code
continuation statements), and such failure of such Lien to be perfected and
enforceable with such priority shall have continued unremedied for a period of
20 days; or

(k) Any Loan Document (other than any of the Security Documents) shall cease for
any reason to be in full force and effect (other than pursuant to the terms
hereof or thereof) or any Loan Party shall so assert in writing; or

(l) A Change of Control shall have occurred; or

(m) Any event or circumstance entitling the Persons purchasing, or financing the
purchase of, Receivables under any Permitted Securitization Transaction
involving aggregate Receivables in excess of $75,000,000 to stop so purchasing
or financing, other than by reason of the occurrence of the stated expiry date
of such Permitted Securitization Transaction, a refinancing of such Permitted
Securitization Transaction through another Permitted Securitization Transaction,
a reduction in any applicable borrowing base, or the occurrence of any other
event or circumstance which is not, or is not related primarily to, an action or
statement taken or made, or omitted to be taken or made, by or on behalf of, or
a condition of or relating to, Intermediate Holding or any of its Subsidiaries;
provided that any notices or cure periods that are conditions to the rights of
such Persons to stop purchasing, or financing the purchase of, such Receivables
have been given or have expired, as the case may be;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Company,
automatically the Revolving Credit Commitments, the Revolving Euro Tranche
Commitments, the Revolving Yen Tranche Commitments, the Incremental Revolving
Tranche Commitments, if any, and the Term Loan Commitments, if any, shall
immediately terminate and the Loans hereunder (with accrued interest thereon)
and all other amounts owing under this Agreement (including, without limitation,
all amounts of L/C-BA Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit or Bankers’ Acceptances shall have presented the
documents required thereunder) shall immediately become due and payable, and
(B) if such event is any other Event of Default, either or both of the following
actions may be taken: (i) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Company, declare the Revolving
Credit Commitments, the Revolving Euro Tranche Commitments, the Revolving Yen
Tranche Commitments, the Incremental Revolving Tranche Commitments, if any, and
the Term Loan Commitments, if any, to be terminated forthwith, whereupon the
Revolving Credit Commitments, the Revolving Euro Tranche Commitments, the
Revolving Yen Tranche Commitments, the Incremental Revolving Tranche
Commitments, if any, and the Term Loan Commitments, if any, shall immediately
terminate; and (ii) with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Company, declare the Loans hereunder (with accrued
interest thereon) and all other amounts owing under this Agreement (including,
without

 

167



--------------------------------------------------------------------------------

limitation, all amounts of L/C-BA Obligations, whether or not the beneficiaries
of the then outstanding Letters of Credit or Bankers’ Acceptances shall have
presented the documents required thereunder) to be due and payable forthwith,
whereupon the same shall immediately become due and payable.

With respect to any Letter of Credit or Bankers’ Acceptance with respect to
which presentment for honor shall not have occurred at the time of an
acceleration pursuant to the preceding paragraph, the Company shall at such time
Cash Collateralize an amount equal to the aggregate then undrawn and unexpired
amount of such Letter of Credit or Bankers’ Acceptance. The Company hereby
grants to the Administrative Agent, for the benefit of the L/C Issuers and the
Revolving Credit Lenders, a security interest in such Cash Collateral to secure
all obligations of the Company in respect of such Letter of Credit or Bankers’
Acceptance under this Agreement and the other Loan Documents. The Company shall
execute and deliver to the Administrative Agent, for the account of the L/C
Issuers and the Revolving Credit Lenders, such further documents and instruments
as the Administrative Agent may request to evidence the creation and perfection
of such security interest in such cash collateral account. Amounts held in such
cash collateral account shall be applied by the Administrative Agent to the
payment of drafts drawn under such Letter of Credit or Bankers’ Acceptance, and
the unused portion thereof after all such Letters of Credit or Bankers’
Acceptances shall have expired or been fully drawn upon, if any, shall be
applied to repay other obligations of the Borrowers hereunder. After all Letters
of Credit or Bankers’ Acceptances, as applicable, shall have expired or been
fully drawn upon, all Unreimbursed Amounts shall have been satisfied and all
other obligations of the Borrowers hereunder shall have been paid in full, the
balance, if any, in such cash collateral account shall be returned to the
Company.

Except as expressly provided above in this Section 9, presentment, demand,
protest and all other notices of any kind are hereby expressly waived.

After the exercise of remedies provided for in this Section 9 (or after the
Loans have automatically become immediately due and payable and the L/C-BA
Obligations have automatically been required to be Cash Collateralized as set
forth in this Section 9), any amounts received on account of the Obligations
shall, subject to the provisions of subsections 3.1(g) and 4.6(e), be applied by
the Administrative Agent in accordance with Section 6.5 of the Guarantee and
Collateral Agreement; provided that Excluded Swap Obligations with respect to
any Guarantor shall not be paid with amounts received from such Guarantor or its
assets, but appropriate adjustments shall be made with respect to payments from
other Loan Parties to preserve the allocation to Obligations otherwise set forth
in Section 6.5 of the Guarantee and Collateral Agreement.

Notwithstanding the foregoing, Obligations arising under Secured Hedge
Agreements and Secured Cash Management Agreements may, in the Administrative
Agent’s discretion, be excluded from the application described above if the
Administrative Agent has not received written notice thereof, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Hedge Bank or Cash Management Bank, as the case may be. Each Hedge
Bank and each Cash Management Bank not a party to this Agreement who obtains the
benefit of the foregoing provision or any Collateral by virtue of the provisions
hereof or of the Guarantee and Collateral Agreement or any Security Document
shall be deemed to have acknowledged and accepted the appointment of the
Administrative Agent pursuant to the terms of Section 10 hereof for itself and
its Affiliates as if a “Lender” party to this Agreement.

 

168



--------------------------------------------------------------------------------

SECTION 10. ADMINISTRATIVE AGENT

10.1 Appointment and Authority. (a) Each of the Lenders (in its capacities as a
Lender, Swing Line Lender (if applicable), Swing Line Euro Tranche Lender (if
applicable), potential Hedge Bank and potential Cash Management Bank) and the
applicable L/C Issuer hereby irrevocably appoints Bank of America to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Section 10 are solely for the benefit
of the Administrative Agent, the Lenders and the L/C Issuers, and neither the
Company nor any other Loan Party shall have rights as a third party beneficiary
of any of such provisions. It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (in its capacities as a Lender, Swing
Line Lender (if applicable), Swing Line Euro Tranche Lender (if applicable),
potential Hedge Bank and potential Cash Management Bank) and each L/C Issuer
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender and such L/C Issuer for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Loan Parties
to secure any of the Obligations, together with such powers and discretion as
are reasonably incidental thereto. In this connection, the Administrative Agent,
as “collateral agent” and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to subsection 10.5 for purposes
of holding or enforcing any Lien on the Collateral (or any portion thereof)
granted under the Security Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent), shall be entitled to
the benefits of all provisions of this Section 10 and Section 11, as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.

10.2 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Company or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders. The foregoing provisions of this subsection 10.2 shall likewise apply
to the Person serving as the Alternative Currency Funding Fronting Lender.

 

169



--------------------------------------------------------------------------------

10.3 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any discretionary action that, in its reasonable
opinion or the reasonable opinion of its counsel, may expose the Administrative
Agent to liability or that is contrary to any Loan Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Company or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in subsection 11.1 and Section 9) or (ii) in the
absence of its own gross negligence, willful misconduct or breach in bad faith
as determined by a court of competent jurisdiction by final and nonappealable
judgment. The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given to the
Administrative Agent by the Company, a Lender or an L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Security
Documents, (v) the value or the sufficiency of any Collateral, or (v) the
satisfaction of any condition set forth in Section 6 or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

170



--------------------------------------------------------------------------------

10.4 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) reasonably believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
reasonably believed by it to have been made by the proper Person, and shall not
incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan, or the issuance, extension, renewal
or increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an L/C Issuer, the Administrative Agent may presume
that such condition is satisfactory to such Lender or such L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Company), independent accountants and other experts
selected by it with reasonable care, and shall not be liable to any Lender for
any action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

10.5 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent with reasonable care; provided that no such delegation
shall serve as a release of the Administrative Agent from any of its
responsibilities hereunder or as a waiver by the Company of any of its rights
hereunder. The Administrative Agent and any such sub-agent may perform any and
all of its duties and exercise its rights and powers by or through their
respective Related Parties. The exculpatory provisions of this Section 10 shall
apply to any such sub-agent and to the Related Parties of the Administrative
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent. The Administrative Agent shall not
be responsible to any Lender for the negligence or misconduct of any sub-agents
except to the extent that a court of competent jurisdiction determines in a
final and non-appealable judgment that the Administrative Agent acted with gross
negligence or willful misconduct in the selection of such sub-agents.

10.6 Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the L/C Issuers and the
Company. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, with the consent of the Company (not to be unreasonably
withheld or delayed), to appoint a successor, which shall be a bank with an
office in the United States, or an Affiliate of any such bank with an office in
the United States. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may on behalf of the Lenders and the L/C Issuers
with the consent of the Company (not to be unreasonably withheld

 

171



--------------------------------------------------------------------------------

or delayed), appoint a successor Administrative Agent meeting the qualifications
set forth above; provided that if the Administrative Agent shall notify the
Company and the Lenders that no qualifying Person has accepted such appointment
or been consented to by the Company, then such resignation shall nonetheless
become effective in accordance with such notice and (a) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the L/C Issuers under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (b) except for indemnity
payments or other amounts then owed to the retiring Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
each L/C Issuer directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent (other
than as provided in subsection 4.9(g) and other than any rights to indemnity
payments or other amounts owed to the retiring Administrative Agent of such
resignation effective date), and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Company to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Company and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Section 10 and subsection 11.5 shall continue in effect for the benefit
of such retiring Administrative Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them (i) while the retiring Administrative Agent was acting as Administrative
Agent and (ii) after such resignation for as long as any of them continues to
act in any capacity hereunder or under the other Loan Documents, including
(A) acting as collateral agent or otherwise holding any collateral security on
behalf of any of the Lenders and (B) in respect of any actions taken in
connection with transferring the agency to any successor Administrative Agent.

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as an L/C Issuer, Swing Line
Lender, Swing Line Euro Tranche Lender and Alternative Currency Funding Fronting
Lender. If Bank of America resigns as an L/C Issuer, it shall retain all the
rights, powers, privileges and duties of an L/C Issuer hereunder with respect to
all Letters of Credit issued by it outstanding as of the effective date of its
resignation as an L/C Issuer and all L/C-BA Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to subsection 3.1(c)). If Bank
of America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation (including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to subsection 2.4(c)).
If Bank of America resigns as Swing Line Euro Tranche Lender, it shall retain
all the rights of the Swing Line Euro Tranche Lender provided for hereunder with
respect to Swing Line Euro Tranche Loans made by it and outstanding as of the
effective date of such resignation (including the right to require the Lenders

 

172



--------------------------------------------------------------------------------

to fund risk participations in outstanding Swing Line Euro Tranche Loans
pursuant to subsection 2.7(c)). If Bank of America resigns as Alternative
Currency Funding Fronting Lender, it shall retain all the rights of the
Alternative Currency Funding Fronting Lender provided for hereunder with respect
to Revolving Credit Loans denominated in an Alternative Currency made by it and
outstanding as of the effective date of such resignation (including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Revolving Credit Loans denominated in an Alternative Currency
pursuant to subsection 2.2(f)). Upon the acceptance of a successor’s appointment
as Administrative Agent hereunder, (i) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring L/C Issuer, Swing Line Lender, Swing Line Euro Tranche Lender and
Alternative Currency Funding Fronting Lender, (ii) the retiring L/C Issuer,
Swing Line Lender, Swing Line Euro Tranche Lender and Alternative Currency
Funding Fronting Lender shall be discharged from all of their respective duties
and obligations hereunder or under the other Loan Documents, (iii) the successor
L/C Issuer shall issue letters of credit and bankers acceptances in substitution
for the Letters of Credit and Bankers’ Acceptances, if any, outstanding at the
time of such succession or make other arrangements reasonably satisfactory to
the retiring L/C Issuer to effectively assume the obligations of the retiring
L/C Issuer with respect to such Letters of Credit or Bankers’ Acceptances and
(iv) the successor Alternative Currency Funding Fronting Lender shall make
arrangements with the resigning Alternative Currency Funding Fronting Lender for
the funding of all outstanding Alternative Currency Risk Participations.

10.7 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the Other Representatives listed on the cover page hereof shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or an L/C Issuer hereunder.

10.8 Administrative Agent May File Proofs of Claim; Credit Bidding. In case of
the pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, each of the Lenders and the L/C Issuers
agree that the Administrative Agent (irrespective of whether the principal of
any Loan or L/C-BA Obligation shall then be due and payable as herein expressed
or by declaration or otherwise and irrespective of whether the Administrative
Agent shall have made any demand on the Company) shall be entitled and
empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C-BA Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under subsections 3.1(i) and (j), 4.3 and 11.5) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

173



--------------------------------------------------------------------------------

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuers, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel as provided
herein, and any other amounts due the Administrative Agent under subsections 4.3
and 11.5. Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender or L/C Issuer any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or L/C Issuer
to authorize the Administrative Agent to vote in respect of the claim of any
Lender or L/C Issuer in any such proceeding.

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code of the United
States, including under Sections 363, 1123 or 1129 of the Bankruptcy Code of the
United States, or any similar Laws in any other jurisdictions to which a Loan
Party is subject, (b) at any other sale or foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any applicable Law. In connection with any such credit bid and
purchase, the Obligations owed to the Secured Parties shall be entitled to be,
and shall be, credit bid on a ratable basis (with Obligations with respect to
contingent or unliquidated claims receiving contingent interests in the acquired
assets on a ratable basis that would vest upon the liquidation of such claims in
an amount proportional to the liquidated portion of the contingent claim amount
used in allocating the contingent interests) in the asset or assets so purchased
(or in the Capital Stock or debt instruments of the acquisition vehicle or
vehicles that are used to consummate such purchase). In connection with any such
bid (i) the Administrative Agent shall be authorized to form one or more
acquisition vehicles to make a bid, (ii) to adopt documents providing for the
governance of the acquisition vehicle or vehicles (provided that any actions by
the Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Capital Stock thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in clauses
(i) through (xvi) of subsection 11.1(a), (iii) the Administrative Agent shall be
authorized to assign the relevant Obligations to any such acquisition vehicle
pro rata by the Lenders, as a result of which each of the Lenders shall be
deemed to have received a pro rata portion of any Capital Stock and/or debt
instruments issued by such an acquisition vehicle on account of the assignment
of the Obligations to be credit bid, all without the need for any Secured Party
or acquisition vehicle to take any further action, and (iv) to the extent that
Obligations that are assigned to an acquisition vehicle are not used to acquire
Collateral for any reason (as a result of another bid being higher or better,
because the amount of Obligations assigned to the acquisition vehicle exceeds
the amount of debt credit bid by the acquisition vehicle or otherwise), such
Obligations shall automatically be reassigned to the Lenders pro rata and the
Capital Stock and/or debt instruments issued by any acquisition vehicle on
account of the Obligations that had been assigned to the acquisition vehicle
shall automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action.

 

174



--------------------------------------------------------------------------------

10.9 Collateral and Guaranty Matters. Each of the Lenders (in its capacities as
a Lender, Swing Line Lender (if applicable), Swing Line Euro Tranche Lender (if
applicable), potential Hedge Bank and potential Cash Management Bank) and the
L/C Issuers irrevocably authorizes the Administrative Agent:

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon the occurrence of the Facility
Termination Date, (ii) that is disposed or to be disposed as part of or in
connection with any disposition permitted hereunder or under any other Loan
Document, (iii) if approved, authorized or ratified in writing in accordance
with subsection 11.1, (iv) owned by a Guarantor upon release of such Guarantor
from its Guarantor Obligations pursuant to clause (b) below or (v) upon any
Collateral Release Date as provided herein and pursuant to the Security
Documents;

(b) to release any Guarantor from its obligations under any Loan Document to
which it is a party if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder;

(c) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted hereunder; and

(d) to take any other action required to be taken by it under the terms of any
Security Document.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Loan Documents to which it is a
party pursuant to this subsection 10.9. In each case as specified in this
subsection 10.9, the Administrative Agent will, at the Company’s expense,
execute and deliver to the applicable Loan Party such documents as such Loan
Party may reasonably request to evidence the release of such item of Collateral
from the assignment and security interest granted under the Security Documents
or to subordinate its interest in such item, or to release such Guarantor from
its obligations under the Guarantee and Collateral Agreement, in each case in
accordance with the terms of the Loan Documents and this subsection 10.9.

10.10 Other Secured Parties. Without limitation of any of the terms set forth in
Section 8 of the Guarantee and Collateral Agreement, no Hedge Bank or Cash
Management Bank (other than the Administrative Agent, the L/C Issuers and the
Lenders) who obtains the benefit of the provisions of subsection 6.5 of the
Guarantee and Collateral Agreement or any Collateral by virtue of the provisions
hereof or of the Guarantee and Collateral Agreement or any Security Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral

 

175



--------------------------------------------------------------------------------

(including the release or impairment of any Collateral) other than in its
capacity as a Lender and, in such case, only to the extent expressly provided in
the Loan Documents. Notwithstanding any other provision of this Section 10 to
the contrary, the Administrative Agent shall only be required to verify the
payment of, or that other satisfactory arrangement have been made with respect
to, Obligations arising under Secured Hedge Agreements and Secured Cash
Management Agreements to the extent the Administrative Agent has received
written notice of such Obligations, together with such supporting documentation
as the Administrative Agent may request, from the applicable Hedge Bank or Cash
Management Bank, as the case may be. The Administrative Agent shall not be
required to verify the payment of, or that other satisfactory arrangements have
been made with respect to, Obligations arising under Secured Hedge Agreements
and Secured Cash Management Agreements in the case of a Facility Termination
Date (or such earlier date on which the Loans and all other amounts owing under
this Agreement become due and payable pursuant to Section 9).

10.11 Lender ERISA Status.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and the Arrangers and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Company or any other Loan Party, that at least one of the
following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit, the Bankers’ Acceptances or
the Commitments,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Bankers’ Acceptances, the
Commitments and this Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Bankers’ Acceptances,
the Commitments and this Agreement, or

 

176



--------------------------------------------------------------------------------

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless sub-clause (i) in the immediately preceding subsection
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding subsection (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and the Arrangers and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Company or any other
Loan Party, that:

(i) none of the Administrative Agent or the Arrangers or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),

(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Bankers’ Acceptances, the
Commitments and this Agreement is independent (within the meaning of 29 CFR §
2510.3-21) and is a bank, an insurance carrier, an investment adviser, a
broker-dealer or other person that holds, or has under management or control,
total assets of at least $50 million, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E),

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Bankers’ Acceptances, the
Commitments and this Agreement is capable of evaluating investment risks
independently, both in general and with regard to particular transactions and
investment strategies (including in respect of the Obligations),

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Bankers’ Acceptances, the
Commitments and this Agreement is a fiduciary under ERISA or the Code, or both,
with respect to the Loans, the Letters of Credit, the Bankers’ Acceptances, the
Commitments and this Agreement and is responsible for exercising independent
judgment in evaluating the transactions hereunder, and

 

177



--------------------------------------------------------------------------------

(v) no fee or other compensation is being paid directly to the Administrative
Agent or any Arranger or any their respective Affiliates for investment advice
(as opposed to other services) in connection with the Loans, the Letters of
Credit, the Bankers’ Acceptances, the Commitments or this Agreement.

(c) Each of the Administrative Agent and the Arrangers hereby informs the
Lenders that each such Person is not undertaking to provide impartial investment
advice, or to give advice in a fiduciary capacity, in connection with the
transactions contemplated hereby, and that such Person has a financial interest
in the transactions contemplated hereby in that such Person or an Affiliate
thereof (i) may receive interest or other payments with respect to the Loans,
the Letters of Credit, the Commitments and this Agreement, (ii) may recognize a
gain if it extended the Loans, the Letters of Credit or the Commitments for an
amount less than the amount being paid for an interest in the Loans, the Letters
of Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

SECTION 11. MISCELLANEOUS

11.1 Amendments and Waivers.

(a) Neither this Agreement nor any other Loan Document, nor any terms hereof or
thereof, may be amended, supplemented or modified except in accordance with the
provisions of this subsection. Except as provided in subsection 2.6 with respect
to an Incremental Facility Amendment and except as otherwise provided below in
this subsection 11.1, the Required Lenders may, with the acknowledgment of the
Administrative Agent, or, with the written consent of the Required Lenders, the
Administrative Agent may, from time to time, (x) enter into with the Loan
Parties hereto or thereto, as the case may be, written amendments, supplements
or modifications hereto and to the other Loan Documents for the purpose of
adding any provisions to this Agreement or to the other Loan Documents or
changing in any manner the rights or obligations of the Lenders or the Loan
Parties hereunder or thereunder or (y) waive at any Loan Party’s request, on
such terms and conditions as the Required Lenders or the Administrative Agent,
as the case may be, may specify in such instrument, any of the requirements of
this Agreement or the other Loan Documents or any Default or Event of Default
and its consequences; provided, however, that no such waiver and no such
amendment, supplement or modification shall:

(i) waive any condition set forth in subsection 6.1 (other than subsection
6.1(j), with respect to fees due to the Administrative Agent), without the
written consent of each Lender;

 

178



--------------------------------------------------------------------------------

(ii) reduce the amount of any Loan or any Unreimbursed Amounts or of any
scheduled installment thereof or reduce the stated rate of any interest or fee
payable hereunder or extend the scheduled date of any payment thereof (excluding
mandatory prepayments under subsection 4.2) or increase the amount of any
Commitment of any Lender (or reinstate any Commitment terminated pursuant to
Section 9) or change the currency in which any Loan or Unreimbursed Amount is
payable, in each case without the consent of each Lender directly affected
thereby (which reduction or extension shall not also require the vote of
Required Lenders); provided, however, that only the consent of the Required
Lenders shall be necessary (A) to amend the definition of “Default Rate” to the
extent such change would be applicable to all Lenders or to waive any obligation
of any Borrower or any other Person to pay interest or any other amount at the
Default Rate to the extent such waiver would be applicable to all Lenders or
(B) to amend any financial covenant hereunder (or any defined term used therein)
even if the effect of such amendment would be to reduce the rate of interest on
any Loan or L/C Borrowing or to reduce any fee payable hereunder;

(iii) extend the scheduled date of maturity of any Loan or Unreimbursed Amount
or extend the expiration date of any Commitment of any Lender, in each case,
without the consent of each Lender under the applicable Facility that is
extending such maturity or expiration date (which extension shall not also
require the vote of Required Lenders);

(iv) (A) amend, modify or waive any provision of this subsection 11.1(a), (B)
reduce the percentage specified in the definition of “Required Lenders”, (C)
amend, modify or waive any other provisions hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, or
(D) consent to the assignment or transfer by any Borrower of any of its rights
and obligations under this Agreement and the other Loan Documents (other than
the definitions specified in clause (v) of this subsection 11.1 or pursuant to
subsection 8.5 or 11.1(b)), in each case without the written consent of all the
Lenders;

(v) reduce the percentages specified in the definition of “Required Revolving
Lenders,” “Required Term A Lenders,” “Required Revolving Euro Tranche Lenders,”
or “Required Revolving Yen Tranche Lenders,” without the written consent of each
Lender under the applicable Facility (which reduction shall not also require the
vote of Required Lenders);

(vi) release the Company from its Guarantee Obligations under the Guarantee and
Collateral Agreement without the written consent of each Lender with Commitments
or Obligations outstanding under each Facility subject to such release; release
all or substantially all of the value of the Guarantee Obligations under the
Guarantee and Collateral Agreement without the written consent of each Lender;
or, in the aggregate (in a single transaction or a series), release all or
substantially all of the Collateral without the written consent of each Lender,
except as expressly permitted hereby or by any Security Document;

 

179



--------------------------------------------------------------------------------

(vii) (A) amend, modify or waive any provision of subsection 2.2(f) or, subject
to paragraphs (ii) and (iii) of this subsection 11.1(a), Section 3 without the
written consent of the Required Revolving Lenders or (B) amend, modify or waive
any provision of the definition of “Alternative Currency” or subsection 1.4 as
it relates to any Facility without the written consent of the Required Facility
Lenders with respect to such Facility and, in the case of any amendment,
modification or waiver that adds an additional Alternative Currency with respect
to any Facility, the consent of all Lenders under such Facility (in each case,
which amendment, modification or waiver shall not also require the vote of
Required Lenders);

(viii) change Section 9 or Section 6.5 of the Guarantee and Collateral Agreement
(except as contemplated by subsection 8.2(e)) in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender adversely affected thereby or amend, modify or waive the order of
application of prepayment specified in subsection 4.2(d) or 4.2(g) without the
consent of the Required Facility Lenders under each effected Facility (which
amendment, modification or waiver shall not also require the vote of Required
Lenders);

(ix) amend, modify or waive any provision of (A) subsection 4.2 relating to the
prepayment of any Loans without the consent of the Required Facility Lenders
with respect to the Facility under which such Loans were made or (B) Section 2.3
relating to the reduction of any Commitments without the consent of the Required
Facility Lenders with respect to the Facility relating to such Commitments (in
each case, which amendment, modification or waiver shall not also require the
vote of Required Lenders); provided that no amendment, modification or waiver
pursuant to this clause (ix) that is approved by the Required Facility Lenders
of any Facility shall disproportionately reduce the amount of any prepayment or
commitment reduction of any Lender under such Facility without the consent of
such Lender;

(x) impose any greater restriction on the ability of any Lender under a Facility
to assign any of its rights or obligations hereunder without the written consent
of the Required Facility Lenders under such Facility (which amendment,
modification or waiver shall not also require the vote of Required Lenders);

(xi) amend, modify or waive any provision of Section 10, or affect the rights or
duties of the Administrative Agent under this Agreement or any other Loan
Document, without the written consent of the then Administrative Agent and of
any Other Representative affected thereby;

 

180



--------------------------------------------------------------------------------

(xii) (A) amend, modify or waive any provision of subsection 2.4, or affect the
rights or duties of the Swing Line Lender under this Agreement, without the
written consent of the Swing Line Lender and each other Lender, if any, which
holds, or is required to purchase, a participation in any Swing Line Loan
pursuant to subsection 2.4(c) or (B) amend, modify or waive any provision of
subsection 2.7, or affect the rights or duties of the Swing Line Euro Tranche
Lender under this Agreement, without the written consent of the Swing Line Euro
Tranche Lender and each other Lender, if any, which holds, or is required to
purchase, a participation in any Swing Line Euro Tranche Loan pursuant to
subsection 2.7(c);

(xiii) amend, modify or waive any provision of this Agreement at a time when any
Default or Event of Default has occurred and is continuing or when the
conditions set forth in subsections 6.2(a) or 6.2(d) cannot be satisfied, which
amendment, waiver or modification would have the effect of eliminating any such
Default, Event of Default or condition, in each case, for the purposes of
determining whether the conditions precedent set forth in subsection 6.2 have
been satisfied with respect to (A) the making of any Revolving Credit Loan,
Letter of Credit, Bankers’ Acceptance or Swing Line Loan, without the written
consent of the Required Revolving Lenders, and, in the case of Letters of Credit
or Bankers’ Acceptances, the L/C Issuers and, in the case of Swing Line Loans,
the Swing Line Lender, (B) the making of any Revolving Euro Tranche Loan or
Swing Line Euro Tranche Loan, without the written consent of the Required
Revolving Euro Tranche Lenders, and, in the case of Swing Line Euro Tranche
Loans, the Swing Line Euro Tranche Lender and (C) the making of any Revolving
Yen Tranche Loan, without the written consent of the Required Revolving Yen
Tranche Lenders (in each case, which amendment, modification or waiver shall not
also require the vote of Required Lenders);

(xiv) amend, modify or waive any provision of this Agreement that solely relates
to, or solely affects, a given Facility that does not otherwise require the
consent of each Lender under the applicable Facility without the written consent
of the Required Facility Lenders under such Facility (which amendment,
modification or waiver shall not also require the vote of Required Lenders),
including, but not limited to, the addition or removal of any covenant that
shall be applicable solely to such Facility;

(xv) amend, modify or waive the provisions of any Letter of Credit or Bankers’
Acceptance or any L/C-BA Obligation, or affect the rights or duties of any L/C
Issuer under this Agreement or any Issuer Document relating to any Letter of
Credit or Bankers’ Acceptance issued or to be issued by it or (y) subject to
subsection 3.1(b)(iii), provide for an expiry date of a requested Letter of
Credit which would occur more than twelve months after the date of issuance or
last extension of such Letter of Credit, in any such case, without the written
consent of each affected L/C Issuer and each affected Revolving Credit Lender
(which amendment, modification or waiver shall not also require the vote of
Required Lenders); or

 

181



--------------------------------------------------------------------------------

(xvi) amend, modify or waive any provision of this Agreement or any other Loan
Document affecting the rights or duties of the Alternative Currency Funding
Fronting Lender without the written consent of the Alternative Currency Funding
Fronting Lender and each affected Revolving Credit Lender (which amendment,
modification or waiver shall not also require the vote of Required Lenders).

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender, or all Lenders or each affected Lender
under a Facility, may be effected with the consent of the applicable Lenders
other than Defaulting Lenders), except that (x) no Commitment of any Defaulting
Lender may be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender, or all Lenders or each affected Lender under a
Facility, that by its terms affects any Defaulting Lender disproportionately
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender.

Any waiver and any amendment, supplement or modification pursuant to this
subsection 11.1 shall apply to each of the Lenders and shall be binding upon the
Loan Parties, the Lenders, the Administrative Agent and all future holders of
the Loans. In the case of any waiver, each of the Loan Parties, the Lenders and
the Administrative Agent shall be restored to their former position and rights
hereunder and under the other Loan Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing; but no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent thereon.

(b) Notwithstanding any provision herein to the contrary and without limiting
subsection 2.6, this Agreement may be amended (or amended and restated) with the
written consent of the Required Lenders, the Administrative Agent and the
Company (i) to add one or more additional credit facilities to this Agreement
and to permit the extensions of credit from time to time outstanding thereunder
and the accrued interest and fees in respect thereof to share ratably in the
benefits of this Agreement and the other Loan Documents with the existing
Facilities and the accrued interest and fees in respect thereof and (ii) to
include, as appropriate, the Lenders holding such credit facilities in any
required vote or action of the Required Lenders or of the Lenders of each
Facility hereunder.

(c) In addition, notwithstanding the foregoing, this Agreement may be amended
with the written consent of the Administrative Agent, the Company and the
Lenders providing the relevant Replacement Loans (as defined below) to permit
the refinancing of all outstanding Loans under any Facility (“Refinanced Loans”)
with a replacement loan tranche hereunder (“Replacement Loans”), provided that
(i) the aggregate principal amount of such Replacement Loans shall not exceed
the aggregate principal amount of such Refinanced Loans, (ii) the Applicable
Margin for such Replacement Loans shall not be higher than the Applicable Margin
for such Refinanced Loans, (iii) the weighted average life to maturity of such
Replacement Loans shall not be shorter than the weighted average life to
maturity of such Refinanced Loans at the time of

 

182



--------------------------------------------------------------------------------

such refinancing, (iv) all other terms applicable to such Replacement Loans
shall be substantially identical to, or less favorable to the Lenders providing
such Replacement Loans than, those applicable to such Refinanced Loans, except
to the extent necessary to provide for covenants and other terms applicable to
any period after the latest final maturity of the Loans in effect immediately
prior to such refinancing and (v) each of the conditions set forth in
subsections 6.2(a) and (b) shall be satisfied as of the date thereof (it being
understood that all references to “the date of such Credit Extension” in such
subsection 6.2 shall be deemed to refer to the effective date of such
Replacement Loans).

(d) If, in connection with any proposed change, waiver, discharge or termination
of or to any of the provisions of this Agreement and/or any other Loan Document
as contemplated by subsection 11.1(a), the consent of each Lender or each
affected Lender, as applicable, is required and the consent of the Required
Lenders, the Required Revolving Lenders, the Required Term A Lenders, the
Required Revolving Euro Tranche Lenders or the Required Revolving Yen Tranche
Lenders, as applicable, at such time is obtained but the consent of one or more
of such other Lenders whose consent is required is not obtained (each such other
Lender, a “Non-Consenting Lender”) or if any Lender is a Defaulting Lender, then
the Company may, on ten Business Days’ prior written notice to the
Administrative and the Non-Consenting Lender or Defaulting Lender, as
applicable, (x) (other than in the case of a Defaulting Lender) terminate the
Commitments of such Lender and repay all obligations of the Borrowers owing to
such Lender relating to the Loans and participations held by such Lender as of
such termination date or (y) replace such Non-Consenting Lender or Defaulting
Lender by causing such Lender to (and such Lender shall be obligated to) assign
pursuant to Section 11.6 (with the assignment fee and any other costs and
expenses to be paid by the Company in such instance) all of its rights and
obligations under this Agreement to one or more assignees; provided that neither
the Administrative Agent nor any Lender shall have any obligation to any
Borrower to find a replacement Lender; provided, further, that the applicable
assignee shall have agreed to the applicable change, waiver, discharge or
termination of this Agreement and/or the other Loan Documents; and provided,
further, that all obligations of the Borrowers owing to the Non-Consenting
Lender or Defaulting Lender relating to the Loans and participations so assigned
shall be paid in full by the assignee Lender to such Non-Consenting Lender or
Defaulting Lender concurrently with such Assignment and Assumption. In
connection with any such replacement under this subsection 11.1(d), if the
Non-Consenting Lender or Defaulting Lender does not execute and deliver to the
Administrative Agent a duly completed Assignment and Assumption and/or any other
documentation necessary to reflect such replacement within a period of time
deemed reasonable by the Administrative Agent after the later of (x) the date on
which the replacement Lender executes and delivers such Assignment and
Assumption and/or such other documentation and (y) the date as of which all
obligations of the Borrowers owing to the Non-Consenting Lender or Defaulting
Lender relating to the Loans and participations so assigned shall be paid in
full by the assignee Lender to such Non-Consenting Lender, then such
Non-Consenting Lender or Defaulting Lender shall be deemed to have executed and
delivered such Assignment and Assumption and/or such other documentation as of
such date and the Company shall be entitled (but not obligated) to execute and
deliver such Assignment and Assumption and/or such other documentation on behalf
of such Non-Consenting Lender or Defaulting Lender.

 

183



--------------------------------------------------------------------------------

11.2 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Company, the Administrative Agent, the L/C Issuers, the Swing Line
Lender, the Swing Line Euro Tranche Lender or the Alternative Currency Funding
Fronting Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule A; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail, FpML messaging and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender or L/C Issuer
pursuant to Section 2 or Section 3 if such Lender or L/C Issuer, as applicable,
has notified the Administrative Agent that it is incapable of receiving notices
under such Section by electronic communication. The Administrative Agent, the
L/C Issuers, the Swing Line Lender, the Swing Line Euro Tranche Lender, the
Alternative Currency Funding Fronting Lender or the Company may, in its or their
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.

Unless the Administrative Agent and the Company otherwise agree, (i) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications to Persons other
than the Company or any other Loan Party posted to an Internet or intranet
website shall be

 

184



--------------------------------------------------------------------------------

deemed received upon the deemed receipt by the intended recipient at its e-mail
address as described in the foregoing clause (i) of notification that such
notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii), if such notice or other
communication is not sent during the normal business hours of the recipient,
such notice or communication shall be deemed to have been sent at the opening of
business on the next business day for the recipient.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower, any Lender, any L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of any Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party or any of its Related Parties; provided, however,
that in no event shall any Agent Party have any liability to any Borrower, any
Lender, any L/C Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Company, the Administrative Agent, the
L/C Issuers, the Swing Line Lender and the Swing Line Euro Tranche Lender may
change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Company, the Administrative
Agent, the L/C Issuers, the Swing Line Lender and the Swing Line Euro Tranche
Lender. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to Holding, the Company
or their respective securities for purposes of United States Federal or state
securities laws.

 

185



--------------------------------------------------------------------------------

(e) Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders, if acting in good faith
and without gross negligence or willful misconduct, shall be entitled to rely
and act upon any notices (including telephonic Loan Notices, Swing line Loan
Notices and Swing Line Euro Tranche Loan Notices) purportedly given by or on
behalf of any Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Company shall indemnify the
Administrative Agent, each L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of any
Borrower in the absence of bad faith, gross negligence or willful misconduct.
All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

11.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent, any Lender or any Loan
Party, any right, remedy, power or privilege hereunder or under the other Loan
Documents shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any L/C Issuer, the Swing Line
Lender, the Swing Line Euro Tranche Lender or the Alternative Currency Funding
Fronting Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as an L/C Issuer, Swing Line Lender, the Swing
Line Euro Tranche Lender or Alternative Currency Funding Fronting Lender, as the
case may be) hereunder and under the other Loan Documents, (c) any Lender from
exercising setoff rights in accordance with subsection 11.10 (subject to the
terms of subsection 11.7), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the

 

186



--------------------------------------------------------------------------------

Administrative Agent pursuant to Section 9 and (ii) in addition to the matters
set forth in clauses (b), (c) and (d) of the preceding proviso and subject to
subsection 11.7, any Lender may, with the consent of the Required Lenders,
enforce any rights and remedies available to it and as authorized by the
Required Lenders.

11.4 Survival of Representations and Warranties. All representations and
warranties made hereunder and in the other Loan Documents (or in any amendment,
modification or supplement hereto or thereto) and in any certificate delivered
pursuant hereto or such other Loan Documents shall survive the execution and
delivery of this Agreement and the making of the Loans hereunder.

11.5 Payment of Expenses and Taxes.

(a) Indemnification by the Company. The Company agrees (i) to pay or reimburse
the Administrative Agent and the Other Representatives for all their reasonable
out-of-pocket costs and expenses incurred in connection with the syndication of
the credit facilities contemplated herein (including the reasonable expenses of
the Administrative Agent’s due diligence investigation) contemplated hereby and
thereby, including, without limitation, the reasonable fees and disbursements of
one firm of counsel to the Administrative Agent and the Other Representatives
and such additional local counsel thereto retained with the consent of the
Company, (ii) to pay or reimburse the Administrative Agent for all reasonable
out-of-pocket costs and expenses incurred in connection with the preparation,
execution and delivery of, and any amendment, supplement, waiver or modification
to, this Agreement and the other Loan Documents and any other documents prepared
in connection herewith or therewith, and the consummation and administration of
the transactions contemplated hereby and thereby (including the monitoring of
the Collateral), including, without limitation, the reasonable fees and
disbursements of one primary counsel (and such necessary and appropriate local
counsel) for the Administrative Agent and such additional counsel retained with
the consent of the Company (such consent not to be unreasonably withheld or
delayed), (iii) to pay or reimburse each Lender and the Administrative Agent for
all its reasonable costs and expenses incurred in connection with the
enforcement or preservation of any rights under this Agreement, the other Loan
Documents and any such other documents, including, without limitation, the
reasonable fees and disbursements of one counsel to the Administrative Agent
(and such necessary and appropriate local counsel) and one counsel for each
other class of Lenders (in each case, subject to additional counsel as a result
of actual or perceived conflicts of interest), and any reasonable Environmental
Costs incurred by any of them arising out of or in any way relating to any Loan
Party or any property in which any Loan Party has had any interest at any time,
(iv) to pay, and indemnify and hold harmless each Lender, the Administrative
Agent and the Other Representatives from and against, any and all recording and
filing fees and any and all liabilities with respect to, or resulting from any
delay in paying, stamp, excise and other similar taxes, if any, which may be
payable or determined to be payable in connection with the execution, delivery,
administration and enforcement of, or any amendment, supplement or modification
of, or any waiver or consent under or in respect of, this Agreement, the other
Loan Documents and any such other documents, and (v) to pay, and indemnify and
hold harmless each Lender, the Administrative Agent and the Other

 

187



--------------------------------------------------------------------------------

Representatives (and their respective Affiliates and the respective directors,
trustees, officers, employees, controlling persons, agents, successors and
assigns of each Lender, the Administrative Agent, the Other Representatives and
their respective Affiliates) (each an “indemnified party”) from and against, any
and all other liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever (whether or not caused by any such Person’s own negligence (other
than gross negligence as determined by a final, nonappealable judgment of a
court of competent jurisdiction) and including, without limitation, the
reasonable fees and disbursements of counsel) with respect to the execution,
delivery, enforcement, performance and administration of this Agreement, the
other Loan Documents and any such other documents (regardless of whether the
Administrative Agent, any such Other Representative or any Lender is a party to
the litigation or other proceeding giving rise thereto and regardless of whether
any such litigation or other proceeding is brought by the Company or any other
Person), including, without limitation, any of the foregoing relating to the
violation of, noncompliance with, or liability under, any Environmental Laws or
any orders, requirements or demands of Governmental Authorities related thereto
applicable to the operations of the Company, any of its Subsidiaries or any of
the facilities and properties owned, leased or operated by the Company or any of
its Subsidiaries (but excluding proceedings and claims solely between or among
the Lenders which involve no act or omission of the Company (but including
proceedings brought by any Lender against the Administrative Agent, any L/C
Issuer or any of the Arrangers acting in its capacity as such)) (all the
foregoing in this clause (v), collectively, the “indemnified liabilities”),
provided that the Company shall not have any obligation hereunder to the
Administrative Agent, any such Other Representative or any Lender with respect
to Environmental Costs or indemnified liabilities arising from (x) the breach in
bad faith, gross negligence or willful misconduct of such indemnified party (or
any of its subsidiaries or any of its or their respective directors, trustees,
officers, employees, agents, successors and assigns) as determined by a final,
nonappealable judgment of a court of competent jurisdiction or (y) claims made
or legal proceedings commenced against any indemnified party by any
securityholder or creditor thereof arising out of and based upon rights afforded
any such securityholder or creditor solely in its capacity as such (and not
arising out of any act or omission of Holding or any of its Subsidiaries). The
Company shall not be responsible for the fees and expenses of more than one
primary counsel (and one local counsel in each appropriate jurisdiction) in each
claim or proceeding (or series of related claims or proceedings) for which
indemnification is sought by the indemnified parties except, in each case, with
respect to additional counsel for the indemnified parties as a result of an
actual or perceived conflict of interest. Notwithstanding the foregoing, except
as provided in clauses (iii) and (iv) above, the Company shall have no
obligation under this subsection 11.5 to the Administrative Agent, any Other
Representative or any Lender with respect to any tax, levy, impost, duty,
charge, fee, deduction or withholding imposed, levied, collected, withheld or
assessed by any Governmental Authority (other than any Taxes that represent
losses, claims, damages, etc. arising from any non-Tax claim). The agreements in
this subsection shall survive repayment of the Loans and all other amounts
payable hereunder.

 

188



--------------------------------------------------------------------------------

(b) Reimbursement by Lenders. To the extent that the Company for any reason
fails to pay any amount required under subsection 11.5(a) to be paid by it to
the Administrative Agent (or any sub-agent thereof), any L/C Issuer, the Swing
Line Lender, the Swing Line Euro Tranche Lender, the Alternative Currency
Funding Fronting Lender or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the applicable L/C Issuer, the Swing Line Lender, the Swing Line
Euro Tranche Lender, the Alternative Currency Funding Fronting Lender or such
Related Party, as the case may be, such Lender’s pro rata share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought based on each Lender’s share of the aggregate Total Outstandings plus the
unused Commitments at such time) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), the applicable L/C Issuer, the
Swing Line Lender, the Swing Line Euro Tranche Lender or the Alternative
Currency Funding Fronting Lender in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent), the applicable L/C Issuer, the Swing Line Lender, the Swing Line
Euro Tranche Lender or the Alternative Currency Funding Fronting Lender in
connection with such capacity. The obligations of the Lenders under this
subsection 11.5(b) are subject to the provisions of subsection 4.6(e).

11.6 Successors and Assigns. (a) Successors and Assigns Generally. The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that no Borrower may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection 11.6(b), (ii) by way of participation in accordance
with the provisions of subsection 11.6(d) or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection
11.6(g) (and any other attempted assignment or transfer by any party hereto
shall be null and void). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection 11.6(d) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the L/C Issuers and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans (including for
purposes of this subsection 11.6(b), Alternative Currency Risk Participations
and participations in L/C-BA Obligations, in Swing Line Loans and in Swing Line
Euro Tranche Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:

 

189



--------------------------------------------------------------------------------

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any Facility and the Loans at the time owing to it
under such Facility or in the case of an assignment to a Lender, an Affiliate of
a Lender or an Approved Fund, no minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Credit Facility, $1,000,000, in the case of any
assignment in respect of any Term Facility, the Alternative Currency Equivalent
amount in Euro of $5,000,000, in the case of any assignment in respect of the
Revolving Euro Tranche Facility, or the Alternative Currency Equivalent amount
in Yen of $5,000,000, in the case of any assignment in respect of the Revolving
Yen Tranche Facility, unless each of the Administrative Agent and, so long as no
Event of Default described in subsection 9(a) or 9(f) has occurred and is
continuing, the Company otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Facilities on a non-pro rata basis;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by clause (b)(i)(B) of this subsection and, in addition:

(A) the consent of the Company (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default described in
subsection 9(a) or 9(f) (with respect to the Company only) has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Company shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within ten (10) Business Days
after having received notice thereof;

 

190



--------------------------------------------------------------------------------

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (i) any
Commitment if such assignment is to a Person that is not a Lender, an Affiliate
of a Lender or an Approved Fund or (ii) any Loan to a Person that is not a
Lender, an Affiliate of a Lender or an Approved Fund;

(C) the consent of each L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding);

(D) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
Revolving Credit Facility;

(E) the consent of the Alternative Currency Funding Fronting Lender (such
consent not to be unreasonably withheld or delayed) shall be required if upon
effectiveness of the applicable assignment the proposed assignee would be an
Alternative Currency Participating Lender with respect to any Alternative
Currency; and

(F) the consent of the Swing Line Euro Tranche Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of the Revolving Euro Tranche Facility.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Company. No such assignment shall be made to the Company or
any of the Company’s Affiliates or Subsidiaries.

(vi) No Assignment to Certain Persons. No such assignment shall be made to a
natural person or to any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute a Defaulting
Lender or a Subsidiary of a Defaulting Lender.

(vii) No Assignment Resulting in Additional Non-Excluded Taxes. No such
assignment shall be made to any Person that, through its Lending Offices, is not
capable of lending the applicable Alternative Currencies to the Borrowers
without the imposition of any additional Non-Excluded Taxes.

 

 

191



--------------------------------------------------------------------------------

(viii) Notes. The assigning Lender shall deliver all Notes evidencing the
assigned interests to the Company or the Administrative Agent (and the
Administrative Agent shall deliver such Notes to the Company).

(ix) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, any L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit, Bankers’ Acceptances, Swing Line Loans and Swing Line Euro
Tranche Loans in accordance with its Applicable Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection 11.6(c), from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement and
shall make all acknowledgments, representations and warranties required of a
Lender hereunder, and the assigning Lender thereunder shall, to the extent of
the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be subject to the obligations under and entitled to the benefits of
subsections 4.8, 4.9, 4.10 and 11.5 with respect to facts and circumstances
occurring prior to the effective date of such assignment; provided, that except
to the extent otherwise expressly agreed by the affected parties, no assignment
by a Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Lender’s having been a Defaulting Lender. Upon
request and upon surrender by the assigning Lender of all Notes evidencing the
assigned interests, each Borrower (at its expense) shall execute and deliver a
Note to the assignee Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection
11.6(d).

 

192



--------------------------------------------------------------------------------

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans and L/C-BA Obligations owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
Upon its receipt of a duly completed Assignment and Assumption executed by an
assigning Lender and an assignee, the processing and recordation fee referred to
in subsection (b)(iv) of this subsection 11.6 and any written consent to such
assignment required by subsection (b)(iii) of this subsection 11.6, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register. The entries in the Register shall
be conclusive absent demonstrable error, and the Borrowers, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by any Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or the Company or any
of the Company’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s Alternative Currency Risk Participations and its participations in
L/C-BA Obligations, Swing Line Loans and/or Swing Line Euro Tranche Loans) owing
to it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (iii) the Loan Parties,
the Administrative Agent, the Lenders and the L/C Issuers shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Loan Documents and (iv) the
granting of such participation shall not require that any cost or expense of any
kind at any time be borne by the Company or any Subsidiary thereof and shall not
result in any increase in any payment of any kind to be made by the Company or
any Subsidiary under any Loan Document unless the Company expressly agrees in
writing to bear such cost, expense or increase in payment in connection with the
relevant participation. Any agreement or instrument pursuant to which a Lender
sells such a participation shall provide that such Lender shall retain the sole
right to enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement and the
other Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in clause (ii) of the first
proviso to subsection 11.1(a) that directly affects such Participant (it being
understood that (i) any vote to rescind any acceleration made pursuant to
Section 9 of amounts owing with respect to the Loans and other Obligations and
(ii) any modifications of the provisions relating to amounts, timing or
application of prepayments of Loans and other Obligations shall not require the
approval of such Participant). Subject to subsection 11.6(e),

 

193



--------------------------------------------------------------------------------

each Borrower agrees that each Participant shall be entitled to the benefits of
subsections 4.8, 4.9 and 4.10 (subject to the requirements of those sections,
including timely delivery of forms pursuant to subsection 4.9) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection 11.6(b). Each Lender that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of the Borrowers,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(e) Limitations upon Participant Rights. No Loan Party shall be obligated to
make any greater payment under subsection 4.8 or 4.9 than it would have been
obligated to make in the absence of any participation, unless the sale of such
participation is made upon the request or with the prior written consent of the
Company and each Borrower expressly waives the benefit of this provision at the
time of such participation. Any Participant that is not incorporated under the
laws of the United States of America or a state thereof shall not be entitled to
the benefits of subsection 4.9 unless such Participant complies with subsection
4.9(e) and provides the forms and certificates referenced therein to the Lender
that granted such participation.

(f) Voting Participants. Notwithstanding anything in this subsection 11.6 to the
contrary, any Farm Credit Lender that (i) has purchased a participation from any
Lender that is a Farm Credit Lender in the minimum amount of $5,000,000 on or
after the Effective Date, (ii) is, by written notice to the Company and the
Administrative Agent (a “Voting Participant Notification”), designated by the
selling Lender as being entitled to be accorded the rights of a voting
participant hereunder (any Farm Credit Lender so designated being called a
“Voting Participant”) and (iii) receives the prior written consent of the
Company and the Administrative Agent to become a Voting Participant, shall be
entitled to vote (and the voting rights of the selling Lender shall be
correspondingly reduced), on a dollar for dollar basis, as if such Voting
Participant were a Lender, on any matter requiring or allowing a Lender to
provide or withhold its consent, or to otherwise vote on any proposed action, in
each case, in lieu of the vote of the selling Lender; provided, however, that if
such Voting Participant has at any time failed to fund any portion of its
participation when required to do so and notice of such failure has been
delivered by the selling Lender to the Administrative Agent, then until such
time as all amounts of its participation required to have been funded have been
funded and notice of

 

194



--------------------------------------------------------------------------------

such funding has been delivered by the selling Lender to the Administrative
Agent, such Voting Participant shall not be entitled to exercise its voting
rights pursuant to the terms of this subsection 11.6(f), and the voting rights
of the selling Lender shall not be correspondingly reduced by the amount of such
Voting Participant’s participation. Notwithstanding the foregoing, each Farm
Credit Lender designated as a Voting Participant on Schedule 11.6(f) shall be a
Voting Participant without delivery of a Voting Participant Notification and
without the prior written consent of the Company and the Administrative Agent.
To be effective, each Voting Participant Notification shall, with respect to any
Voting Participant, (A) state the full name of such Voting Participant, as well
as all contact information required of an assignee as set forth in Exhibit D,
(B) state the dollar amount of the participation purchased and (C) include such
other information as may be required by the Administrative Agent. The selling
Lender and the Voting Participant shall notify the Administrative Agent and the
Company within three Business Days of any termination of, or reduction or
increase in the amount of, such participation and shall promptly upon request of
the Administrative Agent update or confirm there has been no change in the
information set forth in Schedule 11.6(f) or delivered in connection with any
Voting Participant Notification. Each Borrower and the Administrative Agent
shall be entitled to conclusively rely on information provided by a Lender
identifying itself or its participant as a Farm Credit Bank without verification
thereof and may also conclusively rely on the information set forth in Schedule
11.6(f), delivered in connection with any Voting Participant Notification or
otherwise furnished pursuant to this subsection 11.6(f) and, unless and until
notified thereof in writing by the selling Lender, may assume that there have
been no changes in the identity of Voting Participants, the dollar amount of
participations, the contact information of the participants or any other
information furnished to any Borrower or the Administrative Agent pursuant to
this subsection 11.6(f). The voting rights hereunder are solely for the benefit
of the Voting Participants and shall not inure to any assignee or participant of
a Voting Participant.

(g) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or any
other central banking authority; provided that no such pledge or assignment
shall release such Lender from any of its obligations hereunder or substitute
any such pledgee or assignee for such Lender as a party hereto.

(h) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

 

195



--------------------------------------------------------------------------------

(i) Resignation as an L/C Issuer, Swing Line Lender or Swing Line Euro Tranche
Lender after Assignment. Notwithstanding anything to the contrary contained
herein, if at any time (i) Bank of America or any other Lender acting as an L/C
Issuer assigns all of its Revolving Credit Commitment and Revolving Credit Loans
pursuant to subsection 11.6(b), (A) Bank of America or such other Lender, may
upon 30 days’ notice to the Company and the Lenders, resign as an L/C Issuer,
(B) Bank of America may, upon 30 days’ notice to the Company, resign as Swing
Line Lender and/or (C) Bank of America may, upon 30 days’ notice to the Company
and the Lenders, resign as Alternative Currency Funding Fronting Lender, or
(ii) Bank of America assigns all of its Revolving Euro Tranche Commitment and
Revolving Euro Tranche Loans pursuant to subsection 11.6(b), Bank of America
may, upon 30 days’ notice to the Company, resign as Swing Line Euro Tranche
Lender. In the event of any such resignation as an L/C Issuer, Swing Line
Lender, Alternative Currency Funding Fronting Lender or Swing Line Euro Tranche
Lender, the Company shall be entitled to appoint from among the Lenders a
successor L/C Issuer, Swing Line Lender, Alternative Currency Funding Fronting
Lender or Swing Line Euro Tranche Lender hereunder which consents to such
appointment; provided, however, that no failure by the Company to appoint any
such successor shall affect the resignation of Bank of America or any other
Lender as an L/C Issuer, Swing Line Lender, Alternative Currency Funding
Fronting Lender or Swing Line Euro Tranche Lender, as the case may be. If Bank
of America or any other Lender resigns as an L/C Issuer, it shall retain all the
rights, powers, privileges and duties of an L/C Issuer hereunder with respect to
all Letters of Credit and Bankers’ Acceptances outstanding and all Banker’s
Acceptances issuable under any Acceptance Credits outstanding as of the
effective date of its resignation as an L/C Issuer and all L/C-BA Obligations
with respect thereto (including the right to require the Lenders to make Base
Rate Loans or fund risk participations pursuant to subsection 3.1(c)). If Bank
of America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to subsection 2.4(c). If
Bank of America resigns as Swing Line Euro Tranche Lender, it shall retain all
the rights of the Swing Line Euro Tranche Lender provided for hereunder with
respect to Swing Line Euro Tranche Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to fund risk participations in outstanding Swing Line Euro Tranche Loans
pursuant to subsection 2.7(c). If the Alternative Currency Funding Fronting
Lender resigns as Alternative Currency Funding Fronting Lender, it shall retain
all the rights and obligations of the Alternative Currency Funding Fronting
Lender hereunder with respect to all Alternative Currency Risk Participations
outstanding as of the effective date of its resignation as the Alternative
Currency Funding Fronting Lender and all obligations of any Loan Party or any
other Lender with respect thereto (including the right to require Alternative
Currency Participating Lenders to fund any Alternative Currency Risk
Participations therein in the manner provided in subsection 2.2(f)). Upon the
appointment of a successor L/C Issuer, Swing Line Lender, Swing Line Euro
Tranche Lender and/or Alternative Currency Funding Fronting Lender, (1) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer, Swing Line Lender, Swing Line
Euro Tranche Lender or Alternative Currency Funding Fronting Lender, as the case
may be, (2) the successor L/C Issuer shall issue letters of credit and bankers

 

196



--------------------------------------------------------------------------------

acceptances in substitution for the Letters of Credit and Bankers’ Acceptances,
if any, outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America or such other retiring L/C Issuer to effectively
assume the obligations of Bank of America or such other retiring L/C Issuer with
respect to such Letters of Credit or Bankers’ Acceptances issued by it, and
(3) the successor Alternative Currency Funding Fronting Lender shall make
arrangements with the resigning Alternative Currency Funding Fronting Lender for
the funding of all outstanding Alternative Currency Risk Participations.

11.7 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it, the Alternative
Currency Risk Participations or the participations in L/C-BA Obligations, in
Swing Line Loans or in Swing Line Euro Tranche Loans held by it (but not
including any amounts applied by the Alternative Currency Funding Fronting
Lender to Loans prior to the funding of risk participations therein) resulting
in such Lender’s receiving payment of a proportion of the aggregate amount of
such Loans or participations and accrued interest thereon greater than its pro
rata share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans,
subparticipations in L/C-BA Obligations, Swing Line Loans and Swing Line Euro
Tranche Loans or subparticipations in Alternative Currency Risk Participations
of the other Lenders, or make such other adjustments as shall be equitable, so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this subsection shall not be construed to apply to
(x) any payment made by any Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), (y) the application of Cash Collateral
provided for in subsection 3.1(g) or (z) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C-BA Obligations or Swing Line Loans to any
assignee or participant, other than to the Company or any Subsidiary thereof (as
to which the provisions of this subsection shall apply).

Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against any
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.

 

197



--------------------------------------------------------------------------------

11.8 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and L/C
Issuer represents and warrants to each other party hereto that it has,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and its own decision to enter
into this Agreement. Each Lender and L/C Issuer also acknowledges and agrees
that it will, independently and without reliance upon the Administrative Agent
or any other Lender or any of their Related Parties and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder. Each Lender represents to each other party hereto that
it is a bank, savings and loan association or other similar savings institution,
insurance company, investment fund or company or other financial institution
which makes or acquires commercial loans in the ordinary course of its
activities, that it is participating hereunder as a Lender for such commercial
purposes, and that it has the knowledge and experience to be and is capable of
evaluating the merits and risks of being a Lender hereunder.

11.9 Judgment. (a) If for the purpose of obtaining judgment in any court it is
necessary to convert a sum due hereunder in one currency into another currency,
the parties hereto agree, to the fullest extent that they may effectively do so,
that the rate of exchange used shall be that at which in accordance with normal
banking procedures the Administrative Agent could purchase the first currency
with such other currency on the Business Day preceding the day on which final
judgment is given.

(b) The obligations of any Borrower in respect of this Agreement and any Note
due to any party hereto or any holder of any bond shall, notwithstanding any
judgment in a currency (the “judgment currency”) other than the currency in
which the sum originally due to such party or such holder is denominated (the
“original currency”), be discharged only to the extent that on the Business Day
following receipt by such party or such holder (as the case may be) of any sum
adjudged to be so due in the judgment currency such party or such holder (as the
case may be) may in accordance with normal banking procedures purchase the
original currency with the judgment currency; if the amount of the original
currency so purchased is less than the sum originally due to such party or such
holder (as the case may be) in the original currency, the Company agrees as a
separate obligation and notwithstanding any such judgment, to indemnify such
party or such holder (as the case may be) against such loss, and if the amount
of the original currency so purchased exceeds the sum originally due to any
party to this Agreement or any holder of Notes (as the case may be), such party
or such holder (as the case may be), agrees to remit to the Company, such
excess. This covenant shall survive the termination of this Agreement and
payment of the Loans and all other amounts payable hereunder.

11.10 Right of Set-Off. The Company hereby irrevocably authorizes the
Administrative Agent, each Lender and each of their respective Affiliates at any
time and from time to time without notice to the Company or any other Loan
Party, any such notice being expressly waived by each Borrower to the extent
permitted by applicable law, upon the occurrence and during the continuance of
an Event of Default under subsection 9(a) so long as any amount remains unpaid

 

198



--------------------------------------------------------------------------------

after it becomes due and payable by the Company or any other Loan Party under
this Agreement or any other Loan Document, to set-off and appropriate and apply
against any such amount any and all deposits (general or special, time or
demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by the Administrative Agent, such other Lender or any such Affiliate to or
for the credit or the account of any Borrower, or any part thereof in such
amounts as the Administrative Agent, such Lender or any such Affiliate may
elect; provided, that in the event that any Defaulting Lender shall exercise any
such right of setoff, (x) all amounts so set off shall be paid over immediately
to the Administrative Agent for further application in accordance with the
provisions of subsection 4.6(e) and, pending such payment, shall be segregated
by such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent, the L/C Issuers and the Lenders, and
(y) the Defaulting Lender shall provide promptly to the Administrative Agent a
statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. The
Administrative Agent, each Lender and each of their respective Affiliates shall
notify the Company promptly of any such set-off and the application made by the
Administrative Agent, such Lender or any such Affiliate of the proceeds thereof;
provided that the failure to give such notice shall not affect the validity of
such set-off and application. The rights of the Administrative Agent, each
Lender and each of their respective Affiliates under this subsection 11.10 are
in addition to other rights and remedies (including, without limitation, other
rights of set-off) which the Administrative Agent, such Lender or any such
Affiliate may have.

11.11 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by
telecopy), and all of such counterparts taken together shall be deemed to
constitute one and the same instrument. A set of the copies of this Agreement
signed by all the parties shall be delivered to the Company and the
Administrative Agent. Delivery of an executed counterpart of a signature page of
this Agreement by facsimile or other electronic imaging means (e.g. “pdf” or
“tif”) shall be effective as delivery of a manually executed counterpart of this
Agreement.

11.12 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this subsection
11.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, the affected L/C
Issuers or the Swing Line Lender, as applicable, then such provisions shall be
deemed to be in effect only to the extent not so limited.

11.13 Integration. This Agreement and the other Loan Documents represent the
entire agreement of each of the Loan Parties, the Administrative Agent and the
Lenders with respect to the subject matter hereof, and there are no promises,
undertakings, representations or warranties by any of the Loan Parties, the
Administrative Agent or any Lender relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Loan Documents.

 

199



--------------------------------------------------------------------------------

11.14 GOVERNING LAW. THIS AGREEMENT AND ANY NOTES AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES UNDER THIS AGREEMENT AND ANY NOTES SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

11.15 Submission To Jurisdiction; Waivers. Each party hereto hereby irrevocably
and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to
(subject to clause (d) below) the exclusive general jurisdiction of the courts
of the State of New York sitting in New York County, the courts of the United
States of America for the Southern District of New York, and appellate courts
from any thereof;

(b) consents that any such action or proceeding shall be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient forum and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Company, the
applicable Lender or the Administrative Agent, as the case may be, at the
address specified in subsection 11.2 or at such other address of which the
Administrative Agent, any such Lender and the Company shall have been notified
pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right of the
Administrative Agent, any Lender or any other Secured Party to sue in any other
jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
subsection any consequential or punitive damages.

11.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
the Loan Documents and the Credit Extensions hereunder occurring on or prior to
the Effective Date, each Borrower acknowledges and agrees that: (a)(i) the
arranging and other services regarding this Agreement provided by the
Administrative Agent, the Arrangers and the Lenders are arm’s-length commercial
transactions between the Company and its Affiliates, on the one hand, and the
Administrative Agent, the Arrangers and the Lenders, on the other hand,
(ii) each Borrower has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has

deemed appropriate, and (iii) each Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (b)(i) the Administrative
Agent, each Arranger and each Lender each is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the

 

200



--------------------------------------------------------------------------------

Company or any of its Affiliates or any other Person and (ii) none of the
Administrative Agent, any Arranger or any Lender has any obligation to the
Company or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (c) the Administrative Agent, the Arrangers and the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Company and its Affiliates, and
none of the Administrative Agent, any Arranger or any Lender has any obligation
to disclose any of such interests to the Company or its Affiliates. To the
fullest extent permitted by law, each Borrower hereby waives and releases any
claims that it may have against the Administrative Agent, any Arranger and any
Lender with respect to any breach or alleged breach of agency or fiduciary duty
in connection with the Loan Documents or the Credit Extensions hereunder
occurring on or prior to the Effective Date.

11.17 WAIVER OF JURY TRIAL. EACH OF THE BORROWERS, THE ADMINISTRATIVE AGENT AND
THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY
LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY NOTES OR ANY OTHER
LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

11.18 Confidentiality. The Administrative Agent, the Other Representatives and
each Lender agrees to keep confidential any information (a) provided to it by or
on behalf of Holding, Intermediate Holding, the Company or any of their
respective Subsidiaries pursuant to or in connection with the Loan Documents or
(b) obtained by such Lender based on a review of the books and records of
Holding, Intermediate Holding, the Company or any of their respective
Subsidiaries; provided that nothing herein shall prevent the Administrative
Agent, any Other Representative or any Lender from disclosing any such
information (i) to the Administrative Agent, any Lender or any other party
hereto, (ii) to any Transferee, or prospective Transferee or any creditor or any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to any Borrower and its obligations which agrees to comply
with the provisions of this subsection (or provisions no less restrictive than
those of this subsection) pursuant to an instrument for the benefit of any
Borrower (it being understood that each relevant disclosing Person shall be
solely responsible for obtaining such instrument), (iii) to its affiliates and
the employees, officers, directors, agents, attorneys, accountants and other
professional advisors of it and its affiliates, provided that such Lender shall
inform each such Person of the agreement under this subsection 11.18 and take
reasonable actions to cause compliance by any such Person referred to in this
clause (iii) with this agreement (including, where appropriate, to cause any
such Person to acknowledge its agreement to be bound by the agreement under this
subsection 11.18), (iv) upon the request or demand of any Governmental Authority
or self-regulatory authority having or purporting to have jurisdiction over such
Person or its affiliates or to the extent required in response to any order of
any court or other Governmental Authority or as shall otherwise be required
pursuant to any Requirement of Law, provided that the disclosing Person shall,
unless prohibited by any Requirement of Law, notify the Company of any
disclosure pursuant to this clause (iv) as far in advance as is reasonably
practicable under such circumstances, (v) which has been publicly disclosed
other than in breach of this Agreement, (vi) in connection with the exercise of
any remedy hereunder or under any other Loan Document or under any Interest Rate
Protection Agreement or the enforcement of rights hereunder or thereunder,
(vii) in connection with regulatory examinations and reviews conducted by the

 

201



--------------------------------------------------------------------------------

National Association of Insurance Commissioners or any Governmental Authority
having jurisdiction over such Lender or its affiliates (to the extent
applicable), (viii) in connection with any litigation to which such Person (or,
with respect to any Interest Rate Protection Agreement, any affiliate of any
Lender party thereto) may be a party, subject to the proviso in clause (iv), or
(ix) if, prior to such information having been so provided or obtained, such
information was already in the Administrative Agent’s, an Other Representative’s
or a Lender’s possession on a nonconfidential basis without a duty of
confidentiality to any Borrower being violated, (x) with the consent of the
Company, or (xi) on a confidential basis to (A) any rating agency in connection
with rating the Company or its Subsidiaries or the credit facilities provided
hereunder or (B) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers or other market identifiers
with respect to the credit facilities provided hereunder; provided, however,
that no Borrower shall be obligated to obtain a rating for this Agreement, any
Facility hereunder or any Loan issued pursuant hereto.

11.19 Existing Credit Agreement Amended and Restated.

(a) Amendment and Restatement. On the Effective Date, (i) this Agreement shall
amend and restate the Existing Credit Agreement in its entirety but, for the
avoidance of doubt, this Agreement shall not constitute a novation of the
parties’ rights and obligations thereunder, and (ii) the Liens and security
interests as granted under the Existing Credit Agreement or any Loan Document
(as defined in the Existing Credit Agreement) securing payment of indebtedness,
liabilities and obligations thereunder are in all respects continuing and in
full force and effect. The parties hereto agree and acknowledge that (A) the
Revolving Credit Facility set forth in Section 2.1(b) is a continuation of the
“Revolving Credit Facility” under and as defined in the Existing Credit
Agreement, (B) the Revolving Euro Tranche Facility set forth in Section 2.1(c)
is a continuation of the “Revolving Euro Tranche Facility” under and as defined
in the Existing Credit Agreement, (C) the Revolving Yen Tranche Facility set
forth in Section 2.1(d) is a continuation of the “Revolving Yen Tranche
Facility” under and as defined in the Existing Credit Agreement, (D) the
proceeds of the Term A Facility set forth in subsection 2.1(a), together with
Revolving Credit Loans, will be used on the Initial Funding Date to repay in
full amounts outstanding under the “Term A Facility” under and as defined in the
Existing Credit Agreement and such existing term facility shall terminate
simultaneously with such repayment of amounts owing with respect thereto, and
(E) the Revolving Credit Commitments, the Revolving Euro Tranche Commitments,
Revolving Yen Tranche Commitments and the Term A Loan Commitments of each of the
Lenders as of the Initial Funding Date shall be as set forth in Schedule 2.1.
Notwithstanding the foregoing, to the extent the Effective Date is not a
Business Day, (x) the commitments under the Existing Credit Agreement shall not
be re-allocated until the Initial Funding Date and (y) interest rates applicable
with respect to the loans outstanding under the “Term A Facility” under and as
defined in the Existing Credit Agreement shall continue to apply on the
Effective Date until such loans are paid in full on the Initial Funding Date.

 

202



--------------------------------------------------------------------------------

(b) Interest and Fees under Existing Credit Agreement. On the Effective Date,
the rights and obligations of the parties hereto evidenced by the Existing
Credit Agreement shall be evidenced by this Agreement and the other Loan
Documents, the Existing Letters of Credit shall remain issued and outstanding
and shall be deemed to be Letters of Credit under this Agreement, and shall be
subject to such other fees as set forth in this Agreement. All loans, interest,
fees and expenses owing or accruing under or in respect of the Existing Credit
Agreement through the Initial Funding Date (excluding any breakage fees in
respect of “Eurocurrency Loans” as defined therein, which such fees owing to the
Lenders under this Agreement are hereby waived by each such Lender) shall be
calculated as of the Initial Funding Date (pro-rated in the case of any
fractional periods if applicable), and shall be paid on the Initial Funding
Date.

(c) Notwithstanding paragraphs (a) and (b) above or any other term of any Loan
Document, the guarantees of the Obligations, and any grant of any Lien in any
Collateral to secure the Obligations, by Holding is, effective as of the
Effective Date, hereby released and discharged in full and of no further force
and effect. It is the intent of the parties that neither Holding, nor any
Subsidiary thereof, other than Intermediate Holding and its Subsidiaries, shall
be obligated on, or otherwise be liable for, the Obligations, or shall provide
any Collateral to secure the Obligations.

11.20 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrowers that pursuant to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrowers and the Guarantors, which information includes the name
and address of the Borrowers and the Guarantors and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Borrowers and the Guarantors in accordance with the Act. Each Borrower shall,
promptly following a request by the Administrative Agent or any Lender, provide
all documentation and other information that the Administrative Agent or such
Lender requests in order to comply with its ongoing obligations under applicable
“know your customer” and anti-money laundering rules and regulations, including
the Act.

11.21 Electronic Execution of Assignments and Certain Other Documents. The words
“delivery,” “execute,” “execution,” “signed,” “signature,” and words of like
import in any Loan Document or any other document executed in connection
herewith shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that notwithstanding anything contained
herein to the contrary neither the Administrative Agent, any L/C Issuer nor any
Lender is under any obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent,
such L/C Issuer or such Lender pursuant to procedures approved by it and
provided further without limiting the foregoing, upon the request of any party,
any electronic signature shall be promptly followed by such manually executed
counterpart.

 

203



--------------------------------------------------------------------------------

11.22 Appointment of Company. Each of the Borrowers hereby appoints the Company
to act as its agent for all purposes of this Agreement, the other Loan Documents
and all other documents and electronic platforms entered into in connection
herewith and agrees that (a) the Company may execute such documents and provide
such authorizations on behalf of such Borrowers as the Company deems appropriate
in its sole discretion and each Borrower shall be obligated by all of the terms
of any such document and/or authorization executed on its behalf, (b) any notice
or communication delivered by the Administrative Agent, an L/C Issuer or a
Lender to the Company shall be deemed delivered to each Borrower and (c) the
Administrative Agent, the L/C Issuers or the Lenders may accept, and be
permitted to rely on, any document, authorization, instrument or agreement
executed by the Company on behalf of each of the Borrowers.

11.23 Status of Certain Lenders.

(a) Each Revolving Euro Tranche Lender represents and warrants to the
Administrative Agent, the Company and each Designated Borrower permitted to
borrow under the Revolving Euro Tranche Facility that such Lender is either
(i) a “bank” for the purposes of section 991 of the Income Tax Act 2007 of the
United Kingdom and is within the charge to UK corporation tax as respects the
payments or (ii) a Treaty Lender, and

(b) Each Revolving Yen Tranche Lender represents and warrants to the
Administrative Agent, the Company and each Designated Borrower permitted to
borrow under the Revolving Yen Tranche Facility that such Lender is either (i) a
bank organized under the laws of Japan or a branch of such a Japanese bank or
(ii) a bank organized under the laws of the United States or a state thereof and
a “bank” as referred to in Article 11, Paragraph 3(c)(i) of the Convention
between the Government of Japan and the Government of the United States of
America for the Avoidance of Double Taxation and the Prevention of Fiscal
Evasion with respect to Taxes on Income.

11.24 Acknowledgment and Consent to Bail-In of EEA Financial Institutions.
Solely to the extent any Lender or L/C Issuer that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or L/C Issuer that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the Write-Down and Conversion Powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender or L/C Issuer that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

 

204



--------------------------------------------------------------------------------

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

[Signature pages follow.]

 

205



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

GRAPHIC PACKAGING INTERNATIONAL, LLC By:  

/s/ Stephen R. Scherger

  Name:   Stephen R. Scherger   Title:   Senior Vice President and Chief
Financial Officer

 

GRAPHIC PACKAGING INTERNATIONAL EUROPE HOLDINGS B.V. By:  

/s/ Stephen R. Scherger

  Name:   Stephen R. Scherger   Title:  

Senior Vice President and Chief

Financial Officer

 

GRAPHIC PACKAGING INTERNATIONAL LIMITED By:  

/s/ Stephen R. Scherger

  Name:   Stephen R. Scherger   Title:  

Senior Vice President and Chief

Financial Officer

 

GRAPHIC PACKAGING INTERNATIONAL JAPAN LTD. By:  

/s/ Stephen R. Scherger

  Name:   Stephen R. Scherger   Title:   Senior Vice President and Chief
Financial Officer

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND LENDERS: BANK OF AMERICA, N.A., as Administrative Agent
By:  

/s/ Ronaldo Naval

  Name: Ronaldo Naval   Title:   Vice President

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender, L/C Issuer, Swing Line Lender, Swing Line
Euro Tranche Lender and Alternative Currency Funding Fronting Lender By:  

/s/ Matthew N. Walt

  Name: Matthew N. Walt   Title:   Vice President

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH, as a Lender By:  

/s/ Claire Laury

  Name: Claire Laury   Title:   Executive Director By:  

/s/ Sarah Fleet

  Name: Sarah Fleet   Title:   Vice President

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender By:  

/s/ Anika Kirs

  Name: Anika Kirs   Title:   Vice President

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:  

/s/ Peter S. Predun

  Name: Peter S. Predun   Title:   Executive Director

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

TD BANK N.A., as a Lender By:  

/s/ Michele Dragonetti

  Name: Michele Dragonetti   Title:   Senior Vice President

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Kay Reedy

  Name: Kay Reedy   Title:   Managing Director

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By:  

/s/ Christopher Wood

  Name: Christopher Wood   Title:   Vice President

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

COBANK, ACB, as a Lender By:  

/s/ Patrick Sauer

  Name: Patrick Sauer   Title:   Vice President

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

FARM CREDIT SERVICES OF AMERICA, PCA, as a Lender By:  

/s/ Bruce Dean

  Name: Bruce Dean   Title:   Vice President

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

FIFTH THIRD BANK, an Ohio banking corporation, as a Lender By:  

/s/ Jonathan James

  Name: Jonathan James   Title:   Managing Director

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Robb Hoover

  Name: Robb Hoover   Title:   Vice President

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

REGIONS BANK, as a Lender By:  

/s/ Amanda N. Hankins

  Name: Amanda N. Hankins   Title:   Vice President

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION, NEW YORK BRANCH, as a Lender By:  

/s/ Katsuyuki Kubo

  Name: Katsuyuki Kubo   Title:   Managing Director

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender By:  

/s/ Mustafa I.A. Khan

  Name: Mustafa Khan   Title:   Director

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

MIZUHO BANK, LTD., as a Lender By:  

/s/ Takayuki Tomii

  Name: Takayuki Tomii   Title:   Managing Director

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY, as a Lender By:  

/s/ Brantley Echols

  Name: Brantley Echols   Title:   Senior Vice President

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

CITIZENS BANK, N.A., as a Lender By:  

/s/ Michael Makaitis

  Name: Michael Makaitis   Title:   Senior Vice President

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender By:  

/s/ Ryan Durkin

  Name: Ryan Durkin   Title:   Authorized Signatory

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Jonathan F. Lindvall

  Name: Jonathan F. Lindvall   Title:   Senior Vice President

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Andrew Crain

  Name: Andrew Crain   Title:   Sr. Director

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

FIRST TENNESEE BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Jamie M. Swisher

  Name: Jamie M. Swisher   Title:   Vice President

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

FIRST HAWAIIAN BANK, as a Lender By:  

/s/ Derek Chang

  Name: Derek Chang   Title:   Vice President

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

ATLANTIC CAPITAL BANK, N.A., as a Lender By:  

/s/ Preston McDonald

  Name: Preston McDonald   Title:   Senior Vice President

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

AMERICAN SAVINGS BANK, F.S.B., as a Lender By:  

/s/ Gyd Miyashiro

  Name: Gyd Miyashiro   Title:   Vice President

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

CENTRAL PACIFIC BANK, as a Lender By:  

/s/ Carl A. Morita

  Name: Carl A. Morita   Title:   Vice President By:  

/s/ Lisa L.H. Nillos

  Name: Lisa L.H. Nillos   Title:   Senior Vice President

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

CATHAY BANK, as a Lender By:  

/s/ Nancy A. Moore

  Name: Nancy A. Moore   Title:   Senior Vice President

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

MERCANTIL BANK N.A., as a Lender By:  

/s/ Daniel Ugarte

  Name:     Daniel Ugarte   Title:     V.P., Syndications Portfolio Manager

By:  

/s/ Miguel Palacios

  Name:   Miguel Palacios   Title:   E.V.P., Domestic Personal & Commercial
Banking Manager

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Signature Page